            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 1 of 372



                                            United States Department of the Interior

                                          BUREAU OF LAND MANAGEMENT
                                                 Winnemucca District Office
                                             5100 East Winnemucca Boulevard
                                                Winnemucca, Nevada 89445
                                         Phone: (775) 623-1500 Fax: (775) 623-1503
                                                  Email: wfoweb@blm.gov
                                             www.blm.gov/nv/st/en/fo/wfo.html

In Reply Refer To:
LLNVW03500- l 5-0 I
2930 (NV020.00)

CERTIFIED MAIL: 7014 2870 0001 4871 2046
RETURN RECEIPT REQUESTED
Rosalie Barnes
Government Relations Manager                                                      Burning Man 2015 Event
Black Rock City, LLC                                                              Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008

                                                         DECISION

Dear Ms. Barnes:

INTRODUCTION

On August 3, 2015, the Bureau of Land Management (BLM) and Black Rock City, LLC (BRC) entered into a
Cost Recovery Agreement (CRA) for the Burning Man 2015 event. That CRA included an estimate for the
BLM's cost to process and administer the Special Recreation Permit (SRP) for the Burning Man 2015 event.
The original CRA was in the amount of $2,944,827 for the 2015 event.

The BLM makes every attempt to develop a CRA cost estimate that foreshadows all direct and indirect costs,
as accurately as possible, projected expenses for planning, issuing and administering the Burning Man SRP.

DECISION

The BLM's actual direct and indirect costs for the Burning Man 2015 event total $2,793.722.27. The
attached documents provide a detailed breakdown of all actual direct and indirect costs. To date the BLM has
received all payments for the CRA, for a total of $2,944,827.

Based on those actual costs and the e ti mate already paid by BRC, the BLM has identified BRC is owed a
refund of $151,104.73.




2015 Burning Man Cost Recovery ·•1ose Out Decision                                                            Page I




                                                                                                        AR00688
            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 2 of 372

RATIONALE
The Federal Land Policy and Management Act (FLPMA) section 304(b) provides that the Secretary of the
Interior is authorized to require a deposit of payments intended to reimburse the United States for costs
incurred in processing and administering applications for use of the public lands. 43 U.S.C.§ 1734(b).

The BLM's SRP regulations state that the BLM may refund any cost recovery overpayments. 43 C.F.R.§
2932.33(a). Further, the BLM's Recreation Permit Administration Handbook (H-2930-1) directs the BLM to
refund to the applicant the remaining balance in a cost recovery account at the end of the project.

The 2015 CRA and the 2015 actuals totals justify the refund amount BRC will receive.

AUTHORITY:
The statutory authorities underlying the regulations in this part are FLPMA, 43 U.S.C. 1701 et seq., and the
Federal Land Recreation Enhancement Act (REA), 16 U.S.C. 6801 et seq.

a)        FLPMA contains the BLM's general land use management authority over the public lands, and
          establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. 170l (a)(8)).
          Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through permits or other
          instruments the use of the public lands, which includes commercial recreation use. Section 303 of
          FLPMA authorizes the BLM to promulgate and enforce regulations, and establishes the penalties for
          violations of the regulations.
b)        REA authorizes the BLM to collect fees for recreational use in areas meeting certain criteria (16
          U.S.C. 6802(f) and (g) (2)), and to issue special recreation permits for group activities and recreation
          events (16 U.S.C. 6802(h).

43 C.F.R.§ 2932.33(a). Overpayments. For multi-year commercial permits, if your actual fees due are less
than the estimated fees you paid in advance, BLM will credit overpayments to the following year or season.
For other permits, BLM will give you the option whether to receive refunds or credit overpayments to future
permits, less processing costs.

APPEAL PROVISIONS
A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43 C.F.R.§ 4.411 and
must file in the office of the officer who made the decision (not the board), in writing to William Mack, Field
Manager, Black Rock Field Office, 5100 East Winnemucca Boulevard, Winnemucca, Nevada 89445. A
person served with the decision being appealed must transmit the notice of appeal in time to be filed in the
office where it is required to be filed within thirty (30) days after the date of service.

The notice of appeal must give the serial number or other identification of the case and may include a
statement of reasons for the appeal. a statement of standing if required by§ 4.412(b), and any arguments the
appellant wishes to make. Attached Form 1842-1 provides additional information regarding filing an appeal.

No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed after the grace
period provided in§4.401(a), the notice of appeal will not be considered and the case will be closed by the
officer from whose decision the appeal is taken. If the appeal is filed during the grace period provided in
§4.401(a) and the delay in filing is not waived, as provided in that section, the notice of appeal will not be
considered and the appeal will be dismissed by the Board.

The appellant shall serve a copy of the notice of appeal and any statements of reason, written arguments, or
briefs under §4.413 on each adverse party named in the decision from which the appeal is taken and on the
Office of the Solicitor, Pacific Southwest Regional Solicitor, U.S. Department of the Interior, 2800 Cottage
Way, Room E-1712. Sacramento, California 95825-1890.

2015 Burning Man CoM Re1:overy Close Ou1 Decision                                                             Page 2




                                                                                                       AR00689
           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 3 of 372


Service must be accompanied by personally serving a copy to the party or by sending the document by
registered or certified mail. return receipt requested, to the address of record in the bureau, no later than 15
days after filing the document.

In addition, within thirty (30) days of receipt of this decision you have the right to file a petition for a stay
together with your appeal in accordance with the regulations at 43 C.F.R.§ 4.21. The petition must be served
upon the same parties pecified above.

Pursuant to 43 C.F.R. § 4.21(b), a petition for stay, if filed, must show sufficient justification ba ed on the
following standards:

         I)   The relative harm to the parties if the stay is granted or denied;
         2)   The likelihood of the appellant's success on the merits;
         3)   The likelihood of immediate and irreparable harm if the stay is not granted: and,
         4)   Whether the public interest favors granting the stay.

43 C.F.R. § 4.21(b )(2) provides that the appellant requesting a stay bears the burden of proof to demonstrate
that a stay should be granted.

If you have any questions on this decision please contact me at 775-623-1500.




                                                   William Mack, Jr
                                                   Field Manager
                                                   Black Rock Field Office


Enclosures
Attachment l - Cost Recovery Closeout Summary
Attachment 2 - Project Log
Attachment 3 - BLM Contracts
Attachment 4 - Travel Expenses
Attachment 5 - Vehicle Utilization Expenses
Attachment 6 - Miscellaneous Supplies and Equipment




2015 Burning Man Cost Recovery lo�e Out ecision                                                            Page 3




                                                                                                     AR00690
                                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 4 of 372
                                                                                      FINAL



                                   2015 BURNING MAN EVENT COST RECOVERY CLOSE OUT SUMMARY
                                                      Total              Total
                 ITEM                                                                         Balance                 Description/Comment              Detail Located On:
                                                    Estimate            Actual
BLM LABOR                                       $   1,464,616.00   $   1,450,523.86    $        14,092.14                                        Project Log
 CONTRACT LABOR
                                Forest Service $            -      $     59,967.32     $       (59,967.32) Originally estimated in BLM Labor     Contract 5
           Park Police / National Park Service $     125,000.00    $    110,060.87     $        14,939.13                                        Contract 3
UTVs                                            $     20,000.00    $      7,795.47     $        12,204.53                                        Contract 8
COMPUTER AUTOMATED DISPATCH                     $    140,000.00    $    138,345.20     $         1,654.80                                        Contract 2
MICROWAVE / INTERNET                            $    130,000.00    $    102,374.00     $        27,626.00                                        Contract 4
COMMUNICATIONS
                           Satellite Tracking   $      55,000.00   $     56,494.20     $        (1,494.20)                                       Contract 6
                          Dispatch Consoles     $      13,000.00   $     12,500.00     $           500.00                                        Contract 7
                       Base Station Purchase    $       7,500.00   $      4,899.67     $         2,600.33                                        Contract 10
                                 3-Way Mics                        $      7,500.00     $        (7,500.00)                                       Contract 9
               Contracted Dispatch Company      $    167,000.00    $    166,520.00     $           480.00                                        Contract 1
                 Additional Comm Purchases      $     11,500.00                        $        11,500.00
TRAVEL                                          $     80,000.00    $     67,140.74     $        12,859.26                                        Travel Expenses
HEALTH & HUMAN SERVICES                         $      30,000.00                       $        30,000.00    HHS did not bill BLM for services   N/A
VEHICLE UTILIZATION                             $      75,000.00   $     48,182.58     $        26,817.42                                        Vehicle Utilization
MISC SUPPLIES AND EQUIPMENT                     $      77,500.00   $     32,417.82     $        45,082.18                                        Charge Card Purchases
                                    Goggles                        $      4,248.30     $        (4,248.30) Purchased via contract                Contract 11
                               GPS Cameras                         $      4,197.00     $        (4,197.00) Purchased via contract                Contract 12
INDIRECT RATE 22.9%                             $    548,711.00    $    520,555.24     $        28,155.76
                 TOTAL                          $ 2,944,827.00     $ 2,793,722.27      $ 151,104.73




Jan 2016                                                                                                                                              AR00465
                                                                                                                                                 Prepared by Cassie Sandberg
                                                                                                                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 5 of 372
                                                                                                                                                     FINAL


                                                                                                                                  UNITED STATES                                                                                              Functional Area / WBS
                                                                                                                             DEPARTMENT OF INTERIOR                                                                                                L51050000 /
                                                                                                                           BUREAU OF LAND MANAGEMENT                                                                                              LVRCF1504080
                                                                                                                         2015 BURNING MAN EVENT COST RECOVERY PROJECT LOG



                                                       MAIN EVENT

                                                                    POST-EVENT
                               PRE-EVENT


                                           PRE-EVENT




                                                                                 CLOSE OUT
                    PLANNING


                                 SET UP
                                                                                               PAY                                                                                                                                          TOTAL
       DATES                                                                                                LAST NAME         YEAR ROUND TITLE       PROJECT COMPONENT / TITLE                      DESCRIPTION OF WORK                                    TOTAL AMT
                                                                                              PERIOD                                                                                                                                        HOURS

   Aug 24, 29-                                                                                                                                                                           Nevada Canine Certification
                                                         X                                   2015-19-20   ALBRIGHT        FIELD STAFF RANGER (FTO)         Law Enforcement / Patrol                                                          147       $         9,520.01
   Sept 7                                                                                                                                                                                Swing Shift Patrol Canine
   Aug 29-Sept 7                                         X                                   2015-19-20   ALLEN           SPECIAL AGENT              Law Enforcement / Investigations    Swing Shift Investigations                         113.5      $         8,859.74
   Aug 28-Sept 11                                        X            X                      2015-18-20   ANDRES          FIELD STAFF RANGER               Law Enforcement / Patrol      Swing Shift Patrol                                  198       $       12,073.83
   Aug 29-Sept 8                                         X                                   2015-19-20   ARRIES          RANGER                           Law Enforcement / Patrol      Night Shift Patrol                                  160       $       10,566.94
                                                                                                                                                                                         Dispatch Trailer Set Up
                                                                                                                          SUPERVISORY
                                                                                                                                                          Civilian Operations /          Pre-Event Radio Programming
   Aug 15-Sept 12                 X          X           X            X                      2015-18-20   BLACK           TELECOMMUNICATIONS                                                                                                 397       $       23,948.78
                                                                                                                                                       Communications Unit Leader        Main Event Radio Support
                                                                                                                          SPECIALIST
                                                                                                                                                                                         Post-Event Radio Support and tear down
   Aug 23-Sept 8                             X           X                                   2015-19-20   BLEVINS         FIELD STAFF RANGER               Law Enforcement / Patrol      Swing Shift Patrol                                  213       $       14,059.24
   Aug 23-Sept 12                            X           X            X                      2015-19-20   BOIK            STATE CHIEF RANGER         Law Enforcement / Investigations    Swing Shift Investigations Team Lead                256       $       24,466.11
   Aug 28-Sept 8                                         X                                   2015-19-20   BOXX            RANGER                           Law Enforcement / Patrol      Swing Shift Patrol                                  158       $         9,028.46
   Aug 27-Sept 7                                         X                                   2015-19-20   BRASINGTON      DISTRICT CHIEF RANGER            Law Enforcement / Patrol      Swing Shift Patrol                                  154       $       14,012.49
                                                                                                                          DISTRICT RANGER                     Law Enforcement /
   Aug 23-Sept 12                            X           X            X                      2015-19-20   BRISCOE                                                                        Law Enforcement Planning Chief                     244.75     $       21,144.10
                                                                                                                          (SUPERVISORY)                         Command Staff
   Aug 30-Sept 9                                         X            X                      2015-19-20   BROWN           FIELD STAFF RANGER               Law Enforcement / Patrol      Day Shift Patrol                                    143       $         9,566.03
   Aug 27-Sept 10                                        X                                   2015-19-20   BRUNK           SPECIAL AGENT              Law Enforcement / Investigations    Day Shift Investigations                           152.5      $       11,375.92
   Aug 29-Sept 8                                         X                                   2015-19-20   BUCHANAN        DISTRICT RANGER                  Law Enforcement / Patrol      Night Shift Patrol                                  138       $       11,293.75
                                                                                                                                                                                         Pre Event Day Shift Patrol
   Aug 23-Sept 8                             X           X                                   2015-19-20   BULKLEY         FIELD STAFF RANGER         Law Enforcement / Investigations                                                        236       $       15,170.64
                                                                                                                                                                                         Main Event Day Shift Special Investigations
   Aug 29-Sept 7                                         X                                   2015-19-20   CAFFEY          NATIONAL CHIEF RANGER            Law Enforcement / Patrol      Swing Shift Patrol                                  86        $         8,554.47
   Aug 22-Sept 12                            X           X            X                      2015-18-20   CARPENTER       RESIDENT RANGER                  Law Enforcement / Patrol      Night Shift Patrol Canine                           292       $       20,081.05
                                                                                                                                                                                         Pre-Event Radio Programming
                                                                                                                          TELECOMMUNICATIONS                 Civilian Operations /
   Aug 19-Sept 11                 X          X           X            X                      2015-18-20   CARTER                                                                         Main Event Radio Support                            233       $       16,051.24
                                                                                                                          SPECIALIST                           Communications
                                                                                                                                                                                         Post-Event Radio Support and tear down
                                                                                                                                                                                         Day Shift Logistics
                                                                                                                          ENGINEERING EQUIPMENT
   Aug 23-Sept 9                  X          X           X            X                      2015-19-20   CAUDILL                                      Civilian Operations / Logistics   Pre, Main, and Post Event HQ Facilities Support,    229       $       11,356.16
                                                                                                                          OPERATING SUPERVISOR
                                                                                                                                                                                         Staff Fuel Station
   Aug 30-Sept 8                                         X            X                      2015-19-20   CHODOROWSKI     FIELD STAFF RANGER               Law Enforcement / Patrol      Night Shift Patrol                                  165       $       12,547.31



Jan 2016                                                                                                                                               1                                                                                               AR00523
                                                                                                                                                                                                                                                  Prepared by Cassie Sandberg
                                                                                                                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 6 of 372
                                                                                                                                                         FINAL




                                                        MAIN EVENT

                                                                     POST-EVENT
                                PRE-EVENT


                                            PRE-EVENT




                                                                                  CLOSE OUT
                     PLANNING


                                  SET UP
                                                                                                PAY                                                                                                                                             TOTAL
       DATES                                                                                                 LAST NAME          YEAR ROUND TITLE         PROJECT COMPONENT / TITLE                      DESCRIPTION OF WORK                                 TOTAL AMT
                                                                                               PERIOD                                                                                                                                           HOURS


   Aug 29-Sept 9                                          X                                   2015-19-20   CLARK           CHIEF RANGER                        Law Enforcement / Patrol      Day Shift Patrol                                    142    $       13,600.95
   Aug 29-Sept 7                                          X                                   2015-19-20   CULVER          FIELD STAFF RANGER               Law Enforcement / Patrol         Swing Shift Patrol                                  124    $         7,851.10
                                                                                                                           SUPERVISORY RESOURCE                Civilian Operations /         Supervise Environmental Compliance Efforts
   Aug 24-Sept 10                             X           X            X                      2015-19-20   CURTIS                                                                                                                                228    $       16,751.27
                                                                                                                           SPECIALIST                         Compliance Supervisor          Liasion with BRC Compliance
                                                                                                                           ASST. STATE FIRE MANAGEMENT         Civilian Operations /         Operations Chief for all Divisions under Civilan
   Aug 24-Sept 9                              X           X            X                      2015-19-20   DELANEY                                                                                                                               237    $       18,179.20
                                                                                                                           OFFICER                                Command Staff              Operations
   Aug 29-Sept 6                                          X                                   2015-19-20   ELTON           SPECIAL AGENT                 Law Enforcement / Investigations    Swing Shift Investigations                          104    $         7,771.38
   Aug 27-Sept 9                                          X                                   2015-19-20   ENTRICAN        FIELD STAFF RANGER                  Law Enforcement / Patrol      Swing Shift Patrol                                  152    $       11,075.36
                                                                                                                                                                                             Event Statistics
   Aug 27-Sept 7                              X           X                                   2015-19-20   EVENSON         PUBLIC AFFAIRS SPECIALIST              Public Information                                                             149    $       11,006.86
                                                                                                                                                                                             Public Information Contact
   Aug 24-Sept 7                              X           X                                   2015-19-20   FINCH           FIELD STAFF RANGER                  Law Enforcement / Patrol      Swing Shift Patrol - Perimeter                      184    $       12,002.36
   Aug 29-Sept 8                                          X                                   2015-19-20   FONKEN          RANGER                              Law Enforcement / Patrol      Day Shift Patrol - Perimeter                       137.5   $       10,261.10
   Aug 28-Sept 9                                          X                                   2015-19-20   FRANZOY         FIELD STAFF RANGER                 Law Enforcement / Patrol       Day Shift Patrol                                   155.5   $       12,555.59
   Aug 29-Sept 7                                          X                                   2015-19-20   FUSELIER        ASSISTANT FIELD MANAGER        Civilian Operations / Compliance   Ensure Environmental Compliance                     104    $        6,790.03
                                                                                                                                                                 Civilian Operations /       HQ IT Setup within trailers
   Aug 19-Sept 3                   X          X           X                                   2015-18-20   GRIMES          IT SPECIALIST                                                                                                         250    $       11,657.75
                                                                                                                                                               Information Technology        Computer/IT Support at HQ during event
                                                                                                                                                                                             Pre-Event Radio Programming
                                                                                                                                                                 Civilian Operations /
   Aug 19-Sept 12                  X          X           X            X                      2015-19-20   HARNESS         RADIO PROGRAM MANAGER                                             Main Event Radio Support                            369    $       24,751.78
                                                                                                                                                                   Communications
                                                                                                                                                                                             Post-Event Radio Support and tear down
   Aug 30-Sept 8                                          X                                   2015-19-20   HAUCK           SPECIAL AGENT                 Law Enforcement / Investigations    Day Shift Investigations                            128    $       10,335.47
                                                                                                                                                                                             Operations Plan Preparation
   Aug 19, 24-Sept
                       X                      X           X                                   2015-18-20   HONE            SPECIAL AGENT                 Law Enforcement / Investigations    Pre-Event Patrol/Investigations                     191    $       16,368.52
   8
                                                                                                                                                                                             Day Shift Investigations
   Aug 28-Sept 8                                          X                                   2015-19-20   HOWELL          FIELD STAFF RANGER                  Law Enforcement / Patrol      Night Shift Patrol - Perimeter                     146.5   $       10,201.34
                                                                                                                                                                                             Nevada Canine Certification
   Aug 23-Sept 9                              X           X                                   2015-19-20   HUSTON          FIELD STAFF RANGER                  Law Enforcement / Patrol                                                          254    $       17,795.36
                                                                                                                                                                                             Day Shift Patrol Canine
                                                                                                                                                                                             Pre-Event Radio Programming
                                                                                                                           TELECOMMUNICATIONS                    Civilian Operations /
   Aug 19-Sept 10                  X          X           X            X                      2015-19-20   IAGULLI                                                                           Main Event Radio Support                            298    $       18,886.01
                                                                                                                           SPECIALIST                              Communications
                                                                                                                                                                                             Post-Event Radio Support and tear down
   July 9-10                                                                                  2015-15                                                                                        July Bman Tabletop and Protocol Review
                       X                                  X                                                JENSEN          RANGER (FTO)                        Law Enforcement / Patrol                                                         152.5   $       10,525.38
   Aug 28-Sept 7                                                                              2015-19-20                                                                                     Swing Shift Patrol Supervisor
   Aug 24-Sept 9                              X           X            X                      2015-19-20   JOHNSON, T      FIELD STAFF RANGER                  Law Enforcement / Patrol      Night Shift Patrol                                  224    $       14,036.33
                                                                                                                                                                                             Operations Plan Preparation
   Aug 20-Sept 9       X                      X           X            X                      2015-18-20   JOHNSON, M      SPECIAL AGENT                 Law Enforcement / Investigations    Pre-Event Patrol/Investigations                     312    $       25,062.70
                                                                                                                                                                                             Day Shift Investigations Team Lead



Jan 2016                                                                                                                                                   2                                                                                            AR00524
                                                                                                                                                                                                                                                   Prepared by Cassie Sandberg
                                                                                                                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 7 of 372
                                                                                                                                                       FINAL




                                                        MAIN EVENT

                                                                     POST-EVENT
                                PRE-EVENT


                                            PRE-EVENT




                                                                                  CLOSE OUT
                     PLANNING


                                  SET UP
                                                                                                PAY                                                                                                                                            TOTAL
       DATES                                                                                                 LAST NAME         YEAR ROUND TITLE        PROJECT COMPONENT / TITLE                       DESCRIPTION OF WORK                                    TOTAL AMT
                                                                                               PERIOD                                                                                                                                          HOURS


                                                                                                                          OUTDOOR RECREATION                                               Supervise Vending Compliance Efforts
   Aug 24-Sept 4                              X           X                                   2015-19      JONES                                        Civilian Operations / Compliance                                                        162       $         7,780.94
                                                                                                                          PLANNER                                                          Ensure Vending Compliance
   Aug 30-Sept 8                                          X                                   2015-19-20   KEEFER         FIELD STAFF RANGER                 Law Enforcement / Patrol      Day Shift Patrol                                    124.25     $         7,425.33
   Aug 29-Sept 7                                          X                                   2015-19-20   KIRKHAM        SPECIAL AGENT                Law Enforcement / Investigations    Swing Shift Investigations                           76.5      $         6,152.00
   Aug 29-Sept 8                                          X                                   2015-19-20   LASHER         RANGER                             Law Enforcement / Patrol      Day Shift Patrol                                     129       $         9,790.51
   Aug 29-Sept 8                                          X                                   2015-19-20   LAZZARO        SPECIAL AGENT                Law Enforcement / Investigations    Day Shift Investigations                             170       $       16,739.54
   Aug 30-Sept 8                                          X                                   2015-19-20   LIND           FIELD STAFF RANGER                 Law Enforcement / Patrol      Day Shift Patrol                                     116       $         6,047.24
   Aug 28-Sept 8                                          X                                   2015-19-20   LLOYD, K       FIELD STAFF RANGER (FTO)           Law Enforcement / Patrol      Swing Shift Patrol Supervisor                       154.5      $       11,012.00
                                                                                                                          DISTRICT RANGER
   Aug 24-Sept 10                             X           X            X                      2015-19-20   LLOYD, R                                          Law Enforcement / Patrol      Day Shift Commander                                  253       $       19,201.72
                                                                                                                          (SUPERVISORY)(FTO)
   Aug 29-Sept 7                                          X                                   2015-19-20   LOFTIN         SPECIAL AGENT                Law Enforcement / Investigations    Swing Shift Investigations                           74.5      $         6,211.83
                                                                                                                                                                                           Operations Plan Preperation
                                                                                                                                                                Law Enforcement /
   Aug 22-Sept 12      X                      X           X            X                      2015-18-20   LOVE           SPECIAL AGENT-IN-CHARGE                                          Law Enforcement Management (direct event             306       $       30,445.31
                                                                                                                                                                  Command Staff
                                                                                                                                                                                           support on playa)
                                                                                                                                                               Civilian Operations /
   Aug 26-Sept 7                              X           X                                   2015-19-20   MACK           FIELD MANAGER                                                    Civilians Management (at event only)                 56        $         2,593.84
                                                                                                                                                                  Command Staff
   Aug 24-Sept 8                              X           X                                   2015-19-20   MARQUEZ        FIRE MANAGEMENT SPECIALIST    Civilian Operations / Compliance   Ensure Vending Compliance                            116       $         6,402.24
                                                                                                                                                                                           Medical Team - provide medical support to Federal
   Aug 26-Sept 11                                         X            X                      2015-19-20   MARSOOBIAN     FIELD STAFF RANGER                 Law Enforcement / Medic                                                            197       $       13,118.71
                                                                                                                                                                                           personnel only
                                                                                                                                                                                           Prepare Maps for Event
   Beg. of August,
                       X                      X           X            X                      2015-17-20   MATTHEWS       GIS SPECIALIST                 Civilian Operations / GIS Lead    GIS Support Environmental Compliance during         259.25     $       13,516.68
   Aug 24-Sept 9
                                                                                                                                                                                           event
   July 9-10                                                                                  2015-15                                                                                      July Bman Tabletop and Protocol Review
                       X                                  X            X                                   MAURER         RESIDENT RANGER                    Law Enforcement / Patrol                                                          129.5      $         9,974.99
   Aug 30-Sept 10                                                                             2015-19-20                                                                                   Day Shift Patrol Supervisor

   Aug 24-Sept 8                              X           X                                   2015-19-20   MCGRATH        STATE CHIEF RANGER                 Law Enforcement / Patrol      Night Shift Patrol                                   192       $       19,451.76
   Aug 28-Sept 9                                          X                                   2015-19-20   MILLER         STATE CHIEF RANGER                 Law Enforcement / Patrol      Day Shift Patrol Supervisor                         158.5      $       14,726.23
   Aug 30-Sept 8                                          X                                   2015-19-20   MITSUYASU      SUPERVISORY RANGER                 Law Enforcement / Patrol      Day Shift Patrol                                    130.5      $       10,896.62
   Aug 27-Sept 8                                          X                                   2015-19-20   MOE            FIELD STAFF RANGER                 Law Enforcement / Patrol      Swing Shift Patrol                                   117       $         7,786.57
   Aug 28-Sept 7                                          X                                   2015-19-20   MONTOYA        SPECIAL AGENT                Law Enforcement / Investigations    Swing Shift Special Investigations                   131       $         9,506.57
                                                                                                                                                             Law Enforcement /             Operations Plan Preparation
   Aug 22-Sept 12      X                      X           X            X                      2015-18-20   MOORE          STATE CHIEF RANGER                                                                                                    298       $       25,187.52
                                                                                                                                                               Command Staff               Law Enforcement Operations Chief




Jan 2016                                                                                                                                                 3                                                                                                AR00525
                                                                                                                                                                                                                                                     Prepared by Cassie Sandberg
                                                                                                                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 8 of 372
                                                                                                                                                     FINAL




                                                        MAIN EVENT

                                                                     POST-EVENT
                                PRE-EVENT


                                            PRE-EVENT




                                                                                  CLOSE OUT
                     PLANNING


                                  SET UP
                                                                                                PAY                                                                                                                                         TOTAL
       DATES                                                                                                 LAST NAME        YEAR ROUND TITLE       PROJECT COMPONENT / TITLE                      DESCRIPTION OF WORK                                  TOTAL AMT
                                                                                               PERIOD                                                                                                                                       HOURS


   Aug 22-Sept 10,                                                                            2015-18-20                  OUTDOOR RECREATION                                             Ensure Environmental Compliance
                                              X           X            X            X                      MORGAN                                     Civilian Operations / Compliance                                                       258     $       19,706.51
   Oct 5-16                                                                                   2015-22                     PLANNER                                                        Post Event Review

   Aug 27-Sept 9                                          X                                   2015-19-20   NARDINGER      SPECIAL AGENT              Law Enforcement / Investigations    Swing Shift Investigations                          131     $       10,256.97
                                                                                                                                                                                         IT Set-up/Programming for Event
                                                                                                                          TELECOMMUNICATIONS                 Civilian Operations /
   Aug 15-Sept 11                  X                      X            X                      2015-18-20   NICHOLS                                                                       Computer/IT Support at HQ during event              176     $       11,623.12
                                                                                                                          SPECIALIST                       Information Technology
                                                                                                                                                                                         HQ IT tear-down within trailers
                                                                                                                          SAFETY AND OCCUPATIONAL            Civilian Operations /       Ensure Safety at HQ for federal personnel
   Aug 24-Sept 13                             X           X            X                      2015-19-20   OELRICH                                                                                                                           239     $       16,818.99
                                                                                                                          HEALTH SPECIALIST                      Safety Officer          Liasion with BRC Safety Operations
                                                                                                                          ASST. SPECIAL AGENT-IN-             Law Enforcement /          Law Enforcement Liaison with BRR
   Aug 23-Sept 12                             X           X            X                      2015-19-20   OPER                                                                                                                              158     $       12,780.44
                                                                                                                          CHARGE                                Command Staff            Attend BRR meetings, resolve LE issues
   July 9-10                                                                                  2015-15                                                                                    July Bman Tabletop and Protocol Review
                       X                      X           X            X                                   PARR           RANGER (FTO)                     Law Enforcement / Patrol                                                          280     $       20,189.81
   Aug 23-Sept 11                                                                             2015-19-20                                                                                 Night Shift Patrol Supervisor - Canine
                                                                                                                                                                                         Planning for HQ Facilities, MOU Contracts, BLM
   Oct 2014-                                                                                  2014-21-                                                       Civilian Operations /       Contracts, Set-up of HQ, Liasion with BRC for HQ
                       X           X          X           X            X            X                      PIRTLE         SPECIAL PROJECTS MANAGER                                                                                          1350     $       76,495.68
   Oct 2015                                                                                   2015-22                                                         Facilities Manager         facilities, Post-event tear down, post-event
                                                                                                                                                                                         inspection and close out
   Aug 27-Sept 7                                          X                                   2015-19-20   PRESLEY        FIELD STAFF RANGER               Law Enforcement / Patrol      Night Shift Patrol                                  137     $         9,127.97
                                                                                                                          FIELD STAFF RANGER
   Aug 28-Sept 8                                          X                                   2015-19-20   RAMIREZ                                         Law Enforcement / Patrol      Swing Shift Patrol                                  143     $       10,375.77
                                                                                                                          (SUPERVISORY)
                                                                                                                                                                                         Operations Plan Preparation
   Aug 20-Sept 12      X                      X           X            X                      2015-18-20   RAMOS          CONTRACT SPECIALIST                Contracting Specialist                                                          340     $       14,998.14
                                                                                                                                                                                         Contracting and Purchasing Lead for event
                                                                                                                                                                                         Nevada Canine Certification
   Aug 23-Sept 8                              X           X                                   2015-19-20   RICE           RESIDENT RANGER                  Law Enforcement / Patrol                                                          251     $       17,705.10
                                                                                                                                                                                         Day Shift Patrol Canine
   Aug 28-Sept 10                                         X            X                      2015-19-20   ROMERO         RANGER                           Law Enforcement / Patrol      Swing Shift Patrol                                 165.5    $         8,968.19
   Aug 24-Sept 7                              X           X                                   2015-19-20   ROOP           STATE CHIEF RANGER               Law Enforcement / Patrol      Swing Shift Commander                               206     $       21,300.87
                                                                                                                          PLANNING AND
   Aug 29-Sept 8                                          X                                   2015-19-20   ROREX          ENVIRONMENTAL               Civilian Operations / Compliance   Ensure Environmental Compliance                    107.75   $         5,404.39
                                                                                                                          COORDINATOR
   Aug 23-Sept 8                              X           X                                   2015-19-20   RUSSELL        FIELD STAFF RANGER               Law Enforcement / Patrol      Swing Shift Patrol                                  218     $       11,398.08
                                                                                                                                                                                         Operations Plan Preparation
   Aug 20-Sept 12      X                      X           X            X                      2015-18-20   SANDBERG       BUDGET ANALYST                            Finance                                                                  350     $       20,125.54
                                                                                                                                                                                         Finance and Timekeeping Lead for event
   Aug 27-Sept 8                                          X                                   2015-19-20   SCHUTZBEGER    FIELD STAFF RANGER                   Law Enforcement           Night Shift Patrol                                  154     $       11,729.30




Jan 2016                                                                                                                                               4                                                                                             AR00526
                                                                                                                                                                                                                                                Prepared by Cassie Sandberg
                                                                                                                   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 9 of 372
                                                                                                                                                    FINAL




                                                       MAIN EVENT

                                                                    POST-EVENT
                               PRE-EVENT


                                           PRE-EVENT




                                                                                 CLOSE OUT
                    PLANNING


                                 SET UP
                                                                                               PAY                                                                                                                                         TOTAL
       DATES                                                                                                LAST NAME         YEAR ROUND TITLE      PROJECT COMPONENT / TITLE                       DESCRIPTION OF WORK                                 TOTAL AMT
                                                                                              PERIOD                                                                                                                                       HOURS


                                                                                                                                                                                        Pre-Event Radio Programming
                                                                                                                         TELECOMMUNICATIONS                 Civilian Operations /
   Aug 19-Sept 12                 X          X           X            X                      2015-18-20   SCHWIRIAN                                                                     Main Event Radio Support                            357     $       17,971.80
                                                                                                                         SPECIALIST                           Communications
                                                                                                                                                                                        Post-Event Radio Support and tear down
   Aug 29-Sept 7                                         X                                   2015-19-20   SHARKEY        FIELD STAFF RANGER (FTO)         Law Enforcement / Patrol      Swing Shift Patrol                                 129.5    $         9,987.42
   Aug 29-Sept 9                                         X                                   2015-19-20   SHILAIKIS      SPECIAL AGENT              Law Enforcement / Investigations    Day Shift Investigations                           154.5    $       13,100.46
                                                                                                                         DISTRICT RANGER
   Aug 23-Sept 8                             X           X                                   2015-19-20   SONES                                           Law Enforcement / Patrol      Day Shift Patrol Supervisor                         231     $       16,873.16
                                                                                                                         (SUPERVISORY)
   Aug 29-Sept 7                                         X                                   2015-19-20   STEENHOVEN     PARK RANGER                 Civilian Operations / Compliance   Ensure Environmental Compliance                    113.5    $         4,922.69
   Aug 24-Sept 8                             X           X                                   2015-19-20   STOLTS         FIELD STAFF RANGER               Law Enforcement / Patrol      Day Shift Patrol Canine                            215.75   $       14,354.53
                                                                                                                                                                                        Day Shift Logistics
   Aug 23-Sept 9                  X          X           X            X                      2015-19-20   STORLA         RANGE TECHNICIAL             Civilian Operations / Logistics   Pre, Main, and Post Event HQ Facilities Support,    228     $         9,167.25
                                                                                                                                                                                        Staff Fuel Station
                                                                                                                         ASST. SPECIAL AGENT-IN-             Law Enforcement /          Operations Plan Preparation
   Aug 20-Sept 12     X                      X           X            X                      2015-18-20   STOVER                                                                                                                            193     $       15,607.81
                                                                                                                         CHARGE                                Command Staff            Law Enforcement Investigations Chief
   July 9-10                                                                                 2015-15                                                                                    July Bman Tabletop and Protocol Review
                      X                      X           X            X                                   SULLIVAN       STATE CHIEF RANGER               Law Enforcement / Patrol                                                          296     $       26,924.42
   Aug 22-Sept 12                                                                            2015-18-20                                                                                 Night Shift Patrol Commander

   Aug 28-Sept 7                                         X                                   2015-19-20   SWANSON        SPECIAL AGENT              Law Enforcement / Investigations    Night Shift Special Investigations                  130     $       10,412.78
                                                                                                                         OUTDOOR RECREATION
   Aug 24-Sept 9                             X           X            X                      2015-19-20   TEA                                        Civilian Operations / Compliance   Ensure Environmental Compliance                    201.5    $         8,444.05
                                                                                                                         PLANNER
                                                                                                                         ASST. SPECIAL AGENT-IN-                                        Medical Team Lead- provide medical support to
   Aug 25-Sept 9                             X           X                                   2015-19-20   TEMPLETON                                       Law Enforcement / Medic                                                          199.75   $       17,640.50
                                                                                                                         CHARGE                                                         Federal personnel only
                                                                                                                                                                                        July Bman Tabletop and Protocol Review
   Aug 23-Sept 8                             X           X                                   2015-19-20   TITUS          SUPERVISORY RANGER               Law Enforcement / Patrol                                                         234.5    $       17,616.45
                                                                                                                                                                                        Night Shift Patrol Supervisor
   Beg of August                                                                                                                                            Civilian Operations /
                                                         X                                   2015-17-20   TOWNE          DISTRICT MANAGER                                               Civilians Management (direct permit support)        161     $       14,044.44
   Aug 27-Sept 7                                                                                                                                               Command Staff
                                                                                                                         NATIONAL LAW ENFORCEMENT
   Aug 27-Sept 8                                         X                                   2015-19-20   TUMA                                            Law Enforcement / Patrol      Night Shift Patrol                                 137.75   $       13,921.39
                                                                                                                         TRAINING COORDINATOR

   Aug 29-Sept 8                                         X                                   2015-19-20   VERMEYS        ASST. FIELD MANAGER         Civilian Operations / Compliance   Ensure Environmental Compliance                    116.5    $         5,903.51
   Aug 23-Sept 8                             X           X                                   2015-19-20   WAGGONER       RANGER                           Law Enforcement / Patrol      Night Shift Patrol                                 202.5    $       11,920.92
   Aug 28-Sept 8                                         X                                   2015-19-20   WEISEND        FIELD STAFF RANGER               Law Enforcement / Patrol      Swing Shift Patrol                                 139.75   $       10,089.02
                                                                                                                                                                                        GIS Support Environmental Compliance during
   Aug 24-Sept 9                             X           X            X                      2015-19-20   WELTY          GIS SPECIALIST                   Civilian Operations / GIS                                                        232.5    $         7,569.73
                                                                                                                                                                                        event




Jan 2016                                                                                                                                              5                                                                                             AR00527
                                                                                                                                                                                                                                               Prepared by Cassie Sandberg
                                                                                                                   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 10 of 372
                                                                                                                                                  FINAL




                                                        MAIN EVENT

                                                                     POST-EVENT
                                PRE-EVENT


                                            PRE-EVENT




                                                                                  CLOSE OUT
                     PLANNING


                                  SET UP
                                                                                                PAY                                                                                                                                      TOTAL
       DATES                                                                                                 LAST NAME        YEAR ROUND TITLE    PROJECT COMPONENT / TITLE                       DESCRIPTION OF WORK                                TOTAL AMT
                                                                                               PERIOD                                                                                                                                    HOURS


                                                                                                                                                                                      HQ Setup
                                                                                                                                                                                      Night Shift Logistics
   Aug 16-Sept 12                  X          X           X            X                      2015-18-20   WHITEHEAD      RECREATION TECHNICIAN     Civilian Operations / Logistics                                                      355.5   $       11,946.56
                                                                                                                                                                                      Pre, Main, and Post Event HQ Facilities Support,
                                                                                                                                                                                      Staff Fuel Station
                                                                                                                                                                                      Planning and inventory for event needs
                                                                                                                                                                                      HQ Setup
   End of July-
                       X           X          X           X            X                      2015-16-20   WILLIAMS       BIOLOGICAL TECHNICIAN     Civilian Operations / Logistics   Night Shift Logistics                               397    $       19,896.52
   Sept 13
                                                                                                                                                                                      Pre, Main, and Post Event HQ Facilities Support,
                                                                                                                                                                                      Staff Fuel Station
   Aug 29-Sept 7                                          X                                   2015-19-20   WORTHINGTON    PARK RANGER              Civilian Operations / Compliance   Ensure Environmental Compliance                     136    $         6,370.01
   Aug 28-Sept 10                                         X            X                      2015-19-20   WOYCHOWSKI     RANGER (FTO)                  Law Enforcement / Patrol      Night Shift Patrol                                  166    $       12,169.71
   Aug 29-Sept 8                                          X                                   2015-19-20   YACUBIC        ARCHAEOLOGIST            Civilian Operations / Compliance   Ensure Environmental Compliance                     106    $         5,246.86
                                                                                                                                                                                      CAD Devlopment
                                                                                                                                                                                      Joint Dispatch Planning
   June 1- Sept 12     X           X          X           X            X                      2015-13-20   YOUNG          STATE CHIEF RANGER                Technology Chief                                                              526    $       44,306.74
                                                                                                                                                                                      Network needs on playa
                                                                                                                                                                                      Internet, Dispatch, and CAD contact
                                                                                                                                                                                                                        LABOR TOTAL: 21,133.00 $ 1,450,523.86




Jan 2016                                                                                                                                            6                                                                                            AR00528
                                                                                                                                                                                                                                            Prepared by Cassie Sandberg
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 11 of 372
                                                                         FINAL


                                                2015 BURNING MAN - BLM CONTRACTS
                                                                                              ONE-
                                                    AMOUNT             AMOUNT        SOLE               CONTRACT STATEMENT
NO. CONTRACTOR                  PURPOSE                                                      TIME vs.                      INVOICE (S)
                                                   OBLIGATED          INVOICED      SOURCE              DOCUMENT  OF WORK
                                                                                             ANNUAL

      Law Enforcement Mission Support
  1   Temporary         Technicians                $   166,520.00 $    166,520.00     No      Annual      Pg. 2-3       Pg. 4-8       Pg. 9-12
      Placement Service (Dispatchers)


                           Computer Aided                                            Sole
  2   Inet Dispatch, LLC                           $   138,346.00 $    138,345.20             Annual     Pg. 13-14     Pg. 15-25      Pg. 26-28
                           Dispatch                                                 Source

                           United States Park
      National Park
  3                        Police personnel -      $   135,000.00 $    110,060.87    N/A      Annual     Pg. 29-30     Pg. 31-34      Pg. 35-36
      Service
                           operation support
      Lyman
  4   Communications, Microwave IP Network $           129,974.00 $    102,374.00     No      Annual     Pg. 37-38     Pg. 39-63      Pg. 64-65
      LLC

      Forest Service, US Law Enforcement
  5   Department of      personnel - operation     $   75,000.00 $      59,967.32    N/A      Annual     Pg. 66-67     pg. 68-70      Pg. 71-73
      Agriculture        support (Patrol)


                           Satellite Tracker (for
      Alvarez &
  6                        event personnel)       $    56,494.20 $      56,494.20     No      Annual     Pg. 74-75       N/A           Pg. 76
      Associates, LLC
                           Activation and Service

      Modular
  7   Communications       Dispatch Consoles       $   12,500.00 $      12,500.00     No      Annual     Pg. 77-78     Pg. 79-80       Pg. 81
      Systems

      Hertz Equipment
                      Utility Terrain
  8   Rental                                       $     7,995.90 $      7,795.47     No      Annual     Pg. 82-83     Pg. 84-85      Pg. 86-87
                      Vehicles (UTVs)
      Corporation

      Midland Radio        3-wire Microphones
  9                                                $     7,500.00 $      7,500.00     No     One-Time    Pg. 88-89      Pg. 90         Pg. 91
      Corporation          for Midland Radios


 10 Tribalco, LLC          Base Station purchase   $     4,899.67 $      4,899.67     No     One-Time   Pg. 92- 103   Pg. 104-105      Pg. 106


                           Goggles (for event
 11 Botach Tactical                                $     4,248.30 $      4,248.30     No      Annual    Pg. 107-108     Pg. 109        Pg. 110
                           personnel)

      Geospatial           GPS Camers for
 12                                                $     4,197.00 $      4,197.00     No     One-Time   Pg. 111-121      N/A           Pg. 122
      Experts              Compliance Team




Jan 2016                                                                                                                  AR00343
                                                                                                                      Prepared by Cassie Sandberg
                              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 12 of 372
                                                                                                         1. REQUISITION NUMBER                                      PAGE    OF
                SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                          OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30                                0040221579                                                     1              2
2. CONTRACT NO.                                             3. AWARD/          4. ORDER NUMBER                                         5. SOLICITATION NUMBER                              6. SOLICITATION
                                                            EFFECTIVE DATE                                                             L15PS00575                                          ISSUE DATE
                                                                               L15PX00961                                                                                                  06/11/2015
7.           FOR SOLICITATION              a. NAME                                                           b. TELEPHONE NUMBER             (No collect calls)     8. OFFER DUE DATE/LOCAL TIME
           INFORMATION CALL:               Andrea Ramos                                                      (801) 539-4145                                             ES
9. ISSUED BY                                                       CODE      LUA                 10. THIS ACQUISITION IS          UNRESTRICTED OR                 X SET ASIDE:                   % FOR:

                                                                                                                                WOMEN-OWNED SMALL BUSINESS
BLM UT-STATE OFC ADM SVCS BR(UT952)                                                               X SMALL BUSINESS
                                                                                                                                (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
440 WEST 200 SOUTH, SUITE 500                                                                        HUBZONE SMALL              SMALL BUSINESS PROGRAM
                                                                                                                                                                   NAICS:              541990
                                                                                                     BUSINESS                   EDWOSB
SALT LAKE CITY UT 84101
                                                                                                     SERVICE-DISABLED           8(A)
                                                                                                     VETERAN-OWNED                                                           SIZE STANDARD:        $15.0
                                                                                                     SMALL BUSINESS


11. DELIVERY FOR FOB DESTINA-      12. DISCOUNT TERMS                                                                                    13b. RATING
    TION UNLESS BLOCK IS                                                                            13a. THIS CONTRACT IS A
    MARKED
                                   ACCP                                                                  RATED ORDER UNDER
                                                                                                                                         14. METHOD OF SOLICITATION
         SEE SCHEDULE                                                                                    DPAS (15 CFR 700)
                                                                                                                                              X RFQ               IFB            RFP
15. DELIVER TO                                       CODE
                                                            0004276670                           16. ADMINISTERED BY                                                 CODE   LUA
BLM-UT UTAH STATE OFFICE*                                                                        BLM UT STATE OFC ADM SVCS-UT952
440 WEST 200 SOUTH, SUITE 500                                                                    440 WEST 200 SOUTH, SUITE 500
PO BOX 45155                                                                                     SALT LAKE CITY UT 84101
SALT LAKE CITY UT 84101


17a. CONTRACTOR/            CODE   0071363340                     FACILITY                       18a. PAYMENT WILL BE MADE BY                                        CODE
                                                                                                                                                                            IPP INV
      OFFEROR                                                       CODE



LAW ENFORCEMENT TEMPORARY PLACEMENT SERVICE                                                      Invoice Processing Platform System
Attn: ATTN GOVERNMENT POC                                                                        US Department of Treasury
5360 STAFFORD CIR                                                                                http://www.ipp.gov
PACE FL 32571-6816




TELEPHONE NO.             000-000-0000
     17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                         18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                       IS CHECKED         SEE ADDENDUM
        19.                                                 20.                                                   21.       22.               23.                                    24.
     ITEM NO.                                  SCHEDULE OF SUPPLIES/SERVICES                                    QUANTITY   UNIT           UNIT PRICE                               AMOUNT

                 Mission Support Technicians (Dispatchers) for
                 Burning Man Event
                 Legacy Doc #: BLM Suggested COR: EBOIK
                 Delivery: 09/30/2015
                 Account Assignment: K G/L Account: 6100.252R0
                 Business Area: L000 Commitment Item: 252R00 Cost
                 Center: LLNVW03000 Functional Area:
                 L51050000.EA0000 Fund: 15XL5017AP Fund Center:
                 LLNVW03000 Project/WBS: LV.RC.F1504080 PR Acct
                 Assign Line: 01
                 Continued ...
                          (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                              26. TOTAL AWARD AMOUNT (For Govt. Use Only)
01                                                                                                                                             $166,520.00
     27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED.                  ADDENDA                             ARE          ARE NOT ATTACHED.
X 27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.212-5 IS ATTACHED.                           ADDENDA                                  X ARE          ARE NOT ATTACHED.
X 28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                                 29. AWARD OF CONTRACT:                                                                 OFFER
  COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                          REF.
                                                                                                              DATED                     . YOUR OFFER ON SOLICITATION (BLOCK 5),
  ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                     INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
  SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                       HEREIN, IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTOR                                                              31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)




30b. NAME AND TITLE OF SIGNER (Type or print)                             30c. DATE SIGNED        31b. NAME OF CONTRACTING OFFICER (Type or print)                               31c. DATE SIGNED
                                                                                                  Jolyn Goss
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                   STANDARD FORM 1449 (REV. 2/2012)
                                                                                                                                                    Prescribed by GSA - FAR (48 CFR) 53.212
PREVIOUS EDITION IS NOT USABLE
                                                                                                                                                                         AR00344
                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 13 of2372
                                                                                         of                                                              2
     19.                                              20.                                         21.       22.             23.                        24.
  ITEM NO.                               SCHEDULE OF SUPPLIES/SERVICES                          QUANTITY   UNIT         UNIT PRICE                   AMOUNT


              Period of Performance: 07/20/2015 to 09/30/2015



00010         MISSION SUPPORT TECHNICIANS                                                                                                              166,520.00




              The total amount of award: $166,520.00. The
              obligation for this award is shown in box 26.




32a. QUANTITY IN COLUMN 21 HAS BEEN

     RECEIVED                INSPECTED             ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:

32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                     32c. DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE



32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE



                                                                                       32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                 34. VOUCHER NUMBER           35. AMOUNT VERIFIED       36. PAYMENT                                        37. CHECK NUMBER
                                                             CORRECT FOR

                                                                                           COMPLETE               PARTIAL        FINAL
    PARTIAL          FINAL

38. S/R ACCOUNT NUMBER          39. S/R VOUCHER NUMBER       40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                            42a. RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                      41c. DATE
                                                                                         42b. RECEIVED AT (Location)


                                                                                        42c. DATE REC'D (YY/MM/DD)             42d. TOTAL CONTAINERS


                                                                                                                                               AR00345
                                                                                                                                         STANDARD FORM 1449 (REV. 2/2012) BACK
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 14 of 372



Amended combined synopsis/solicitation to answer questions.

Questions and Answers will be attached as a separate document Combined synopsis/solicitation

The Bureau of Land Management Utah Law Enforcement has a requirement for Mission Support
Technicians.

This is a combined synopsis/solicitation for commercial items prepared in accordance with the format in
Subpart 12.6, as supplemented with additional information included in this notice. This announcement
constitutes the only solicitation; proposals are being requested and a written solicitation will not be issued.
This solicitation is issued under L15PS00575 and is an invitation to provide a request for quotation. This
solicitation and incorporated provisions and clauses are those in effect through Federal Acquisition
Circular January 30, 2014.

Required equipment, services, tasks and responsibilities of the contractor shall consist of the
following:


1 Center Manager 3 Lead Mission Support Technicians and 9 Mission Support Technicians
(MST) are needed to staff the 24 hour center. The MSTs provide criminal justice information to
law enforcement officers, communicate and coordinate emergency responses, and maintain
statistical data for reporting to executive and command leadership.

All law enforcement communication operations are required to be compliant with the Nevada
Criminal Justice Information System (NCJIS) and National Crime Information Center policies
and procedures. Each MST needs a favorable background investigation meeting or exceeding
NCJIS screening standards.

The contractor is required to provide the following documentation to Contracting Specialist AJ
Ramos by July 10, 2015 to initiate the NCJIS background process.

Applicant Requirements:
  1. A list of the MSTs assigned to work the event. Please include name, date of birth, place
      of birth, current address, and social security number.
  2. Each MST will need their fingerprints taken (see attached recording legible fingerprints
      document). They agency administering the fingerprints is required to sign the fingerprint
      card in the appropriate box. The MST is also required to sign the fingerprint card.
  3. Each MST will need to fill out the Nevada Department of Public Safety (NVDPS)
      Fingerprint Background Waiver Form. Put “Bureau of Land Management” as the
      requesting agency.
  4. Submit items 1-3 to AJ Ramos at the Utah State Office, 440 West 200 South, Suite 500,
      Salt Lake City, Utah 84101-1345.
  5. Any previous felony convictions may preclude the MST from being authorized to work
      this event.

Once the above is received, BLM will complete the following.
BLM Requirements:
   1. Submits the fingerprint cards to NVDPS in Carson City, Nevada.



                                                                                                     AR00346
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 15 of 372




    2. Once favorable background investigation is complete, BLM Terminal Agency
       Coordinator (TAC) will request a new operator ID for each MST.
    3. The BLM TAC will conduct a criminal history check for each MST assigned to the
       operation.
    4. The BLM TAC will coordinate training prior to the start of the operation. This may
       require earlier arrival.
    5. The BLM will coordinate with the NVDPS to conduct an onsite criminal justice security
       inspection.

Mission Support Technicians Needed:
    1 Center Manager (Option)
    3 Lead mission support technicians
    9 mission support technicians


(Option) Required knowledge, skills, and abilities by Center Manager

     Coordinate with Black Rock City (BRC) Emergency Services Division (ESD)
      Communications in a shared communication center workspace.
    Coordinate with Pershing County Sheriff’s Office (PCSO) Communications in a shared
      communication center workspace.
    Foster a collaborative, team oriented work environment.
    Supervise, Direct and lead the Lead MSTs and MSTs on the shifts, accounting for stress
      and workload management, ensuring professional and courteous conduct.
    Ensure accurate and timely information is disseminated to the field, identifying hurdles
      and challenges within the work environment.
    Provide feedback to the Incident Command Staff to improve overall service to field and
      work environment in the communication center.
    Able to pull reports and provide to management with short notice.
    Provide feedback to the Law Enforcement Branch Chief to pass along to Shift
      Supervisors, Patrol Commanders, Investigative Teams, etc. Reducing tensions between
      the communication center and the field personnel and increasing efficiency.
    Have and maintain a flexible and positive attitude under very stressful, unpredictable
      circumstances.
    Able to problem solve and think critically, independent of direct supervision.
     Have substantial previous experience working in a law enforcement or emergency
       services communication center, preferably as a Center Manager or Center Coordinator.

Required knowledge, skills, and abilities by each Lead Mission Support Technician

      Supervise the MSTs on the shift, accounting for stress and workload management,
       ensuring professional and courteous conduct.
      Ensure accurate and timely information is disseminated to the field, identifying hurdles
       and challenges within the work environment.




                                                                                        AR00347
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 16 of 372




     Provide feedback to the Center Manager to improve overall service to field and work
      environment in the communication center.
    Able to pull reports and provide to management with short notice.
    Provide MST feedback to the Center Manager to pass along to Shift
      Supervisors. Reducing tensions between the communication center and the field
      personnel.
    Have and maintain a flexible and positive attitude under very stressful, unpredictable
      circumstances.
    Able to problem solve and think critically, independent of direct supervision.
     Have previous experience working in a law enforcement or emergency services
       communication center

Required knowledge, skills, and abilities by each Mission Support Technician
    Able to handle multiple law enforcement events simultaneously.
    Able to work efficiently in a very dynamic work environment where situations can
      change frequently and with significant criticality.
    Able to critically think, problem solve, and make decisions without immediate
      supervision.
    Must be computer literate and able to learn a new CAD system.

Required knowledge for all personnel
   Prior Law Enforcement and/or public safety communication experience in a dispatch
     center
   Have prior knowledge, skill and use of a Computer Aided Dispatch (CAD) system
   Have prior knowledge, skill and use of two way radio system

Work Environment

The BMTOC is in a modular trailer that is located on site of the Black Rock Desert Playa. Shifts
are 12 hours including drive time to and from site. Shifts may be extended due to activity.
Center Manager will work and report to the Event Civilian Operations Chief. Lead Mission
Support technician will work/report to the center manager. Mission support technicians will
work/report to their respective leads.

CONTROL will provide 24 hours of mission support to the event over three shifts. Day Shift
(0500-1700), Swing Shift (1500-0300) and Night Shift (1900-0700).

Mission Support responsibilities of “CONTROL” will include:

              Track officers and non-law enforcement staff to provide for
              employee safety.
              Provide investigative services and criminal justice
              information to officers.



                                                                                       AR00348
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 17 of 372




                Provide statistical data to the Plans (GIS) Unit.
                Provide specific workload reports.
                Accurately and completely enter data for events to comply
                with requirements of records management system.


        iNetDispatch CAD
        “CONTROL” will be utilizing a computer aided dispatch system provided by iNet
        Dispatch. The CAD has many capabilities, including resource tracking, event
        creation and tracking, criminal justice queries, satellite and road map GIS,
        automatic vehicle locate through the Delorme interface, and Jasper reporting.
        You will be provided a username, password, an overview and documentation
        upon arrival. We will have 24hr on-site support for the CAD.

        JLink (JusticeLink)
        JLink is a secondary query system similar to CLETS, or CLIPS in other states.
        Through JLink, you will be able to run queries that are not necessarily standard.
        You will be provided a username and password for this system as well.

TRAVEL:

       Approximate travel dates arriving in Gerlach, Nevada August 19th, 2015 leaving Gerlach,
        Nevada September 11, 2015. Need to account for training with Chris Allen for the NCJIS
        requirements. DATES ARE SUBJECT TO CHANGE
       Fly into Reno, Nevada as it is the closest airport to the event. Drive time from Reno to
        Gerlach is about two hours.
       Housing for 13 mission support technicians will be provided by the BLM
       Meals will be provided by the BLM through a catering service from August 25th through
        September 11, 2015. Pre-Event and post-Event meals will be coordinated by BLM in the
        nearby community of Gerlach, NV. The communication center will have a refrigerator
        and freezer for personal storage of snacks, food, drinks, etc. The refrigerator will be
        stocked daily with water and “sports drinks” by logistics personnel.
       Center Manager will need to travel to Phoenix Arizona or Salt Lake City, UT prior to the
        event for a two to five day training (Dates TBD)
                                                                    Price ________________________




52.212-02, Evaluation - Commercial Items. Technical Performance: Prospective Offer must be regularly
established in the business called for. Offeror must be a small business. Offeror must provide make,
model, and other relevant information regarding the equipment proposed. Past Performance: The
Government may, at its discretion, base past performance on past knowledge and previous experience
with the contractor, supply or service being provided, customer survey or other reasonable basis. Price.
Technical and Past Performance, when combined are of significantly greater importance when compared




                                                                                               AR00349
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 18 of 372



to price. (b) A written notice of award or acceptance of an offer, mailed or otherwise, furnished to the
successful offeror within the time for acceptance specified in the offer, shall result in a binding contract
without further action by either party. Before the offer's specified expiration time, the Government may
accept an offer (or part of an offer), whether or not there are negotiations after its receipt, unless a written
notice of withdrawal is received before award. The following Clauses are incorporated by reference and
apply: 52.212-1, Instructions to OfferorsCommercial; 52.212-2, EvaluationCommercial Items; 52.212-3,
Offeror Representations and CertificationsCommercial Items; 52.252-2, Clauses Incorporated by
Reference (Feb 1998); 52.204-6, Data Universal Numbering System Number; 52.204-7, System for
Award Management, 52.204-12, Data Universal Numbering System Maintenance; 52.204-13, System for
Award Management Maintenance; 52.212-4, Contract Terms and ConditionsCommercial Items; 52.212-5,
Contract Terms and Conditions Required To Implement Statutes or Executive OrdersCommercial Items,
Alternate 1; 52.222-50, Combating Trafficking in Persons (FEB 2009); 52.233-3, Protest After Award
(AUG 1996); 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004); 52.209-6, Protecting
the Government's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment (DEC 2010);52.219-6, Notice of Total Small Business Set-Aside (NOV 2011); 52.222-3,
Convict Labor (JUN 2003); 52.222-19, Child Labor-Cooperation with Authorities and Remedies (MAR
2012); 52.222-21, Prohibition of Segregated Facilities (FEB 1999); 52.222-26, Equal Opportunity (MAR
2007); 52.222-35, Equal Opportunity for Veterans (SEP 2010); 52.222-36, Affirmative Action for Workers
with Disabilities (OCT 2010); 52.222-37, Employment Reports on Veterans (SEP 2010); 52.222-40,
Notification of Employee Rights Under the National Labor Relations Act (DEC 2010); 52.223-18,
Encouraging Contractor Policies to Ban Text Messaging While Driving (AUG 2011); 52.225-1, Buy
American Act - Supplies (FEB 2009); 52.232-33, Payment by Electronic Funds Transfer System for
Award Management (OCT 2003);52.223-18 Encouraging Contractor Policies to Ban Text Messaging
While Driving. (AUG 2011); 1452.232-99 Providing Accelerated Payment to Small Business
Subcontractors; 1452.201-70 AUTHORITIES AND DELEGATIONS (SEPT 2011); DOI ELECTRONIC
INVOICING Electronic Invoicing and Payment Requirements - Invoice Processing Platform (IPP)
(September 2011); 52.212-1 Instructions to Offerors - Commercial Items. (FEB 2012); 52.212-2
Evaluation - Commercial Items. (JAN 1999) ; 52.212-3 Offeror Representations and Certifications-
Commercial Items. (DEC 2012) Offers are due no later than 8:00 AM MST, April 11, 2014. This
requirement is 100% set-aside for small business. All offerors must be registered in the System for Award
Management (SAM). You may register at: www.SAM.gov.



Government Point of Contact: AJ Ramos Contracting Officer Bureau of Land Management 440 West 200
South Suite 500 Salt Lake City, Utah 84101 Phone: 801-539-4165 Email: aramos@blm.gov




                                                                                                      AR00350
                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 19 of 372


LAW ENFORCEMENT
TEMPORARY PLACEMENT
SERVICE
5360 Stafford Circle
Pace, FL 32571
850-382-3898
lawenforcementtempplace@gmail.com




To:
Bureau of Land Management
                                                            Invoice #                              107
440 West 200 South, Suite 500
                                                            Purchase Order #              L15PX00961
Salt Lake City, Utah 84101
                                                            Invoice Date                  July 22, 2015
                                                            Balance Due              USD $23,600.00
                                                            Due Date                   August 5, 2015




     DESCRIPTION                                     RATE          QUANTITY    TAX      LINE TOTAL


     Airline Reservations (Burning Man 2015)        $1,000.00           14                $14,000.00

     Rental Cars (3Full Size Cars, 1 SUV)           $4,500.00           1                  $4,500.00

     Motel Reservations (16 Rooms, 2 nights)        $2,400.00           1                  $2,400.00

     Uniform Shirts (98 Polo Type Shirts)           $2,700.00           1                  $2,700.00




Terms:
Please pay within 14 days of invoice date.
                                                                Total Due              USD $23,600.00




                                                                                      AR00351
                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 20 of 372




Note to Client:
All of the above expenses have been incurred in preparation for providing Dispatch Services at the 2015 Burning Man Event to be held in
Gerlach, Nevada and have been invoiced according to the contract, "Bid Proposal Worksheet".




                                                                                                                      AR00352
                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 21 of 372


LAW ENFORCEMENT
TEMPORARY PLACEMENT
SERVICE
5360 Stafford Circle
Pace, FL 32571
850-382-3898
lawenforcementtempplace@gmail.com




To:
Bureau of Land Management
                                                                            Invoice #                                  112
440 West 200 South, Suite 500
                                                                            Purchase Order #                   L15PX00961
Salt Lake City, Utah 84101
                                                                            Invoice Date                  September 3, 2015
                                                                            Balance Due                  USD $11,200.00
                                                                            Due Date                     September 17, 2015




     DESCRIPTION                                                   RATE          QUANTITY          TAX       LINE TOTAL


     Employee Perdium (14 x 8 days = 112)                         $100.00               112                    $11,200.00




Terms:
Please pay within 14 days of invoice date.
                                                                              Total Due                      USD $11,200.00




Note to Client:
Employee Perdium: 14 Employees x $100.00 per day x 8 days = $11200.00 (Total perdium for the event).




                                                                                                           AR00353
                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 22 of 372


LAW ENFORCEMENT
TEMPORARY PLACEMENT
SERVICE
5360 Stafford Circle
Pace, FL 32571
850-382-3898
lawenforcementtempplace@gmail.com




To:
Bureau of Land Management
                                                                            Invoice #                                            113
440 West 200 South, Suite 500
                                                                            Purchase Order #                            L15PX00961
Salt Lake City, Utah 84101
                                                                            Invoice Date                         September 12, 2015
                                                                            Balance Due                          USD $131,720.00
                                                                            Due Date                             September 25, 2015




     DESCRIPTION                                                     RATE          QUANTITY           TAX             LINE TOTAL


     Total Employee Salaries                                      $110,400.00           1                              $110,400.00

     LETPS Administrative Services                                $21,320.00            1                               $21,320.00




Terms:
Please pay within 14 days of invoice date.
                                                                                Total Due                            USD $131,720.00




Note to Client:
1) Total employee salaries for Mission Support Technicians, Mission Support Supervisors, Detail Supervisor, and LETPS Representative for the
2015 Burning Man Event Gerlach, Nevada.
2) Total administrative costs and fees for LETPS for the 2015 Burning Man Event.


                                                                                                                    AR00354
                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 23 of 372

                                                                                                             •• REQUISITION NUMBER                                             PAG        OF
                                                                                                           1                                                                  I    �
                                                                                                            0040230147
                 SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS

2    CONTRACT NO
                            OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30
                                                           3  AWARD/           4. ORDER   NUMBER                                                 SOLICITATION NUMBER
                                                                                                                                                                                               I    2
                                                                                                                                                                                                          SOLICITATION


                                     1 •
                                                           1EFFECTIVE DATE                                                                                                                              ISSUE DATE
                                                                                                                                            15
                                                                              ,                                                                                                                         r
                                                                              L15PX00959
                                                NAME                                                            lb.   TELEPHONE NUMBER                                             8. OFFER DUE DATE/LOCAL TIME
7.
                                   ►          Andrea Ramos                                                        ( 801)        539-4145
                                                                                                                                                                               1
               FOR SOLICITATION                                                                                                                      (No collect calls)
             INFORMATION CALL:

9    ISSUED BY                                                        CODE !LUA                    10   THIS ACQUISITION IS        ll(     UNRESTRICTED OR
                                                                                                                                                                           � SET ASIDE:                       %FOR:

                                                                                                                                      WOMEN-OWNED SMALL BUSINESS
 BLM UT-STATE OFC ADM SVCS BR(UT952)                                                               0 SMALL BUSINESS                CJ (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
440 WEST 200 SOUTH, SUITE 500                                                                      C HUBZONE SMALL                                                                         NAICS:541512
SALT LAKE CITY UT 84101                                                                              BUSINESS                      □ EDWOSB
                                                                                                                                         �MAI I Al l�INF�� PRnnRAM



                                                                                                   0    SERVICE-DISABLED           CJ B(A)
                                                                                                        VETERAN-OWNED                                                                      SIZE STANDARD:       $27.5
                                                                                                        SMALL BUSINESS

,,     DELIVERY FOR FOB DESTINA-
       TION UNLESS BLOCK IS
                                     12   DISCOUNT TERMS
                                                                                                   013a.     THIS CONTRACT IS A
                                                                                                                                                 13b, RATING

                                     ACCP
                                                                                                             RATED ORDER UNDER
       ,-::J SEE SCHEDULE                                                                                    DPAS (15 CFR 700)
      MARKED

                                                                                                                                                                                         LRFP
                                                                                                                                                  14. METHOD OF SOLICITATION


15,   DELIVER TO                                       CODE 10004276670                                 ADMINISTERED BY                                                            CODE !LUA
                                                                                                                                                                          ::=J1FB
                                                                                                   16
                                                                                                                                                      LJRFQ




BLM-UT UTAH STATE OFFICE*                                                                          BLM UT STATE OFC ADM SVCS-UT952
440 WEST 200 SOUTH, SUITE 500                                                                      440 WEST 200 SOUTH, SUITE 500
PO BOX 45155                                                                                       SALT LAKE CITY UT 84101
SALT LAKE CITY UT 84101



17a   CONTRACTOR/             CODE 0071338858                      FACILITY                        18a. PAYMENT WILL BE       MADE BY                                              CODE IIPP INV
       OFFEROR
                                                               I     CODE !


INET DISPATCH, LLC                                                                                 Invoice Processing Platform System
Attn: ATTN GOVERNMENT POC                                                                          us     Department of Treasury
7918 N 47TH ST                                                                                     http://www.ipp.gov
PARADISE VALLEY AZ 85253-2904




TELEPHONE NO.               000-000-0000
           CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                          18b. SUBMIT INVOICES TO ADDRESS SHOWN IN           BLOCK 1 Ba UNLESS BLOCK BELOW
                                                                                                                          'JsEE ADDENDUM
     17b
                                                                                                         IS CHECKED
         19.                                                    20.                                                                                                                                  24.
                                                  SCHEDULE OF SUPPLIES/SERVICES                                       QUANTITY UNIT               UNIT PRICE
                                                                                                                        21.       22                  23
      ITEM NO                                                                                                                                                                                      AMOUNT

                   Suggested Vendor:                     Suggested Buyer/CO:
                   Legacy Doc          #: BLM Suggested COR: EBOIK
                   Delivery: 09/30/2015
                   Account Assignment: K G/L Account: 6100.252RO
                   Business Area: 1000 Commitment Item: 252ROO Cost
                   Center: LLNVW03000 Functional Area:
                   151050000.EAOOOO Fund: 15XL5017AP Fund Center:
                   LLNVW03000 Project/WBS: LV.RC.F1504080 PR Acct
                   Assign Line: 01
                   Period of Performance: 07/21/2015 to 09/30/2015
                   Continued         ...
                                                                                                                                           i6.
                            (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                                            TOTAL AWARD AMOUNT (For Govt. Use Only)
01                                                                                                                                                     $138,346.00
-27a SOLICITATION INCORPORATES BY REFERENCE FAR 52 212-1, 52 212-4 FAR 52 212-3 AND 52 212-5 ARE ATTACHED  ADDENDA                                                             :J ARE       � ARE NOT ATTACHED
il(j 27b CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4 FAR 52.212-5 IS ATTACHED.      ADDENDA                                                                 iZ'ARE          - ARE NOT ATTACHED,

020. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                                     29, AWARD OF CONTRACT:                          ___________ OFFER
 COPIES TO ISSUING OFFICE CONTRACTOR AGREES TO FURNISH AND DELIVER                                              DATED ___ _                  YOUR OFFER ON SOLICITATION (BLOCK 5),
 ALL ITEMS SET FORTH OR OTHER\MSE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                        INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
 SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED                                                           HEREIN. IS ACCEPTED AS TO ITEMS:
30a. S!GNATURE OF OFFEROR/CONTRACTOR




30b NAME AND TITLE OF SIGNER (Type or print)                             30c. DATE SIGNED
                                                                                                        ndrea Ramos
AUTHORJZED FOR LOCAL REPRODUCTION
PREVIOUS EDITION IS NOT USABLE
                                                                                                                                                            STANDARD FORM 1449 (REV. 2/2 12)
                                                                                                                                                            Prescribed by GSA - FAR (48 CFR) 53.212


                                                                                                                                                                                         AR00355
                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 24 of 372
                                                                                                                                          2 of          2
      19                                               20                                         21       22.            23.                        24
   ITEM NO.                               SCHEDULE OF SUPPLIES/SERVICES                         QUANTITY   UNIT       UNIT PRICE                   AMOUNT




00010         2015 BMAN CAD                                                                                                                           138,346.00




              The total amount of award: $138,346.00. The
              obligation for this award is shown in box 26.




32a. QUANTITY IN COLUMN 21 HAS BEEN

  0   RECEIVED         1L___;
                        7     INSPECTED         0   ACCEPTED AND CONFORMS TO THE CONTRACT EXCEPT AS NOTED·

32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                     32c, DATE   32d PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
                                                                          I


32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                            321 TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE


                                                                                       32g E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                134. VOUCHER NUMBER           35, AMOUNT VERIFIED       36. PAYMENT                                      37, CHECK NUMBER
                                                             CORRECT FOR


                  L: FINAL
                                                                                        0 COMPLETE         0 PARTIAL       � FINAL
    PARTIAL

38. S/R ACCOUNT NUMBER         39. SIR VOUCHER NUMBER        40. PAID BY



41a I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                            42a RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                      41c DATE
                                                                                         42b RECEIVED AT (Location)


                                                                                        42c DATE REC'D (YYIMMIDD)              42d TOTAL CONTAINERS
                                                                                                                           1

                                                                                                                                       STANDARD FORM 1449 (REV. 2120121 BACK


                                                                                                                                               AR00356
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 25 of 372

                   UNITED STATES DEPARTMENT OF THE INTERIOR
                         BUREAU OF LAND MANAGEMENT
                   OFFICE OF LAW ENFORCEMENT AND SECURITY
                                   REGION 3

                                STATEMENT OF WORK (SOW)

    for providing Computer Aided Dispatch (CAD) technical services and support in the
                 Gerlach, NV area for the BLM 2015 Burning Man Event

 PROJECT TITLE:

BLM 2015 Burning Man Computer Aided Dispatch (CAD)

 BACKGROUND:

The Burning Man Recreational Event is an international art festival and an experiment in a “temporary
community dedicated to radical self-expression and self-reliance”. The temporary community of Black
Rock City is created for eight days and becomes the 7th largest city in Nevada. The event takes place on
the Black Rock Desert within the Black Rock/High Rock NCA, managed by the Winnemucca District
Office. A Special Recreation Permit (SRP) is issued to Black Rock City LLC which is responsible for all
activities within Black Rock City. The SRP has approximately 13 general stipulations and 55 special
stipulations. The BLM also generates a Closure Order for the event that is announced in the Federal
Register which designates the event area as a temporary closure and documents temporary restriction of
certain activities within the temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and Nevada state
laws/regulations at the event. To accomplish this mission the BLM has adopted the Incident Command
System (ICS) and integrated multiple agencies into one operation. The ICS operation will be a
combination of overhead, operational and support positions. The ICS operation will cover all three event
periods of the detail: Pre-Event; Main Event; Post-Event (8/25 - 9/11: 18 days).

Feedback from previous events has identified key issues that would improve officer safety by
providing real time tracking of units and events. The Burning Man dispatch center currently
does not have a method sufficient to meet this business need.
Another identified need is the ability to provide statistical analysis pertaining to type and
disposition of events BLM is involved in. This information would allow for better cost analysis,
accurate allocation of resources during the event, and proactively planning for subsequent
Burning Man events. It also allows for timely allocation of resources each day supporting the
community oriented policing approach BLM uses to support the Burning Man Event.

 SCOPE OF WORK:

The Contractor shall provide a fully functional Computer Aided Dispatch (CAD) System,
technical services, technical support, software applications and hardware to ensure a fully
functional, operational and reliable Law Enforcement CAD at the BLM Headquarters (BLM
HQ) and other nearby locations in “Black Rock City, Nevada.”




                                                                                       November 19, 2015
                                                                                            Page 1 of 11
                                                                                              AR00357
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 26 of 372

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY
                                  REGION 3

                               STATEMENT OF WORK (SOW)

REQUIREMENTS:

The Contractor shall provide technical services, technical support, software applications and
hardware to ensure a functional and operational law enforcement computer network (LEN) in the
Burning Man Tactical Operation and Communication Center (BMTOC).

The Contractor shall provide Client/Server Support Engineering Services for the BMTOC, which
includes a variety of System, Database, Network, GIS and Computer Aided Dispatch (CAD)
Database Administration and Support Services relating specifically to the network operations of
the communication center.

Required tasks and responsibilities of the contractor shall consist of the following:

   1. Provide one (1) On-Site Server License, for iNetCAD/AVL
   2. Provide eight (8) client subscription licenses for browser based computer aided dispatch
      software, for 3 months each license, for iNetCAD Client
   3. Provision and maintain a CAD server on site, which includes at minimum:
          a. Application Server
          b. Database Server
          c. GIS Server
          d. State of Nevada Criminal Justice Interface
          e. IMARS Interface

   4. Database, ArcGIS Server
      Integrate customer provided Geospatial information to display relevant data as it pertains
      to Burning Man Event to include Geographic Information Systems (GIS) Maps, layer
      files and shape files. This includes actively identifying a response area based on the
      Global Positioning Satellite Tracking device data, accurate utilization and display of
      intersection mapping, and ability to provide reports and maps based on this data.

   5. GPS/AVL Interface (Software Maintenance)
      Integrate Global Positioning Satellite Tracking device data through an open source or
      contractor provided application interface (API) to depict locations real time on the CAD
      GIS map layers. Vendor will be provided test devices to ensure accuracy.




                                                                                   November 19, 2015
                                                                                        Page 2 of 11
                                                                                          AR00358
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 27 of 372

              UNITED STATES DEPARTMENT OF THE INTERIOR
                    BUREAU OF LAND MANAGEMENT
              OFFICE OF LAW ENFORCEMENT AND SECURITY
                              REGION 3

                           STATEMENT OF WORK (SOW)

6. GPS/AVL Interface (Database Maintenance)
   Integrate Global Positioning Satellite Tracking device data through an open source or
   contractor provided application interface (API) to capture locations into the CAD
   database in the coordinate fields. Clear previous years’ device IMEI Information and
   User information out of the CAD Database and populate with current information. Error
   and validation check to ensure no duplication of IMEI information which is known to
   cause interruptions in the API. Vendor will be provided test devices to ensure accuracy.

7. NCJIS State/NCIC Interface (Software Maintenance)
   Integrate criminal justice interface via a State Switch with the CAD to run the specific
   queries through Nevada to determine wanted and driver’s license checks, stolen vehicle
   and vehicle registration check, Canadian persons wanted and driver’s license check,
   Canadian vehicle registration and stolen check, probation, protection order files, sex
   offender registration, NCIC wanted files, NLETS transactions for above checks and
   additional as defined by the needs of the customer.

8. IMARS (Niche Interface) (Software Maintenance)
   Create a database source for exporting event data from the CAD Database to IMARS
   through XML Schema and XSLT transformation. If a connection cannot be sustained by
   the customer, the vendor will be required to provide batch data to be pushed to IMARS in
   a non-automated procedure on a per hour, per day or per event basis. If a connection can
   be sustained, the IMARS data will be pushed to IMARS at the close of each Law
   Enforcement event.

9. Display all relative information as it pertains to a person or plate that has already been
   assigned to a previous incident in CAD.

10. Allow for user interface feedback to improve query return clarity, use of the command
    line, report output, and GIS integration.

11. Provide technical support for additional Law Enforcement software applications on the
    LEN.

12. Perform System Administration functions for Microsoft Windows environment, in the
    absence of IT personnel.

13. Perform System Administration functions for Group Policy environment, in the absence
    of IT personnel.

14. Perform Database Administration (DBA) functions for Microsoft SQL Server or
    equivalent.

                                                                               November 19, 2015
                                                                                    Page 3 of 11
                                                                                      AR00359
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 28 of 372

              UNITED STATES DEPARTMENT OF THE INTERIOR
                    BUREAU OF LAND MANAGEMENT
              OFFICE OF LAW ENFORCEMENT AND SECURITY
                              REGION 3

                           STATEMENT OF WORK (SOW)

15. Perform Network Administration functions for CISCO environments, in the absence of
    IT personnel.

16. Develop test cases and performs functional quality tests for Law Enforcement
    Applications.

17. Write automation scripts for Microsoft Windows and SQL Server database application
    packages or similar.

18. Solve product, operating system, hardware, network and database problems of low to
    moderate complexity and scope.

19. Develop and maintains installation, usage, and troubleshooting guides for BLM as
    possible for planning of future events.

20. Understand and communicate end user requirements to BLM.

21. Provide technical and help desk support for Law Enforcement end-users.

22. Database Source Creation for exporting event data from the CAD Database to reporting
    tools such as Microsoft Access and/or Sequel Server Crystal Reports and/or Jasper.
    Provide up to ten custom reports for given parameters provided by the customer.

23. Contract personnel must arrive on site at the location on Wednesday, August 19, 2015
    and begin set-up and testing, no later than 13:00 hours, Pacific Daylight Time (UTC-
    08:00).

24. System must be built, deployed, tested and operational by Monday, August 24, 2015 at
    12:00 hours, Pacific Daylight Time (UTC-08:00).

25. Contractor must have dedicated technical support on-site during the entire “Service
    Period.” Contractor must have dedicated technical support personnel available to respond
    within 15 minutes in the event of CAD System failure.

26. Contractor must provide a “High Availability” CAD System” required from 08/25/2015
    00:01 hours through 09/11/2015 23:59 hours, Pacific Daylight Time (UTC-08:00).

27. It is a requirement for this contractor to work collaboratively and cooperatively with
    additional contractors, vendors, federal, state, local agencies during the performance
    period both at the location and at off-site locations if necessary.


                                                                              November 19, 2015
                                                                                   Page 4 of 11
                                                                                     AR00360
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 29 of 372

              UNITED STATES DEPARTMENT OF THE INTERIOR
                    BUREAU OF LAND MANAGEMENT
              OFFICE OF LAW ENFORCEMENT AND SECURITY
                              REGION 3

                           STATEMENT OF WORK (SOW)

28. The contractor shall be responsible for lodging of contractor personnel on-site through
    the use of a contractor furnished RV or camper trailer. The government will provide
    space for parking and power, potable water and sewage service.

29. The contractor shall be responsible for food and beverages for contractor personnel from
    August 19th through August 24th. Government catering service will begin on August 25,
    2015. Government catering service will conclude on September 11, 2015.

30. The contractor shall provide any on-site transportation needed for contractor personnel
    and contractor equipment at the location during the performance period.

31. The contractor shall be responsible for all transportation of all contractor personnel and
    contractor equipment to and from the event.

32. The contractor shall be available to participate in pre-coordination meetings by telephone
   and/or video teleconference.

33. Pre-Event System Implementation - Engineering Services (6/15 – 8/15/2015)
    Project Management, Core CAD Software Upgrade & Certification, Map
    Assessment/Integration, Interfaces Upgrade & Certification, Interfaces Feature
    Modification Development, Report Review & Custom Report Development, CAD
    Feature Modification/Development, Training

34. Provide pre-event training documentation and electronic based training in the format of a
    webinar for 13-15 people. Provide a Demo product users may utilize during training.

35. Provide contractor personnel to participate in an in-person planning / training session
    with the Communications Center Manager. This is conceived as occurring in mid to late
    July 2015 in Phoenix, Arizona.

36. Event (on-site) Engineering Services (Support & Engineering)
    Project Management, Core CAD Software Development & Maintenance, Map
    Assessment/Integration, Interfaces Upgrade & Certification, Interfaces Feature
    Modification Development, Report Review & Custom Report Development, CAD
    Feature Modification/Development, Training

37. Provide on-site training for BLM IT Support. Training will consist of an overview of the
    system so IT personnel can competently check the system’s functionality.

38. Provide on-site support for set up and/or take down of all vendor provided equipment.


                                                                               November 19, 2015
                                                                                    Page 5 of 11
                                                                                      AR00361
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 30 of 372

                 UNITED STATES DEPARTMENT OF THE INTERIOR
                       BUREAU OF LAND MANAGEMENT
                 OFFICE OF LAW ENFORCEMENT AND SECURITY
                                 REGION 3

                              STATEMENT OF WORK (SOW)

   39. Post Event Engineering Services
       Meetings, Move system/Install/Setup Server on BLM Network, closeout, final reports.


Special Requirements/ Options:

Automated Parsing of Data:

Parse specific fields from the Department of Motor Vehicle return through Nevada Criminal
Justice Information System (NCJIS) and/or the International Justice and Public Safety Network
(NLETS). Automate population of fields from the person and vehicle returns to automatically
run the registered owner of a vehicle and create a local file.

IMARS Automation- Automation of data being pushed from the computer aided dispatch to
IMARS is dependent upon a network connection that is set up and maintained by the Customer
and the Nevada Department of Public Safety. If a connection can be made and sustained, the
customer requests data to be pushed at the time of each event’s conclusion.

The Contractor shall hold or be able to obtain, at minimum, a current National Agency Check
with Investigations (NACI), and if needed Criminal Justice Investigative System certification.
These must be in place prior to commencement of any work.

OCCUPATION / OCCUPATION CODE(s):

       http://www.bls.gov/soc/
       15-1130 Software Developers and Programmers
               15-1131 Computer Programmers
               15-1132 Software Developers, Applications
               15-1133 Software Developers, Systems Software
               15-1134 Web Developers
       15-1140 Database and Systems Administrators and Network Architects
              15-1141 Database Administrators
              15-1142 Network and Computer Systems Administrators
              15-1143 Computer Network Architects
       15-1152 Computer Network Support Specialists




                                                                                November 19, 2015
                                                                                     Page 6 of 11
                                                                                       AR00362
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 31 of 372

                  UNITED STATES DEPARTMENT OF THE INTERIOR
                        BUREAU OF LAND MANAGEMENT
                  OFFICE OF LAW ENFORCEMENT AND SECURITY
                                  REGION 3

                              STATEMENT OF WORK (SOW)

GOVERNMENT FURNISHED REQUIREMENTS:

The tasks and responsibilities of the government shall consist of the following:
   1. Provide onsite parking for contractor furnished RV or camper trailer.
   2. Provide electrical power to the contractor furnished RV or camper trailer.
   3. Provide electrical power to the contractor electrical equipment for the IP network at the
      BLM HQ and the Sub-Station.
   4. Provide food and beverages for the contractor through catering service from August 25
      through September 11.
          a. Meals will be served three times per day at regular intervals.
          b. Meals will be provided for no more than five contractor personnel.
   5. Provide water fill service through an on-site contractor.
   6. Provide sewage pump out service through an on-site contractor.
   7. Provide a government Project Lead for coordination and direction pre-event, event and
      post-event.
   8. Provide a shipping address in Gerlach, Nevada to the contractor may ship small and
      urgent packages necessary to the project.
   9. The government MAY provide temporary storage for contractor equipment pre-event and
      post-event at the BLM Black Rock Station in Gerlach, Nevada, if space is available
      which will not adversely affect normal government operations at this site.




                                                                                   November 19, 2015
                                                                                        Page 7 of 11
                                                                                          AR00363
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 32 of 372

                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          BUREAU OF LAND MANAGEMENT
                    OFFICE OF LAW ENFORCEMENT AND SECURITY
                                    REGION 3

                                STATEMENT OF WORK (SOW)

 ACKNOWLEDGEMENTS:

The government acknowledges the network at the BLM HQ and within Black Rock City is dependent on
power provided by the government and/or another contractor to the government. The contractor will not
be responsible for system outages or failures which are caused by lack of power or power inadequacies.
The contractor is responsible for providing contractor power requirements for the location to the
government in advance of the performance period, but not later than July 27th, 2015.

 DELIVERABLES:

The tasks and responsibilities identified in the Scope of Work shall fall into the following
categories:
    1. Project Management
    2. Systems Architecture
    3. Systems Engineering
    4. Database Administration Services
    5. System Administration Services
    6. Network Administration Services
    7. CAD Application Support Services
    8. User Training
    9. Accounting of Billable Activities

Weekly meetings with the contractor shall be held to track all work being performed.

The contractor shall provide a detailed accounting of all billable services following the period for
which the services were performed.

 LOCATION:

BLM 2015 Burning Man BLM Headquarters (BLM HQ)
Black Rock Desert near Gerlach, NV (Pershing County, Nevada)
2015 City location(s):
The Man                  N40.78630, W-119.20650
Perimeter Point 1        N40.78300, W -119.23562
Perimeter Point 2        N40.80598, W -119.21944
Perimeter Point 3        N40.80221, W -119.18559
Perimeter Point 4        N40.77628, W -119.18008


                                                                                     November 19, 2015
                                                                                          Page 8 of 11
                                                                                            AR00364
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 33 of 372

                   UNITED STATES DEPARTMENT OF THE INTERIOR
                         BUREAU OF LAND MANAGEMENT
                   OFFICE OF LAW ENFORCEMENT AND SECURITY
                                   REGION 3

                                STATEMENT OF WORK (SOW)

Perimeter Point 5/BLM HQ N40.76436, W -119.21094
OFF PLAYA STAGING AREA                          N40.78334, W -119.26932


Location 1 (Primary)
Burning Man Tactical Operations and Communication Center
N40.76436, W -119.21094

Location 2 (Secondary)
Federal Law Enforcement Communication Center (FLECC)
C/O
Bureau of Land Management
Phoenix District Office
21605 N. 7th Ave.
Phoenix, AZ 85027
Ground Floor – Single Story Building


PERIOD OF PERFORMANCE

June 15th 2015 to December 31st, 2015. This will account for the configuration prior to deployment as
well as support post event for database maintenance.

PERIOD OF SERVICE:

August 19, 2015 through September 12, 2015. (25 Days)

08/19/2015 – Contractor must arrive at BLM HQ begin “setup”

08/25/2015 – Provided Services at BLM HQ fully operational at or before 12:00 hours

09/11/2015 – “Post Patrol” portion of event ends, contractor begins “break down”

09/12/2015 – Contractor may depart when “break down” complete.




                                                                                      November 19, 2015
                                                                                           Page 9 of 11
                                                                                             AR00365
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 34 of 372

                 UNITED STATES DEPARTMENT OF THE INTERIOR
                       BUREAU OF LAND MANAGEMENT
                 OFFICE OF LAW ENFORCEMENT AND SECURITY
                                 REGION 3

                             STATEMENT OF WORK (SOW)

LEGAL AUTHORITIES AND REGULATORY REQUIREMENTS:

The design, construction and operation of the Law Enforcement Network and transmission of all
data must comply with all commonly accepted commercial network standard and regulations and
with the following legal and regulatory requirements:

      44 U.S.C. § 3541– Federal Information Security Management Act (FISMA) of 2002
      National Institute of Standards and Technology (NIST), Federal Information Processing
       Standard (FIPS) Publication 140-2, Security Requirements for Cryptographic Modules
      National Institute of Standards and Technology (NIST), Federal Information Processing
       Standard (FIPS) Publication 197, Advanced Encryption Standard (AES) 256 bit cypher.
      28 C.F.R. § 20 - Criminal Justice Information Systems
      43 C.F.R. Public Lands: Interior
      16 U.S.C. § 470 – National Historic Preservation Act




                                                                             November 19, 2015
                                                                                 Page 10 of 11
                                                                                    AR00366
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 35 of 372

                UNITED STATES DEPARTMENT OF THE INTERIOR
                      BUREAU OF LAND MANAGEMENT
                OFFICE OF LAW ENFORCEMENT AND SECURITY
                                REGION 3

                             STATEMENT OF WORK (SOW)

CONTACTS:

BLM Project Lead/Technical Point of Contact/Project Inspector (PI)
Jon Young
State Chief Ranger
Bureau of Land Management
One North Central Avenue Suite 800
Phoenix, AZ 85004-4427
(O): 602-417-9319
(C): 623-826-1286
(F): 602-417-9545
j5young@blm.gov

BLM Contracting Officer Representative (COR)
Eric Boik
Facilities Manager
Bureau of Land Management
Winnemucca District Office
(C): 775-455-6947
mpirtle@blm.gov

BLM Contracting Officer (CO)
AJ Ramos
Contract Specialist
BLM, Office of Law Enforcement and Security
Region 3
440 West 200 South, Suite 500
Salt Lake City, Utah 84101
801-539-4145 office
801-200-4161 cell
aramos@blm.gov




                                                                     November 19, 2015
                                                                         Page 11 of 11
                                                                            AR00367
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 36 of 372


                                                                                                               INVOICE


       7702 East Doubletree Ranch Rd, Suite 300
       Scottsdale, Az, 85258
       Tel: (888) 949-9911
       Fax: (905) 278-9915
                                                                                                              INVOICE # 15-072302
                                                                                                               DATE: JULY 23/2015


     TO    Attn: Andrea Ramos                                                    SHIP
           BLM –UT State Office                                                  TO     Same
           440 West 200 South, Suite 500
           PO Box 45155
           Salt Lake City UT 84101
                                                  SHIPPING                                          PAYMENT
                        PO/JOB                    METHOD      SHIPPING TERMS   DELIVERY DATE         TERMS              DUE DATE

          PO# L15PX00959 R 0 /Burning
                                                    NA        Due on receipt                     Due on receipt        July 23/14
                  Man Project


Q                                                                                                              DISCO
           ITEM #                                     DESCRIPTION                              UNIT PRICE                  LINE TOTAL
TY                                                                                                              UNT




1    ContSign                  Contract Signing/PO Received (30%)                                $ 41,503                     $ 41,503




                                                                                          TOTAL DISCOUNT

                                                                                                            SUBTOTAL          $ 41,503



                                                                                                               TOTAL          $ 41,503




                                                                                                                       AR00368
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 37 of 372


                                                                                                               INVOICE


       7702 East Doubletree Ranch Rd, Suite 300
       Scottsdale, Az, 85258
       Tel: (888) 949-9911
       Fax: (905) 278-9915
                                                                                                              INVOICE # 15-082401
                                                                                                                DATE: AUG 24/2015


     TO    Attn: Andrea Ramos                                                    SHIP
           BLM –UT State Office                                                  TO     Same
           440 West 200 South, Suite 500
           PO Box 45155
           Salt Lake City UT 84101
                                                  SHIPPING                                          PAYMENT
                        PO/JOB                    METHOD      SHIPPING TERMS   DELIVERY DATE         TERMS              DUE DATE

          PO# L15PX00959 R 0 /Burning
                                                    NA        Due on receipt                     Due on receipt        Aug 24/15
                  Man Project


Q                                                                                                              DISCO
           ITEM #                                     DESCRIPTION                              UNIT PRICE                  LINE TOTAL
TY                                                                                                              UNT




1    TrainComplete             Completion of Training (50%)                                      $ 69,173                  $ 69,173.00




2    LiveOps                   Live Operations Start (10%)                                     $13,834.60                   $13,834.60




                                                                                          TOTAL DISCOUNT

                                                                                                            SUBTOTAL       $ 83,007.60



                                                                                                               TOTAL       $ 83,007.60




                                                                                                                       AR00369
                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 38 of 372


                                                                                                              INVOICE


      7702 East Doubletree Ranch Rd, Suite 300
      Scottsdale, Az, 85258
      Tel: (888) 949-9911
      Fax: (905) 278-9915
                                                                                                             INVOICE # 15-101005
                                                                                                               DATE: SEP 10/2015


     TO   Attn: Andrea Ramos                                                    SHIP
          BLM –UT State Office                                                  TO     Same
          440 West 200 South, Suite 500
          PO Box 45155
          Salt Lake City UT 84101
                                                 SHIPPING                                          PAYMENT
                       PO/JOB                    METHOD      SHIPPING TERMS   DELIVERY DATE         TERMS              DUE DATE

          PO# L15PX00959 R 0 /Burning
                                                   NA        Due on receipt                     Due on receipt        Sep 10/15
                  Man Project


Q                                                                                                             DISCO
          ITEM #                                     DESCRIPTION                              UNIT PRICE                  LINE TOTAL
TY                                                                                                             UNT




1    OpsEnd                   Completion of Operations (10%)                                  $13,834.60                   $13,834.60




                                                                                         TOTAL DISCOUNT

                                                                                                           SUBTOTAL        $13,834.60



                                                                                                              TOTAL        $13,834.60




                                                                                                                      AR00370
                          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 39 of 372
                                                             1. IAA NO.                                                                            PAGE     OF
               INTERAGENCY AGREEMENT                          L15PG00211                                                                            1              2
2. ORDER NO.                                                       3. REQUISITION NO.                                    4. SOLICITATION NO.

                                                                   0040232914
5. EFFECTIVE DATE                        6. AWARD DATE                                   7. PERIOD OF PERFORMANCE
See Block 26c                             08/08/2015                                     08/01/2015 TO 09/25/2015
8. SERVICING AGENCY                                                                      9. DELIVER TO
National Park Service                                                                    BLM-UT UTAH STATE OFFICE*
ALC: 14-10-0099                                                                          440 WEST 200 SOUTH, SUITE 500
DUNS: 126516947 +4:                                                                      PO BOX 45155
1100 Ohio Dr SW                                                                          SALT LAKE CITY UT 84101
Washington DC 20242-0001                                                                 US




POC                  Connie Green
TELEPHONE NO.        202-619-7054
10. REQUESTING AGENCY                                                                    11. INVOICE OFFICE
L UT-STATE OFC ADM SVCS BR(UT952)                                                        OC622 - PAYMENTS SECTION
ALC:
                                                                                         BUREAU OF LAND MANAGEMENT
DUNS: +4:
440 WEST 200 SOUTH, SUITE 500                                                            DENVER FEDERAL CENTER, BLDG. 50
SALT LAKE CITY UT 84101                                                                  MS OC-620 Payments
                                                                                         PO BOX 25047
                                                                                         DENVER CO 80225
POC

TELEPHONE NO.

12. ISSUING OFFICE                                                                       13. LEGISLATIVE AUTHORITY
                                                                                         31 USC 1535 Economy Act of 1932, as amended
BLM UT-STATE OFC ADM SVCS BR(UT952)
440 WEST 200 SOUTH, SUITE 500
SALT LAKE CITY UT 84101
                                                                                         14. PROJECT ID



                                                                                         15. PROJECT TITLE
                                                                                         SPECIAL OPERATIONS SUPPORT BURNING MAN 2015
16. ACCOUNTING DATA

 01
     17.                                              18.                                            19.           20.         21.                          22.
  ITEM NO.                                     SUPPLIES/SERVICES                                   QUANTITY       UNIT     UNIT PRICE                     AMOUNT

                Intra-agency Agreement w/ NPS to provide special
                operations support (USPP)
                Legacy Doc #: BLM Suggested COR: EBOIK
                Delivery: 09/25/2015
                Account Assignment: K G/L Account: 6100.253H0
                Business Area: L000 Commitment Item: 253H00 Cost
                Center: LLNVW03000 Functional Area:
                L51050000.NU0000 Fund: 15XL5017AP Fund Center:
                LLNVW03000 Project/WBS: LV.RC.F1504080 PR Acct
                Assign Line: 01



                Continued ...

23. PAYMENT PROVISIONS                                                                         24. TOTAL AMOUNT

                                                                                               $135,000.00
25a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (SERVICING)                                 26a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (REQUESTING)



25b. NAME AND TITLE                                                       25c. DATE     26b. CONTRACTING OFFICER                                             26c. DATE

                                                                                        Jolyn Goss
                                                                                                                                                    AR00371
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 40 of 372
IAA NO                                ORDER NO                            PAGE      OF

L15PG00211                                                                   2           2
00010    2015 Burning Man Support                                                    135,000.00




         The total amount of award: $135,000.00. The
         obligation for this award is shown in box 24.




                                                                                 AR00372
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 41 of 372

                                                                      IAA# L15PG00211- ARTICLES

I.      PROJECT TITLE:

        Special Operations and Training Support for BLM by USPP

        The U.S. Park Police (USPP) will support the BLM with intial training, crowd assessments,
        operational planning, and on the ground support and attendance of any cases developed from the
        special events. For events spraining over the next 5 years, per Diem, travel, some equipment and
        time will covered by the BLM.

II.     OBJECTIVE:
        U.S. Park Police (USPP) will provide for training in, crowd control, officer extraction and any
        other skill the Park Police deems appropriate for the safety of BLM employees and others at the
        duing special operations.

        USPP will be assisting BLM Law Enforcement with the operational planing, operational
        assesments, training and patrol of special operations. Park Police will provide teams to conduct
        training related to crowds, crowd control, officer extraction from crowds as well other training
        deemed necessary for patrol for the BLM during special operations or training.

        USPP will provide staffing for teams to provide for investigation of people on people crimes to
        include, assault, sex crimes and other crimes when requested in cordination with USPP. Teams
        members may include supervisors, officers and techinians to be determined by USPP to support
        their mission during the BLM Special Operations or training.

        After the event BLM will provide funding for those cases requiring further work, case
        presentations, evidence validation and testimony in court requiring the USPP employees to
        attend.

        BLM LE does not typically have the ability to work with the skills and specialties the USPP
        possess. USPP does have the skill set, training and capability to train and assist the BLM with
        these skills. Since USPP is an Interior agency they have been solicited to assist with Special
        Operations and training for the BLM.

III.    STATEMENT OF WORK:
        For operations the U.S. Park Police (USPP) will provide training for crowd situations, a full team
        to include technicians, officers and supervision to support evidence for person on person crimes,
        case investigations and testimony and support for cases moving forward .

The USPP agrees to:

                1. Provide-Park Police will provide crowd control and related training.
                2. Provide-Assistance to incorporate investigative unit into BLM operational plans.
                3. Provide-Officers, supervision and technicians to investigate person on person crimes.
                4. Provide-Staff to close out cases and/or testify for cases investigated.
                5. Deliverables to include: Supplies for officers, staff, and technicians for collection of
                   evidence or other items to complete mission.
                6. Staff and assessment for BLM Operations.

Note: Responsible official for the SELLER is to ensure all personnel who work on this project
and any expenses incurred are charged to the account classification number identified in the IAA.




                                                                                                 AR00373
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 42 of 372

                                                                       IAA# L15PG00211- ARTICLES

The BLM agrees to:
             1. Provide handheld radios/frequencies to participating LEOs
             2. Operational Plan
             3. Housing at Bruno’s Motel
             4. Instruction on BLM policies, regulations, practices
             5. To pay for labor, overtime hours, travel related expenses and per diem

IV.    REPORTS:

       The U.S. Park Police will provide assessment and operational reports to the BLM both on paper
       and electronically. Reports will coordinate with designee and need to be complete during event if
       needed and Oct 15, 2014.

V.     AVAILABILITY OF FUNDS

       Funds in the amount of $135,000 are obligated by execution of this IAA. Once IAA is signed
       funds will be available. As operations and or training is requested funding will be made available
       by this IAA. The ability of the parties to carry out their responsibilities under this IAA is subject
       to their respective funding procedures and the availability of appropriate funds. Should either
       party encounter budgetary problems in the course of its respective internal procedures which may
       affect the activities to be carried out under this IAA, that party will notify the other party in
       writing in a timely manner.

       Available funding provided by the BLM under this IAA expires
       September 25, 2015

VI.    SETTLEMENT OF DISPUTES:

       The parties under this IAA are responsible for resolving any disputes that may arise within 30
       business days of the billing date. If a resolution cannot be achieved during this 30-day period, the
       matter will then be referred to the Department of Interior Financial Management Office (PFM)
       http://www.doi.gov/pfm/.

VII.   FINANCIAL ARRANGEMENTS (PAYMENT):

       This IAA is not to exceed the amount as stated herein [inclusive of all Modifications.]. The
       charges for goods/services will include both direct and indirect costs applicable to this IAA. For
       (WO800) time and materials based IAAs, the final charge for the work will be based on the actual
       costs incurred. For fixed price IAAs, the final charge will be the charge negotiated between the
       BLM and the USPP. When advance payment has been made on a reimbursable based IAA and
       the actual costs are less than the estimate, the difference will be refunded.

       The USPP will submit their billing through the Intra-Governmental Payment and Collection
       (IPAC) system or the Intra-Governmental Transaction Portal, whichever is applicable. The bill
       will reference the BLM’s Dunn and Bradstreet Number, the Requesting Agency Location Code,
       The Treasury Account Symbol, the Accounting Classification Reference Code(s), the Obligating
       Document Number, a brief description of the services performed, and the Accounts Payable
       point-of-contact name and phone number.




                                                                                                  AR00374
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 43 of 372

                                                                     IAA# L15PG00211- ARTICLES

        A copy of the supporting documentation will be forwarded to the BLM initiating office when the
        bill is prepared. Payment will be made quarterly. BLM will bill monthly.

        The BLM shall not be obligated to pay for, nor will the USPP be obligated to perform any effort
        that will require the expenditure of funds above the obligated amount.

        USPP agrees to submit IPAC before September 25th, 2015.
VIII.   TERM OF IAA:

        This IAA shall become effective upon signature by both parties. Unless completed early, or
        terminated in accordance with paragraph IX, this IAA expires 09/25/2015. If extended by
        bilateral modification through coordinated with the BLM OLES Contracting Office duration shall
        not exceed September 25, 2015. The L15PG00211, Articles and Statement of Work included in
        this package are all part of the agreement that is being entered into.

IX.     TERMINATION:

        This IAA may be terminated by either party upon 30 days written notice. If the IAA is cancelled
        by the BLM, the USPP will be reimbursed for costs incurred prior to cancellation, plus any
        termination costs. All costs claimed by the USPP must be itemized and furnished to the BLM.

X.      MODIFYING THE IAA:

        Either party under this IAA may propose to make changes under this IAA by notifying the other
        party in writing. All changes under this IAA must be modified and agreed upon by both parties in
        writing.

XI.     POINTS OF CONTACT:

        Changes to the Points of Contact identified below may be made by written notification to each of
        the parties under this IAA.

REQUESTING AGENCY (BLM)                                 SERVICING AGENCY (USFS)

Technical Contact                                       Technical Contact
Name:          Cassie Sandberg                          Name:          Connie Green
Title:         Budget Analyst                           Title:         Program Manager
Address:       440 West 200 South, Suite 500            Address:      1100 Ohio Drive, SW, Room 176
               Salt Lake City, UT 84101                                Washington, DC 20242
Phone:         801-539-4170                             Phone:         (202) 619-7054
Email:         csandber@blm.gov                         Email:         Connie_Green@nps.gov

Contracting Contact:                                   Contracting Contact:
Name:         AJ Ramos                                 Name:          Christina Myers
Title:        Contracting Officer                      Title:         Budget Analyst
Address:      440 W 200 S, Suite 500                   Address:      1100 Ohio Drive, SW, Room 176
              Salt Lake City, Utah 84101                              Washington, DC 20242
Phone:        (801) 539-4145                                          Phone: (202) 619-7048
Email:        aramos@blm.gov                          Email:          Christina_Myers@nps.gov




                                                                                               AR00375
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 44 of 372

                                                     IAA# L15PG00211- ARTICLES



Billing Contact                          Billing Contact
OC622- Payments Section                  Same as Technical Contact.
Bureau of Land Management
Denver Federal Center, Bldg. 50
P.O. Box 25047
Denver, CO 80225




                                                                       AR00376
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 45 of 372
                                  RECEIVED BY YOUR ALC
                          ALL TRANSACTIONS RECEIVED BY: 14110008
                           INCLUDES THIRD PARTY SUBMITTER DATA
                            Start Date: 09/11/2015 End Date: 09/13/2015


Originating ALC              Customer ALC               Submitter ALC         COLLECTION
14100099                     14110008                   14100099
Document Reference Number                   Summary Amount
01146096                                    $2,073.73
Accomplished Date         Accounting Date Number of Detail(s)        Originator DO Symbol
09/11/2015                09/30/2015                                 X0233

ALC Contact                                                                                            Contact Phone
Deborah A. Buchanan                                                                                    7034879026
Contact Email
deborah_buchanan@nps.gov


Detail Number Receiver Treasury Account Symbol Receiver DUNS+4 Sender Treasury Account Symbol                       Sender DUNS+4
                    014      X1109000                                         014        X1039000
                  Receiver BETC                         Receiver DUNS      Sender BETC                            Sender DUNS
                  DISB                                                     COLL                                     926180977
Purchase Order Number                                                 Invoice Number
l115PG00211                                                           0090378913
Obligating Document Number                                       Requist1on Number                     Contract Number
L115PG00211                                                      0040232914                            L115PG00211
CLIN                                   Jas Number
000010
ACT(trace number)                                   Job (Project) Number      Pay Flag                 Receiver Dept Code
001                                                 140000103964615001        P                        14
Unit of Issue             Quantity                  Unit Price                             Detail Amount
EA                         1.00                     $2,073.73                              $2,073.73
ACRN               Accounting Classification Code         FSN/AAA/ADSN              DOD Activity Address Code
                                                          0
Transaction Contact                                                                 Contact Phone
Willie Chnspen                                                                      703-487-9013

Transaction Description                                          Miscellaneous Information
Agreement: L 115PG00211 Service Provided                          Agreement#: L 115PG00211
Dates:08/01/2015-09/04/2015




Page 75 of 86                                                                                                                    9/14/2015


                                                                                                                                AR00377
Report Requested by: Luana Pacheco                                                                          IPACTransactionReportSelection
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 46 of 372
                                  RECEIVED BY YOUR ALC
                          ALL TRANSACTIONS RECEIVED BY: 14110008
                           INCLUDES THIRD PARTY SUBMITTER DATA
                           Start Date: 10/21/2015 End Date: 10/21/2015


Originating ALC             Customer ALC               Submitter ALC         COLLECTION

14100099                    14110008                   14100099

Document Reference Number                   Summary Amount

01149557                                    $107,987.14

Accomplished Date         Accounting Date Number of Detail(s)        Originator DO Symbol

10/21/2015                10/31/2015                                 X0233

ALC Contact                                                                                         Contact Phone

Deborah A. Buchanan                                                                                 7034879026

Contact Email
deborah_buchanan@nps.gov


Detail Number Receiver Treasury Account Symbol Receiver DUNS+4 Sender Treasury Account Symbol                    Sender DUNS+4

                    014     Xl 109000                                         014     X1039000

                  Receiver BETC                        Receiver DUNS       Sender BETC                           Sender DUNS

                  DISB                                                     COLL                                  926180977

Purchase Order Number                                                  Invoice Number

L115PG00211                                                            0090392282

Obligating Document Number                                       Requistion Number                  Contract Number

L115PG00211                                                      0040232914                         L115PG00211

CLIN                                   Jas Number

000010
ACT(trace number)                                   Job (Project) Number      Pay Flag              Receiver Dept Code

001                                                 140000105603656001        P                      14

Unit of Issue             Quantity                  Unit Price                            Detail Amount

EA                         1.00                     $107,987.14                          $107,987.14

ACRN               Accounting Classification Code         FSN/AAA/ADSN              DOD Activity Address Code

                                                          0
Transaction Contact                                                                 Contact Phone

Willie Chrispen (WO)                                                                703-487-9013


Transaction Description                                           Miscellaneous Information
Agreement: L115PG00211 Service Provided                            Agreement #: L 115PG00211
Dates:09/04/2015-10/13/2015




 Page 35 of 3236                                                                                                               10/22/2015


                                                                                                                               AR00378
Report Requested by: Luana Pacheco                                                                         IPACTransact1onReportSelection
                              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 47 of 372
                                                                                                         1. REQUISITION NUMBER                                      PAGE      OF
                SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                          OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30                                0040221578                                                     1                18
2. CONTRACT NO.                                             3. AWARD/          4. ORDER NUMBER                                         5. SOLICITATION NUMBER                                 6. SOLICITATION
                                                            EFFECTIVE DATE                                                                                                                    ISSUE DATE
                                                                               L15PX01136
7.           FOR SOLICITATION              a. NAME                                                           b. TELEPHONE NUMBER             (No collect calls)     8. OFFER DUE DATE/LOCAL TIME
           INFORMATION CALL:               Andrea Ramos                                                      (801) 539-4145
9. ISSUED BY                                                       CODE      LUA                 10. THIS ACQUISITION IS    X     UNRESTRICTED OR                  SET ASIDE:                       % FOR:

                                                                                                                                WOMEN-OWNED SMALL BUSINESS
BLM UT-STATE OFC ADM SVCS BR(UT952)                                                                 SMALL BUSINESS
                                                                                                                                (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
440 WEST 200 SOUTH, SUITE 500                                                                        HUBZONE SMALL              SMALL BUSINESS PROGRAM
                                                                                                                                                                   NAICS:                517919
                                                                                                     BUSINESS                   EDWOSB
SALT LAKE CITY UT 84101
                                                                                                     SERVICE-DISABLED           8(A)
                                                                                                     VETERAN-OWNED                                                             SIZE STANDARD:         $32.5
                                                                                                     SMALL BUSINESS


11. DELIVERY FOR FOB DESTINA-      12. DISCOUNT TERMS                                                                                    13b. RATING
    TION UNLESS BLOCK IS                                                                            13a. THIS CONTRACT IS A
    MARKED
                                   ACCP                                                                  RATED ORDER UNDER
                                                                                                                                         14. METHOD OF SOLICITATION
         SEE SCHEDULE                                                                                    DPAS (15 CFR 700)
                                                                                                                                                RFQ               IFB              RFP
15. DELIVER TO                                       CODE
                                                            0004276480                           16. ADMINISTERED BY                                                CODE      LUA
BLM-NV WINNEMUCCA FIELD OFFICE*                                                                  BLM UT-STATE OFC ADM SVCS BR(UT952)
5100 E WINNEMUCCA BLVD                                                                           440 WEST 200 SOUTH, SUITE 500
WINNEMUCCA NV 89445                                                                              SALT LAKE CITY UT 84101



17a. CONTRACTOR/            CODE   0071125590                     FACILITY                       18a. PAYMENT WILL BE MADE BY                                       CODE
                                                                                                                                                                              IPP INV
      OFFEROR                                                       CODE



LYMAN COMMUNICATIONS, L.L.C.                                                                     Invoice Processing Platform System
Attn: ATTN GOVERNMENT POC                                                                        US Department of Treasury
9080 N HWY 125                                                                                   http://www.ipp.gov
OAK CITY UT 84649-0000




TELEPHONE NO.             000-000-0000
     17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                         18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                       IS CHECKED         SEE ADDENDUM
        19.                                                 20.                                                   21.       22.               23.                                      24.
     ITEM NO.                                  SCHEDULE OF SUPPLIES/SERVICES                                    QUANTITY   UNIT           UNIT PRICE                                 AMOUNT

                 Suggested Vendor:    Suggested Buyer/CO:
                 Legacy Doc #: BLM Suggested COR: EBOIK
                 Delivery: 09/30/2015
                 Account Assignment: K G/L Account: 6100.257L0
                 Business Area: L000 Commitment Item: 257L00 Cost
                 Center: LLNVW03000 Functional Area:
                 L51050000.EA0000 Fund: 15XL5017AP Fund Center:
                 LLNVW03000 Project/WBS: LV.RC.F1504080 PR Acct
                 Assign Line: 01
                 Period of Performance: 08/08/2015 to 09/30/2015
                 Continued ...
                          (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                              26. TOTAL AWARD AMOUNT (For Govt. Use Only)
01                                                                                                                                             $129,974.00
     27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED.                  ADDENDA                               ARE          ARE NOT ATTACHED.
     27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.212-5 IS ATTACHED.                        ADDENDA                                      ARE          ARE NOT ATTACHED.

     28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                              29. AWARD OF CONTRACT:                                                                    OFFER
     COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                       REF.
                                                                                                              DATED                     . YOUR OFFER ON SOLICITATION (BLOCK 5),
     ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                  INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
     SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                    HEREIN, IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTOR                                                              31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)




30b. NAME AND TITLE OF SIGNER (Type or print)                             30c. DATE SIGNED        31b. NAME OF CONTRACTING OFFICER (Type or print)                                 31c. DATE SIGNED
                                                                                                  Jolyn Goss
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                   STANDARD FORM 1449 (REV. 2/2012)
                                                                                                                                                    Prescribed by GSA - FAR (48 CFR) 53.212
PREVIOUS EDITION IS NOT USABLE
                                                                                                                                                                         AR00379
                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 48 of2372
                                                                                         of                                                             18
     19.                                              20.                                         21.       22.             23.                        24.
  ITEM NO.                               SCHEDULE OF SUPPLIES/SERVICES                          QUANTITY   UNIT         UNIT PRICE                   AMOUNT




00010         Develop & Build Microwave IP Network                                                                                                     129,974.00




              The total amount of award: $129,974.00. The
              obligation for this award is shown in box 26.




32a. QUANTITY IN COLUMN 21 HAS BEEN

     RECEIVED                INSPECTED             ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:

32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                     32c. DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE



32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE



                                                                                       32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                 34. VOUCHER NUMBER           35. AMOUNT VERIFIED       36. PAYMENT                                        37. CHECK NUMBER
                                                             CORRECT FOR

                                                                                           COMPLETE               PARTIAL        FINAL
    PARTIAL          FINAL

38. S/R ACCOUNT NUMBER          39. S/R VOUCHER NUMBER       40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                            42a. RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                      41c. DATE
                                                                                         42b. RECEIVED AT (Location)


                                                                                        42c. DATE REC'D (YY/MM/DD)             42d. TOTAL CONTAINERS


                                                                                                                                               AR00380
                                                                                                                                         STANDARD FORM 1449 (REV. 2/2012) BACK
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 49 of 372



                                                2 - Section 2

Clauses

52.252-2 Clauses Incorporated by Reference. (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if they were
given in full text. Upon request, the Contracting Officer will make their full text available. Also, the full
text of a clause may be accessed electronically at this/these address(es): www.acquisition.gov/far

52.204-6 Data Universal Numbering System Number. (JUL 2013)

52.204-7 System for Award Management. (JUL 2013)

52.204-12 Data Universal Numbering System Number Maintenance (DEC 2012)

52.204-13 System for Award Management Maintenance. (JUL 2013)

52.209-2 Prohibition on Contracting With Inverted Domestic Corporations-Representation. (DEC
2014)

52.209-6 Protecting the Government's Interest When Subcontracting With Contractors Debarred,
Suspended, or Proposed for Debarment. (AUG 2013)

52.223-18 Encouraging Contractor Policies to Ban Text Messaging While Driving. (AUG 2011)

52.203-98 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements Representation (DEVIATION 2015-02)

Prohibition on Contracting with Entities that Require Certain Internal Confidentiality Agreements

Representation (FEB 2015)

(a) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further Continuing
Resolution Appropriations Act, 2015 (Pub. L. 113-235), Government agencies are not permitted to use
funds appropriated (or otherwise made available) under that or any other Act for contracts with an entity
that requires employees or subcontractors of such entity seeking to report fraud, waste, or abuse to sign
internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or
subcontractors from lawfully reporting such fraud, waste, or abuse to a designated investigative or law
enforcement representative of a Federal department or agency authorized to receive such information.

(b) The prohibition in paragraph (a) of this provision does not contravene requirements applicable to
Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the
nondisclosure of classified information.

(c) Representation. By submission of its offer, the Offeror represents that it does not require employees or
subcontractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality
agreements or statements prohibiting or otherwise restricting such employees or subcontractors from
lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement
representative of a Federal department or agency authorized to receive such information.

(End of provision)




                                                                                                        AR00381
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 50 of 372



52.203-99 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements (DEVIATION 2015-02)

Prohibition on Contracting with Entities that Require Certain Internal Confidentiality Agreements (FEB
2015)

(a) The contractor shall not require employees or subcontractors seeking to report fraud, waste, or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal confidentiality
agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to Standard
Form 312, Form 4414, or any other form issued by a Federal department or agency governing the
nondisclosure of classified information.

(d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated

and Further Continuing Resolution Appropriations Act, 2015 (Pub. L. 113-235), use of funds appropriated
(or otherwise made available) under that or any other Act may be prohibited, if the Government determines
that the contractor is not in compliance with the provisions of this clause.

(2) The Government may seek any available remedies in the event the contractor fails to comply with the
provisions of this clause.

52.212-4 Contract Terms and Conditions - Commercial Items. (MAY 2015)

         (a) Inspection/Acceptance. The Contractor shall only tender for acceptance those items that
         conform to the requirements of this contract. The Government reserves the right to inspect or test
         any supplies or services that have been tendered for acceptance. The Government may require
         repair or replacement of nonconforming supplies or reperformance of nonconforming services at
         no increase in contract price. If repair/replacement or reperformance will not correct the defects or
         is not possible, the Government may seek an equitable price reduction or adequate consideration
         for acceptance of nonconforming supplies or services. The Government must exercise its
         postacceptance rights (1) within a reasonable time after the defect was discovered or should have
         been discovered; and (2) before any substantial change occurs in the condition of the item, unless
         the change is due to the defect in the item.

         (b) Assignment. The Contractor or its assignee may assign its rights to receive payment due as a
         result of performance of this contract to a bank, trust company, or other financing institution,
         including any Federal lending agency in accordance with the Assignment of Claims Act (31
         U.S.C. 3727). However, when a third party makes payment (e.g., use of the Governmentwide
         commercial purchase card), the Contractor may not assign its rights to receive payment under this
         contract.

         (c) Changes. Changes in the terms and conditions of this contract may be made only by written
         agreement of the parties.

         (d) Disputes. This contract is subject to 41 U.S.C. chapter 71, Contract Disputes. Failure of the
         parties to this contract to reach agreement on any request for equitable adjustment, claim, appeal




                                                                                                         AR00382
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 51 of 372



   or action arising under or relating to this contract shall be a dispute to be resolved in accordance
   with the clause at FAR 52.233-1, Disputes, which is incorporated herein by reference. The
   Contractor shall proceed diligently with performance of this contract, pending final resolution of
   any dispute arising under the contract.

   (e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein by reference.

   (f) Excusable delays. The Contractor shall be liable for default unless nonperformance is caused
   by an occurrence beyond the reasonable control of the Contractor and without its fault or
   negligence such as, acts of God or the public enemy, acts of the Government in either its sovereign
   or contractual capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually severe
   weather, and delays of common carriers. The Contractor shall notify the Contracting Officer in
   writing as soon as it is reasonably possible after the commencement of any excusable delay,
   setting forth the full particulars in connection therewith, shall remedy such occurrence with all
   reasonable dispatch, and shall promptly give written notice to the Contracting Officer of the
   cessation of such occurrence.

   (g) Invoice. (1) The Contractor shall submit an original invoice and three copies (or electronic
   invoice, if authorized) to the address designated in the contract to receive invoices. An invoice
   must include-

                     (i) Name and address of the Contractor;

                     (ii) Invoice date and number;

                     (iii) Contract number, contract line item number and, if applicable, the order
                     number;

                     (iv) Description, quantity, unit of measure, unit price and extended price of the
                     items delivered;

                     (v) Shipping number and date of shipment, including the bill of lading number
                     and weight of shipment if shipped on Government bill of lading;

                     (vi) Terms of any discount for prompt payment offered;

                     (vii) Name and address of official to whom payment is to be sent;

                     (viii) Name, title, and phone number of person to notify in event of defective
                     invoice; and

                     (ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN
                     on the invoice only if required elsewhere in this contract.

                     (x) Electronic funds transfer (EFT) banking information.

                              (A) The Contractor shall include EFT banking information on the
                              invoice only if required elsewhere in this contract.

                              (B) If EFT banking information is not required to be on the invoice, in
                              order for the invoice to be a proper invoice, the Contractor shall have
                              submitted correct EFT banking information in accordance with the
                              applicable solicitation provision, contract clause (e.g., 52.232-33,



                                                                                                   AR00383
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 52 of 372



                             Payment by Electronic Funds Transfer-System for Award
                             Management, or 52.232-34, Payment by Electronic Funds Transfer-
                             Other Than System for Award Management), or applicable agency
                             procedures.

                             (C) EFT banking information is not required if the Government waived
                             the requirement to pay by EFT.

           (2) Invoices will be handled in accordance with the Prompt Payment Act (31 U.S.C.
           3903) and Office of Management and Budget (OMB) prompt payment regulations at 5
           CFR part 1315.

   (h) Patent indemnity. The Contractor shall indemnify the Government and its officers, employees
   and agents against liability, including costs, for actual or alleged direct or contributory
   infringement of, or inducement to infringe, any United States or foreign patent, trademark or
   copyright, arising out of the performance of this contract, provided the Contractor is reasonably
   notified of such claims and proceedings.

   (i) Payment- (1) Items accepted. Payment shall be made for items accepted by the Government
   that have been delivered to the delivery destinations set forth in this contract.

           (2) Prompt payment. The Government will make payment in accordance with the Prompt
           Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR part 1315.

           (3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see
           52.212-5(b) for the appropriate EFT clause.

           (4) Discount. In connection with any discount offered for early payment, time shall be
           computed from the date of the invoice. For the purpose of computing the discount earned,
           payment shall be considered to have been made on the date which appears on the
           payment check or the specified payment date if an electronic funds transfer payment is
           made.

           (5) Overpayments. If the Contractor becomes aware of a duplicate contract financing or
           invoice payment or that the Government has otherwise overpaid on a contract financing
           or invoice payment, the Contractor shall-

                    (i) Remit the overpayment amount to the payment office cited in the contract
                    along with a description of the overpayment including the-

                             (A) Circumstances of the overpayment (e.g., duplicate payment,
                             erroneous payment, liquidation errors, date(s) of overpayment);

                             (B) Affected contract number and delivery order number, if applicable;

                             (C) Affected contract line item or subline item, if applicable; and

                             (D) Contractor point of contact.

                    (ii) Provide a copy of the remittance and supporting documentation to the
                    Contracting Officer.




                                                                                                   AR00384
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 53 of 372



         (6) Interest. (i) All amounts that become payable by the Contractor to the Government
         under this contract shall bear simple interest from the date due until paid unless paid
         within 30 days of becoming due. The interest rate shall be the interest rate established by
         the Secretary of the Treasury as provided in 41 U.S.C. 7109, which is applicable to the
         period in which the amount becomes due, as provided in (i)(6)(v) of this clause, and then
         at the rate applicable for each six-month period as fixed by the Secretary until the amount
         is paid.

                  (ii) The Government may issue a demand for payment to the Contractor upon
                  finding a debt is due under the contract.

                  (iii) Final decisions. The Contracting Officer will issue a final decision as
                  required by 33.211 if-

                           (A) The Contracting Officer and the Contractor are unable to reach
                           agreement on the existence or amount of a debt within 30 days;

                           (B) The Contractor fails to liquidate a debt previously demanded by the
                           Contracting Officer within the timeline specified in the demand for
                           payment unless the amounts were not repaid because the Contractor has
                           requested an installment payment agreement; or

                           (C) The Contractor requests a deferment of collection on a debt
                           previously demanded by the Contracting Officer (see 32.607-2).

                  (iv) If a demand for payment was previously issued for the debt, the demand for
                  payment included in the final decision shall identify the same due date as the
                  original demand for payment.

                  (v) Amounts shall be due at the earliest of the following dates:

                           (A) The date fixed under this contract.

                           (B) The date of the first written demand for payment, including any
                           demand for payment resulting from a default termination.

                  (vi) The interest charge shall be computed for the actual number of calendar
                  days involved beginning on the due date and ending on-

                           (A) The date on which the designated office receives payment from the
                           Contractor;

                           (B) The date of issuance of a Government check to the Contractor from
                           which an amount otherwise payable has been withheld as a credit
                           against the contract debt; or

                           (C) The date on which an amount withheld and applied to the contract
                           debt would otherwise have become payable to the Contractor.

                  (vii) The interest charge made under this clause may be reduced under the
                  procedures prescribed in 32.608-2 of the Federal Acquisition Regulation in
                  effect on the date of this contract.




                                                                                                  AR00385
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 54 of 372



   (j) Risk of loss. Unless the contract specifically provides otherwise, risk of loss or damage to the
   supplies provided under this contract shall remain with the Contractor until, and shall pass to the
   Government upon:

            (1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin; or

            (2) Delivery of the supplies to the Government at the destination specified in the contract,
            if transportation is f.o.b. destination.

   (k) Taxes. The contract price includes all applicable Federal, State, and local taxes and duties.

   (l) Termination for the Government's convenience. The Government reserves the right to terminate
   this contract, or any part hereof, for its sole convenience. In the event of such termination, the
   Contractor shall immediately stop all work hereunder and shall immediately cause any and all of
   its suppliers and subcontractors to cease work. Subject to the terms of this contract, the Contractor
   shall be paid a percentage of the contract price reflecting the percentage of the work performed
   prior to the notice of termination, plus reasonable charges the Contractor can demonstrate to the
   satisfaction of the Government using its standard record keeping system, have resulted from the
   termination. The Contractor shall not be required to comply with the cost accounting standards or
   contract cost principles for this purpose. This paragraph does not give the Government any right to
   audit the Contractor's records. The Contractor shall not be paid for any work performed or costs
   incurred which reasonably could have been avoided.

   (m) Termination for cause. The Government may terminate this contract, or any part hereof, for
   cause in the event of any default by the Contractor, or if the Contractor fails to comply with any
   contract terms and conditions, or fails to provide the Government, upon request, with adequate
   assurances of future performance. In the event of termination for cause, the Government shall not
   be liable to the Contractor for any amount for supplies or services not accepted, and the Contractor
   shall be liable to the Government for any and all rights and remedies provided by law. If it is
   determined that the Government improperly terminated this contract for default, such termination
   shall be deemed a termination for convenience.

   (n) Title. Unless specified elsewhere in this contract, title to items furnished under this contract
   shall pass to the Government upon acceptance, regardless of when or where the Government takes
   physical possession.

   (o) Warranty. The Contractor warrants and implies that the items delivered hereunder are
   merchantable and fit for use for the particular purpose described in this contract.

   (p) Limitation of liability. Except as otherwise provided by an express warranty, the Contractor
   will not be liable to the Government for consequential damages resulting from any defect or
   deficiencies in accepted items.

   (q) Other compliances. The Contractor shall comply with all applicable Federal, State and local
   laws, executive orders, rules and regulations applicable to its performance under this contract.

   (r) Compliance with laws unique to Government contracts. The Contractor agrees to comply with
   31 U.S.C. 1352 relating to limitations on the use of appropriated funds to influence certain Federal
   contracts; 18 U.S.C. 431 relating to officials not to benefit; 40 U.S.C. chapter 37, Contract Work
   Hours and Safety Standards; 41 U.S.C. chapter 87, Kickbacks; 41 U.S.C. 4712 and 10 U.S.C.
   2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly American; and 41 U.S.C. chapter
   21 relating to procurement integrity.




                                                                                                   AR00386
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 55 of 372



   (s) Order of precedence. Any inconsistencies in this solicitation or contract shall be resolved by
   giving precedence in the following order: (1) the schedule of supplies/services; (2) The
   Assignments, Disputes, Payments, Invoice, Other Compliances, Compliance with Laws Unique to
   Government Contracts, and Unauthorized Obligations paragraphs of this clause; (3) the clause at
   52.212-5; (4) addenda to this solicitation or contract, including any license agreements for
   computer software; (5) solicitation provisions if this is a solicitation; (6) other paragraphs of this
   clause; (7) the Standard Form 1449; (8) other documents, exhibits, and attachments; and (9) the
   specification.

   (t) System for Award Management (SAM) (1) Unless exempted by an addendum to this contract,
   the Contractor is responsible during performance and through final payment of any contract for the
   accuracy and completeness of the data within the SAM database, and for any liability resulting
   from the Government's reliance on inaccurate or incomplete data. To remain registered in the
   SAM database after the initial registration, the Contractor is required to review and update on an
   annual basis from the date of initial registration or subsequent updates its information in the SAM
   database to ensure it is current, accurate and complete. Updating information in the SAM does not
   alter the terms and conditions of this contract and is not a substitute for a properly executed
   contractual document.

            (2)(i) If a Contractor has legally changed its business name, "doing business as" name, or
            division name (whichever is shown on the contract), or has transferred the assets used in
            performing the contract, but has not completed the necessary requirements regarding
            novation and change-of-name agreements in FAR subpart 42.12, the Contractor shall
            provide the responsible Contracting Officer a minimum of one business day's written
            notification of its intention to (A) change the name in the SAM database; (B) comply
            with the requirements of subpart 42.12; and (C) agree in writing to the timeline and
            procedures specified by the responsible Contracting Officer. The Contractor must provide
            with the notification sufficient documentation to support the legally changed name.

                     (ii) If the Contractor fails to comply with the requirements of paragraph (t)(2)(i)
                     of this clause, or fails to perform the agreement at paragraph (t)(2)(i)(C) of this
                     clause, and, in the absence of a properly executed novation or change-of-name
                     agreement, the SAM information that shows the Contractor to be other than the
                     Contractor indicated in the contract will be considered to be incorrect
                     information within the meaning of the "Suspension of Payment" paragraph of
                     the electronic funds transfer (EFT) clause of this contract.

            (3) The Contractor shall not change the name or address for EFT payments or manual
            payments, as appropriate, in the SAM record to reflect an assignee for the purpose of
            assignment of claims (see Subpart 32.8, Assignment of Claims). Assignees shall be
            separately registered in the SAM database. Information provided to the Contractor's SAM
            record that indicates payments, including those made by EFT, to an ultimate recipient
            other than that Contractor will be considered to be incorrect information within the
            meaning of the "Suspension of payment" paragraph of the EFT clause of this contract.

            (4) Offerors and Contractors may obtain information on registration and annual
            confirmation requirements via SAM accessed through https://www.acquisition.gov.

   (u) Unauthorized Obligations. (1) Except as stated in paragraph (u)(2) of this clause, when any
   supply or service acquired under this contract is subject to any End User License Agreement
   (EULA), Terms of Service (TOS), or similar legal instrument or agreement, that includes any
   clause requiring the Government to indemnify the Contractor or any person or entity for damages,
   costs, fees, or any other loss or liability that would create an Anti-Deficiency Act violation (31
   U.S.C. 1341), the following shall govern:




                                                                                                   AR00387
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 56 of 372



                          (i) Any such clause is unenforceable against the Government.

                          (ii) Neither the Government nor any Government authorized end user shall be
                          deemed to have agreed to such clause by virtue of it appearing in the EULA,
                          TOS, or similar legal instrument or agreement. If the EULA, TOS, or similar
                          legal instrument or agreement is invoked through an "I agree" click box or other
                          comparable mechanism (e.g., "click-wrap" or "browse-wrap" agreements),
                          execution does not bind the Government or any Government authorized end user
                          to such clause.

                          (iii) Any such clause is deemed to be stricken from the EULA, TOS, or similar
                          legal instrument or agreement.

                  (2) Paragraph (u)(1) of this clause does not apply to indemnification by the Government
                  that is expressly authorized by statute and specifically authorized under applicable
                  agency regulations and procedures.

        (v) Incorporation by reference. The Contractor's representations and certifications, including those
        completed electronically via the System for Award Management (SAM), are incorporated by
        reference into the contract.

(End of clause)

52.212-5 Contract Terms and Conditions Required To Implement Statutes or Executive Orders -
Commercial Items. (MAY 2015) - Alternate I (JUL 2014)

        (a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses,
        which are incorporated in this contract by reference, to implement provisions of law or Executive
        orders applicable to acquisitions of commercial items:

                  (1) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (DEC
                  2014)

                  (2) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

                  (3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Public Laws
                  108-77 and 108-78 (19 U.S.C. 3805 note)).

        (b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting
        Officer has indicated as being incorporated in this contract by reference to implement provisions
        of law or Executive orders applicable to acquisitions of commercial items: (Contracting Officer
        check as appropriate.)

                  [ ] (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP 2006), with
                  Alternate I (OCT 1995) (41 U.S.C. 4704 and 10 U.S.C. 2402).

                  [ ] (2) 52.203-13, Contractor Code of Business Ethics and Conduct (APR 2010) (41
                  U.S.C. 3509).

                  [ ] (3) 52.203-15, Whistleblower Protections under the American Recovery and
                  Reinvestment Act of 2009 (JUN 2010) (Section 1553 of Pub. L. 111-5). (Applies to
                  contracts funded by the American Recovery and Reinvestment Act of 2009.)




                                                                                                      AR00388
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 57 of 372



         [ ] (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards
         (JUL 2013) (Pub. L. 109-282) (31 U.S.C. 6101 note).

         (5) (Reserved)

         [ ] (6) 52.204-14, Service Contract Reporting Requirements (JAN 2014) (Pub. L. 111-
         117, section 743 of Div. C).

         [ ] (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery
         Contracts (JAN 2014) (Pub. L. 111-117, section 743 of Div. C).

         [ ] (8) 52.209-6, Protecting the Government's Interest When Subcontracting with
         Contractors Debarred, Suspended, or Proposed for Debarment. (AUG 2013) (31 U.S.C.
         6101 note).

         [ ] (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility
         Matters (JUL 2013) (41 U.S.C. 2313).

         [ ] (10) (Reserved)

         [ ] (11)(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (NOV 2011)
         (15 U.S.C. 657a).

         [ ] (ii) Alternate I (NOV 2011) of 52.219-3.

         [ ] (12)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
         Concerns (OCT 2014) (if the offeror elects to waive the preference, it shall so indicate in
         its offer) (15 U.S.C. 657a).

         [ ] (ii) Alternate I (JAN 2011) of 52.219-4.

         [ ] (13) (Reserved)

         [ ] (14)(i) 52.219-6, Notice of Total Small Business Set-Aside (NOV 2011) (15 U.S.C.
         644).

                  [ ] (ii) Alternate I (NOV 2011).

                  [ ] (iii) Alternate II (NOV 2011).

         [ ] (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (JUN 2003) (15 U.S.C.
         644).

                  [ ] (ii) Alternate I (OCT 1995) of 52.219-7.

                  [ ] (iii) Alternate II (MAR 2004) of 52.219-7.

         [ ] (16) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C.
         637(d)(2) and (3)).

         [ ] (17)(i) 52.219-9, Small Business Subcontracting Plan (OCT 2014) (15 U.S.C.
         637(d)(4)).



                                                                                              AR00389
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 58 of 372



                  [ ] (ii) Alternate I (OCT 2001) of 52.219-9.

                  [ ] (iii) Alternate II (OCT 2001) of 52.219-9.

         [ ] (18) 52.219-13, Notice of Set-Aside of Orders (NOV 2011) (15 U.S.C. 644(r)).

         [ ] (19) 52.219-14, Limitations on Subcontracting (NOV 2011) (15 U.S.C. 637(a)(14)).

         [ ] (20) 52.219-16, Liquidated Damages-Subcontracting Plan (JAN 1999) (15 U.S.C.
         637(d)(4)(F)(i)).

         [ ] (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside
         (NOV 2011) (15 U.S.C. 657f).

         [ ] (22) 52.219-28, Post Award Small Business Program Rerepresentation (JUL 2013) (15
         U.S.C. 632(a)(2)).

         [ ] (23) 52.219-29, Notice of Set-Aside for Economically Disadvantaged Women-Owned
         Small Business (EDWOSB) Concerns (JUL 2013) (15 U.S.C. 637(m)).

         [ ] (24) 52.219-30, Notice of Set-Aside for Women-Owned Small Business (WOSB)
         Concerns Eligible Under the WOSB Program (JUL 2013) (15 U.S.C. 637(m)).

         [X] (25) 52.222-3, Convict Labor (JUN 2003) (E.O. 11755).

         [X] (26) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (JAN 2014)
         (E.O. 13126).

         [X] (27) 52.222-21, Prohibition of Segregated Facilities (APR 2015).

         [X] (28) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).

         [ ] (29) 52.222-35, Equal Opportunity for Veterans (JUL 2014) (38 U.S.C. 4212).

         [X] (30) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29
         U.S.C. 793).

         [ ] (31) 52.222-37, Employment Reports on Veterans (JUL 2014) (38 U.S.C. 4212).

         [ ] (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations
         Act (DEC 2010) (E.O. 13496).

         [ ] (33)(i) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22 U.S.C. chapter
         78 and E.O. 13627).

                  [ ] (ii) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O.
                  13627).

         [ ] (34) 52.222-54, Employment Eligibility Verification (AUG 2013). (Executive Order
         12989). (Not applicable to the acquisition of commercially available off-the-shelf items
         or certain other types of commercial items as prescribed in 22.1803.)




                                                                                             AR00390
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 59 of 372



         [ ] (35)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-
         Designated Items (MAY 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the
         acquisition of commercially available off-the-shelf items.)

                 [ ] (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
                 applicable to the acquisition of commercially available off-the-shelf items.)

         [ ] (36)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (JUN
         2014) (E.O.s 13423 and 13514).

                 [ ] (ii) Alternate I (JUN 2014) of 52.223-13.

         [ ] (37)(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (JUN 2014) (E.O.s
         13423 and 13514).

                 (ii) Alternate I (JUN 2014) of 52.223-14.

         [ ] (38) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007) (42
         U.S.C. 8259b).

         [ ] (39)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products
         (JUN 2014) (E.O.s 13423 and 13514).

                 [ ](ii) Alternate I (JUN 2014) of 52.223-16.

         [X] (40) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While
         Driving (AUG 2011)

         [X] (41) 52.225-1, Buy American-Supplies (MAY 2014) (41 U.S.C. chapter 83).

         [ ] (42)(i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (MAY
         2014) (41 U.S.C. chapter 83, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19 U.S.C. 3805
         note, 19 U.S.C. 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
         109-169, 109-283, 110-138, 112-41, 112-42, and 112-43.

                 [ ] (ii) Alternate I (MAY 2014) of 52.225-3.

                 [ ] (iii) Alternate II (MAY 2014) of 52.225-3.

                 [ ] (iv) Alternate III (MAY 2014) of 52.225-3.

         [ ] (43) 52.225-5, Trade Agreements (NOV 2013) (19 U.S.C. 2501, et seq., 19 U.S.C.
         3301 note).

         [ ] (44) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.'s,
         proclamations, and statutes administered by the Office of Foreign Assets Control of the
         Department of the Treasury).

         [ ] (45) 52.225-26, Contractors Performing Private Security Functions Outside the United
         States (JUL 2013) (Section 862, as amended, of the National Defense Authorization Act
         for Fiscal Year 2008; 10 U.S.C. 2302 Note).




                                                                                             AR00391
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 60 of 372



            [ ] (46) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (NOV 2007) (42
            U.S.C. 5150).

            [ ] (47) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area
            (NOV 2007) (42 U.S.C. 5150).

            [ ] (48) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB 2002)
            (41 U.S.C. 4505, 10 U.S.C. 2307(f)).

            [ ] (49) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41 U.S.C.
            4505, 10 U.S.C. 2307(f)).

            [X] (50) 52.232-33, Payment by Electronic Funds Transfer-System for Award
            Management (JUL 2013) (31 U.S.C. 3332).

            [ ] (51) 52.232-34, Payment by Electronic Funds Transfer - Other than System for Award
            Management (JUL 2013) (31 U.S.C. 3332).

            [ ] (52) 52.232-36, Payment by Third Party (MAY 2014) (31 U.S.C. 3332).

            [ ] (53) 52.239-1, Privacy or Security Safeguards (AUG 1996) (5 U.S.C. 552a).

            [ ] (54)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
            (FEB 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).

                     [ ] (ii) Alternate I (APR 2003) of 52.247-64.

   (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to
   commercial services, that the Contracting Officer has indicated as being incorporated in this
   contract by reference to implement provisions of law or Executive orders applicable to
   acquisitions of commercial items: (Contracting Officer check as appropriate.)

            [ ] (1) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 13495).

            [X] (2) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C. chapter
            67).

            [ ] (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 2014) (29
            U.S.C. 206 and 41 U.S.C. chapter 67).

            [ ] (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price
            Adjustment (Multiple Year and Option Contracts) (MAY 2014) (29 U.S.C. 206 and 41
            U.S.C. chapter 67).

            [ ] (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards-Price
            Adjustment (MAY 2014) (29 U.S.C 206 and 41 U.S.C. chapter 67).

            [ ] (6) 52.222-51, Exemption from Application of the Service Contract Labor Standards
            to Contracts for Maintenance, Calibration, or Repair of Certain Equipment-Requirements
            (MAY 2014) (41 U.S.C. chapter 67).




                                                                                                   AR00392
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 61 of 372



            [ ] (7) 52.222-53, Exemption from Application of the Service Contract Labor Standards
            to Contracts for Certain Services-Requirements (MAY 2014) (41 U.S.C. chapter 67).

            [ ] (8) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2014) (E.O.
            13658).

            [ ] (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY
            2014) (42 U.S.C. 1792).

            [ ] (10) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008) (31 U.S.C.
            5112(p)(1)).

   (d)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), and (c) of this
   clause, the Contractor is not required to flow down any FAR clause, other than those in this
   paragraph (e)(1) of this paragraph in a subcontract for commercial items. Unless otherwise
   indicated below, the extent of the flow down shall be as required by the clause-

                     (i) 52.203-13, Contractor Code of Business Ethics and Conduct (APR 2010) (41
                     U.S.C. 3509).

                     (ii) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C.
                     637(d)(2) and (3)), in all subcontracts that offer further subcontracting
                     opportunities. If the subcontract (except subcontracts to small business
                     concerns) exceeds $650,000 ($1.5 million for construction of any public
                     facility), the subcontractor must include 52.219-8 in lower tier subcontracts that
                     offer subcontracting opportunities.

                     (iii) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O.
                     13495). Flow down required in accordance with paragraph (l) of FAR clause
                     52.222-17.

                     (iv) 52.222-21, Prohibition of Segregated Facilities (APR 2015).

                     (v) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).

                     (vi) 52.222-35, Equal Opportunity for Veterans (JUL 2014) (38 U.S.C. 4212).

                     (vii) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014)
                     (29 U.S.C. 793).

                     (viii) 52.222-37, Employment Reports on Veterans (JUL 2014) (38 U.S.C.
                     4212).

                     (ix) 52.222-40, Notification of Employee Rights Under the National Labor
                     Relations Act (DEC 2010) (E.O. 13496). Flow down required in accordance
                     with paragraph (f) of FAR clause 52.222-40.

                     (x) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C.
                     chapter 67).

                     (xi) __ (A) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22
                     U.S.C. chapter 78 and E.O. 13627).




                                                                                                    AR00393
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 62 of 372



                                     __ (B) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and
                                     E.O. 13627).

                                     __Alternate I (AUG 2007) of 52.222-50 (22 U.S.C. 7104(g)).

                           (xii) 52.222-51, Exemption from Application of the Service Contract Labor
                           Standards to Contracts for Maintenance, Calibration, or Repair of Certain
                           Equipment-Requirements (MAY 2014) (41 U.S.C. chapter 67).

                           (xiii) 52.222-53, Exemption from Application of the Service Contract Labor
                           Standards to Contracts for Certain Services-Requirements (MAY 2014) (41
                           U.S.C. chapter 67).

                           (xiv) 52.222-54, Employment Eligibility Verification (AUG 2013).

                           (xv) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2014)
                           (E.O. 13658).

                           (xvi) 52.225-26, Contractors Performing Private Security Functions Outside the
                           United States (JUL 2013) (Section 862, as amended, of the National Defense
                           Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

                           (xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations
                           (MAY 2014) (42 U.S.C. 1792). Flow down required in accordance with
                           paragraph (e) of FAR clause 52.226-6.

                           (xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
                           Vessels (FEB 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down
                           required in accordance with paragraph (d) of FAR clause 52.247-64.

                  (2) While not required, the contractor May include in its subcontracts for commercial
                  items a minimal number of additional clauses necessary to satisfy its contractual
                  obligations.

1452.232-99 Providing Accelerated Payment to Small Business Subcontractors

PROVIDING ACCELERATED PAYMENT TO SMALL BUSINESS SUBCONTRACTORS

This clause implements the temporary policy provided by OMB Policy Memorandum M-12-16, Providing
Prompt Payment to Small Business Subcontractors, dated July 11, 2012.

(a) Upon receipt of accelerated payments from the Government, the contractor is required to make
accelerated payments to small business subcontractors to the maximum extent practicable after receipt of a
proper invoice and all proper documentation from the small business subcontractor.

(b) Include the substance of this clause, including this paragraph (b), in all subcontracts with small business
concerns.

(c) The acceleration of payments under this clause does not provide any new rights under the Prompt
Payment Act.

1452.201-70 AUTHORITIES AND DELEGATIONS (SEPT 2011)




                                                                                                         AR00394
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 63 of 372



Authorities and Delegations (SEP 2011)

(a) The Contracting Officer is the only individual authorized to enter into or terminate this contract, modify
any term or condition of this contract, waive any requirement of this contract, or accept nonconforming
work.

(b) The Contracting Officer will designate a Contracting

Officer's Representative (COR) at time of award. The COR will be responsible for technical monitoring of
the contractor's performance and deliveries. The COR will be appointed in writing, and a copy of the
appointment will be furnished to the Contractor. Changes to this delegation will be made by written
changes to the existing appointment or by issuance of a new appointment.

(c) The COR is not authorized to perform, formally or

informally, any of the following actions:

(1) Promise, award, agree to award, or execute any contract, contract modification, or notice of intent that
changes or may change this contract;

(2) Waive or agree to modification of the delivery schedule;

(3) Make any final decision on any contract matter subject to the Disputes Clause;

(4) Terminate, for any reason, the Contractor's right to

proceed;

(5) Obligate in any way, the payment of money by the Government.

(d) The Contractor shall comply with the written or oral

direction of the Contracting Officer or authorized representative(s) acting within the scope and authority of
the appointment memorandum.

The Contractor need not proceed with direction that it considers to have been issued without proper
authority. The Contractor shall notify the Contracting Officer in writing, with as much detail as possible,
when the COR has taken an action or has issued direction (written or oral) that the Contractor considers to
exceed the COR's appointment, within 3 days of the occurrence. Unless otherwise provided in this contract,
the Contractor assumes all costs, risks,

liabilities, and consequences of performing any work it is directed to perform that falls within any of the
categories defined in paragraph (c) prior to receipt of the Contracting Officer's response issued under
paragraph (e) of this clause.

(e) The Contracting Officer shall respond in writing within 30 days to any notice made under paragraph (d)
of this clause. A failure of the parties to agree upon the nature of a direction, or upon the contract action to
be taken with respect thereto, shall be subject to the provisions of the Disputes clause of this contract.

(f) The Contractor shall provide copies of all correspondence to the Contracting Officer and the COR.




                                                                                                          AR00395
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 64 of 372



(g) Any action(s) taken by the Contractor, in response to any direction given by any person acting on behalf
of the Government or any Government official other than the Contracting Officer or the COR acting within
his or her appointment, shall be at the Contractor's risk.

(End of clause)

DOI ELECTRONIC INVOICING Electronic Invoicing and Payment Requirements - Invoice
Processing Platform (IPP) (April 2013)

Payment requests must be submitted electronically through the U. S. Department of the Treasury's Invoice
Processing Platform System (IPP).


"Payment request" means any request for contract financing payment or invoice payment by the Contractor.
To constitute a proper invoice, the payment request must comply with the

requirements identified in the applicable Prompt Payment clause included in the contract, or the clause
52.212-4 Contract Terms and Conditions - Commercial Items included in commercial item contracts. The
IPP website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice

THE VENDOR SHALL UTILIZE THE ATTACHMNENTS FEATURE ON THE LOWER RIGHT
HAND CORNER OF THE IPP INVOICING SCREEN TO PROVIDE A COPY OF THEIR REGULAR
VENDOR INVOICE AND OTHER REQUIRED DOCUMENTATION TO SUBSTANTIATE THE
REQUEST FOR PAYMENT. THE CO RESERVES THE RIGHT TO REJECT THE REQUEST UNTIL
THE INVOICE AND DOCUMENTATION ARE PROVIDED.

The Contractor must use the IPP website to register, access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM will receive enrollment
instructions via email from the Federal Reserve Bank of Boston (FRBB) within 3 - 5 business days of the
contract award date. Contractor assistance with enrollment can be obtained by contacting the IPP
Production Helpdesk via email ippgroup@bos.frb.org or phone (866) 973-3131.


If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment,
the Contractor must submit a waiver request in writing to the Contracting Officer with its proposal or
quotation.


(End of Template)




                                                                                                        AR00396
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 65 of 372



Amended combined synopsis/solicitation to answer questions.

Questions and Answers will be attached as a separate document Combined synopsis/solicitation

Combined synopsis/solicitation

The Bureau of Land Management Utah Law Enforcement has a requirement for Microwave IP Network.
Specifications are attached.

This is a combined synopsis/solicitation for commercial items prepared in accordance with the format in
Subpart 12.6, as supplemented with additional information included in this notice. This announcement
constitutes the only solicitation; proposals are being requested and a written solicitation will not be issued.
This solicitation is issued under L15PS00573 and is an invitation to provide a request for quotation. This
solicitation and incorporated provisions and clauses are those in effect through Federal Acquisition
Circular January 30, 2014.

Required equipment, services, tasks and responsibilities of the contractor shall consist of the
following:


    1. Internet over microwave at BLM HQ, 25 Mbps bi-directional (minimum):
       Contractor must provide internet service which will be sent to BLM HQ via microwave
       transmission, encrypted with FIPS140-2 compliant AES 256k encryption at licensed
       frequency/frequencies to prevent interference and interception. VoIP phone lines, phones
       and fax lines will be included. Fax machines are government furnished equipment. The
       contractor must provide all necessary public and private IP addressing. Microwave
       internet connection will be backed up by secondary microwave IP connection (preferred)
       or satellite IP connection (5 Mbps minimum.)

    2. Ethernet Cabling at BLM HQ.
       Contractor must provide, run, install, bury, secure and terminate Category 5 (cat 5) or
       higher cabling at the BLM HQ to the “critical” buildings identified by the government. A
       trenching machine is available on site to assist with long or difficult cable runs as needed
       and will be coordinated on-site through the Burning Man / BLM Facilities Manager. The
       “critical” buildings are listed below and shown on an attached map, but this is a highly
       dynamic event and the contractor should account for unplanned changes and adjustments.
               Critical Buildings for wired Ethernet:
                    Communications
                    Compliance
                    Dispatch
                    EOC
                    Medical
                    Investigations
                    Jail
                    Report writing

    3. GOVERNMENT only Wi-Fi access at BLM HQ:
       Contractor must provide robust reliable Wi-Fi network to provide coverage of the entire
       BLM HQ. Hidden and password protected SSID allows only BLM and other authorized



                                                                                                     AR00397
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 66 of 372




   personnel to access the Wi-Fi network. Wi-Fi network may or may not use MAC address
   control. MAC address control is not desirable due to the temporary nature of this network
   and event. Wi-Fi network must be capable of simultaneously supporting a minimum of
   200 devices with independent leases.

4. Verizon Wireless cell signal extender(s) (minimum 3):
   Contractor to provide a solution for BLM cell service at BLM HQ over the microwave IP
   network for failover / backup. Each unit must be capable of 6 simultaneous cellular
   telephone calls. The three (3) minimum extenders must allow for 18 simultaneous
   cellular phone calls at BLM HQ. Contractor must be able to manage access list of cellular
   device subscribers from BLM. Contractor must be able to manage and adjust access list
   during event to add cellular device subscribers as needed throughout the event duration.

5. GOVERNMENT only access network and Wi-Fi extended to center camp:
   Contractor shall extend the internet from BLM HQ to the law enforcement substation
   near center camp. Contractor must provide an Ethernet connection to the Sub-Station.
   Wi-Fi speed and connection will be subject to the end user's device antenna gain. Signal
   should provide for approximately 450 meter range for cell phone Wi-Fi access.

6. Pan Tilt Zoom (PTZ) IP Camera
   Contractor must provide a Pan Tilt Zoom (PTZ) IP Camera at the Law Enforcement
   substation near center camp. The PTZ camera must be able to be controllable over the
   extended microwave network from the BLM HQ. The contractor must provide at least
   one PTZ controller at BLM HQ with a large flat screen high definition television for
   monitoring (42” minimum diagonal.) The contractor must install, setup and configure all
   related equipment at all locations.

7. IP Cameras for “In-Custody” suspect monitoring at jail
   Contractor must provide, install, configure and test a minimum of two (2) IP Cameras in
   the jail at the BLM HQ. The cameras must be able to be monitored over the network at
   the BLM HQ in the Investigations Building. The cameras will be placed in opposite
   corners of the jail and should be wide view cameras to ensure the entirety of the jail is
   seen through the use of both cameras. The cameras must record video and audio. The
   contractor must provide, install configure and test a monitor, controller (if needed) and
   Network Video Recorder (NVR) in the Investigations Building to monitor the two
   cameras in the jail. The cameras must be able to be monitored on a single display screen
   in a split view format. The monitor must be a large flat screen high definition television
   for monitoring (42” minimum diagonal.) The contractor must provide a wall mount for
   the display. The Network Video Recorder (NVR) must be capable of recording both
   camera feeds for 24 hours continuously. The NVR must have the ability to easily extract
   the video through a USB port or SD Card for case information. The contractor must
   provide a minimum of two (2) signs which state “Warning Audio and Video Surveillance
   In Progress” or similar. The contractor must install, setup and configure all related
   equipment at all locations.

8. Four (4) DirecTV or dish receivers (minimum):




                                                                                    AR00398
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 67 of 372




   Contractor shall provide hardware, setup, configuration and account service to allow for
   use of four DirecTV or dish network receivers at the BLM HQ and or substation.
   Contractor shall set up and make operational the systems at locations at the BLM HQ to
   be determined on site at the event at the time of the event. Television monitors for this
   will be Government Furnished Equipment (GFE.)

9. (OPTION) GOVERNMENT only access Wi-Fi extended to “Off Playa Staging
   Area”
   Contractor must quote for evaluation the “option” to extend the internet from BLM HQ to
   the law enforcement “Off Playa Staging Area” approximately 1.5 miles from the BLM
   HQ. Wi-Fi speed and connection will be subject to the end user's device antenna gain.
   Signal should provide for approximately 450 meter range for cell phone Wi-Fi access.

10. (OPTION) DEPLOYABLE - Cell on Wheels (COW) / Cell on Light Truck (COLT)
    Contractor must quote for evaluation the “option” to provide a self-powered, self-
    sustainable COW or COLT or other similar mobile and rapidly deployable cellular
    service platform. This deployable shall be outfitted with both 850 MHz and 1900 MHz
    band antennas. This deployable will serve as a backup / failover for the primary COW
    which will be at BLM HQ and provided by a separate contractor who is the FCC
    Spectrum License Holder for this geographic area. The deployable will be placed at the
    “Off Playa Staging Area” staging area and will be activated in a limited broadcast mode
    for cellular service at “Off Playa Staging Area.” In the event of a primary COW failure,
    this deployable will be moved to BLM HQ and setup as the primary COW.

11. Contract personnel must arrive on site at the location on Wednesday, August 19, 2015
    and begin set-up and testing, no later than 13:00 hours.

12. System must be built, deployed, tested and operational by Sunday, August 23, 2015 at
    23:59 hours.

13. Contractor must have dedicated technical support on-site during the entire “Service
    Period.” Contractor must have dedicated technical support personnel available to respond
    within 15 minutes in the event of network failure.

14. Contractor must provide a “High Availability Network” (5-9’s or 99.999% per year / or
    99.5% per 24 hours). System “High Availability” is required from 08/24/2015 00:01
    hours through 09/11/2015 23:59 hours.

15. Contractor must provide network bandwidth which is dedicated and must not be shared
    with other clients. Minimum bandwidth requirement is 25 Mbps bidirectional.

16. Contractor must provide a microwave system which is fully licensed on the routes to the
    primary delivery location at the BLM HQ, to prevent interference / interception and to
    meet with federal requirements. Subordinate extensions from the BLM HQ to other
    locations such as the Center Camp / LE Sub-Station and “Off Playa Staging Area” should




                                                                                     AR00399
   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 68 of 372




   ideally be licensed, but may be unlicensed. Contractor is responsible for any and all costs
   and/or fees for licensing.

17. Weather including wind, dust and rain are common at the location. The network must be
    capable of operation regardless of weather conditions.

18. Contractor must provide a full contingency / failover option at the location. Contingency /
    failover must be readily deployed in standby mode at all times during the performance
    period. Contingency / failover must be automatically deployed in the event of known
    primary system outage or failure.

19. Contractor must provide a minimum of twenty one (20) Voice over IP (VOIP) telephone
    circuits or lines which must be capable of operating simultaneously and have individually
    assigned telephone numbers. The contractor shall provide a minimum of twenty one (20)
    telephone handsets, setup installed and maintained.

20. Contractor must provide a minimum of three (3) fax over IP data circuits or lines which
    must be capable of operating simultaneously. Fax machines are Government Furnished
    Equipment (GFE.)

21. It is a requirement for this contractor to work collaboratively and cooperatively with
    additional contractors, vendors, federal, state, local agencies during the performance
    period both at the location and at off-site locations if necessary.

22. The contractor shall provide all system design and pre-event engineering. The contractor
    shall provide a detailed written plan and technical drawing and furnish it to the BLM
    Project Lead as soon as possible after contract award, but no later than Monday July 27th,
    2015 17:00 hours.

23. The contractor shall provide a temperature controlled environment for all indoor system
    electronics.

24. The contractor shall provide a “relatively” dust free / dust controlled environment for all
    indoor system electronics.

25. The contractor shall be responsible for lodging of contractor personnel on-site through
    the use of a contractor furnished RV or camper trailer. The government will provide
    space for parking and power, potable water and sewage service.

26. The contractor shall be responsible for food and beverages for contractor personnel from
    August 19th through August 24th. Government catering service will begin on August 25,
    2015. Government catering service will conclude on September 11, 2015.




                                                                                       AR00400
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 69 of 372




   27. The contractor shall provide any on-site transportation needed for contractor personnel
       and contractor equipment at the location during the performance period.

   28. The contractor shall be responsible for all transportation of all contractor personnel and
       contractor equipment to and from the event.

   29. The contractor shall be responsible for all power for remote repeater locations and/or any part of
       the network which is not at the BLM HQ or in Black Rock City.

   30. If the contractor chooses to use solar power at remote repeater locations, the system must be
       engineered to include an uninterruptible power supply (UPS) capable of maintaining the system
       at “High Availability.”

   31. The contractor is encouraged to engineer the network to include an uninterruptible power supply
       (UPS) at the BLM HQ and the substation.

   32. The contractor shall be available to participate in pre-coordination meetings by telephone
       and/or video teleconference.

   33. The contractor shall provide network monitoring and network filtering to increase productivity,
       regulate bandwidth usage, and prevent risky behavior through enforcement of granular policies
       on user activities. The contractor shall provide network hardware and/or software to control
       access to web sites, applications, and Web 2.0 platforms based on users, groups, time, bandwidth,
       and other criteria. The contractor will conduct these activities at the direction of the Project
       Inspector.

   34. The contractor shall provide reports on bandwidth utilization and monitoring for the duration of
       the “Service Period.” Daily, Weekly and Service Period Reports will be provided at the request of
       the Project Inspector. Proactive delivery of reports through electronic delivery by email is
       desired.

OCCUPATION / OCCUPATION CODE(s):

       http://www.bls.gov/soc/
       15-1152 Computer Network Support Specialists
       49-2021 Radio, Cellular, and Tower Equipment Installers and Repairers

SPECIAL REQUIREMENTS:

The microwave network will require a network to be built over long distances in a remote
geographic area, which typically involves placing temporary hardware, such as repeaters/relays
on mountain peaks or ridgelines. The contractor will be required to gain access to remote, rugged
terrain of their choosing in order to build a functional network. Much of the land in this
geographic area is under the administration and management of the United States Department of
the Interior, Bureau of Land Management (BLM.) If the contractor selects repeater locations
which are on lands administered and managed by BLM, BLM will grant the contractor any
necessary temporary authorizations which may be needed to access or use those locations. No



                                                                                                 AR00401
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 70 of 372




authorization shall be granted in violation of laws or regulations. If the contractor selects repeater
locations which are not on lands administered and managed by BLM, such as privately owned,
tribal or other lands, the contractor is responsible for obtaining any necessary authorizations
which may be needed to access or use those locations. Selection of these sites, must be done in
conjunction with BLM. The contractor is responsible for any costs or fees necessary to access
these locations or obtain agreements to use these locations. The contractor shall be responsible
for any specialized vehicles or equipment needed to access remote locations or install equipment
at these locations.

 GOVERNMENT FURNISHED REQUIREMENTS:

The tasks and responsibilities of the government shall consist of the following:
   1. Provide onsite parking for contractor furnished RV or camper trailer.
   2. Provide electrical power to the contractor furnished RV or camper trailer.
   3. Provide electrical power to the contractor electrical equipment for the IP network at the
      BLM HQ and the Sub-Station.
   4. Provide food and beverages for the contractor through catering service from August 25
      through September 11.
          a. Meals will be served three times per day at regular intervals.
          b. Meals will be provided for no more than five contractor personnel.
   5. Provide water fill service through an on-site contractor.
   6. Provide sewage pump out service through an on-site contractor.
   7. Provide a government Project Lead for coordination and direction pre-event and on-site.
   8. Provide a shipping address in Gerlach, Nevada to the contractor may ship small and
      urgent packages necessary to the project.
   9. The government MAY provide temporary storage for contractor equipment pre-event and
      post-event at the BLM Black Rock Station in Gerlach, Nevada, if space is available
      which will not adversely affect normal government operations at this site.

 ACKNOWLEDGEMENTS:

The government acknowledges the network at the BLM HQ and within Black Rock City is dependent on
power provided by the government and/or another contractor to the government. The contractor will not
be responsible for system outages or failures which are caused by lack of power or power inadequacies.
The contractor is responsible for providing contractor power requirements for the location to the
government in advance of the performance period, but not later than July 27th, 2015.

 DELIVERABLES:

The tasks and responsibilities identified in the Statement of Work shall fall into the following
categories:

   1.   Technical Services
   2.   Network Services
   3.   Data Services
   4.   System Administration Services



                                                                                              AR00402
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 71 of 372




   5. Network Administration Services
   6. Accounting of Billable Activities

The contractor shall provide a detailed accounting of all billable services following the period for
which the services were performed.


LOCATION:

BLM 2015 Burning Man BLM Headquarters (BLM HQ)
Black Rock Desert near Gerlach, NV (Pershing County, Nevada)
2015 City location(s):
The Man                  N40.78630, W-119.20650
Perimeter Point 1        N40.78300, W -119.23562
Perimeter Point 2        N40.80598, W -119.21944
Perimeter Point 3        N40.80221, W -119.18559
Perimeter Point 4        N40.77628, W -119.18008
Perimeter Point 5/BLM HQ N40.76436, W -119.21094
OFF PLAYA STAGING AREA                        N40.78334, W -119.26932
It is expected that the network will require infrastructure placement in multiple locations
possibly in multiple counties, in order to deliver service to the above location.

PERIOD OF PERFORMANCE:

From Contract Award through completion. July 1, 2015 (estimated) through July 31, 2016.

PERIOD OF SERVICE:

August 19, 2015 through September 12, 2015. (25 Days)

08/19/2015 – Contractor must arrive at BLM HQ begin “setup”

08/23/2015 – Provided Services at BLM HQ fully operational at or before 23:59 hours

09/11/2015 – “Post Patrol” portion of event ends, contractor begins “break down”

09/12/2015 – Contractor may depart when “break down” complete.




                                                                                              AR00403
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 72 of 372




 LEGAL AUTHORITIES AND REGULATORY REQUIREMENTS:

The design, construction and operation of the network and transmission of all data must comply
with all commonly accepted commercial network standard and regulations and with the
following legal and regulatory requirements:

       44 U.S.C. § 3541– Federal Information Security Management Act (FISMA) of 2002
       National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 140-2, Security Requirements for Cryptographic Modules
       National Institute of Standards and Technology (NIST), Federal Information Processing
        Standard (FIPS) Publication 197, Advanced Encryption Standard (AES) 256 bit cypher.
       28 C.F.R. § 20 - Criminal Justice Information Systems
       43 C.F.R. Public Lands: Interior
       16 U.S.C. § 470 – National Historic Preservation Act


                                                                         Price ________________________




52.212-02, Evaluation - Commercial Items. Technical Performance: Prospective Offer must be regularly
established in the business called for. Offeror must be a small business. Offeror must provide make,
model, and other relevant information regarding the equipment proposed. Past Performance: The
Government may, at its discretion, base past performance on past knowledge and previous experience
with the contractor, supply or service being provided, customer survey or other reasonable basis. Price.
Technical and Past Performance, when combined are of significantly greater importance when compared
to price. (b) A written notice of award or acceptance of an offer, mailed or otherwise, furnished to the
successful offeror within the time for acceptance specified in the offer, shall result in a binding contract
without further action by either party. Before the offer's specified expiration time, the Government may
accept an offer (or part of an offer), whether or not there are negotiations after its receipt, unless a written
notice of withdrawal is received before award. The following Clauses are incorporated by reference and
apply: 52.212-1, Instructions to OfferorsCommercial; 52.212-2, EvaluationCommercial Items; 52.212-3,
Offeror Representations and CertificationsCommercial Items; 52.252-2, Clauses Incorporated by
Reference (Feb 1998); 52.204-6, Data Universal Numbering System Number; 52.204-7, System for
Award Management, 52.204-12, Data Universal Numbering System Maintenance; 52.204-13, System for
Award Management Maintenance; 52.212-4, Contract Terms and ConditionsCommercial Items; 52.212-5,
Contract Terms and Conditions Required To Implement Statutes or Executive OrdersCommercial Items,
Alternate 1; 52.222-50, Combating Trafficking in Persons (FEB 2009); 52.233-3, Protest After Award
(AUG 1996); 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004); 52.209-6, Protecting
the Government's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment (DEC 2010);52.219-6, Notice of Total Small Business Set-Aside (NOV 2011); 52.222-3,
Convict Labor (JUN 2003); 52.222-19, Child Labor-Cooperation with Authorities and Remedies (MAR
2012); 52.222-21, Prohibition of Segregated Facilities (FEB 1999); 52.222-26, Equal Opportunity (MAR
2007); 52.222-35, Equal Opportunity for Veterans (SEP 2010); 52.222-36, Affirmative Action for Workers
with Disabilities (OCT 2010); 52.222-37, Employment Reports on Veterans (SEP 2010); 52.222-40,
Notification of Employee Rights Under the National Labor Relations Act (DEC 2010); 52.223-18,
Encouraging Contractor Policies to Ban Text Messaging While Driving (AUG 2011); 52.225-1, Buy
American Act - Supplies (FEB 2009); 52.232-33, Payment by Electronic Funds Transfer System for



                                                                                                      AR00404
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 73 of 372



Award Management (OCT 2003);52.223-18 Encouraging Contractor Policies to Ban Text Messaging
While Driving. (AUG 2011); 1452.232-99 Providing Accelerated Payment to Small Business
Subcontractors; 1452.201-70 AUTHORITIES AND DELEGATIONS (SEPT 2011); DOI ELECTRONIC
INVOICING Electronic Invoicing and Payment Requirements - Invoice Processing Platform (IPP)
(September 2011); 52.212-1 Instructions to Offerors - Commercial Items. (FEB 2012); 52.212-2
Evaluation - Commercial Items. (JAN 1999) ; 52.212-3 Offeror Representations and Certifications-
Commercial Items. (DEC 2012) Offers are due no later than 8:00 AM MST, April 11, 2014. This
requirement is 100% set-aside for small business. All offerors must be registered in the System for Award
Management (SAM). You may register at: www.SAM.gov.



Government Point of Contact: AJ Ramos Contracting Officer Bureau of Land Management 440 West 200
South Suite 500 Salt Lake City, Utah 84101 Phone: 801-539-4165 Email: aramos@blm.gov




                                                                                                AR00405
              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 74 of 372


LYMAN COMMUNICATIONS                                                          INVOICE
1905 West 4700 South #241                                                    DATE: August 28, 2015
Salt Lake City. UT 84129                                                     INVOICE # 110
Phone: (858) 829-4852 Fax: (801) 935-9311


Bill To: Invoicing Processing Platform System        For:   PO NUMBER: L15PX01136
         U.S. Treasury                                      Microwave IP Network for 2015 Burning Man

        (FOR)
        BLM-NV Winnemucca Field Office
        5100 E. Winnemucca Blvd
        Winnemucca, NV 89445




    DATE            DAYS                        DESCRIPTION                   PRICE           TOTAL
 08/17/2015          12         Interim payment for Microwave IP            $50,999.00      $50,999.00
      –                         Network for 2015 Burning Man Event
 08/28/2015




                                                                                TOTAL       $50,999.00

Make all checks payable to: LYMAN COMMUNICATIONS
Terms: Net 30 Days
DUNS#: 962640988




                                 THANK YOU FOR YOUR BUSINESS!




                                                                                         AR00406
              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 75 of 372


LYMAN COMMUNICATIONS                                                          INVOICE
1905 West 4700 South #241                                                    DATE: September 12,
Salt Lake City. UT 84129                                                     2015
Phone: (858) 829-4852 Fax: (801) 935-9311                                    INVOICE # 117



Bill To: Invoicing Processing Platform System        For:   PO NUMBER: L15PX01136
         U.S. Treasury                                      Microwave IP Network for 2015 Burning Man

        (FOR)
        BLM-NV Winnemucca Field Office
        5100 E. Winnemucca Blvd
        Winnemucca, NV 89445




    DATE            DAYS                        DESCRIPTION                   PRICE           TOTAL

 08/29/2015          15         Final payment for Microwave IP              $51,375.00      $51,375.00
      –                         Network for 2015 Burning Man Event
 09/12/2015




                                                                                TOTAL       $51,375.00

Make all checks payable to: LYMAN COMMUNICATIONS
Terms: Net 30 Days
DUNS#: 962640988




                                 THANK YOU FOR YOUR BUSINESS!




                                                                                         AR00407
                          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 76 of 372
                                                             1. IAA NO.                                                                            PAGE     OF
               INTERAGENCY AGREEMENT                          L15PG00213                                                                            1              2
2. ORDER NO.                                                       3. REQUISITION NO.                                    4. SOLICITATION NO.

                                                                   0040232912
5. EFFECTIVE DATE                        6. AWARD DATE                                   7. PERIOD OF PERFORMANCE
See Block 26c                             08/08/2015                                     08/01/2015 TO 09/25/2015
8. SERVICING AGENCY                                                                      9. DELIVER TO
FOREST SERVICE U.S. DEPARTMENT OF AGRICULTURE                                            BLM-UT UTAH STATE OFFICE*
ALC: 12401100                                                                            440 WEST 200 SOUTH, SUITE 500
DUNS: 929332484 +4:                                                                      PO BOX 45155
201 14TH ST SW YATES BLDG                                                                SALT LAKE CITY UT 84101
WASHINGTON DC 20002-6405                                                                 US




POC                  ATTN GOVERNMENT POC
TELEPHONE NO.        000-000-0000
10. REQUESTING AGENCY                                                                    11. INVOICE OFFICE
L UT-STATE OFC ADM SVCS BR(UT952)                                                        OC622 - PAYMENTS SECTION
ALC:
                                                                                         BUREAU OF LAND MANAGEMENT
DUNS: +4:
440 WEST 200 SOUTH, SUITE 500                                                            DENVER FEDERAL CENTER, BLDG. 50
SALT LAKE CITY UT 84101                                                                  MS OC-620 Payments
                                                                                         PO BOX 25047
                                                                                         DENVER CO 80225
POC

TELEPHONE NO.

12. ISSUING OFFICE                                                                       13. LEGISLATIVE AUTHORITY

BLM UT-STATE OFC ADM SVCS BR(UT952)                                                      Service First, Public Law 112-74, Section 422
                                                                                         (P.L. 106-291; 114 Stat. 996; 43 U.S.C. 1701
440 WEST 200 SOUTH, SUITE 500
                                                                                         note)
SALT LAKE CITY UT 84101
                                                                                         14. PROJECT ID



                                                                                         15. PROJECT TITLE
                                                                                         USFS 2015 BM SUPPORT
16. ACCOUNTING DATA

 01
     17.                                              18.                                            19.           20.         21.                          22.
  ITEM NO.                                     SUPPLIES/SERVICES                                   QUANTITY       UNIT     UNIT PRICE                     AMOUNT

                USFS 2015 BM SUPPORT:
                Legacy Doc #: BLM Suggested COR: EBOIK
                Delivery: 09/25/2015
                Account Assignment: K G/L Account: 6100.253H0
                Business Area: L000 Commitment Item: 253H00 Cost
                Center: LLNVW03000 Functional Area:
                L51050000.NU0000 Fund: 15XL5017AP Fund Center:
                LLNVW03000 Project/WBS: LV.RC.F1504080 PR Acct
                Assign Line: 01



00010           USFS 2015 BM Support                                                                                                                        75,000.00
                Continued ...

23. PAYMENT PROVISIONS                                                                         24. TOTAL AMOUNT

                                                                                               $75,000.00
25a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (SERVICING)                                 26a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (REQUESTING)



25b. NAME AND TITLE                                                       25c. DATE     26b. CONTRACTING OFFICER                                             26c. DATE

                                                                                        Andrea Ramos
                                                                                                                                                    AR00408
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 77 of 372
IAA NO                                ORDER NO                            PAGE      OF

L15PG00213                                                                   2           2




         The total amount of award: $75,000.00. The
         obligation for this award is shown in box 24.




                                                                                 AR00409
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 78 of 372

                                                                   IAA# L15PG00213- ARTICLES

I.     PROJECT TITLE:

       2015 Burning Man Event

       Law Enforcement (LEOs) assistance at the Burning Man Event in the Black Rock High
       Rock National Conservation Area (NCA)

II.    OBJECTIVE:

       The objective of this agreement is to provide a means by which an exchange of funds
       may be completed for law enforcement and dispatch services rendered by the United
       States Forest Service (USFS) to the Bureau of Land Management (BLM) during the
       Burning Man Event. This event occurs each year and in the past BLM has not been able
       to provide enough law enforcement officers to adequately conduct our ICS operation
       during the Burning Man Event.

III.   STATEMENT OF WORK:

       A. USFS agrees to:
             (1) Provide law enforcement officers and patrol vehicles to provide law
                  enforcement patrol of BLM lands during the Burning Man Event as
                  determined by the BLM.
             (2) LEOs participate in mandatory “cross designation” training prior to
                  deployment (4 hours).

       B. BLM agrees to:
             (1) Provide handheld radios/frequencies to participating LEOs.
             (2) Operational Plan.
             (3) Housing at Bruno’s Motel.
             (4) Instruction on BLM policies, regulations, practices.
             (5) To pay for labor and overtime hours, travel related expenses and per diem.


IV.    REPORTS:

       The Forest Service personnel will be required to submit to the State Chief Ranger in Salt
       Lake, or other designated person, all law enforcement reports generated during the course
       of the detail. These reports include but are not limited to; arrest reports, violation notices,
       and accident reports.

V.     AVAILABILITY OF FUNDS:

       The availability of the parties to carry out their responsibilities under this IAA is subject
       to their representative funding procedures and the availability of funds. Should either
       party encounter budgetary problems in the course of its respective internal procedures


                                            Page 1 of 3

                                                                                            AR00410
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 79 of 372

                                                                       IAA# L15PG00213- ARTICLES


        which may affect the activities to be carried out under this IAA, that party will notify the
        other party in a timely manner.

        Available funding provided by the BLM under this IAA expires
        September 25, 2015
VI.     SETTLEMENT OF DISPUTES:

        The parties under this IAA are responsible for resolving any disputes that may arise within 30
        business days of the billing date. If a resolution cannot be achieved during this 30-day period, the
        matter will then be referred to the Department of Interior Financial Management Office (PFM)
        http://www.doi.gov/pfm/.

VII.    FINANCIAL ARRANGEMENTS (PAYMENT):

        This IAA is not to exceed the amount as stated herein [inclusive of all Modifications.]. The
        charges for goods/services will include both direct and indirect costs applicable to this IAA.
        (BLM requires the specific Indirect Cost Rate to be identified in this section. IF you have
        received approval from the Bureau Budget Officer to waive or reduce the Indirect Cost Rate,
        indicate so in this section). For (WO800) time and materials based IAAs, the final charge for the
        work will be based on the actual costs incurred. For fixed price IAAs, the final charge will be the
        charge negotiated between the BLM and the USFS. When advance payment has been made on a
        reimbursable based IAA and the actual costs are less than the estimate, the difference will be
        refunded.

        The USFS will submit their billing through the Intra-Governmental Payment and Collection
        (IPAC) system or the Intra-Governmental Transaction Portal, whichever is applicable. The bill
        will reference the BLM Dunn and Bradstreet Number, the Requesting Agency Location Code,
        The Treasury Account Symbol, the Accounting Classification Reference Code(s), the Obligating
        Document Number, a brief description of the services performed, and the Accounts Payable
        point-of-contact name and phone number.

        A copy of the supporting documentation will be forwarded to the BLM initiating office when the
        bill is prepared. Payment will be made upon delivery or upon completion of the work (*Note: to
        CO: recommend coordination with USFS’s billing POC to discuss billing frequency.

        The BLM shall not be obligated to pay for, nor will the USFS be obligated to perform any effort
        that will require the expenditure of funds above the obligated amount.

        USFS agrees to submit IPAC before September 25th, 2015.
VIII.   TERM OF IAA:

        This IAA shall become effective upon signature by both parties. Unless completed early, or
        terminated in accordance with paragraph IX, this IAA expires September 30, 2013. If extended
        by bilateral modification through coordinated with the BLM Nevada State Office duration shall
        not exceed (two years after contract). The IAA (#L15PG00213), IAA Articles and Statement of
        Work included in this package are all part of the agreement that is being entered into.

IX.     TERMINATION:

                                               Page 2 of 3

                                                                                                  AR00411
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 80 of 372

                                                                    IAA# L15PG00213- ARTICLES


       This IAA may be terminated by either party upon 30 days written notice. If the IAA is cancelled
       by the BLM, the USFS will be reimbursed for costs incurred prior to cancellation, plus any
       termination costs. All costs claimed by the USFS must be itemized and furnished to the BLM.

X.     MODIFYING THE IAA:

       Either party under this IAA may propose to make changes under this IAA by notifying the other
       party in writing. All changes under this IAA must be modified and agreed upon by both parties in
       writing.

XI.    POINTS OF CONTACT:

       Changes to the Points of Contact identified below may be made by written notification to each of
       the parties under this IAA.

REQUESTING AGENCY (BLM)                                SERVICING AGENCY (USFS)

Technical Contact                                      Technical Contact
Name:         Cassie Sandberg                          Name:         Ragan Hall
Title:        Budget Analyst                           Title:        Program Manager
Address:      440 West 200 South, Suite 500            Address:      324 25th Street
              Salt Lake City, UT 84101                               Ogden, UT 84401-2310
Phone:        801-539-4170                             Phone:        801-625-5780
Email:        csandber@blm.gov                         Email:        rdhall@fs.fed.us

Contracting Contact                                    Contracting Contact
Name:         AJ Ramos                                 Name:         Carla Pickering
Title:        Contracting Officer                      Title:        Grants Management
Address:      440 West 200 South Suite 500             Address:      324 25th Street
              Salt Lake City, UT 84101                               Ogden, UT 84401-2310
Phone:        801-539-4145                             Phone:        801-625-5812
Email:        aramos@blm.gov                           Email:        cpickering@fs.fed.us

Billing Contact                                        Billing Contact
OC622- Payments Section                                Same as Technical Contact
Bureau of Land Management
Denver Federal Center, Bldg. 50
P.O. Box 25047
Denver, CO 80225




                                             Page 3 of 3

                                                                                              AR00412
                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 81 of 372
                                                 FOREST SERVICE
                                               BILL FOR COLLECTION
Doc. Date : 09/19/2015                                                                                        PAGE: 1
ENCLOSE A COPY OF THIS BILL WITH YOUR CHECK OR MONEY                 MAIL PAYMENT TO:
ORDER. DO NOT SEND CASH. PLEASE INCLUDE BILL NO. AND                 US Forest Service C/O Citibank
CUSTOMER NUMBER ON YOUR CHECK OR ON YOUR ONLINE BILL                 P.O. Box 301550
PAYMENT.                                                             Los Angeles CA 90030-1550
MAKE CHECK PAYABLE TO:                                               Or pay online at www.fs.fed.us/billpay
      FOREST SERVICE

         TO:                                                         PAYER INDICATE
                BUREAU OF LAND MGMT                                  AMOUNT ENCLOSED:
                CHIEF DIV OF FINANCIAL MGMT
                DENVER FEDERAL CTR BLDG 50                           NET AMOUNT DUE :              $           43,133.07
                DENVER CO 80225 US                                   DUE DATE:                     10/19/15
                                                                     FMMI BILL NUMBER :            3001790845
                                                                     CUSTOMER NUMBER :             5000288
REFERENCE CONTRACT/PERMIT/AGREEMENT NUMBER :                         DESCRIPTION : L15PG00213
     NRMG-15-IA-11046000-053


REMARKS :                                                            PRINCIPAL :                   $           43,133.07
RE: 3200006345                                                       INTEREST :                    $                0.00
NOTE :
PLEASE SEND ALL CORRESPONDENCE, INQUIRIES, AND CHANGE OF             ADMINISTRATIVE COST :         $                0.00
ADDRESS                                                              PENALTY :                     $                0.00
TO :
       ASC - BUDGET & FIN                                            AMOUNT DUE :                  $           43,133.07
       101B SUN AVE NE                                               AMOUNT CREDITED :             $                0.00
       ALBUQUERQUE NM 87109 US
                                                                     NET AMOUNT DUE :              $           43,133.07
FAILURE TO MAKE PAYMENTS BY THE DUE DATE WILL RESULT IN THE ASSESSMENT OF LATE PAYMENT CHARGES
(INTEREST, ADMINISTRATIVE COST, AND/OR PENALTY CHARGES) IN ACCORDANCE WITH YOUR CONTRACT, PERMIT,
OR THE DEBT COLLECTION ACT OF 1982, AS AMENDED. POSTMARKS ARE NOT HONORED. LATE FEES DO NOT APPLY
FOR BILLINGS IN ADVANCE OF RECEIPT OF GOODS OR SERVICES.

OBLIG DOC# L15PG00213 IPAC MTHLY IN ARREARS
PROJECT TITLE: R4 BLM BURNING MAN 2015
BLM POC:C SANDBERG 801-539-4170 FS POC: S HARRIS 801-625-5324
FS AGR# 15-IA-11046000-053




SPECIAL BILLING REQUIREMENTS: B1, C1, C2




LINE           LINE INFORMATION                                                                     AMOUNT
000020         FS.RA.1360.NF.XF53.5053R 15XX                                                        $      43,133.07




                                                                                                  AR00413
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 82 of 372
                                  RECEIVED BY YOUR ALC
                          ALL TRANSACTIONS RECEIVED BY: 14110008
                           INCLUDES THIRD PARTY SUBMITTER DATA
                           Start Date: 09/22/2015 End Date: 09/22/2015


Originating ALC              Customer ALC               Submitter ALC         COLLECTION
12401100                     14110008                   12060000
Document Reference Number                   Summary Amount
10045916                                    $43,133.07
Accomplished Date         Accounting Date Number of Detail(s)        Originator DO Symbol
09/22/2015                09/30/2015                                  X1050
ALC Contact                                                                                             Contact Phone
Jonathan Sappington                                                                                     5044265217
Contact Email
Jonathan.Sappington@nfc.usda.gov


Detail Number Receiver Treasury Account Symbol Receiver DUNS+4 Sender Treasury Account Symbol                        Sender DUNS+4
                    014     X1109000                                          012        X1106000
                  Receiver BETC                         Receiver DUNS Sender BETC                                  Sender DUNS
                  DISB                                                     COLL
Purchase Order Number                                                 Invoice Number
L15PG00213                                                            L15PG00213
Obligating Document Number                                       Requistion Number                      Contract Number
L15PG00213                                                       L15PG00213                             3001790845
CUN                                    Jas Number
002                                    FS.RA.1360.NF .XF53.5053R
ACT(trace number)                                   Job (Project) Number      Pay Flag                  Receiver Dept Code
0005000288                                          L15PG00213                F                         14
Unit of Issue             Quantity                  Unit Price                             Detail Amount
VA                         1.00                     $43,133.07                             $43,133.07
ACRN               Accounting Classification Code         FSN/AAA/ADSN              DOD Activity Address Code
DEFAULT            L15PG00213                             0
Transaction Contact                                                                 Contact Phone
JASMINE SCOTT                                                                       999.999.9999

Transaction Description                                          Miscellaneous Information
LONG TEXT=OBLIG DOC# L 15PG00213 IPAC MTHLY
IN ARREARS:PROJECT TITLE: R4 BLM BURNING MAN                     CUSTOMER=0005000288;PO=L15PG00213:SO=32000063
2015:BLM POC:C SANDBERG 801-539-4170 FS POC:                     5/000020;REFERENCE=DEFAUL T;ITEM
S HARRIS 801-625-5324:FS AGR#                                    DESC=NRMG-15-IA -11046000-053:CONTRACT
15-IA-11046000-053;:;;;;SPECIAL BILLING                          START=;CONTRACT END=:
REQUIREMENTS: B1, C1, C2::::




Paga 333 of 462                                                                                                                  9/23/2015


                                                                                                                                 AR00414
Report Requested by: Luana Pacheco                                                                           IPACTransactionReportSelection
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 83 of 372
                                  RECEIVED BY YOUR ALC
                          ALL TRANSACTIONS RECEIVED BY: 14110008
                           INCLUDES THIRD PARTY SUBMITTER DATA
                            Start Date: 11/05/2015 End Date: 11/05/2015


Originating ALC              Customer ALC               Submitter ALC         COLLECTION
12401100                     14110008                   12060000
Document Reference Number                   Summary Amount
10046818                                    $16,834.25
Accomplished Date         Accounting Date Number of Detail(s)        Originator DO Symbol
11/05/2015                11/30/2015                                  X1050
ALC Contact                                                                                             Contact Phone
Jonathan Sappington                                                                                     5044265217
Contact Email
Jonathan.Sappington@nfc.usda.gov


Detail Number Receiver Treasury Account Symbol Receiver DUNS+4 Sender Treasury Account Symbol                        Sender DUNS+4
                    014      X1109000                                         012        X1106000
                  Receiver BETC                         Receiver DUNS      Sender BETC                               Sender DUNS
                  DISB                                                     COLL
Purchase Order Number                                                 Invoice Number
L15PG00213                                                            L15PG00213
Obligating Document Number                                       Requistion Number                      Contract Number
L 15PG00213                                                      L15PG00213                             3001810724
CUN                                    Jas Number
002                                    FS.RA.1360.NF.XF53.5053R
ACT(trace number)                                   Job (Project) Number      Pay Flag                  Receiver Dept Code
0005000288                                          L 15PG00213               F                         14
Unit of Issue             Quantity                  Unit Price                             Detail Amount
VA                         1.00                     $16,834.25                             $16,834.25
ACRN               Accounting Classification Code         FSN/AAA/ADSN              DOD Activity Address Code
DEFAULT            L15PG00213                             0
Transaction Contact                                                                 Contact Phone
JASMINE SCOTT                                                                       999-999-9999

Transaction Description                                          Miscellaneous Information
LONG TEXT=OBLIG DOC# L 15PG00213 IPAC MTHLY
IN ARREARS;PROJECT TITLE: R4 BLM BURNING MAN                     CUSTOMER=0005000288;PO=L15PG00213;SO=32000063
2015;BLM POC:C SANDBERG 801-539-4170 FS POC:                     5/000020:REFERENCE=DEFAUL T;ITEM
S HARRIS 801-625-5324;FS AGR#                                    DESC=NRMG-15-IA-11046000-053;CONTRACT
15-IA-11046000-053;;;;;:SPECIAL BILLING                          START=;CONTRACT END=;
REQUIREMENTS: B1, C1. C2;;;;




Page 269 of 312                                                                                                                    11/6/2015


                                                                                                                                   AR00415
Report Requested by: Luana Pacheco                                                                           IPACTransactionReportSelection
                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 84 of 372



 2, CONTRACT NO
NNG15SD19B
                 SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                           OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30

                                                           3
                                                            , AWARD/
                                                         1 EFFECTIVE DATE   r
                                                                             ORDER NUMBER

                                                                            L15PD0105 4
                                                                                                    1
                                                                                                        1 REQUISITION NUMBER
                                                                                                        00402 3 5 792



                                                                                                                                  r   SOLICITATION NUMBER
                                                                                                                                                                I
                                                                                                                                                                    PAG
                                                                                                                                                                          �
                                                                                                                                                                              OF

                                                                                                                                                                                   I    2
                                                                                                                                                                                            r·  SOLICITATION
                                                                                                                                                                                              ISSUE DATE

                                             . NAME                                                        b.TELEPHONE NUMBER                                    8. OFFER DUE DATE/LOCAL TIME

                                   ►       ,�                                                             ,                                                     ,
 7,           FOR SOLICITATION                                                                                                             (No collect calls)
                                            Andrea Ramos                                                    ( 801) 5 39- 4 1 4 5
                                                                                                                         �
            INFORMATION CALL:

 9, ISSUEO BY                                                    CODE ILUA                   1 0 THIS ACQUISITION IS             UNRESTRICTED OR                SET ASIDE:                         % FOR:
                                                                                                                               OMEN-OWNED SMALL BUSINESS
 BLM UT-STATE OFC ADM SVCS BR ( UT952)                                                        0 SMALL BUSINESS          1.=: (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
                                                                                                                             W


 4 40 WEST 2 00 SOUTH, SUITE 500                                                              0 HUBZONE SMALL                                                                  NAICS:423 690
                                                                                                BUSINESS                □ EDWOSB
                                                                                                                             �Al I fltL�INI=�"::: PRMRAM

 SALT LAKE CITY UT 84101
                                                                                              [J SERVICE-DISABLED
                                                                                                 VETERAN-OWNED                                                                 SIZE STANDARD:         100
                                                                                                                        r:::J 8(A)

                                                                                                 SMALL BUSINESS

 11    DELIVERY FOR FOB DESTINA-     12 DISCOUNT TERMS                                                                                 13b, RATING
       TION UNLESS BLOCK IS                                                                  ,___; 13a THIS CONTRACT IS A
                                     PP30
                                                                                                       RATED ORDER UNDER
                                                                                                                                       14. METHOO OF SOLICITATION
                                                                                                       OPAS (15 CFR 700)
       MARKED
       0 SEE SCHEDULE                                                                                                                       □ RFQ       :::J1FB      C RFP
 15. DELIVER TO                                    CODE J000 4 2 762 2 5                     16, ADMINISTERED BY                                               CODE JLOA

BLM-AZ ARIZONA STATE OFFICE *                                                                BLM UT-STATE OFC ADM SVCS BR(UT95 2 )
ONE NORTH CENTRAL AVENUE                                                                     4 40 WEST 2 00 SOUTH,                     SUITE 500
 PHOENIX AZ 8500 4 - 4 4 2 4                                                                 SALT LAKE CITY UT 8 4 101




17a CONTRACTOR/              CODE 0 070389062                I FACILITY !                    18a, PAYMENT WILL BE MADE BY                                           CODE II P P INV
     OFFEROR                                                     CODE


ALVARE Z          &   ASSOCIATE S ,        LLC                                               Invo i ce Processing P l a t form System
Attn :       ATTN GOVERNMENT POC                                                             us    Department o f Treasury
82 51 GREENSBORO DR STE 2 3 0                                                                http : //www . ipp . gov
TYSONS CORNER VA 2 2 1 02- 3817




TELEPHONE NO,             000-000-0000
C 17b CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                         181>.,SUBMIT INVOICES TO�RE,SS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                                     SE.E ADDENDUM
         19-
                                                                                                    IS CHECKED
                                                              20.                                              21                          23
      ITEM NO,                                   SCHEDULE OF SUPPLIES/SERVICES                               QUANTITY UNIT             UNIT PRICE
                                                                                                                       22                                                               24.
                                                                                                                                                                                       AMOUNT

                  Sugges ted Vendor :                 Suggested Buyer/CO :
                  Legacy Doc           #: BLM Sugge s ted COR: EBOIK
                  Del ivery :        08/ 1 3 /2016
                  Account A s s ignment :             K G/L Account :            6 1 00 . 2 57JO
                  Bu s i ne s s Area :          L O OO Commitment Item: 2 5 7 JOO Cost
                  Center :         LLNVW03000 Fu n c tional Area:
                  1 5 1 050000 . NUOO O O Fund : 15XL5017AP Fund Cen ter :
                  LLNVW03000 Pro j e c t/WBS : LV . RC.F15 0 4 080 PR Acct
                  A s s ign L i n e :      01
                  Period of Performance :                  08/14 /2015 to 08/13/2 016
                  Continued


25. ACCOUNTING AND APPROPRIATION DATA
01
                                     ...
                          (Use Reverse and/or Attach Additional Sheets as Necessary)



--, 27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52. 212-1, 52. 212-4
                                                                                                                                 r•   TOTAL AWARD AMOUNT (For Govt. Use Only)
                                                                                                                                             $56 , 494 . 2 0
                                                                   FAR 52 212-3 AND 52 21 2-5 ARE ATTACHED. ADDENDA                                             □ ARE          □
                                                                                                                                                               ARE NOT ATTACHED,
'.l(] 27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4 FAR 52.21 2-5 IS ATTACHED.    ADDENDA                                    iZl ARE O ARE NOT ATTACHED.
                                                                                                        !x] 29. AWARD OF CONTRACT:           Q uote � 015018
:::J 2a, CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                                                                                            OFFER
     COPIES TO ISSUING OFFICE CONTRACTOR AGREES TO FURNISH AND DELIVER                                      DATED      O 8/ 1 4/2015     YOUR OFFER ON SOLICITATION (BLOCK 5),
     ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
     SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED                                                   HEREIN, IS ACCEPTED AS TO ITEMS:
 30a. SIGN>\TURE OF OFFERORICONTRACTOR



30b. NAME AND TITLE OF SIGNER (Type or print)                         30c. DATE SIGNED


AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                 STANDARD FORM 1449 ( REV. 012)
PREVIOUS EDITION IS NOT USABLE                                                                                                                    Prescribed by GSA • FAR (48 CFR) 53.212

                                                                                                                                                                              AR00416
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 85 of 372
                                                                                                                                               2 of           2
         19.                                             20.                                             21     22            23                            24.
   ITEM NO                                  SCHEDULE OF SUPPLIES/SERVICES                           QUANTITY   UNIT        UNIT PRICE                     AMOUNT




000 10         I nReach Factory Service and Support                                                                                                               5,2 20 . 00




00020          Service Active Fee ( S EWP#AF-0084 4X-ACT )                                                                                                        3 , 137 . 50




00030          Pro Back Office ( SEWP#AP-008395-003 )                                                                                                             9,034 . 50




00040          Service De lorme4 ( S EWP#AP-008442 -000 )                                                                                                    34,7 2 7 . 20




00050          1 Month Heavy Use ( SEWP#AP-008395-002 )                                                                                                           4,375 . 00




               The total amount o f award : $56,494 . 20 . The
               obligation for this award is shown in box 2 6 .



32a QUANTITY IN COLUMN 2 1 HAS BEEN

 ::::J   RECEIVED        0      INSPECTED         [] ACCEPTED AND CONFORMS TO THE CONTRACT EXCEPT AS NOTED·

32b SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           32c DATE   32d PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
                                                                            I


32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                                321 TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE


                                                                                           32g . E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                    34. VOUCHER NUMBER          35. AMOUNT VERIFIED         36. PAYMENT                                        37 CHECK NUMBER
                                                               CORRECT FOR
                                                                                           0 COMPLETE           C PARTIAL      ::J   FINAL
 0 PARTIAL          0   FINAL
38, SIR ACCOUNT NUMBER             39 S/R VOUCHER NUMBER       40. PAID BY



41a I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                                42a. RECEIVED BY (Print)
41b SIGNATURE AND TITLE OF CERTIFYING OFFICER                         41c. DATE
                                                                                             42b. RECEIVED AT (Location)


                                                                                            112c. DATE REC'D (YYIMMIDD)             42d. TOTAL CONTAINERS
                                                                                                                                1

                                                                                                                                             STANDARD FORM 1449 (REV. 2/2012) BACK

                                                                                                                                                      AR00417
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 86 of 372


                                                                                                                                           INVOICE

9635 Maroon Cir., Ste 340,
Englewood, CO, 80112, USA
Phone: (303) 569-6353 Fax: (303) 325-7520
http://www.alvarezassociates.com/
accounting@alvarezassociates.com




Billing Address                       Shipping Address
                                                                                                                         Invoice Number    SIN000019

Department of the Interior            Department of the Interior                                                            Invoice Date   08/19/2015
DEPT OF TREASURY                      OFFICE OF LAW ENFORCEMENT & SECURITY
                                      RENO,NV 89502-7147



         Contract Type                      Contract #                   Control #                     Invoice Currency                     Due Date

            SEWP V                         L15PD01054                       7972                             USD                            8/19/2015


                                                                                                                                       Unit
                                                      Product Name                                                         Quantity              Net Value
                                                                                                                                       Price

1   SEWP V SURCHARGE                                                                                                           1.00   $219.47      $219.47

2   CREDIT SEWP V                                                                                                              1.00   $-219.47     $-219.47

    InReach Factory service and support” Includes updating firmware, activating, quality assurance testing, backoffice
3                                                                                                                            150.00    $34.80     $5,220.00
    set up, return shipping

4   Service Agreement Activation Fee - One Time                                                                              125.00    $25.10     $3,137.50

5   Enterprise professional back office $60/year/device                                                                      150.00    $60.23     $9,034.50

6   Service Agreement 1. 12,000 bytes per month for one device for one year                                                   80.00   $434.09    $34,727.20

7   InReach service agreement plan, 1 month overage at 30kb/month                                                             70.00    $62.50     $4,375.00

                                                                                                                                                 $56,494.20



Remit to Information:

Alvarez & Associates, LLC
8251 Greensboro Dr., Suite 230
Tysons Corner, VA 22102

Payment Terms:

NET 30

Bank Information:

Account #: 1527376501 - Cage Code # 54HW2
Account #: 1527376502 - Cage Code # 35LK3
ABA #: 055001096
Federal Tax ID: XX-XXXXXXX
D&B: 160759135-3201




                                                                                                                                       AR00418
                                                                                                                                                   Page 1 of 1
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 87 of 372


                                                                                                         1 REQUISITION NUMBER                                    PA OF
                                                                                                        10 0 4 0 2 3 2 7 5 9                                    I �                 2
                SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                                                                                                                                                                              I
                                                                                                                                                                r·
2 CONTRACT NO                                            3 AWARD/           ORDER NUMBER                                             5, SOLICITATION NUMBER                               SOLICITATION
                         OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30


                                                       1 EFFECTIVE DATE   rL 1 5 PXO 1 1 2 7                                        1                                                   ISSUE DATE
                                                                                                                                                                                        r
                                          • NAME                                                              b. TELEPHONE NUMBER                                     OFFER DUE DATE/LOCAL TIME
                                ►        1Andrea Ramos                                                       l ( 801) 539-4145
7.           FOR SOLICITATION                                                                                                              (No collect calls)
           INFORMATION CALL:

9, ISSUED BY                              CODE LUA                                             10, THIS ACQUISITION IS      i UNRESTRICTED OR                 r:::i SET ASIDE:                % FOR:
                                               !
                                                                                                ::::J SMALL BUSINESS          WOMEN-OWNED       SMALL   BUSINESS
 BLM UT-STATE O FC ADM SVCS BR ( UT 9 5 2 )                                                                                [] (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
 4 4 0 WEST 2 0 0 SOUTH , SUITE 5 0 0                                                           =-:i HUBZONE SMALL                                                            NAICS: 3 3 4 2 2 0
 SALT LAKE C I T Y UT 8 4 1 0 1                                                                       BUSINESS             iJ EDWOSB
                                                                                                                              SMAI I RI J�NF!=t� PRn�RAM



                                                                                                0 SERVICE-DISABLED          [J 8(A)                                         SIZE STANDARD: 7 5 0
                                                                                                  VETERAN-OWNED
                                                                                                  SMALL BUSINESS

11 DELIVERY FOR FOB DESTINA-     12 DISCOUNT TERMS                                                                                      13b. RATING
     TION UNLESS BLOCK IS        ACC P                                                          _• 13a, THIS CONTRACT IS A
     MARKED                                                                                             RATED ORDER UNDER METHOD OF SOLICITATION
     0 SEE SCHEDULE                                                                                     DPAS (15 CFR 700)  [JRFQ      ::::J1FB
                                                                                                                                        1 4.
                                                                                                                                                     :::J RFP
15, DELIVER TO              CODE 0 0 0 4 2 7 6 5 0 7                                           16, ADMINISTERED BY                            CODE LUA
                                1                                                                                                                  I
BLM-NV NEVADA STATE OFFICE*                                                                    BLM UT- STATE O FC ADM SVCS BR ( UT 9 5 2 )
1 3 4 0 FINANCIAL BLVD                                                                         4 4 0 WEST 2 0 0 S OUTH , SUITE 5 0 0
PO BOX 1 2 0 0 0                                                                               SALT LAKE C I TY UT 8 4 1 0 1
RENO NV 8 9 5 0 2 - 0 0 0 6


17a.   CONTRACTOR/         CODE 0 0 7 0 2 7 7 7 60             FACILITY                        18a, PAYMENT WILL BE MADE BY                                       CODE              I NV
        OFFEROR                                            I     CODE I                                                                                                    II p p

MODULAR COMMUNI CAT ION S SYSTEMS                                                              I nvoice P roce s s ing P l a t form S ys tem
Att n : ATTN GOVERNMENT POC                                                                    us  Depa rtment of Treasury
1 3 3 0 9 SAT I COY ST                                                                         http : / /www . ipp . gov
NORTH HOLLYWOOD CA 9 1 6 0 5 - 3 4 0 7




TELEPHONE NO.             000-000-0000
:::J 17b CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                               SUBMIT INVOICES TO ADDRESS SHOWN I N BLOCK 18a UNLESS BLOCK BELOW
                                                                                                       IS CHECKED       -:see ADDENDUM
                                                                                               18b.


        19.                                                20                                                      21      22.            23.
     ITEM NO.                                 SCHEDULE OF SUPPLIES/SERVICES                                     QUANTITY UNIT        UNIT PRICE                       AMOUNT
                                                                                                                                                                        24.



                 Suggested Vendor :                Suggested Buye r /CO :
                 Legacy Doc #: BLM Sugges ted COR : EBOIK
                 Del ivery : 0 8 / 1 9 / 2 0 1 5
                 Account As s i gnmen t : K G / L Accoun t : 6 1 0 O . 2 3 3 FO
                 Bus i n e s s Are a : 1 0 0 0 Commitment I t em : 2 3 3 F O O Co s t
                 Cent e r : L LNVW O 3 O O O Functional Are a :
                 1 5 1 O 5 O O O O . EA O O O O Fund : 1 5XL5 0 1 7AP Fund Cente r :
                 LLNVW0 3 O 0 0 Proj ect/WES : LV . RC . F1 5 O 4 O 8 O PR Acct
                 A s s i g n Line : 0 1
                 Period o f Per formance : 0 8 / 0 8 / 2 0 1 5 t o 0 9 / 1 2 / 2 0 1 5
                 Continued . . .
                        (Use Reverse and/or Attach Additional Sheets as Necessary)
25 ACCOUNTING AND APPROPRIATION DATA                                                                                                6. TOTAL AWARD AMOUNT (For Govt. Use Only)
                                                                                                                                   r
01                                                                                                                                             $ 12 , 500 . 0 0
-,
     27a, SOLICITATION INCORPORATES BY REFERENCE FAR 52,212-1. 52,212-4 FAR 52 212,3 AND 52.212"5 ARE ATTACHED                 ADDENDA                          :::J ARE     □    ARE NOT ATTACHED
,::::J 27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.212-5 IS ATTACHED.                      ADDENDA                              □ ARE         U ARE NOT ATTACHED

028 CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                               [J 29. AWARD OF CONTRACT:                                                              OFFER
  COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                         DATED _______ YOUR OFFER ON SOLICITATION (BLOCK 5),
  ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                    INCLUDING ANY ADDITIONS OR CHANGES \M-IICH ARE SET FORTH
  SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED                                                       HEREIN. IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTOR


30b. NAME AND TITLE OF SIGNER (Type or print)                        30c, DATE SIGNED
                                                                                                  ndrea Ramos
AUlriORIZEO FOR LOC AL REPRODUCTION
PREVIOUS EDITION IS NOT USABLE
                                                                                                                                                   STANDARD FORM 1449 (RE . 2012
                                                                                                                                                   Prescribed by GSA • FAR (48 CFR) 53.212
                                                                                                                                                                         AR00419
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 88 of 372

                                                                                                                                         2 of          2
      19.                                           20.                                            21.      22.          23.                         24.
   ITEM NO                             SCHEDULE OF SUPPLIES/SERVICES                            QUANTITY   UNIT      UNIT PRICE                    AMOUNT




000 10        2015 BM          Dispatch Consoles                                                                                                       12, 500.00




              The total amount of award: $12, 500.00. The
              obligation for this award is shown in box 26 .




32a. QUANTITY IN COLUMN 21 HAS BEEN

      RECEIVED          Q INSPECTED          C ACCEPTED     AND CONFORMS TO THE CONTRACT EXCEPT AS NOTED·

32b SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                      32c DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
                                                                       I


32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           321. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE


                                                                                      32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                34. VOUCHER NUMBER         35. AMOUNT VERIFIED         36 PAYMENT                                        37. CHECK NUMBER
                                                          CORRECT FOR


                  Cl
                                                                                       C COMPLETE          C PARTIAL      0    FINAL
  � PARTIAL            FINAL
38. SIR ACCOUNT NUMBER         39 SIR VOUCHER NUMBER      40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                           42a. RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                   41c. DATE
                                                                                        42b RECEIVED AT (Location)


                                                                                       42c. DATE REC'D (YYIMM/00)             42d. TOTAL CONTAINERS
                                                                                                                          1

                                                                                                                                       STANDARD FORM 1449 (REV. 2/2012) BACK
                                                                                                                                               AR00420
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 89 of 372




                         BUREAU OF LAND MANAGEMENT
                             NEVADA STATE OFFICE
                          WINNEMUCCA DISTRICT OFFICE

                             STATEMENT OF WORK
                        FOR DISPATCH CONSOLE RENTALS
                         BLM BURNING MAN OPERATION

BACKGROUND

The Burning Man Recreational Event is an international art festival and an experiment in a
“temporary community dedicated to radical self-expression and self-reliance”. The temporary
community of Black Rock City is created for eight days and becomes the 7th largest city in
Nevada. The event takes place on the Black Rock Desert within the Black Rock/High Rock
NCA, managed by the Winnemucca District Office. A Special Recreation Permit (SRP) is
issued to Black Rock City LLC which is responsible for all activities within Black Rock City.
The SRP has 13 general stipulations and 49 special stipulations. The BLM also generates a
Closure Order for the event that is announced in the Federal Register which designates the event
area as a temporary closure and documents temporary restriction of certain activities within the
temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and
Nevada state laws/regulations at the event. To accomplice this mission the BLM has adopted the
ICS system and integrated multiple agencies into one operation. The ICS operation will be a
combination of overhead, operational and support positions. The ICS operation will cover all
three event periods of the detail: Pre-Event; Main Event; Post-Event (8/17 - 9/17: 30 days). For
the 2015 event the ICS operation has identified the need to rent 6 dispatch consoles for dispatch
to monitor and communicate on all of the event’s repeaters.

REQUIRED SERVICES

Touch screen dispatch consoles that can control five base stations through a tone control and
give the ability to the Center manager to control the radios and supervise the traffic. The
following console related items are required for a 30 day rental period.

   1) 6 Position five channel radio console system
   2) 6 Touch screen laptops or desktops.
   3) 6 Sets of speakers.
   4) 6 Mics.
   5) 6 Foot pedals.
   6) Programming the consoles to match the setup of the event.
   7) Contractor must bring to Burning Man ICP or ship equipment to the BLM state office in
      Reno, NV.
   8) Contractor will provide onsite setup.

                                                1

                                                                                         AR00421
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 90 of 372




LOCATION

The dispatch consoles will be set up in the dispatch trailer at the Burning Man ICP at Black Rock
City. (12 miles north of Gerlach, NV.)

PERIOD OF PERFORMANCE

The Dispatch Consoles need to be sent to the Nevada State Office by Aug 17th for inventory or
brought to Burning Man ICP on Aug. 19th. The dispatch consoles will be set up and tested by the
contractors on-playa representatives and will be operational by August 21st. They will be used
for the event from Aug 22 – Sept 11. The BLM will break down the equipment repack and ship
back to the manufacturer on Sept 17th.




                                               2

                                                                                        AR00422
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 91 of 372

Modular Communication Systems, Inc.
13309 Saticoy St.                                                                    INVOICE
                                                                                      Invoice Number: 12562
North Hollywood, CA 91605
USA                                                                                   Invoice Date:   Aug 24, 2015
                                                                                      Page:           1
Voice:   818-764-1333                                                                 Duplicate
Fax:     818-764-1992



 Bill To:                                                              Ship to:
 BLM - NV State OFC                                                    BLM - NV State OFC
 1340 Financial Blvd.                                                  1340 Financial Blvd.
 Reno, NV 89502                                                        Reno, NV 89502




            Customer ID                       Customer PO                                     Payment Terms
               00214                          L15PX01127                                          Net 30 Days
            Sales Rep ID                    Shipping Method                          Ship Date                  Due Date
                                                  Courier                             8/20/15                   9/23/15

 Quantity      BackOrder          Item                      Description                    Unit Price           Amount
     1.00                  Position-ELO   Workstation Electronics: 6 rental positions       12,500.00              12,500.00
                                          with rental back rack. Invoice to www.ipp.gov




                                          Subtotal                                                                  12,500.00
                                          Sales Tax
                                          Total Invoice Amount                                                      12,500.00
Check/Credit Memo No:                     Payment/Credit Applied
                                          TOTAL                                                                     12,500.00




                                                                                                          AR00423
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 92 of 372



2. CONTRACT NO.
                 SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                         OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30




                                         • NAME
                                                       3. AWARDI
                                                      I EFFECTIVE DATE       r
                                                                               ORDER NUMBER
                                                                             L 1 5 PX 0 1 1 3 8
                                                                                                            1 REQUISITION NUMBER
                                                                                                           10 0 4 0 2 2 6 9 1 2



                                                                                                                 TELEPHONE NUMBER
                                                                                                                                    r·   SOLICITATION NUMBER

                                                                                                                                             (No collect calls)
                                                                                                                                                                PAG OF
                                                                                                                                                               I �



                                                                                                                                                               r·
                                                                                                                                                                             I   5
                                                                                                                                                                                     SOLICITATION
                                                                                                                                                                                  rISSUE DATE
                                                                                                                                                                                   07/10/2015
                                                                                                                                                                    OFFER DUE DATE/LOCAL TIME
7.           FOR SOLICITATION
           INFORMATION CALL:
9, ISSUED BY
                                ►       1Andrea Ramos
                                                     CODE !LOA
                                                                                                              r( 8 0 1 ) 5 3 9 - 4 1 4 5
                                                                                                  10, THIS ACQUISITION IS   X UNRESTRICTED OR
                                                                                                                                                                     ET
                                                                                                                                                                D SET ASIDE:                % FOR:
                                                                                                   [J SMALL BUSINESS           WOMEN-OWNED       SMALL    BUSINESS
BLM UT- STATE OFC ADM SVCS BR ( U T 9 5 2 )                                                                                 U (WOSB) ELIGIBUE UNDER THE WOMEN-OWNED
4 4 0 WEST 2 0 0 SOUT H , SUITE 5 0 0                                                              C HUBZONE SMALL                                                          NAICS: 5 3 2 4 1 2
SALT LAKE C I T Y UT 8 4 1 0 1                                                                         BUSINESS             0 EDwosB
                                                                                                                               �MAI I RI l�INF�� PRO�RAM


                                                                                                   [j SERVICE-DISABLED
                                                                                                       VETERAN-OWNED
                                                                                                                            u B(A)
                                                                                                                                                                           SIZE STANDARD: $ 3 2 . 5
                                                                                                       SMALL BUSINESS

11 DELIVERY FOR FOB DESTINA-     12. DISCOUNT TERMS                                                                                       13b, RATING
     TION UNLESS BLOCK IS        PP30                                                             Cl 13a THIS CONTRACT IS A
     MARKED                                                                                              RATED ORDER UNDER                14 METHOD OF SOLICITATION
     C SEE SCHEDULE                                                                                      DPAS (15 CFR 700)                    fxiRFQ                 L RFP
15. DELIVER TO                                  CODE !O 0 0 4 2 7 6 6 7 0                         16 ADMINISTERED BY                                           CODE ILUA
                                                                                                                                                          CtFB



BLM-UT UTAH S TATE OFFICE*                                                                        BLM UT S TATE O FC ADM SVCS - U T 9 5 2
4 4 0 WES T 2 0 0 SOUTH , S U I TE 5 0 0                                                          4 4 0 WEST 2 0 0 S OUTH , S U I TE 5 0 0
PO BOX 4 5 1 5 5                                                                                  SALT LAKE C I TY UT 8 4 1 0 1
SALT LAKE C I T Y UT 8 4 1 0 1


17a   CONTRACTOR/
       OFFEROR
                           CODE 0 0 7 1 3 3 9 1 7 6       I   FACILITY
                                                                CODE     I                        1 Ba. PAYMENT WILL BE MADE BY                                 coDE Ir P P INV


HERTZ EQU I PMENT RENTAL CORPORAT I ON                                                            Invo i ce Proce s s ing Platfo rm S yst em
Attn : ATTN GOVERNMENT POC                                                                        us Depa rtment o f Treasury
1 6 1 0 KLE P PE LN                                                                               http : / /www . ipp . gov
S PARKS NV 8 9 4 3 1 - 6 4 3 0




TELEPHONE NO,           000-000-0000
  17b CHECK I F REMITTANCE I S DIFFERENT AND PUT SUCH ADDRESS IN OFFER                            181>. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 1 Ba UNLESS BLOCK BELOW
                                                                                                         IS CHECKED         SEE JIilOENOUM
__J




         19.                                              20                                                         21      22              23
      ITEM NO.                               SCHEDULE OF SUPPLIES/SERVICES                                        QUANTITY UNIT          UNIT PRICE                     AMOUNT
                                                                                                                                                                          24.


                  Sugges ted Vendo r :            Sugge s ted Buye r / C O :
                  Legacy Doc #: BLM Sugge s te d COR : EBO I K
                  De livery : 0 8 / 2 4 / 2 0 1 5
                  Account As s i gnment : K G I L Account : 6 1 0 0 . 2 3 310
                  Business Area : L O O O Commitment I tem : 2 3 3 1 0 0 Cost
                  Cent e r : LLNVW 0 3 0 0 0 Funct ional Area :
                  L5 1 0 5 0 0 0 0 . EA0 0 0 0 Fund : 1 5XL5 0 1 7AP Fund Cente r :
                  LLNVW0 3 0 0 0 Proj ect/WES : LV . RC . Fl 5 0 4 0 8 0 P R Acct
                  As s i gn Line : 0 1
                  Period o f Pe r fo rmance : 0 8 / 2 4 / 2 0 1 5 to 0 9 / 1 2 / 2 0 1 5
                  Cont inued
                         (Use Reverse and/or Attach Additional Sheets as Necessary)
25 ACCOUNTING ANO APPROPRIATION DATA
01
                                                                                                                                   r6,   TOTAL AWARD AMOUNT (For Govt. Use Only)
                                                                                                                                                $ 7 , 995 . 90
n 27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52. 212-1, 52. 212-4.
                                                               FAR 52. 212-3 AND 52. 212-5 ARE ATTACHED. ADDENDA                                             [7 ARE          □ ARE NOT ATTACHED.
LJ 27b CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52 212-4 FAR 52.212-5 IS ATTACHED       ADDENDA                                                   1-::::J ARE   :::J ARE NOT ATTACHED,

;Kl 28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                             :::: 29. AWARD OF CONTRACT:                             ____OFFER
    COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                         DATED           ____ YOUR OFFER ON SOLICITATION (BLOCK 5),
    ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                    INCLUDING ANY ADDITIONS OR CHANGES 'M-IICH ARE SET FORTH
    SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                      HEREIN , IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTOR                                                               31a
                                                                                                      �

30b. NAME AND TITLE OF SIGNER (Type or print)                        30c DATE SIGNED               31b. NAM
                                                                                                    ndrea Ramos
AUTHORIZED FOR LOC,AL REPRODUCTION
PREVIOUS EDITION IS NOT USABLE

                                                                                                                                                                         AR00424
                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 93 of 372

                                                                                                                                          2 of           5
     19.                                             20                                           21,       22.            23                          24.
   ITEM NO                              SCHEDULE OF SUPPLIES/SERVICES                           QUANTITY   UNIT        UNIT PRICE                    AMOUNT




000 10        8 UTVs 201 5 BMan Event                                                                                                                        7 , 9 9 5 . 90




              The total amount of award: $7, 9 9 5 . 90. The
              obligation for this award is shown in box 2 6 .




32a QUANTliY IN COLUMN 21 HAS BEEN

  r-1 RECEIVED        I     INSPECTED            ACCEPTED AND CONFORMS TO THE CONTRACT EXCEPT AS NOTED·
                       ,-



32b SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                       32c DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
                                                                        I


32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           321 TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE


                                                                                       32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                34. VOUCHER NUMBER          35 AMOUNT VERIFIED          36. PAYMENT                                       37. CHECK NUMBER
                                                           CORRECT FOR
                                                                                       0 COMPLETE           0 PARTIAL      0 FINAL
 LJ PARTIAL       0 FINAL
38. S/R ACCOUNT NUMBER         39, SIR VOUCHER NUMBER      40. PAID BY



41a I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                             42a RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                    41c, DATE
                                                                                         42b, RECEIVED AT (Location)


                                                                                        42c. DATE REC'D (YYIMMIDD)              42d TOTAL CONTAINERS
                                                                                                                            1

                                                                                                                                        STANDARD FORM 1449 (REV. 2/2012) 8ACK

                                                                                                                                                AR00425
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 94 of 372




                         BUREAU OF LAND MANAGEMENT
                             NEVADA STATE OFFICE
                          WINNEMUCCA DISTRICT OFFICE

                             STATEMENT OF WORK
                    FOR UTILITY TERRAIN VEHICLE (UTVS)
                   FOR 2015 BLM BURNING MAN OPERATION

BACKGROUND

The Burning Man Recreational Event is an international art festival and an experiment in a
“temporary community dedicated to radical self-expression and self-reliance”. The temporary
community of Black Rock City is created for eight days and becomes the 7th largest city in
Nevada. The event takes place on the Black Rock Desert within the Black Rock/High Rock
NCA, managed by the Winnemucca District Office. A Special Recreation Permit (SRP) is
issued to Black Rock City LLC which is responsible for all activities within Black Rock City.
The SRP has 13 general stipulations and 49 special stipulations. The BLM also generates a
Closure Order for the event that is announced in the Federal Register which designates the event
area as a temporary closure and documents temporary restriction of certain activities within the
temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and
Nevada state laws/regulations at the event. To accomplice this mission the BLM has adopted the
ICS system and integrated multiple agencies into one operation. The ICS operation will be a
combination of overhead, operational and support positions. The ICS operation will cover all
three event periods of the detail: Pre-Event; Main Event; Post-Event (8/24 - 9/11: 19 days). The
detail also entails a set-up week, before event weeks, and a break-down week, after event weeks,
that some detailers are assigned to. For the 2015 event the ICS management has identified the
need to rent 25 specific models of UTVs for use during all weeks of the operation. The UTVs
will be used for working/patrolling in Black Rock City by the Civilian Operations side of the
BLM’s event operation management.

REQUIRED SERVICES

Rental of 26 UTV’s:

1) Rental of 18 ClubCar XRT800 UTVs (2 seater side-by-sides with forward facing rear seats,
   4x2, off-road, gas powered, golf cart configuration UTVs).

2) Rental of 6 Polaris Ranger Crews UTVs (4 seater side-by-sides with forward facing rear
   seats, 4x2 or 4x4, off-road, gas powered UTVs).

   Note: All ClubCars will be keyed for the same ignition key. Contractor will provide 20 keys
   total for ClubCars.

                                               1

                                                                                       AR00426
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 95 of 372




3) Rental of 2 Kubota RTV1140 UTVs (4 seater side-by-sides, 4x4, off road, heavy duty, diesel
   powered, utility truck configuration UTVs).

Service of:

   1) Service of any mechanical failure of UTVs on playa within 24hrs of service call, or
      replacement of UTV within 24hrs of failure notification call.

   2) Delivery and Pick-up of UTVs to BLM Hdqt playa site.

LOCATION

Delivery and Pick-up to the ICP site, which will be located at the end of 12-mile playa entry
road, off County Road 34, 12 miles north of Gerlach, NV.

PERIOD OF PERFORMANCE

All UTVs deliveries to playa site must be completed by end-of-day on Monday, August 24,
2015. UTVs can be picked up on or after Saturday, September 12, 2015, but must be picked up
by end-of-day on September 15, 2015 (last day security of UTV’s on playa can be provided by
BLM staff). The on-playa rental use dates will be August 25 through September 11, 2015, 19
days.

(Note: The BLM Project Manager Mark Pirtle will be at the BLM Hdqt playa site from 8/3-9/14,
to coordinate deliveries, set-ups, service schedules, demobilization actions and pick-ups).




                                                2

                                                                                         AR00427
                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 96 of 372
                                                                                                   Page 1
                                                   CUSTOMER COPY
                                             ORIGINAL INVOICE
                                                      9/18/15                                Invoice Number:   28200946-002
Res/Quote Number: 50041351
                                                                      AMOUNT DUE:                              $      7795.47
PAYMENT TERMS ARE NET 10 DAYS
      LATE CHARGES MAY APPLY                                          AMOUNT ENCLOSED:                 $ _____________
Customer is responsible for FUEL, FLATS,
     DAMAGE and CLEANUP FEES.                                         CUSTOMER NUMBER:                             2900700

       BUREAU OF LAND MANAGEMENT NEVA                                     MAIL PAYMENT TO:
       BLM NV-STATE OFC BGT & FIN SVC                                     HERTZ EQUIPMENT RENTAL CORPORATION
                                                                          P.O. BOX 650280
       1340 FINANCIAL BLVD
                                                                          DALLAS, TX 75265-0280
       RENO, NV 89502-7147


 _ _ _ _ _ _ _ _ _ To_ insure
                         _ _accurate
                              _ _ _and_timely
                                         _ _posting,
                                              _ _ detach
                                                     _ _ _and_send
                                                                _ top
                                                                   _ portion
                                                                      _ _ _with
                                                                             _ your
                                                                                _ _payment
                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _


RENTED FROM:                      SHIPPING ADDRESS:                     RENTAL DAYS:                                       16
HERTZ EQUIPMENT RENTAL ( 720)     BUREAU OF LAND MANAGEMENT             INVOICE FROM DATE:               8/24/15        10:01
1610 KLEPPE LANE                  BURNING MAN                           INVOICE THRU DATE:               9/09/15        10:39
SPARKS, NV 89431                  GERLACH, NV 89412
Ph: 775-359-9090
                                                                               Original Adjustments                   Total
Fax:855-490-6815
                                                   RENTAL CHARGES               6252.00                            6252.00
PO#:                                  L15PX01138   SALES ITEMS                   100.64                             100.64
JOB NUMBER:                        BURNING MAN     OTHER CHARGES                 140.00                             140.00
RENTAL START DATE:            8/24/15      10:00   FUEL CHARGES                  302.83                             302.83
                                                   DELIVERY/PICK UP             1000.00                            1000.00
DELIVERED BY:                              HERTZ
                                                   TOTAL CHARGES                7795.47                            7795.47
ORDERED BY:                        MARK PIRTLE
SIGNED BY:                                  CNP
SALES REP:                        GRIFFIN WOOD
CLOSED BY:                    CHRISTINE LAUER


                                                   NET DUE                                                         7795.47

QTY    EQUIPMENT #                                   HRS/       MIN     HOUR       DAY        WEEK     4 WEEK       AMOUNT


 1    CART/4X2/GAS                              8/ 130.00  21.67                130.00       349.00    749.00       749.00
      780040060 Make: CLUBCAR Model: XRT800 Ser #: XJ1134219352
      7800040                Hours Free:                                             8           40         160
      HR OUT: 1116.830 HR IN: 1126.500 TOTAL: 9.670
      FREE: 112.000     EXCESS: 0     HRS CHG: 2.341
      EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                        10.26
 1    CART/4X2/GAS                              8/ 130.00  21.67                130.00       349.00    749.00       749.00
      780040130 Make: CLUBCAR Model: XRT800 Ser #: XJ1316359815
      7800040                Hours Free:                                             8           40         160
      HR OUT: 60.670 HR IN: 126.400 TOTAL: 65.730
      FREE: 112.000     EXCESS: 0     HRS CHG: 2.341
      EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                        10.26
 1    CART/4X2/GAS                              8/ 130.00  21.67                130.00       349.00    749.00       749.00
      780040118 Make: CLUBCAR Model: XRT800 Ser #: XJ1317362530
      7800040                Hours Free:                                             8           40         160
      HR OUT: 290.000 HR IN: 301.800 TOTAL: 11.800
      09/03/15 Total Hours from Prior Exchange
         TOTAL: 11.800    FREE: 112.000    EXCESS: 0
                                                                                                         CONTINUED



Customer Number: 2900700      Res/Quote Number: 50041351    Invoice Number: 28200946-002      Invoice Date: 9/18/15
                        For GREAT DEALS on USED EQUIPMENT - Visit us at www.hertzequip.com              AR00428
                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 97 of 372
                                                                                                          Page 2
                                                   CUSTOMER COPY
                                             ORIGINAL INVOICE
                                                         9/18/15                             Invoice Number:        28200946-002
 Res/Quote Number: 50041351                  Customer Number: 2900700


BUREAU OF LAND MANAGEMENT NEVA
BLM NV-STATE OFC BGT & FIN SVC
1340 FINANCIAL BLVD
RENO, NV 89502-7147
                               Customer is responsible for FUEL, FLATS, DAMAGE and CLEANUP FEES.
QTY   EQUIPMENT #                                     HRS/         MIN   HOUR        DAY           WEEK     4 WEEK       AMOUNT
                                              HRS CHG: 2.341
    EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                               10.26
 1 CART/4X2/GAS                               8/ 130.00     21.67                 130.00      349.00         749.00      749.00
    780040120 Make: CLUBCAR Model: XRT800 Ser #: XJ1317362557
    7800040                Hours Free:                                                   8           40            160
    HR OUT: 256.800 HR IN: 272.100 TOTAL: 15.300
    FREE: 112.000     EXCESS: 0     HRS CHG: 2.341
    EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                               10.26
 1 CART/4X2/GAS                               8/ 130.00     21.67                 130.00      349.00         749.00      749.00
    780040122 Make: CLUBCAR Model: XRT800 Ser #: XJ1317362558
    7800040                Hours Free:                                                   8           40            160
    HR OUT: 411.700 HR IN: 423.100 TOTAL: 11.400
    FREE: 112.000     EXCESS: 0     HRS CHG: 2.341
    EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                               10.26
 1 CART/4X2/GAS                               8/ 130.00     21.67                 130.00      349.00         749.00      749.00
    780040133 Make: CLUBCAR Model: XRT800 Ser #: XJ1316360006
    7800040                Hours Free:                                                   8           40            160
    HR OUT: 275.040 HR IN: 289.800 TOTAL: 14.760
    FREE: 112.000     EXCESS: 0     HRS CHG: 2.341
    EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                               10.26
 1 CART/4WHEEL/FOUR PASSENGER/DIESEL          8/ 149.00     24.83                 149.00      429.00         879.00      879.00
    780120619 Make: KUBOTA Model: RTV1140 Ser #: 19080
    7800120                Hours Free:                                                   8           40            160
    HR OUT: 1208.700 HR IN: 1218.900 TOTAL: 10.200
    FREE: 112.000     EXCESS: 0     HRS CHG: 2.747
    EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                               12.04
 1 CART/4WHEEL/FOUR PASSENGER/DIESEL          8/ 149.00     24.83                 149.00      429.00         879.00      879.00
    800014984 Make: KUBOTA Model: RTV1140CPX-H Ser #: 30811
    7800120                Hours Free:                                                   8           40            160
    HR OUT: 420.400 HR IN: 431.600 TOTAL: 11.200
    FREE: 112.000     EXCESS: 0     HRS CHG: 2.747
    EMISSIONS & ENV SURCHARGE     EMISSIONS                                                                               12.04
    DELIVERY FUEL CHARGE          3712000001                                                                              15.00
SALES ITEMS:
 QTY ITEM NUMBER                   UNIT      PRICE                                                                       AMOUNT
   5 REFUEL                         EA       7.990                                                                        39.95
      3741000001 - REFUEL SERVICE FEE - REVENU
 5.1 REFUEL                         EA       7.990                                                                        40.75
      3741000001 - REFUEL SERVICE FEE - REVENU
 3.5 REFUEL                         EA       7.990                                                                        27.97
      3741000001 - REFUEL SERVICE FEE - REVENU
 5.1 REFUEL                         EA       7.990                                                                        40.75
      3741000001 - REFUEL SERVICE FEE - REVENU
 4.8 REFUEL                         EA       7.990                                                                        38.35
      3741000001 - REFUEL SERVICE FEE - REVENU
 4.9 REFUEL                         EA       7.990                                                                        39.15
      3741000001 - REFUEL SERVICE FEE - REVENU
   5 REFUEL                         EA       7.990                                                                        39.95
      3741000001 - REFUEL SERVICE FEE - REVENU
 4.5 REFUEL                         EA       7.990                                                                        35.96
      3741000001 - REFUEL SERVICE FEE - REVENU
   1 CLEANING                       EA     140.000                                                                       140.00
      3740000001 CLEANING SERVICE FEE - REVENU
      Cleaning charged at shop rate of 105 per
       hour. 10 minutes per cart.




Customer Number: 2900700      Res/Quote Number: 50041351       Invoice Number: 28200946-002         Invoice Date: 9/18/15
                        For GREAT DEALS on USED EQUIPMENT - Visit us at            www.hertzequip.com         AR00429
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 98 of 372
                                                                                                                                                                       I
                                                                                                                                                                                           I
                                                                                                                                                                              PAGE OF PAGES
                                                 ORDER FOR SUPPLIES OR SERVICES
                                                                                                                                                                              1                        2
IMPORTANT: Mark all packages and papers with contract and/or order numbers.                                                                                            I
1 DATE OF ORDER           2. CONTRACT NO. (If any)                                                                                                  6. SHIP TO:
                          GS- 3 5 F- 0 3 3 6M
08/08/2015                                                                                            a NAME OF CONSIGNEE

3. ORDER NO                                                4 REQUISITION/REFERENCE NO
                                                       1                                              BLM-NV NEVADA S TATE OFFICE*
L 1 5 P D0 0 9 5 9                                         0 0 4 0232 9 1 1
5. ISSUING OFFICE (Address correspondence to)                                                          b . STREET ADDRESS
BLM U T - S TATE O FC ADM SVCS BR ( UT 9 5 2 )                                                        1 3 4 0 FI NANCIAL BLVD
4 4 0 WEST 2 0 0 SOUTH , SUITE 5 0 0                                                                  PO BOX 1 2 0 0 0
SALT LAKE C I T Y U T 8 4 1 0 1

                                                                                                      c CITY                                                                d STATE        e ZIP CODE
                                                                                                                                                                        I              I
                                                                                                       RENO                                                                 NV             8 9502-0 0 0 6
7 TO:    ATTN GOVERNMENT POC                                                                          f SHIP VIA
a, NAME OF CONTRACTOR
MIDLAND RAD IO CORPORAT ION                                                                                                                  8 TYPE OF ORDER
b, COMPANY NAME                                                                                       i_ J a. PURCHASE                                            iX : b. DELIVERY
c STREET ADDRESS                                                                                       REFERENCE YOUR:
5 9 0 0 PARRETTA DR                                                                                                                                               Except for billing instructions on the
                                                                                                                                                                  reverse, this delivery order is

                                                                                                                                                                  this side only of this form and is
                                                                                                                                                                  subject to inslruciions contained on




                                                                I I
                                                                                                      Please furnish the following on the terms                   issued subject to the terms and
                                                                                                      and conditions specified on both sides of                   conditions of the above-numbered
d CITY                                                            e STATE     f ZIP CODE              this order and on the attached sheet. if
KANSAS CITY                                                        MO         64 120-2134
                                                                                                                                                                  contract.
                                                                                                      anv inc/udino deliverv as indicated.

9. ACCOUNTING AND APPROPRIATION DATA                                                                  10 REQUISITIONING OFFICE
01                                                                                                    BLM-UT UTAH S TATE OFFICE*
11 BUSINESS CLASSIFICATION (Check appropriate box(es))                                                                                                               12 F O B POINT
 -
 -: a. SMALL        [__ : b OTHER THAN SMALL          , c, DISADVANTAGED                       1 d, WOMEN-OWNED
 -                                                                                                                                                                  Des ti nation
                                                                                                                         LJ e, HUBZone
    f  SERVICE-DISABLED       ;· · g, WOMEN-OWNED SMALL BUSINESS (WOSB)
 -                                                                                               h. EDWOSB
       VETERAN-OWNED          - ELIGIBLE UNDER THE WOSB PROGRAM
                                                                                           I



                            13. PLACE OF                                    14 GOVERNMENT B/L NO                        15 DELIVER TO F O B POINT                      16. DISCOUNT TERMS
                                                                                                                          ON OR BEFORE fate)
a . INSPECTION

                                   I   b, ACCEPTANCE


                                                                                17. SCHEDULE (See reverse for Rejections)
                                                                                                                         08/24/201
                                                                                                                                                                       ACC P

                                                                                                     QUANTITY                    UNIT                                                          QUANTITY
ITEM NO                                   SUPPLIES OR SERVICES                                       ORDE RED UNIT              PRICE                      AMOUNT                              ACCEPTED
   (a)                                             (b)                                                  (c)    (d)                (e)                        (f)
                Suggested Vendo r :       Suggested Buye r / CO :
                                                                                                                                                                                                     (g)


                Legacy Doc # : BLM Sugge s ted COR : EBO I K
                Admin O ffi ce :
                     BLM U T - S TATE O FC ADM SVCS BR ( UT 9 5 2 )
                     4 4 0 WEST 2 0 0 S O U T H , SUITE 5 0 0
                     SALT LAKE C I T Y U T 8 4 1 0 1
                Continued . . .

                 1 8 SHIPPING POINT                                         19 GROSS SHIPPING WEIGHT                    20 INVOICE NO                                                                 17(h)
                                                                                                                                                                                                       OTAL

                                                                                                                                                                                                           ges}
                                                                                                                                                                                                      (Conr.

                                                                        21 MAIL INVOICE TO:

                 a NAME
                                                I nvoi c e P roce s s ing Platform S y s tem
                                                                                                                                                      $ 7 , 500 . 00                                       ◄
                 b STREET ADDRESS               US Department of T re a sury
  SEE BILLING


                 (or P O Box)
INSTRUCTIONS

                                                http : / /www . ipp . gov                                                                                                                              17(1)
 ON REVERSE

                                                                                                                                                                                                       GRAND




  22 UNITED STATES OF                                                                                                   23 NAME (Typed)
                                                                                                                           Andrea Ramos
        AMERICA BY (Signature)
                                           ►                                                                            TITLE: CONTRACTING/ORDERING OFFICER

AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                                    OPTIONAL FORM 347 cRev 21,012)
PREVIOUS EDITION NOT USABLE                                                                                                                                           Prescribed by GSA/FAR <18 CFR 5.1 21J(f)




                                                                                                                                                                            AR00430
                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 99 of 372
                                           ORDER FOR SUPPLIES OR SERVICES                                                             PAGE NO

                                              SCHEDU LE - CONTIN UATION                                                           2

           ICONTRACT NO_
DATE OF ORDER
IMPORTANT: Marll all oackaiies and papers wilh contract and/or order numbers.
                                                                                                         ORDER NO
                                                                                                     I
08/08/2015 IGS- 35 F-0336M                                                                               L l 5 PD00 9 5 9
  ITEM NO.                             SUPPLIES/SERVICES                        QUANTITY UNIT   UNIT                  AMOUNT                                 QUANTITY
                                                                                ORDERED         PRICE                                                        ACCEPTED
                                                                                         (d)     (e)
              Account As signment : K G / L Account :
    (a)                                         (b)                               (c)                                       (f)                                    (g)


              6100 . 26310 Busine s s Area : 1000 Commitment
              I tem : 263100 Cost Center : LLNVW03000
              Functional Area : 1510 50000.EA0000 Fund:
              15XL50 1 7AP Fund Center : LLNVW03000
              Project/WBS : LV . RC . F 1 504080 PR Acct Assign
              Line : 01


00010         3 way mies                                                                1 EA    7 , 500 . 00                 7 , 500 . 00



              The total amount of award: $ 7 , 500.00 . T he
              ob l igation for this award is s hown in box
              17 ( i ) .




             TOTAL CARRIED FORWARD TO 1 ST PAGE (ITEM 17(H))                                                        :S7,ouu.oo
AUTHORIZEO FOR LOCAL REPOOUCTION                                                                                                         OPTIONAL FORM 348 (Re, 4/20061
                                                                                                                                           Pn!scnbed by GSA FAR (48 CFR) 53 213(1)
PREVIOUS EDITION NOT USABLE




                                                                                                                                        AR00431
     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 100 of 372




                         BUREAU OF LAND MANAGEMENT
                             NEVADA STATE OFFICE
                          WINNEMUCCA DISTRICT OFFICE

                             STATEMENT OF WORK
              FOR PORTABLE RADIO MICROPHONE PURCHASE
                     BLM BURNING MAN OPERATION

BACKGROUND
The Burning Man Recreational Event is an international art festival and an experiment in a
“temporary community dedicated to radical self-expression and self-reliance”. The temporary
community of Black Rock City is created for eight days and becomes the 7th largest city in
Nevada. The event takes place on the Black Rock Desert within the Black Rock/High Rock
NCA, managed by the Winnemucca District Office. A Special Recreation Permit (SRP) is
issued to Black Rock City LLC which is responsible for all activities within Black Rock City.
The SRP has 13 general stipulations and 49 special stipulations. The BLM also generates a
Closure Order for the event that is announced in the Federal Register which designates the event
area as a temporary closure and documents temporary restriction of certain activities within the
temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and
Nevada state laws/regulations at the event. To accomplice this mission the BLM has adopted the
ICS system and integrated multiple agencies into one operation. The ICS operation will be a
combination of overhead, operational and support positions. The ICS operation will cover all
three event periods of the detail: Pre-Event; Main Event; Post-Event (8/18 - 9/17: 30 days). For
the 2015 event the ICS operation has identified the need to purchase 50 3-wire microphones for
Midland STP-105B radios for ICS staff that will meet the needs for the event. Nevada BLM is
providing 65 Midland STP-105B radios to the event but currently don’t have microphones for
these radios.

REQUIRED SERVICES
Accessory for 50 Midland STP-105B VHS Portable radios. The seller must be able to provide
these accessories in the following form:

   1) 50 3-wire Microphones for Midland STP-105B

LOCATION
The Microphones must be shipped to the BLM Nevada Black Rock Station (SNDO)COML
Dalton Black. Need to be delivered by 8/25/2015.
(200 Transfer Rd. Box 271, Gerlach, NV 89412)




                                               1

                                                                                       AR00432
          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 101 of 372

                                                              5900 Parretta Drive ● KANSAS CITY, MISSOURI ● 64120
                                                                  TELEPHONE: (816) 241-8500 ● FAX: (816) 241-5713
                                                                                   EMAIL: mail@midlandradio.com
                                                                                 WEBSITE: www.midlandradio.com




                                       QUOTE# 072915‐1_BLM_Black
                                 DHS TACCOM Contract No. HSSS01‐12‐D‐0026




  Date:   July 28, 2015
  To:     Dalton Black
          Bureau of Land Management ‐ NV
  Phone: (775) 861‐6409
  E‐Mail: dlblack@blm.gov




                                                                                       BLM UNIT          BLM EXT.
MODEL NO.                          PRODUCT DESCRIPTON                        QTY.
                                                                                         PRICE            PRICE
 90‐1170         3 Wire Surveillance Kit                                      50          $150.00        $7,500.00
                                                                                GRAND TOTAL              $7,500.00



          Price Includes FOB Destination.


  Thank you. Please feel free to contact me with any questions at 1‐800‐821‐7848, extension 234, or via e‐mail
  at sballew@midlandradio.com.




                                              Midland Radio Corporation
             5900 Parretta Drive, Kansas City, MO. 64120 Phone: (816) 241-8500 Fax: (816) 241-5713
                           Website: www.midlandradio.com E-Mail: mail@midlandradio.com           AR00433
                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 102 of 372
                                                                                                                                                                                     PAGE OF PAGES
                                                                                                                                                                               l
                                                                                                                                                                                                   I
                                                 ORDER FOR SUPPLIES OR SERVICES
                                                                                                                                                                                     1                       12
IMPORTANT: Mark all packages and papers with contract and/or order numbers.                                                                                                    I
1 DATE OF ORDER          2. CONTRACT NO. (If an y )                                                                                                        6 SHIP TO
                         F l 1 PC0 0 1 6 1
08/11/2015                                                                                                   a. NAME OF CONSIGNEE

3. ORDER NO                                                4 . REQUISITION/REFERENCE NO
                                                       1                                                     B LM-NV NEVADA STATE OFFICE*
L 1 5 PD 0 0 9 7 8                                         0040232910
5 ISSUING OFFIQE (Address correspondence to)                                                                 b. STREET ADDRESS
BLM UT- STATE OFC ADM SVCS BR ( UT 9 5 2 )                                                                   1 3 4 0 FINANCIAL BLVD
4 4 0 WES T 2 0 0 S OUT H , S U I TE 5 0 0                                                                   PO BOX 1 2 0 0 0
SALT LAKE C I TY UT 8 4 1 0 1

                                                                                                             c CITY                                                                d . STATE       e. ZIP CODE
                                                                                                                                                                               I               l
                                                                                                             RENO                                                                  NV              8 9502-0 0 0 6
7 TO:    ATTN Gove rnment POC                                                                                I, SHIP VIA
a NAME OF CONTRACTOR
                                                                                                                                                    8 TYPE OF ORDER
b COMPANY NAME
                                                                                                             L a. PURCHASE                                             lfil   b. DELIVERY
c. STREET ADDRESS                                                                                            REFERENCE YOUR:
                                                                                                               Quote 1 5 0 3 1 6 . 2 . 1 -TRIB- FWS+-                  Except for billing instructions on the
                                                                                                                                                                       reverse, this delivery order is
                                                                                                                                                                       subject to instructions contained on
                                                                                                                                                                       this side only of this form and is


                                                                    I I
                                                                                                             Please furnish the following on the terms                 issued subject to the terms and
                                                                                                             and conditions specified on both sides of                 conditions of the above-numbered
d CITY                                                              e STATE     f ZIP CODE                   this order and on the attached sheet, if                  contract.
                                                                                                             anv includina deliveiv as indicated,

9 ACCOUNTING AND APPROPRIATION DATA                                                                          10 REQUISITIONING OFFICE
01
11 BUSINESS CLASSIFICATION (Check appropriate box(es))                                                                                                                    12 F 0,B POINT
 L a. SMALL           b OTHER THAN SMALL           ' c, DISADVANTAGED
                                                            ::::J                                     d. WOMEN-OWNED            ::::J e . HUBZone                         Des tination
                                                                                             ,::::J
                   -,

     f SERVICE-DISABLED          � g WOMEN-OWNED SMALL BUSINESS (WOSB)
                                                                                                        h . EDWOSB
       VETERAN-OWNED             _J ELIGIBLE UNDER THE WOSB PROGRAM
                            13 PLACE OF                                       14 GOVERNMENT B/L NO                            15 DELIVER TO F O B POINT                        1 6. DISCOUNT TERMS
                                                                                                                                ON OR BEFOREfate)
a. INSPECTION                          b. ACCEPTANCE                                                                            0 8 / 2 0 /2 0 1
                                   I                                                                                                                                           PP30
                                                                                 17. SCHEDULE (See reverse for Rejections)

                                                                                                           QUANTITY                     UNIT                                                           QUANTITY
ITEM NO .                                 SUPPLIES OR SERVICES                                             ORDERED UNIT                PRICE                     AMOUNT                                ACCEPTED
   (a)                                             (b)                                                              (d )                 (el                       (f)                                      (9)
                Sugge s ted Vendo r :     S u gges ted Buye r /CO :
                                                                                                              (c)


                Legacy Doc # : BLM Suggested COR : EBOIK
                Admin O f fice :
                     B LM UT- S TATE OFC ADM SVCS BR ( UT 9 5 2 )
                      4 4 0 WEST 2 0 0 S OUT H , S U I TE 5 0 0
                      SALT LAKE C I TY U T 8 4 1 0 1
                Continued . . .

                1B. SHIPPING POINT                                            19. GROSS SHIPPING WEIGHT                        20, INVOICE NO.                                                                17(h)
                                                                                                                                                                                                               OTAL
                                                                                                                                                                                                              (Cont,

                                                                          21 MAIL INVOICE TO:
                                                                                                                                                                                                               ages)


                a NAME
                                               I nternet Payment Plat form S ys t em
                                                                                                                                                             $ 4 , 8 99 . 67                                      ◄
                 b. STREET ADDRESS             US Depa rtment o f T re asury
 SEE BILLING


                 (or P 0. Box )
INSTRUCTIONS

                                               http : / /www . ipp . gov                                                                                                                                       1 7(i)
 ON REVERSE

                                                                                                                                                                                                               GRAND




  22. UNITED STATES OF                                                                                                         23. NAME (Typed)
                                                                                                                                  Andrea Ramos
        AMERICA BY (Signature)
                                           ►                                                                                   TITLE: CONTRACTING/ORDERING OFFICER

AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                                             OPTIONAL FORM 347 iR"           2120121
PREVIOUS EDITION NOT USABLE                                                                                                                                                    Prescribed by GSA/FAR 4B CFR 53 213(r)




                                                                                                                                                                                   AR00434
                                                                                                                                      PAGE NO
                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 103 of 372
                                           ORDER FOR SU PPLIES OR SERVICES
                                              SCHEDULE - CONTIN UATION                                                            2
IMPORTANT: Mari< all oackaces and papms with contract and/or order numbers.
DATE OF ORDER    CONTRACT NO.                                                                          ORDER NO.
               !                                                                                   I
0 8 / 1 1 / 2 0 1 5 F l l PCOO 1 6 1                                                                   L 1 5 P D0 0 9 7 8
  ITEM NO                              SUPPLIES/SERVICES                      QUANTITY UNIT   UNIT                    AMOUNT                                  QUANTITY
                                                                              ORDERED         PRICE                                                           ACCEPTED
     (a)                                       (b)                              (c)    (d)     (e)                                                               (g)
              Account As s ignment : L G / L Account :
                                                                                                                            (f)


              6 1 0 0 . 3 1 2 C O B u s i ne s s Area : 1 0 0 0 Commitment
              I tem : 3 1 2 C O O Cost Cente r : LLNVW0 3 0 0 0
              Functional Area : 15 1 0 5 0 0 0 0 . EAO O O O Fund :
              1 5XL 5 0 1 7AP Fund Cente r : LLNVW0 3 0 0 0
              Proj e c t /WBS : LV . RC . Fl 5 0 4 0 8 0 P R Acct A s s ign
              Line : 0 1


00010         2 0 1 5 B M - B a s e Stations                                         1 EA     4 , 8 99 . 67                  4 , 8 99 . 67



              The total amount o f award : $ 4 , 8 9 9 . 6 7 . The
              obligation for this award i s s hown in box
              17 ( i ) .




             TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17(Hl)                   L>                                   $4,899.67
AUTHORIZED FOR LOCAL REPOOUCTION                                                                                                         OPTIONAL FORM 348 (Ro, 4120061
                                                                                                                                           Prescribed by GSA FAR (48 CFR) 53 213(f)
PREVIOUS EDITION NOT USABLE




                                                                                                                                         AR00435
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 104 of 372




Clauses

52.252-2 Clauses Incorporated by Reference. (FEB 1 998)

This contract incorporates one or more clauses by reference, with the same force and effect as if they were
given in full text. Upon request, the Contracting Officer will make their full text available. Also, the full
text of a clause may be accessed electronically at this/these address(es): www.acquisition.gov/far

52.204-6 Data Universal Numbering System Number. (JUL 2013)

52.204-7 System for Award Management. (JUL 2013)

52.204-12 Data Universal Numbering System Number Maintenance (DEC 2012)

52.204-13 System for Award Management Maintenance. (JUL 2013)

52.209-2 Prohibition on Contracting With Inverted Domestic Corporations-Representation. (DEC
2014)

52.209-10 Prohibition on Contracting With Inverted Domestic Corporations. (DEC 2014)

52.212-4 Contract Terms and Conditions - Commercial Items. (MAY 2015)

52.232-39 Unenforceability of Unauthorized Obligations. (JUN 2013)

52.232-40 Providing Accelerated Payments to Small Business Subcontractors. (DEC 2013)

52.212-5 Contract Terms and Conditions Required To Implement Statutes or Executive Orders -
Commercial Items. (MAY 2015) - Alternate I (JUL 2014)

          (a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses,
          which are incorporated in this contract by reference, to implement provisions of law or Executive
          orders applicable to acquisitions of commercial items:

                   (1) 52.209- 10, Prohibition on Contracting with Inverted Domestic Corporations (DEC
                   2014)

                   (2) 52.233-3, Protest After Award (AUG 1996) (3 1 U.S.C. 3553).

                   (3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Public Laws
                   1 08-77 and 108-78 (19 U.S.C. 3805 note)).

          (b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting
          Officer has indicated as being incorporated in this contract by reference to implement provisions
          of law or Executive orders applicable to acquisitions of commercial items: (Contracting Officer
          check as appropriate.)

                  [ ] ( 1 ) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP 2006), with
                  Alternate I (OCT 1995) (41 U.S.C. 4704 and 1 0 U.S.C. 2402).




                                                                                                         AR00436
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 105 of 372




             [ ] (2) 52.203- 13, Contractor Code of Business Ethics and Conduct (APR 201 0) (41
             u.s.c. 3509).
             [ ] (3) 52.203-15, Whistleblower Protections under the American Recovery and
             Reinvestment Act of2009 (JUN 2010) (Section 1 553 of Pub. L. 1 1 1 -5). (Applies to
             contracts funded by the American Recovery and Reinvestment Act of2009.)

             [ ] (4) 52.204-1 0, Reporting Executive Compensation and First-Tier Subcontract Awards
             (JUL 20 1 3) (Pub. L. 1 09-282) (3 1 U.S.C. 6 1 0 1 note).

             (5) (Reserved)

             [ ] (6) 52.204-1 4, Service Contract Reporting Requirements (JAN 2014) (Pub. L. 1 1 1-
             1 17, section 743 of Div. C).

             [ ] (7) 52.204-1 5, Service Contract Reporting Requirements for Indefinite-Delivery
             Contracts (JAN 201 4) (Pub. L. 1 1 1 - 1 1 7, section 743 of Div. C).

             [ ] (8) 52.209-6, Protecting the Government's Interest When Subcontracting with
             Contractors Debarred, Suspended, or Proposed for Debarment. (AUG 20 13) (3 1 U.S.C.
             6 1 0 1 note).

             [ ] (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility
             Matters (JUL 2013) (41 U.S.C. 23 1 3).

             [ ] ( 1 0) (Reserved)

            [ ] ( I l )(i) 52.2 1 9-3, Notice ofHUBZone Set-Aside or Sole-Source Award (NOV 201 1 )
            ( 1 5 U.S.C. 657a).

             [ ] (ii) Alternate I (NOV 20 1 1 ) of52.2 19-3.

            [ ] ( 1 2)(i) 52.2 1 9-4, Notice of Price Evaluation Preference for HUBZone Small Business
            Concerns (OCT 201 4) (if the offeror elects to waive the preference, it shall so indicate in
            its offer) ( 1 5 U.S.C. 657a).

             [ ] (ii) Alternate I (JAN 20 1 1) of 52.2 1 9-4.

             [ ] ( 1 3) (Reserved)

         __ [ ]_(_!1)0)_ 52.21 9-6, Notic� of Total Small Business Set-Aside (NOV 20 1 1) ( 1 5 U.S.C.
           644).

                       [ ] (ii) Alternate I (NOV 20 1 1).

                       [ ] (iii) Alternate II (NOV 201 1).

            [ ] (1 5)(i) 52.21 9-7, Notice of Partial Small Business Set-Aside (JUN 2003) (15 U.S.C.
            644).

                      [ ] (ii) Alternate I (OCT 1995) of 52.21 9-7.




                                                                                                    AR00437
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 106 of 372




                       [ ] (iii) Alternate II (MAR 2004) of52.2 1 9-7.

              [ ] ( 16) 52.2 1 9-8, Utilization of Small Business Concerns (OCT 20 14) ( 1 5 U.S.C.
              637(d)(2) and (3)).

              [ ] ( l 7)(i) 52.2 19-9, Small Business Subcontracting Plan (OCT 201 4) ( 1 5 U.S.C.
              637(d)(4)).

                       [ ] (ii) Alternate I (OCT 200 1 ) of 52.2 1 9-9.

                       [ ] (iii) Alternate II (OCT 200 1 ) of 52.21 9-9.

              [ ] ( 1 8) 52.2 1 9- 1 3, Notice of Set-Aside of Orders (NOV 201 1 ) ( 1 5 U.S.C. 644(r)).

              [ ] ( 1 9) 52.21 9-14, Limitations on Subcontracting (NOV 201 1 ) ( 1 5 U.S.C. 637(a)( l 4)).

              [ ] (20) 52.21 9- 1 6, Liquidated Damages-Subcontracting Plan (JAN 1 999) ( 1 5 U.S.C.
              637(d)(4)(F)(i)).

              [ ) (21 ) 52.2 1 9-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside
              (NOV 201 1) ( 1 5 U.S.C. 657t).

              [ ] (22) 52.21 9-28, Post Award Small Business Program Rerepresentation (JUL 201 3) ( 1 5
              U.S.C. 632(a)(2)).

              [ ] (23) 52.2 1 9-29, Notice of Set-Aside for Economically Disadvantaged Women-Owned
              Small Business (EDWOSB) Concerns (JUL 201 3) ( 1 5 U.S.C. 637(m)).

              [ ) (24) 52.2 1 9-30, Notice of Set-Aside for Women-Owned Small Business (WOSB)
              Concerns Eligible Under the WOSB Program (JUL 20 13) ( 1 5 U.S.C. 637(m)).

              [X] (25) 52.222-3, Convict Labor (JUN 2003) (E.O. 1 1755).

              [X] (26) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (JAN 2014)
              (E.O. 1 3 126).

              [X] (27) 52.222-2 1 , Prohibition of Segregated Facilities (APR 201 5).

              [X] (28) 52.222-26, Equal Opportunity (APR 2015) (E.O. 1 1246).

    - -- ---[-]{2-9)-$2.222-35,-gqual Opportunity-for-Veterans (JUL 2014) (-3 8-U.S.C. 4212).

              [ ] (30) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 201 4) (29
              u.s.c. 793).
              [ ] (3 1 ) 52.222-37, Employment Reports on Veterans (JUL 2014) (38 U.S.C. 421 2).

              [ ] (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations
              Act (DEC 201 0) (E.O. 1 3496).

              [ ] (33)(i) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22 U.S.C. chapter
              78 and E.O. 1 3627).




                                                                                                           AR00438
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 107 of 372




                    [ ] (ii) Alternate I (MAR 201 5) of 52.222-50 (22 U.S.C. chapter 78 and E.O.
                    1 3627).

           [ ] (34) 52.222-54, Employment Eligibility Verification (AUG 20 13). (Executive Order
           12989). (Not applicable to the acquisition of commercially available off-the-shelf items
           or certain other types of commercial items as prescribed in 22. 1 803.)

           [ ] (35)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA­
           Designated Items (MAY 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the
           acquisition of commercially available off-the-shelf items.)

                    [ ] (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
                    applicable to the acquisition of commercially available off-the-shelf items.)

           [ ] (36)(i) 52.223- 1 3, Acquisition of EPEAT®-Registered Imaging Equipment (JUN
           2014) (E.O.s 1 3423 and 1 35 14).

                    [ ] (ii) Alternate I (JUN 2014) of 52.223-13.

           [ ] (37)(i) 52.223-14, Acquisition ofEPEAT®-Registered Televisions (JUN 2014) (E.O.s
           1 3423 and 1 3 5 1 4).

                    (ii) Alternate I (JUN 2014) of 52.223-14.

           [ ] (38) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007) (42
           u.s.c. 8259b).
           [ ] (39)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products
           (JUN 201 4) (E.O.s 1 3423 and 135 1 4).

                    [ ](ii) Alternate I (JUN 201 4) of 52.223-1 6.

           [X] (40) 52.223- 1 8, Encouraging Contractor Policies to Ban Text Messaging While
           Driving (AUG 201 1)

           [X] (41 ) 52.225-1 , Buy American-Supplies (MAY 2014) (41 U.S.C. chapter 83).

           [ ] (42)(i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (MAY
           201 4) (41 U.S.C. chapter 83, 1 9 U.S.C. 3301 note, 1 9 U.S.C. 2 1 12 note, 1 9 U.S.C. 3805
           note, 1 9 U.S.C. 4001 note, Pub. L. 1 03-1 82, 108-77, 108-78, 1 08-286, 1 08-302, 1 09-53,
           1 09-1 69, 1 09-283, 1 10-1 38, 1 12-4 1 , 1 12-42, and 1 12-43.

                    [ ] (ii) Alternate I (MAY 2014) of 52.225-3 .

                    [ ] (iii) Alternate II (MAY 201 4) of52.225-3.

                    [ ] (iv) Alternate III (MAY 201 4) of 52.225-3 .

           [ ] (43) 52.225-5, Trade Agreements (NOV 201 3 ) ( 1 9 U.S.C. 2501 , et seq., 1 9 U.S.C.
           3301 note).




                                                                                                    AR00439
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 108 of 372




               [ ] (44) 52.225- 13, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.'s,
               proclamations, and statutes administered by the Office of Foreign Assets Control of the
               Department of the Treasury).

               [ ] (45) 52.225-26, Contractors Performing Private Security Functions Outside the United
               States (JUL 20 13) (Section 862, as amended, of the National Defense Authorization Act
               for Fiscal Year 2008; 1 0 U.S.C. 2302 Note).

               [ ] (46) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (NOV 2007) (42
               u.s.c. 5 1 50).
               [ ] (47) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area
               (NOV 2007) (42 U.S.C. 5 1 50).

               [ ] (48) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB 2002)
               (41 U.S.C. 4505, I O U.S.C. 2307(t)).

               [ ] (49) 52.232-30, Installment Payments for Commercial Items (OCT 1 995) (41 U.S.C.
               4505, 10 U.S.C. 2307(t)).

               [ ] (50) 52.232-33, Payment by Electronic Funds Transfer-System for Award
               Management (JUL 201 3 ) (3 1 U.S.C. 3332).

               [ ] (5 1 ) 52.232-34, Payment by Electronic Funds Transfer - Other than System for Award
               Management (JUL 2013) (3 1 U.S.C. 3332).

               [ ] (52) 52.232-36, Payment by Third Party (MAY 2014) (3 1 U.S.C. 3332).

               [ ] (53) 52.239-1 , Privacy or Security Safeguards (AUG 1 996) (5 U.S.C. 552a).

               [ ] (54)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
               (FEB 2006) (46 U.S.C. Appx. 1 24 l (b) and 10 U.S.C. 263 1 ).

                        [ ] (ii) Alternate I (APR 2003) of 52.247-64.

      (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to
      commercial services, that the Contracting Officer has indicated as being incorporated in this
      contract by reference to implement provisions of law or Executive orders applicable to
      acquisitions of commercial items: (Contracting Officer check as appropriate.)

               [ ] ( 1 ) 52.222- 1 7, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 1 3495).

               [ ] (2) 52.222-41 , Service Contract Labor Standards (MAY 2014) (41 U.S.C. chapter 67).

               [ ] (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 201 4) (29
               U.S.C. 206 and 4 1 U.S.C. chapter 67).

               [ ] (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price
               Adjustment (Multiple Year and Option Contracts) (MAY 20 14) (29 U.S.C. 206 and 41
               U.S.C. chapter 67).




                                                                                                      AR00440
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 109 of 372




               [ ] (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards-Price
               Adjustment (MAY 2014) (29 U.S.C 206 and 4 1 U.S.C. chapter 67).

               [ ] (6) 52.222-5 1 , Exemption from Application of the Service Contract Labor Standards
               to Contracts for Maintenance, Calibration, or Repair of Certain Equipment-Requirements
               (MAY 20 1 4) (4 1 U.S.C. chapter 67).

               [ ] (7) 52.222-53, Exemption from Application of the Service Contract Labor Standards
               to Contracts for Certain Services-Requirements (MAY 20 1 4) (41 U.S.C. chapter 67).

               [ ] (8) 52.222-55, Minimum Wages Under Executive Order 1 3658 (DEC 20 1 4) (E.O.
               1 3658).

               [ ] (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY
               2014) (42 u.s.c. 1 792).

               [ ] ( 1 0) 52.237- 1 1 , Accepting and Dispensing of $ 1 Coin (SEP 2008) (3 1 U.S.C.
               5 1 1 2(p)( l )).

      (d)( l ) Notwithstanding the requirements of the clauses in paragraphs (a), (b), and (c) of this
      clause, the Contractor is not required to flow down any FAR clause, other than those in this
      paragraph (e)( l ) of this paragraph in a subcontract for commercial items. Unless otherwise
      indicated below, the extent of the flow down shall be as required by the clause-

                        (i) 52.203- 1 3, Contractor Code of Business Ethics and Conduct (APR 20 10) (41
                        u.s.c. 3509).
                        (ii) 52.2 1 9-8, Utilization of Small Business Concerns (OCT 2014) ( 1 5 U.S.C.
                        637(d)(2) and (3)), in all subcontracts that offer further subcontracting
                        opportunities. If the subcontract (except subcontracts to small business
                        concerns) exceeds $650,000 ($ 1 .5 million for construction of any public
                        facility), the subcontractor must include 52.2 1 9-8 in lower tier subcontracts that
                        offer subcontracting opportunities.

                        (iii) 52.222- 1 7, Nondisplacement of Qualified Workers (MAY 20 1 4) (E.O.
                        1 3495). Flow down required in accordance with paragraph (1) of FAR clause
                        52.222- 1 7.

                        (iv) 52.222-2 1 , Prohibition of Segregated Facilities (APR 201 5).

                        (v) 52.222-26, Equal Opportunity (APR 20 1 5 ) (E.O. 1 1246).

                        (vi) 52.222-35, Equal Opportunity for Veterans (JUL 20 1 4) (38 U.S.C. 421 2).

                        (vii) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014)
                        (29 u.s.c. 793).

                        (viii) 52.222-37, Employment Reports on Veterans (JUL 20 1 4) (38 U.S.C.
                        42 1 2).

                        (ix) 52.222-40, Notification of Employee Rights Under the National Labor
                        Relations Act (DEC 20 1 0) (E.O. 1 3496). Flow down required in accordance
                        with paragraph (f) of FAR clause 52.222-40.




                                                                                                         AR00441
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 110 of 372




                           (x) 52.222-41 , Service Contract Labor Standards (MAY 201 4) (4 1 U.S.C.
                           chapter 67).

                           (xi) _ (A) 52.222-50, Combating Trafficking in Persons (MAR 20 1 5) (22
                           U.S.C. chapter 78 and E.O. 1 3627).

                                     _ (B) Alternate I (MAR 20 1 5) of 52.222-50 (22 U.S.C. chapter 78 and
                                     E.O. 1 3627).

                                     _Alternate I (AUG 2007) of 52.222-50 (22 U.S.C. 7 1 04(g)).

                           (xii) 52.222-5 1 , Exemption from Application of the Service Contract Labor
                           Standards to Contracts for Maintenance, Calibration, or Repair of Certain
                           Equipment-Requirements (MAY 20 14) (41 U.S.C. chapter 67).

                           (xiii) 52.222-53, Exemption from Application of the Service Contract Labor
                           Standards to Contracts for Certain Services-Requirements (MAY 20 14) (41
                           U.S.C. chapter 67).

                           (xiv) 52.222-54, Employment Eligibility Verification (AUG 20 13).

                           (xv) 52.222-55, Minimum Wages Under Executive Order 1 3658 (DEC 2014)
                           (E.O. 1 3658).

                           (xvi) 52.225-26, Contractors Performing Private Security Functions Outside the
                           United States (JUL 201 3 ) (Section 862, as amended, of the National Defense
                           Authorization Act for Fiscal Year 2008; 1 0 U.S.C. 2302 Note).

                           (xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations
                           (MAY 201 4) (42 U.S.C. 1 792). Flow down required in accordance with
                           paragraph (e) of F AR clause 52.226-6.

                           (xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
                           Vessels (FEB 2006) (46 U.S.C. Appx. 1241(b) and 1 0 U.S.C. 263 1 ). Flow down
                           required in accordance with paragraph (d) of FAR clause 52.247-64.

                  (2) While not required, the contractor May include in its subcontracts for commercial
                  items a minimal number of additional clauses necessary to satisfy its contractual
                  obligations.

(End of clause)

1452.201-70 AUTHORITIES AND DELEGATIONS (SEPT 201 1)

Authorities and Delegations (SEP 201 1)

(a) The Contracting Officer is the only individual authorized to enter into or terminate this contract, modify
any term or condition of this contract, waive any requirement of this contract, or accept nonconforming
work.

(b) The Contracting Officer will designate a Contracting




                                                                                                         AR00442
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 111 of 372




Officer's Representative (COR) at time of award. The COR will be responsible for technical monitoring of
the contractor's performance and deliveries. The COR will be appointed in writing, and a copy of the
appointment will be furnished to the Contractor. Changes to this delegation will be made by written
changes to the existing appointment or by issuance of a new appointment.

(c) The COR is not authorized to perform, formally or

informally, any of the following actions:

( 1) Promise, award, agree to award, or execute any contract, contract modification, or notice of intent that
changes or may change this contract;

(2) Waive or agree to modification of the delivery schedule;

(3) Make any final decision on any contract matter subject to the Disputes Clause;

(4) Terminate, for any reason, the Contractor's right to

proceed;

(5) Obligate in any way, the payment of money by the Government.

(d) The Contractor shall comply with the written or oral

direction of the Contracting Officer or authorized representative(s) acting within the scope and authority of
the appointment memorandum.

The Contractor need not proceed with direction that it considers to have been issued without proper
authority. The Contractor shall notify the Contracting Officer in writing, with as much detail as possible,
when the COR has taken an action or has issued direction (written or oral) that the Contractor considers to
exceed the COR's appointment, within 3 days of the occurrence. Unless otherwise provided in this contract,
the Contractor assumes all costs, risks,

liabilities, and consequences of performing any work it is directed to perform that falls within any of the
categories defined in paragraph (c) prior to receipt of the Contracting Officer's response issued under
paragraph (e) of this clause.

(e) The Contracting Officer shall respond in writing within 30 days to any notice made under paragraph (d)
of this clause. A failure of the parties to agree upon the nature of a direction, or upon the contract action to
be taken with respect thereto, shall be subject to the provisions of the Disputes clause of this contract.

(f) The Contractor shall provide copies of all correspondence to the Contracting Officer and the COR.

(g) Any action(s) taken by the Contractor, in response to any direction given by any person acting on behalf
of the Government or any Government official other than the Contracting Officer or the COR acting within
his or her appointment, shall be at the Contractor's risk.

(End of clause)

DOI ELECTRONIC INVOICING Electronic Invoicing and Payment Requirements - Invoice
Processing Platform (IPP) (April 2013)




                                                                                                           AR00443
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 112 of 372




Payment requests must be submitted electronically through the U. S. Department of the Treasury's Invoice
Processing Platform System (IPP).


"Payment request" means any request for contract financing payment or invoice payment by the Contractor.
To constitute a proper invoice, the payment request must comply with the

requirements identified in the applicable Prompt Payment clause included in the contract, or the clause
52.2 1 2-4 Contract Terms and Conditions - Commercial Items included in commercial item contracts. The
IPP website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice

THE VENDOR SHALL UTILIZE THE ATTACHMNENTS F EATURE ON THE LOWER RIGHT
HAND CORNER OF THE IPP INVOICING SCREEN TO PROVIDE A COPY OF THEIR REGULAR
VENDOR INVOICE AND OTHER REQUIRED DOCUMENTATION TO SUBSTANTIATE THE
REQUEST FOR PAYMENT. THE CO RESERVES THE RIGHT TO REJECT THE REQUEST UNTIL
THE INVOICE AND DOCUMENTATION ARE PROVIDED.


The Contractor must use the IPP website to register, access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM will receive enrollment
instructions via email from the Federal Reserve Bank of Boston (FRBB) within 3 - 5 business days of the
contract award date. Contractor assistance with enrollment can be obtained by contacting the IPP
Production Helpdesk via email ippgroup@bos.frb.org or phone (866) 973-3 1 3 1 .


If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment,
the Contractor must submit a waiver request in writing to the Contracting Officer with its proposal or
quotation.


(End of Template)

52.203-98 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements Representation (DEVIATION 2015-02)

Prohibition on Contracting with Entities that Require Certain Internal Confidentiality Agreements

Representation (FEB 2015)

(a) In accordance with section 743 of Division E, Title VII, ofthe Consolidated and Further Continuing
Resolution Appropriations Act, 2015 (Pub. L. 1 13-235), Government agencies are not permitted to use
funds appropriated (or otherwise made available) under that or any other Act for contracts with an entity
that requires employees or subcontractors of such entity seeking to report fraud, waste, or abuse to sign
internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or
subcontractors from lawfully reporting such fraud, waste, or abuse to a designated investigative or law
enforcement representative of a Federal department or agency authorized to receive such information.

(b) The prohibition in paragraph (a) of this provision does not contravene requirements applicable to
Standard Form 3 1 2, Form 44 14, or any other form issued by a Federal department or agency governing the
nondisclosure of classified information.




                                                                                                        AR00444
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 113 of 372




(c) Representation. By submission of its offer, the Offeror represents that it does not require employees or
subcontractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality
agreements or statements prohibiting or otherwise restricting such employees or subcontractors from
lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement
representative of a Federal department or agency authorized to receive such information.

(End of provision)

52.203-99 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements (DEVIATION 2015-02)

Prohibition on Contracting with Entities that Require Certain Internal Confidentiality Agreements (FEB
20 15)

(a) The contractor shall not require employees or subcontractors seeking to report fraud, waste, or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative ofa Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal confidentiality
agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to Standard
Form 3 12, Form 441 4, or any other form issued by a Federal department or agency governing the
nondisclosure of classified information.

(d)(l ) In accordance with section 743 of Division E, Title VII, of the Consolidated

and Further Continuing Resolution Appropriations Act, 201 5 (Pub. L. 1 13-235), use of funds appropriated
(or otherwise made available) under that or any other Act may be prohibited, if the Government determines
that the contractor is not in compliance with the provisions of this clause.

(2) The Government may seek any available remedies in the event the contractor fails to comply with the
provisions of this clause.

(End of clause)




                                                                                                          AR00445
     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 114 of 372




                         BUREAU OF LAND MANAGEMENT
                             NEVADA STATE OFFICE
                          WINNEMUCCA DISTRICT OFFICE

                             STATEMENT OF WORK
                          FOR BASE STATION PURCHASE
                         BLM BURNING MAN OPERATION

BACKGROUND
The Burning Man Recreational Event is an international art festival and an experiment in a
“temporary community dedicated to radical self-expression and self-reliance”. The temporary
community of Black Rock City is created for eight days and becomes the 7th largest city in
Nevada. The event takes place on the Black Rock Desert within the Black Rock/High Rock
NCA, managed by the Winnemucca District Office. A Special Recreation Permit (SRP) is
issued to Black Rock City LLC which is responsible for all activities within Black Rock City.
The SRP has 13 general stipulations and 49 special stipulations. The BLM also generates a
Closure Order for the event that is announced in the Federal Register which designates the event
area as a temporary closure and documents temporary restriction of certain activities within the
temporary closure.

The BLM’s operational mission is to ensure public safety and resource protection through the
enforcement of the event closure order, the SRP stipulations, Federal laws/regulations and
Nevada state laws/regulations at the event. To accomplice this mission the BLM has adopted the
ICS system and integrated multiple agencies into one operation. The ICS operation will be a
combination of overhead, operational and support positions. The ICS operation will cover all
three event periods of the detail: Pre-Event; Main Event; Post-Event (8/18 - 9/17: 30 days). For
the 2015 event the ICS operation has identified the need to purchase 1 base station for the BLM
Burning Man dispatch needs for the event. The event uses a VHF P25 conventional system that
runs AES encryption. The base station must meet these specs.

REQUIRED SERVICES
AES encryption capable Motorola APX Consolette VHF P25 base station. The seller must be
able to provide this base station and accessories in the following form:
    1) APX 7000 Single Band VHF Mid Pwr
    2) ASTRO Digital CAI Operation
    3) Conventional Operation
    4) AES/DES-XL/DES-OFB Encryption
    5) Multikey Encryption Operation
    6) RF PreAmp
    7) Limited Front Panel with Clock
    8) AC Line Cord
    9) 2 Year Service
    10) Shipping to SNDO in Las Vegas



                                               1

                                                                                       AR00446
     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 115 of 372




LOCATION
The radios must be shipped to the BLM Nevada State Office COML Dalton Black. Need
Delivered by 08/19/2015.
1340 Financial Blvd Reno, NV 89502




                                           2

                                                                                AR00447
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 116 PAGE
                                                                               of 372 0 1


DATE O F INVOICE : 1 1 / 2 0 / 2 0 1 5             INVOICE # :    15312

TO : http : / /www . ipp . gov                     FROM : Tribalco LLC
                                                          4 9 1 5 St . E lmo Street , S t e 5 0 1
                                                          Bethesda , M D 2 0 8 1 4

TERM S :                                           SHIP . :
p. 0. :
BILLING PD ENDE D : 1 1 / 3 0 / 2 0 1 5
                                                   OUR ACCOUNT NUMBER : DOI P - 0 5 8



 LINE                    DESCRI PT I ON O F ARTICLES PROV I DED                 UN I T          SALES
  N O QUANTITY           OR SERVICES PERFORMED FOR CLIENT                       PRICE           AMOUNT


   1          1         Contract No : Fl l PC0 0 1 6 1
                        Order N o : L 1 5 P D0 0 9 7 8
                        CLIN : 0 0 0 1 0
                        2 0 1 5 BM - Base Stat ions                         4 8 9 9 . 67 0       4 8 9 9 . 67

                                             TOTAL AMOUNT DUE :                                  4 8 9 9 . 67




                                                                                             AR00448
                                                                                                                                              r•
                          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 117 of 372

                                                                                                                  1 REQUISITION NUMBER                                            OF
                                                                                                                 1004 0232758                                            r �            I 2
                                                                                                                                                                                               1�•
                  SOLICITATION/CON TRACT/ORDER FOR COMMERCIAL ITEMS                                                                                                       AG




                                                                                                                      r•                                                 r·
2. CONTRACT NO.
                            OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30
                                                             3. AWARD/

                                            r.
                                                                                  ◄ ORDER NUMBER                                                   SOLICITATION NUMBER                               SOLICITATION
G S - O 7 F- 5 5 O 2 R                                     I EFFECTIVE DATE      1                                                                                                             ISSUE DATE
                                                                                   L 1 5 PDO O 9 3 1
                                             NAME                                                                       TELEPHONE NUMBER                                      OFFER DUE DATE/LOCAL TIME
                                    ►       Andrea Ramos                                                              ( 8 0 1 ) 539-4145
7.               FOR SOLICITATION                                                                                                                      (No col/oct calls)
               INFORMATION"CALL:

9    ISSUED BY                                                       CODE [LUA                         10 THIS ACQUISITION IS      X     UNRESTRICTED OR                  - SET ASIDE:
                                                                                                                                     WOMEN-OWNED           SMALL BUSINESS
                                                                                                                                                                                                     % FOR:


BLM UT- STATE O FC ADM SVCS BR ( UT 9 5 2 )                                                             D SMALL BUSINESS          C (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
4 4 0 WEST 2 0 0 S OUTH , SUITE 5 0 0                                                                   ,---- HUBZONE SMALL                                                          NAICS: 3 3 3 3 1 4
SALT LAKE C ITY UT 8 4 1 0 1                                                                                  BUSINESS            □ EDWOSB
                                                                                                                                     !=iMAI I RI l!-:INFS.� PRO�RAM


                                                                                                        C SERVICE-DISABLED                                                         SIZE STANDARD: 5 0 0
                                                                                                          VETERAN-OWNED
                                                                                                                                       [] 8(A)

                                                                                                          SMALL BUSINESS

11   DELIVERY FOR FOB DESTINA-       12. DISCOUNT TERMS                                                                                            13b RATING
     TION UNLESS BLOCK IS            CC3 O                                                             ::J 13a THIS CONTRACT IS A
     MARKED                                                                                                    RATED ORDER UNDER
     - SEE SCHEDULE                                                                                            DPAS (15 CFR 700)  14. METHOD OF SOLICITATION
                                                                                                                                       □RFQ        □IFB
15. DELIVER TO                                      CODE j 0 0 0 4 2 7 6 6 7 0                         16 ADMINISTERED BY                               CODE jLOA
                                                                                                                                                              C RFP




BLM-UT UTAH STATE OFFICE*                                                                              BLM UT STATE O FC ADM SVCS-UT 9 5 2
4 4 0 WEST 2 0 0 S OUTH , SUITE 5 0 0                                                                  4 4 0 WE S T 2 0 0 S OUTH, S U I TE 5 0 0
P O BOX 4 5 1 5 5                                                                                      SALT LAKE C I TY UT 8 4 1 0 1
SALT LAKE C ITY UT 8 4 1 0 1


17a CONTRACTOR/               CODE 0 0 7 1 3 1 1 0 6 7 ,       I FACILITY                                     PAYMENT WILL BE MADE BY                                     CODE           INV
     OFFEROR                                                       CODE !                                                                                                         Ice
                                                                                                       18a,




BOTACH TACT I CAL                                                                                      Method of Payment - Gov ' t Chrg Card
Att n : ATTN GOVERNMENT POC                                                                            JPMorgan Cha s e Bank, National As soc
3 4 2 3 w 4 3RD PL                                                                                     Commercial Card Solutions
LOS ANGELE S CA 9 0 0 0 8 - 4 9 0 7                                                                    P . O . BOX 4 4 7 1
                                                                                                       Carol S t ream I L 6 0 1 9 7 - 4 4 7 1


TELEPHONE NO,          000-000-0000
  17b CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                                   18b SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                               IS CtiECKEO         �SEEAODENOUM
                                                                20
     ITEM NO                                     SCHEDULE OF SUPPLIES/SERVICES                                                        UNIT          UNIT PRICE
        1 9.                                                                                                                 21.      22.              23                                 24
                                                                                                                           QUANTllY                                                     AMOUNT

                    Sugge s ted Vendo r :             Suggested Buye r / CO :
                    Legacy Doc # : BLM S ugges ted COR : EBOIK
                    Delive ry : 0 8 / 1 2 / 2 0 1 5
                    Account As s i gnment : K G / L Account : 6 1 O O . 2 6 5CO
                    Busine s s Area : 1 0 0 0 Commitment I tem : 2 65 C O O C o s t
                    Center : LLNVW O 3 O O O Functional Are a :
                    1 5 1 O 5 O O O O . NU O O O O Fund : 1 5XL 5 O 1 7AP Fund Cente r :
                    LLNVWO 3 O O O Proj ect/WB S : LV . RC . F1 5 O 4 O 8 O P R Acct
                    As s i gn Line : 0 1
                    Pe riod o f P e r fo rmance : 0 8 / 0 5 / 2 0 1 5 to 0 8 / 1 2 / 2 0 1 5
                    Cont inued . . .
                            (Use Reverse and/or Attach Additional Sheets as Necessary)
                                                                                                                                                   TOTAL AWARD AMOUNT (Far Govt. Use Only)
01                                                                                                                                                       $ 4 , 2 4 8 . 30
25. ACCOUNTING AND APPROPRIATION DATA
                                                                                                                                             r

'-' 27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1 , 52.21 2-4 FAR 52 212-3 AND 52.212-5 ARE ATTACHED                              ADDENDA                    i:J ARE     □   ARE NOT ATTACHED.
0 27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52. 21 2-4, FAR 52. 212-5 IS ATTACHED.                                   ADDENDA                            0 ARE      ::::J ARE NOT ATTACHED.

:J 2a, CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                                    C   29 AWARD OF CONTRACT:                                                                 OFFER
     COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                               DATED ____              . YOUR OFFER ON SOLICITATION (BLOCK 5),
     ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                          INCLUDING ANY ADDITIONSOR CHANGES WHICH ARE SET FORTH


30a, SIGNATURE OF OFFERORICONTRACTOR
     SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                            HEREIN, IS ACCEPTED AS TO ITEMS:




30b, NAME AND TITLE OF SIGNER (Type or print)                           30c DATE SIGNED                 31 b

                                                                                                          ndrea Ramos
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                           STANDARD FORM 1449 {RE
PREVIOUS EDITION IS NOT USABLE                                                                                                                              Prescribed by GSA - FAR (48 CFR) 53.212


                                                                                                                                                                                 AR00449
                   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 118 of 372
                                                                                                                                           2 of           2
      1 9,                                          20                                             21.       22,           23,                          24
   ITEM NO.                            SCHEDULE OF SUPPLIES/SERVICES                             QUANTITY   UNIT       UNIT PRICE                     AMOUNT




00010         Goggles                                                                                                                                        4,24 8 . 30




              The total amount of award: $4,248 . 30. The
              obl igation for this award is shown in box 2 6 .




32a, QUANTITY IN COLUMN 21 HAS BEEN

  17 RECEIVED          0
                       '   INSPECTED         0 ACCEPTED AND CONFORMS TO THE CONTRACT EXCEPT AS NOTED·
32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                     32c, DATE   32d, PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
                                                                       I


32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE


                                                                                       32g E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33 SHIP NUMBER                34, VOUCHER NUMBER          35, AMOUNT VERIFIED          36. PAYMENT                                        37 CHECK NUMBER
                                                          CORRECT FOR
                                                                                       0 COMPLETE           0 PARTIAL      C FINAL
 0 PARTIAL       0 FINAL
38 S/R ACCOUNT NUMBER         39, S/R VOUCHER NUMBER      40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                           42a. RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                   41c. DATE
                                                                                         42b. RECEIVED AT (Location)


                                                                                        42c. DATE REC'D (YY/MMIDD)              42d. TOTAL CONTAINERS
                                                                                                                            1

                                                                                                                                         STANDARD FORM 1449 (REV. 2/2012) BACK


                                                                                                                                                 AR00450
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 119 of 372



Bureau of Land Management OLES has a requirement to purchase 170 Smith Outside The Wire Goggles the
price quoted shall include all 170 Smith Outside The Wire Goggles and shipping to destination of Salt Lake City,
Utah




                                                                                                       AR00451
GSA Advantage! eBuy Prepare RFQ - Buyer Review Quote                     Page 1 of 1
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 120 of 372




RFQ ID: RFQ1010565                                              Reference #:
RFQ Title:Smith Outside The Wire Goggles
RFQ Status: Closed                                              RFQ Close Date: 07/28/2015 05:00:00 PM
                                                                EDT
Quote ID: RFQ1010565-WKE                                    Total Quote Price:$4,248.30
Quote Status: Pending Response                              This quote is good until: 09/26/2015
                                                            05:00:00 PM EDT
Vendor: BOTACH TACTICAL                                     Prompt Pay: 0 Days 0%
Contract Number: GS-07F-5502R                      Expires: FOB: Destination
11/30/2019                                                  Socio-Economic: s
Schedule/SIN: 84/426 1A                                     DUNS: 965068661
Contact: Stephanie Medina
323-636-1555
GSA@BOTACH.COM
 Line Items         (Specific items added by the vendor to complete this quote are listed below, beneath the RFQ line item)
 Mfr. Part/Item #           Manufacturer       Product/Service Name            Qty    Unit    Unit Price       Total Price
 OTW01T49912-2R             Smith Optics                                       170     EA        $24.99          $4,248.30
                                                                                        Total Line Items:      $4,248.30
Vendor Comments
FOB DESTINATION. ABLE TO SHIP WITHIN 24 HOURS ARO. OPEN MARKET. THANK YOU,
STEPHANIE MEDINA EMAIL:gsa@botach.com PHONE:323-636-1555 Small Business/GSA
Contract: # GS-07F-5502R / GS-07F-0302V Cage Code #1JFW6 Duns: #965068661 / Federal
Tax ID: XX-XXXXXXX

Vendor Attached Documents:
                                                   Total Dollar Amount in Attached Documents:                          $0.00
                                                                      FOB Transportation Cost:                         $0.00
                                                                             Total Quote:                        $4,248.30


 Buyer Notes




                                                                                                                    AR00452

https://www.gsaadvantage.gov/advantage/buyer/buyer_review_quote_print.do                                                 8/5/2015
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 121 of 372


2_ CONTRACT NO.
               SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS

                                                        3- AWARD/
                        OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30


                                                      I EFFECTIVE DATE   1
                                                                          4. ORDER NUMBER
                                                                           L 1 5 PX 0 1 1 8 6
                                                                                                         1 REQUISITION NUMBER
                                                                                                        10 0 4 0 2 3 6 4 6 3

                                                                                                                                      ,
                                                                                                                                       6. SOLICITATION NUMBER
                                                                                                                                                                     PAG OF
                                                                                                                                                                    I �
                                                                                                                                                                                  I    2
                                                                                                                                                                                           r·SOLICITATION
                                                                                                                                                                                           ISSU!, DATE

                                         •· NAME                                                             b. TELEPHONE NUMBER                                        e. OFFER DUE DATE/LOCAL TIME
7.
                                ►      1.Andrea Ramos                                                       l ( 8 0 1 ) 5 3 9-4 1 4 5                               I
            FOR SOLICITATION                                                                                                                 (No collect calls)

          INFORMATION CALL:

9. ISSUED BY                                                  CODE ILOA                         1 O. THIS ACQUISITION IS     IX     UNRESTRICTED OR               7 SET ASIDE:                   % FOR:

 BLM UT-STATE OFC ADM SVCS BR ( UT 9 5 2 )                                                      :J SMALL BUSINESS            C (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
                                                                                                                                  WOMEN-OWNED SMALL BUSINESS

 4 4 0 WE S T 2 0 0 SOUTH , S U I TE 5 0 0                                                      iJ HUBZONE SMALL                                                  NAICS: 4 2 3 4 1 0
                                                                                                                             □ EDWOSB
                                                                                                                               RMAI I RI l81NF88 PRnnRAM

 SALT LAKE C I T Y UT 8 4 1 0 1                                                                       BUSINESS
                                                                                                      SERVICE-DISABLED       0 B(A)
                                                                                                 0
                                                                                                      VETERAN-OWNED                                                             SIZE STANDARD:     100
                                                                                                      SMALL BUSINESS

11. DELIVERY FOR FOB DESTINA-    12. DISCOUNT TERMS
    TION UNLESS BLOCK IS                                                                                 THIS CONTRACT IS A
                                                                                                                                         13b. RATING

                                 l? P 3 0                                                                RATED ORDER UNDER
                                                                                                D 13a
                                                                                                                                         14. METHOD OF SOLICITATION
      □ SEE SCHEDULE                                                                                     DPAS (15 CFR 700)
      MARKED

                                                                                                                                              □RFQ        DIFB       0 RFP
15. DELIVER TO                                 CODE 10 0 0 4 2 7 6 6 7 0                        16. ADMINISTERED BY                                            CODE ILUA

BLM-UT UTAH S TATE OFFICE*                                                                      BLM UT- S TATE OFC ADM SVCS B R ( UT 9 5 2 )
4 4 0 WES T 2 0 0 SOUTH , S U I T E 5 0 0                                                       4 4 0 WEST 2 0 0 S OUTH , S U I TE 5 0 0
P O BOX 4 5 1 5 5                                                                               SALT LAKE C I T Y UT 8 4 1 0 1
SALT LAKE C I T Y UT 8 4 1 0 1


17a, CONTRACTOR/          CODE 0 0 7 1 3 0 4 1 0 3        I FACILITY                            18a PAYMENT WILL BE MADE BY                                             CODE II P P INV
      OFFEROR                                                 CODE !

GEOS PAT IAL EXPERTS INC .                                                                      I nvoi ce Proce s s ing P l a t fo rm S ys t em
Attn : ATTN GOVERNMENT POC                                                                      OS Depa rtment of Treas ury
1 2 0 0 0 WAS H INGTON ST STE 3 8 5                                                             http : / /www . ipp . gov
THORNTON CO 8 0 2 4 1 - 3 1 3 6

                                                                           -

TELEPHONE NO            000-000-0000
0 17b CHECK I F REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                           18b   SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                      IS CHECKED           'SEE ADDENDUM
        19                                               20,                                                       21         22,            23,
     ITEM NO                                SCHEDULE OF SUPPLIES/SERVICES                                                    UNIT
                                                                                                                                                                                        24,
                                                                                                                 QUANTITY                UNIT PRICE                                   AMOUNT

                 Sugges ted Vendo r :             S u g g e s t e d Buye r /CO :
                 Legacy Doc # : BLM Sugge s ted COR : EBOIK
                 Delive ry : 0 8 / 2 1 / 2 0 1 5
                 Account As s i gnment : K G / L Account : 6 1 0 0 . 3 1 280
                 Bus i ne s s Are a : L O O O Commitment I t em : 3 1 2 8 0 0 C o s t
                 Cente r : LLNVW 0 3 0 0 0 Functional Are a :
                 1 5 1 0 5 0 0 0 0 . EAO O O O Fund : 1 5XL5 0 1 7AP Fund Cente r :
                 LLNVW0 3 0 0 0 Proj e ct /WBS : LV . RC . F l 5 0 4 0 8 0 P R Acct
                 As s i gn Line : 0 1

                 Continued       ...
                        (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                                 6. TOTAL AWARD AMOUNT (For Govt. Use Only)
01                                                                                                                                             $ 4 , 197 . 00
0 27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED_ ADDENDA                                 □ ARE [] ARE NOT ATTACHED,
                                                                                                                                    1

Ix] 27b CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52 212-4. FAR 52.212-5 IS ATTACHED.         ADDENDA                                     iZl ARE □ ARE NOT ATTACHED.
□ 28 CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                              0C 29_ AWARD OF CONTRACT:            Quote 3 8 8 7                   OFFER
   COPIES TO ISSUING OFFICE CONTRACTOR AGREES TO FURNISH AND DELIVER                                         DATED      0 7 / 2 4 / 2 0 1 5 YOUR OFFER ON SOLICITATION (BLOCK 5),
   ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                   INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
   SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                     HEREIN. IS ACCEPTED AS TO ITEMS:
sea. SIGNATURE OF OFFEROR/CONTRACTOR



30b NAME AND TITLE OF SIGNER (Type or print)                       30c DAT:E SIGNED
                                                                                                  ndrea Ramos
AUTHORIZED FOR LOCAL REPRODUCTION
PREVIOUS EDITION IS NOT USABLE

                                                                                                                                                                              AR00453
                   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 122 of 372
                                                                                                                                            2 of           2
      19.                                           20.                                          21        22             23                             24.
   ITEM NO,                            SCHEDULE OF SUPPLIES/SERVICES                           QUANTITY   UNIT        UNIT PRICE                       AMOUNT




 00010        GPS Cameras                                                                              3 EA               1,3 9 9 .00                          4,1 9 7 .00




              The tota l amount of award: $4,19 7 .00. The
              obligation for this award i s s hown in box 2 6 .




32a. QUANTITY IN COLUMN 21 HAS BEEN

  0   RECEIVED        0    INSPECTED         0 ACCEPTED AND CONFORMS TO THE CONTRACT EXCEPT AS NOTED·
32b . SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                    32c DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
                                                                       I


32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                          321. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE


                                                                                      32g . E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33 SHIP NUMBER               134 VOUCHER NUMBER           35 AMOUNT VERIFIED          36, PAYMENT                                          37 CHECK NUMBER
                                                          CORRECT FOR


 D PARTIAL       0 FINAL
                                                                                       0 COMPLETE          □    PARTIAL      •□   FINAL


38, S/R ACCOUNT NUMBER        39. SIR VOUCHER NUMBER      40. PAID BY



41a I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                            42a RECEIVED BY (Print)
41b SIGNATURE AND TITLE OF CERTIFYING OFFICER                    41c DATE
                                                                                        42b. RECEIVED AT (Location)


                                                                                       42c. DATE REC'D (YYIMMIDD)                42d. TOTAL CONTAINERS
                                                                                                                             1

                                                                                                                                          STANDARD FORM 1449 (REV. 2/2012) BACK

                                                                                                                                                   AR00454
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 123 of 372




Section 2

Clauses

52.204-6 Data Universal Numbering System Number. (JUL 2013)

52.204-7 System for Award Management. (JUL 2013)

52.204-1 2 Data Universal Numbering System Number Maintenance (DEC 2012)

52.204-13 System for Award Management Maintenance. (JUL 2013)

52.209-6 Protecting the Government's Interest When Subcontracting With Contractors Debarred,
Suspended, or Proposed for Debarment. (AUG 2013)

52.212-4 Contract Terms and Conditions - Commercial Items. (MAY 2014) - Alternate I (MAY 2014)

52.212-5 Contract Terms and Conditions Required To Implement Statutes or Executive Orders -
Commercial Items. (OCT 2014) - Alternate I (JUL 2014)

          (a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses,
          which are incorporated in this contract by reference, to implement provisions of law or Executive
          orders applicable to acquisitions of commercial items:

                   (1) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C. 7104(g)).

                   (2) 52.233-3, Protest After Award (AUG 1 996) (3 1 U.S.C. 3553).

                   (3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Public Laws
                   1 08-77 and 1 08-78 ( 1 9 U.S.C. 3805 note)).

          (b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting
          Officer has indicated as being incorporated in this contract by reference to implement provisions
          of law or Executive orders applicable to acquisitions of commercial items: (Contracting Officer
          check as appropriate.)

                  [ ] ( 1 ) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP 2006), with
                  Alternate I (OCT 1 995) (41 U.S.C. 4704 and 1 0 U.S.C. 2402).

                   [ ] (2) 52.203-1 3, Contractor Code of Business Ethics and Conduct (APR 201 0) (41
                  u.s.c. 3 509).
                  [ ] (3) 52.203-1 5, Whistleblower Protections under the American Recovery and
                  Reinvestment Act of2009 (JUN 201 0) (Section 1 553 of Pub. L. 1 1 1 -5). (Applies to
                  contracts funded by the American Recovery and Reinvestment Act of2009.)

                  [ ] (4) 52.204-1 0, Reporting Executive Compensation and First-Tier Subcontract Awards
                  (JUL 201 3) (Pub. L. 1 09-282) (3 1 U.S.C. 6 1 0 1 note).

                  (5) (Reserved)




                                                                                                         AR00455
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 124 of 372




           [ ] (6) 52.204- 14, Service Contract Reporting Requirements (JAN 201 4) (Pub. L. 1 1 1-
           1 17, section 743 ofDiv. C).

           [ ] (7) 52.204-1 5, Service Contract Reporting Requirements for Indefinite-Delivery
           Contracts (JAN 201 4) (Pub. L. 1 1 1 - 1 1 7, section 743 of Div. C).

           [X] (8) 52.209-6, Protecting the Government's Interest When Subcontracting with
           Contractors Debarred, Suspended, or Proposed for Debarment. (AUG 20 13) (3 1 U.S.C.
           6 1 0 1 note).

           [ ] (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility
           Matters (JUL 201 3) (41 U.S.C. 23 1 3).

           [ ] ( 1 0) 52.209-1 0, Prohibition on Contracting with Inverted Domestic Corporations
           (MAY 2012) (section 738 of Division C of Pub. L. 1 12-74, section 740 of Division C of
           Pub. L. 1 1 1- 1 1 7, section 743 of Division D of Pub. L. 1 1 1 -8, and section 745 of Division
           D of Pub. L. 1 10-1 6 1 ).

           [ ] ( 1 1 ) (i)52.21 9-3, Notice of HUBZone Set-Aside or Sole-Source Award (NOV 201 1)
           ( 1 5 U.S.C. 657a).

           [ ] (ii) Alternate I (NOV 201 1) of 52.21 9-3.

           [ ] ( 1 2) (i)52.21 9-4, Notice of Price Evaluation Preference for HUBZone Small Business
           Concerns (OCT 2014) (if the offeror elects to waive the preference, it shall so indicate in
           its offer) ( 1 5 U.S.C. 657a).

           [ ] (ii) Alternate I (JAN 201 1) of 52.2 1 9-4.

           [ ] (13) (Reserved)

           [X] ( 14)(i) 52.21 9-6, Notice ofTotal Small Business Set-Aside (NOV 201 1) ( 1 5 U.S.C.
           644).

                    [ ] (ii) Alternate I (NOV 201 1 ).

                    [ ] (iii) Alternate II (NOV 201 1 ).

           [ ] (15)(i) 52.21 9-7, Notice of Partial Small Business Set-Aside (JUN 2003) ( 1 5 U.S.C.
           644).

                    [ ] (ii) Alternate I (OCT 1 995) of 52.2 1 9-7.

                    [ ] (iii) Alternate II (MAR 2004) of 52.2 1 9-7.

           [ ] ( 1 6) 52.2 1 9-8, Utilization of Small Business Concerns (OCT 201 4) (15 U.S.C.
           637(d)(2) and (3)).

           [ ] ( l 7)(i) 52.2 1 9-9, Small Business Subcontracting Plan (OCT 2014) ( 1 5 U.S.C.
           637(d)(4)).

                    [ ] (ii) Alternate I (OCT 200 1 ) of52.2 1 9-9.




                                                                                                      AR00456
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 125 of 372




                    [ ] (iii) Alternate II (OCT 200 1 ) of52.21 9-9.

                    [ ] (iv) Alternate III (OCT 201 4) of52.21 9-9.

           [ ] ( 1 8) 52.2 1 9-13, Notice of Set-Aside of Orders (NOV 201 1) ( 1 5 U.S.C. 644(r)).

           [ ] ( 1 9) 52.21 9- 1 4, Limitations on Subcontracting (NOV 201 1) ( 1 5 U.S.C. 637(a)(l 4)).

           [ ] (20) 52.2 1 9- 1 6, Liquidated Damages-Subcontracting Plan (JAN 1 999) ( 1 5 U.S.C.
           637(d)(4)(F)(i)).

           [ ] (21 ) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside
           (NOV 201 1) ( 1 5 U.S.C. 657f).

           [X] (22) 52.2 1 9-28, Post Award Small Business Program Rerepresentation (JUL 201 3)
           ( 1 5 U.S.C. 632(a)(2)).

           [ ] (23) 52.219-29, Notice of Set-Aside for Economically Disadvantaged Women-Owned
           Small Business (EDWOSB) Concerns (JUL 201 3 ) ( 1 5 U.S.C. 637(m)).

           [ ] (24) 52.2 1 9-30, Notice of Set-Aside for Women-Owned Small Business (WOSB)
           Concerns Eligible Under the WOSB Program (JUL 201 3) ( 1 5 U.S.C. 637(m)).

           [X] (25) 52.222-3, Convict Labor (JUN 2003) (E.O. 1 1755).

           [X] (26) 52.222- 1 9, Child Labor-Cooperation with Authorities and Remedies (JAN 2014)
           (E.O. 1 3 126).

           [X ] (27) 52.222-21 , Prohibition of Segregated Facilities (FEB 1 999).

           [X ] (28) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 1 1246).

           [ ] (29) 52.222-35, Equal Opportunity for Veterans (JUL 2014) (38 U.S.C. 421 2).

           [X ] (30) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29
           u.s.c. 793).

           [ ] (3 1 ) 52.222-37, Employment Reports on Veterans (JUL 201 4) (38 U.S.C. 4212).

           [ ] (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations
           Act (DEC 201 0) (E.O. 1 3496).

           [ ] (33) 52.222-54, Employment Eligibility Verification (AUG 201 3). (Executive Order
           12989). (Not applicable to the acquisition of commercially available off-the-shelf items
           or certain other types of commercial items as prescribed in 22. 1 803.)

           [ ] (34)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA­
           Designated Items (MAY 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the
           acquisition of commercially available off-the-shelf items.)

                    [ ] (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
                    applicable to the acquisition of commercially available off-the-shelf items.)




                                                                                                     AR00457
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 126 of 372




           [ ] (35)(i) 52.223- 13, Acquisition ofEPEAT®-Registered Imaging Equipment (JUN
           2014)+(E.O.s 1 3423 and 1 3 5 1 4).

                     (ii) Alternate I (JUN 2014) of 52.223-13.

           [ ] (36)(i) 52.223- 14, Acquisition of EPEAT®-Registered Televisions (JUN 2014) (E.O.s
           13423 and 135 14).

                     (ii) Alternate I (JUN 2014) of 52.223-14.

           [ ] (37) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007) (42
           U.S.C. 8259b).

           [ ] (38)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products
           (JUN 2014) (E.O.s 13423 and 135 14).

                     [ ](ii) Alternate I (JUN 2014) of 52.223-16.

           [X] (39) 52.223- 1 8, Encouraging Contractor Policies to Ban Text Messaging While
           Driving (AUG 20 1 1)

           [X] (40) 52.225- 1, Buy American-Supplies (MAY 2014) (41 U.S.C. chapter 83).

           [ ] (41 )(i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (MAY
           2014) (41 U.S.C. chapter 83, 19 U.S.C. 3301 note, 19 U.S.C. 2 1 12 note, 19 U.S.C. 3805
           note, 19 U.S.C. 4001 note, Pub. L. 1 03-1 82, 108-77, 108-78, 1 08-286, 1 08-302, 109-53,
           1 09- 169, 109-283, 1 10-138, 1 12-41 , 1 12-42, and 1 12-43.

                     [ ] (ii) Alternate I (MAY 20 14) of 52.225-3 .

                     [ ] (iii) Alternate II (MAY 2014) of 52.225-3.

                     [ ] (iv) Alternate III (MAY 2014) of 52.225-3.

           [ ] (42) 52.225-5, Trade Agreements (NOV 2013) (19 U.S.C. 250 1, et seq., 19 U.S.C.
           3301 note).

           [ ] (43) 52.225-1 3, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.'s,
           proclamations, and statutes administered by the Office of Foreign Assets Control of the
           Department of the Treasury).

           [ ] (44) 52.225-26, Contractors Performing Private Security Functions Outside the United
           States (JUL 2013) (Section 862, as amended, of the National Defense Authorization Act
           for F iscal Year 2008; 10 U.S.C. 2302 Note).

           [ ] (45) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (NOV 2007) (42
           u.s.c. 5 1 50).
           [ ] (46) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area
           (NOV 2007) (42 U.S.C. 5 150).




                                                                                                AR00458
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 127 of 372




               [ ] (47) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB 2002)
               (41 u.s.c. 4505, 1 0 u.s.c. 2307(f)).

               [ ] (48) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41 U.S.C.
               4505, 10 u.s.c. 2307(f)).

               [X] (49) 52.232-33, Payment by Electronic Funds Transfer-System for Award
               Management (JUL 201 3) (3 1 U.S.C. 3332).

               [ ] (50) 52.232-34, Payment by Electronic Funds Transfer - Other than System for Award
               Management (JUL 201 3) (3 1 U.S.C. 3332).

               [ ] (5 1 ) 52.232-36, Payment by Third Party (MAY 201 4) (3 1 U.S.C. 3332).

               [ ] (52) 52.239-1 , Privacy or Security Safeguards (AUG 1 996) (5 U.S.C. 552a).

               [ ] (53)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
               (FEB 2006) (46 U.S.C. Appx. 124 1(b) and 10 U.S.C. 263 1 ).

                        [ ] (ii) Alternate I (APR 2003) of 52.247-64.

      (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to
      commercial services, that the Contracting Officer has indicated as being incorporated in this
      contract by reference to implement provisions of law or Executive orders applicable to
      acquisitions of commercial items: (Contracting Officer check as appropriate.)

              [X] ( 1 ) 52.222-41 , Service Contract Labor Standards (MAY 20 14) (41 U.S.C. chapter
              67).

               [ ] (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 2014) (29
               U.S.C. 206 and 41 U.S.C. chapter 67).

              [ ] (3) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price
              Adjustment (Multiple Year and Option Contracts) (MAY 201 4) (29 U.S.C. 206 and 41
              U.S.C. chapter 67).

              [ ] (4) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards-Price
              Adjustment (MAY 201 4) (29 U.S.C 206 and 41 U.S.C. chapter 67).

              [ ] (5) 52.222-5 1 , Exemption from Application of the Service Contract Labor Standards
              to Contracts for Maintenance, Calibration, or Repair of Certain Equipment-Requirements
              (MAY 201 4) (41 U .S.C; chapter 67).

              [ ] (6) 52.222-53, Exemption from Application of the Service Contract Labor Standards
              to Contracts for Certain Services-Requirements (MAY 2014) (41 U.S.C. chapter 67).

              [ ] (7) 52.222- 1 7, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 1 3495).

              [ ] (8) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY
              201 4) (42 u.s.c. 1 792).




                                                                                                      AR00459
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 128 of 372




              [ ] (9) 52.237- 1 1 , Accepting and Dispensing of $ 1 Coin (SEP 2008) (3 1 U.S.C.
              5 1 12(p)( I )).

     (d)(I ) Notwithstanding the requirements of the clauses in paragraphs (a), (b), and (c) of this
     clause, the Contractor is not required to flow down any FAR clause, other than those in this
     paragraph (e)( I ) of this paragraph in a subcontract for commercial items. Unless otherwise
     indicated below, the extent of the flow down shall be as required by the clause-

                       (i) 52.203- 1 3, Contractor Code of Business Ethics and Conduct (APR 201 0) (41
                       u.s.c. 3509).
                       (ii) 52.21 9-8, Utilization of Small Business Concerns (OCT 2014) ( 1 5 U.S.C.
                       637(d)(2) and (3)), in all subcontracts that offer further subcontracting
                       opportunities. If the subcontract (except subcontracts to small business
                       concerns) exceeds $650,000 ($1 .5 million for construction of any public
                       facility), the subcontractor must include 52.2 1 9-8 in lower tier subcontracts that
                       offer subcontracting opportunities.

                       (iii) 52.222-1 7, Nondisplacement of Qualified Workers (MAY 2014) (E.O.
                       1 3495). Flow down required in accordance with paragraph (I) of FAR clause
                       52.222- 1 7.

                       (iv) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 1 1246).

                       (v) 52.222-35, Equal Opportunity for Veterans (JUL 2014) (38 U.S.C. 421 2).

                       (vi) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29
                       u.s.c. 793).
                       (vii) 52.222-37, Employment Reports on Veterans (JUL 201 4) (38 U.S.C. 421 2).

                       (viii) 52.222-40, Notification of Employee Rights Under the National Labor
                       Relations Act (DEC 201 0) (E.O. 1 3496). Flow down required in accordance
                       with paragraph (f) of FAR clause 52.222-40.

                       (ix) 52.222-41 , Service Contract Labor Standards (MAY 2014) (41 U.S.C.
                       chapter 67).

                       (x) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C.
                       7 104(g)).

                       _Alternate I (AUG 2007-) of 52.222-50 (22 U.S.C. 7 104(g)). _ _

                       (xi) 52.222-5 1 , Exemption from Application of the Service Contract Labor
                       Standards to Contracts for Maintenance, Calibration, or Repair of Certain
                       Equipment-Requirements (MAY 201 4) (41 U.S.C. chapter 67).

                       (xii) 52.222-53, Exemption from Application of the Service Contract Labor
                       Standards to Contracts for Certain Services-Requirements (MAY 2014) (41
                       U.S.C. chapter 67).

                       (xiii) 52.222-54, Employment Eligibility Verification (AUG 201 3).




                                                                                                       AR00460
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 129 of 372




                            (xiv) 52.225-26, Contractors Performing Private Security Functions Outside the
                            United States (JUL 2013) (Section 862, as amended, of the National Defense
                            Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

                            (xv) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations
                            (MAY 201 4) (42 U.S.C. 1 792). Flow down required in accordance with
                            paragraph (e) of FAR clause 52.226-6.

                            (xvi) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
                            (FEB 2006) (46 U.S.C. Appx. 1 24 l (b) and 10 U.S.C. 263 1). Flow down
                            required in accordance with paragraph (d) ofFAR clause 52.247-64.

                  (2) While not required, the contractor May include in its subcontracts for commercial
                  items a minimal number of additional clauses necessary to satisfy its contractual
                  obligations.

52.223-18 Encouraging Contractor Policies to Ban Text Messaging While Driving. (AUG 201 1)

52.232-40 Providing Accelerated Payments to Small Business Subcontractors. (DEC 2013)

52.252-2 Clauses Incorporated by Reference. (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if they were
given in full text. Upon request, the Contracting Officer will make their full text available. Also, the full
text of a clause may be accessed electronically at this/these address(es): http://www.acquisition.gov/far

1 452.201-70 AUTHORITIES AND DELEGATIONS (SEPT 201 1)

Authorities and Delegations (SEP 201 1 )

(a) The Contracting Officer i s the only individual authorized to enter into or terminate this contract, modify
any term or condition of this contract, waive any requirement of this contract, or accept nonconforming
work.

(b) The Contracting Officer will designate a Contracting

Officer's Representative (COR) at time of award. The COR will be responsible for technical monitoring of
the contractor's performance and deliveries. The COR will be appointed in writing, and a copy of the
appointment will be furnished to the Contractor. Changes to this delegation will be made by written
changes to the existing appointment or by issuance of a new appointment.

(c) The COR is not authorized to perform,-formally-or--

informally, any of the following actions:

( 1 ) Promise, award, agree to award, or execute any contract, contract modification, or notice of intent that
changes or may change this contract;

(2) Waive or agree to modification of the delivery schedule;

(3) Make any final decision on any contract matter subject to the Disputes Clause;




                                                                                                           AR00461
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 130 of 372




(4) Terminate, for any reason, the Contractor's right to

proceed;

(5) Obligate in any way, the payment of money by the Government.

(d) The Contractor shall comply with the written or oral

direction of the Contracting Officer or authorized representative(s) acting within the scope and authority of
the appointment memorandum.

The Contractor need not proceed with direction that it considers to have been issued without proper
authority. The Contractor shall notify the Contracting Officer in writing, with as much detail as possible,
when the COR has taken an action or has issued direction (written or oral) that the Contractor considers to
exceed the COR's appointment, within 3 days of the occurrence. Unless otherwise provided in this contract,
the Contractor assumes all costs, risks,

liabilities, and consequences of performing any work it is directed to perform that falls within any of the
categories defined in paragraph (c) prior to receipt of the Contracting Officer's response issued under
paragraph (e) of this clause.

(e) The Contracting Officer shall respond in writing within 30 days to any notice made under paragraph (d)
of this clause. A failure of the parties to agree upon the nature of a direction, or upon the contract action to
be taken with respect thereto, shall be subject to the provisions of the Disputes clause of this contract.

(f) The Contractor shall provide copies of all correspondence to the Contracting Officer and the COR.

(g) Any action(s) taken by the Contractor, in response to any direction given by any person acting on behalf
of the Government or any Government official other than the Contracting Officer or the COR acting within
his or her appointment, shall be at the Contractor's risk.

DOI ELECTRONIC INVOICING Electronic Invoicing and Payment Requirements - Invoice
Processing Platform (IPP) (April 2013)

Payment requests must be submitted electronically through the U. S. Department of the Treasury's Invoice
Processing Platform System (IPP).


"Payment request" means any request for contract financing payment or invoice payment by the Contractor.
To constitute a proper invoice, the payment request must comply with the

requirements-identified-in- the applicable Prompt Payment-clause included in the contract,-or-the clause- � -- - -
52.212-4 Contract Terms and Conditions - Commercial Items included in commercial item contracts. The
IPP website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice : THE VENDOR SHALL ATTACH A COPY OF THEIR REGULAR VENDOR INVOICE
UTILIZING THE ATTACHMENTS FEATURE ON THE LOWER RIGHT HAND CORNER OF THE
IPP INVOICING SCREEN TO SUBSTATINTATE THE REQUEST FOR PAYMENT. THE CO
RESERVES THE RIGHT TO REJECT THE REQUEST FOR PAYMENT UNTIL SUCH TIME AS THE
DOCUMENTATION IS PROVIDED.




                                                                                                           AR00462
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 131 of 372




The Contractor must use the IPP website to register, access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM will receive enrollment
instructions via email from the Federal Reserve Bank of Boston (FRBB) within 3 - 5 business days of the
contract award date. Contractor assistance with enrollment can be obtained by contacting the IPP
Production Helpdesk via email ippgroup@bos.frb.org or phone (866) 973-3 1 3 1 .


I f the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment,
the Contractor must submit a waiver request in writing to the Contracting Officer with its proposal or
quotation.



52.203-98 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements - Representations (DEVIATION 2015-02) (Feb 2015)
         (a) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further
Continuing Resolution Appropriations Act, 2015 (Pub. L. 1 13-235), Government agencies are not
permitted to use funds appropriated (or otherwise made available) under that or any other Act for contracts
with an entity that requires employees or subcontractors of such entity seeking to report fraud, waste, or
abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such
employees or subcontractors from lawfully reporting such waste, fraud, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.
         (b) The prohibition in paragraph (a) of this provision does not contravene requirements applicable
to Standard Form 3 12, Form 4414, or any other form issued by a Federal department or agency governing
the nondisclosure of classified information.
         (c) Representation. By submission of its offer, the Offeror represents that it does not require
employees or subcontractors of such entity seeking to report fraud, waste, or abuse to sign internal
confidentiality agreements or statement prohibiting or otherwise restricting such employees or
subcontractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law
enforcement representative of a Federal department or agency authorized to receive such information.

52.203-99 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements - Representations (DEVIATION 2015-02) (Feb 2015)
          (a) The Contractor shall not require employees or subcontractors seeking to report fraud, waste, or
abuse to sign or comply with internal confidentiality agreements or statements prohibiting or otherwise
restricting such employees or subcontractors from lawfully reporting such waste, fraud, or abuse to a
designated investigative or law enforcement representative of a Federal department or agency authorized to
receive such information.
          (b) The contractor shall notify employees that the prohibitions and restrictions of any internal
confidentiality agreements covered by this clause are no longer in effect.
          (c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to
Standard Form 3 12, Form 4414, or any other form issued by a Federal department or agency governing the
nondisclosure of _c]assified_information.� _ _ _
          (d)(l ) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further
Continuing Resolution Appropriations Act, 201 5 (Pub. L. 1 13-235), use of funds appropriated (or
otherwise made available) under that or any other Act may be prohibited, if the Government determines
that the Contractor is not in compliance with the provisions of this clause.
          (2) The Government may seek any available remedies in the event the contractor fails to comply
with the provisions of this clause.




                                                                                                        AR00463
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 132 of 372

   GeoSpatial Experts
   12000 N Washington St.
                                                                                                                  Invoice
   #385                                                                                                  Date        Invoice #
   Thornton, CO 80241
                                                                                                     8/20/2015         7912



        Bill To                                                              Ship To
      BLM-UT Utah State Office                                         BLM-UT Utah State Office
      440 West 200 South, Suite 500                                    440 West 200 South, Suite 500
      Salt Lake City, UT 84101                                         Salt Lake City, UT 84101




         P.O. Number                   Terms            Due Date         Ship                      Camera Serial #

         L15PX01186                Due on receipt       8/20/2015     8/20/2015

     Item Code                            Description                             Qty         Unit Price USD       Amount USD
GSE-2810               Ricoh G800SE w/GPS, 8GB SDHC, Pelican                              3            1,399.00        4,197.00
                       case, extra battery

                       Ricoh G800SE Serial Numbers: XQ03100197,
                       XQ03100198, XQ03100199



                       FedEx Package 1 Tracking #: 174982215012747




                                                                                        Subtotal                   USD 4,197.00
Accounts not paid within terms are subject to a 1% monthly finance charge.
                                                                                        Sales Tax                     USD 0.00

                                                                                        Total USD                  USD 4,197.00

                                                                                        Balance Due                USD 4,197.00

        Phone #               Fax #                                                           Web Site

      303.255.2908         303.362.7129                                           http://www.GeoSpatialExperts.com
                                                                                                                  AR00464
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 133 of 372
                                                                FINAL


                                  2015 BURNING MAN - TRAVEL PER PERSON
     Travel Expenses include (Not all personnel have each item): Airfare, Lodging, Per Diem and Travel Incidentals, and Rental Car

        LAST NAME              AMOUNT             DATE                                 TRIP PURPOSE
     ALBRIGHT              $        303.37      Sept 2015      Travel to and from event
     ALLEN                 $        123.25      Sept 2015      Travel to and from event
     ANDRES                $        188.00      Sept 2015      Travel to and from event
     ARRIES                $        492.29      Sept 2015      Travel to and from event
     BLACK                 $      2,157.89      Sept 2015      Travel to and from event
     BLEVINS               $        416.72      Sept 2015      Travel to and from event
     BOIK                  $        161.25      Sept 2015      Travel to and from event
     BOXX                  $        278.25      Sept 2015      Travel to and from event
     BRASINGTON            $        302.75      Sept 2015      Travel to and from event
     BRISCOE               $         94.75      Sept 2015      Travel to and from event
     BROWN                 $        136.25      Sept 2015      Travel to and from event
     BRUNK                 $        509.10      Sept 2015      Travel to and from event
     BUCHANAN              $        157.59      Sept 2015      Travel to and from event
     BULKLEY               $        369.39      Sept 2015      Travel to and from event
     CAFFEY                $        116.50      Sept 2015      Travel to and from event
     CARPENTER             $        400.50      Sept 2015      Travel to and from event
     CARTER JR             $        515.25      Sept 2015      Travel to and from event
     CAUDILL               $        177.00      Sept 2015      Travel to and from event
     CHODOROWSKI           $        536.70      Sept 2015      Travel to and from event
     CLARK                 $        310.75      Sept 2015      Travel to and from event
     CULVER                $        106.00      Sept 2015      Travel to and from event
     CURTIS                $        159.50      Sept 2015      Travel to and from event
     DELANEY               $        196.00      Sept 2015      Travel to and from event
     ELTON                 $        111.50      Sept 2015      Travel to and from event
     ENTRICAN              $        375.00      Sept 2015      Travel to and from event
     EVENSON               $        108.00      Sept 2015      Travel to and from event
     FINCH                 $        141.50      Sept 2015      Travel to and from event
     FONKEN                $        314.25      Sept 2015      Travel to and from event
     FRANZOY               $        564.83      Sept 2015      Travel to and from event
     FUSELIER              $        131.25      Sept 2015      Travel to and from event
     GRIMES                $        363.00      Sept 2015      Travel to and from event
     HARNESS               $        784.03      Sept 2015      Travel to and from event
     HAUCK                 $        111.50      Sept 2015      Travel to and from event
     HONE                  $        161.25      Sept 2015      Travel to and from event
     HOWELL                $        370.55      Sept 2015      Travel to and from event
     HUSTON                $        751.75      Sept 2015      Travel to and from event
     JENSEN                $        264.50      July 2015      Tabletop ICS/UC Meeting
                           $        463.49      Sept 2015      Travel to and from event
     JOHNSON, M            $        804.71      July 2015      Tabletop ICS/UC Meeting
                           $      1,056.25      Sept 2015      Travel to and from event
     JOHNSON, T            $        151.50      Sept 2015      Travel to and from event
     JONES                 $        223.75      Sept 2015      Travel to and from event
     KEEFER                $        123.25      Sept 2015      Travel to and from event
     KIRKHAM               $        136.25      Sept 2015      Travel to and from event


Jan 2016                                                                                                         AR00529
                                                                                                           Prepared by Sandberg, Cassie
                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 134 of 372
                                                   FINAL


       LAST NAME          AMOUNT        DATE                           TRIP PURPOSE
     LASHER           $      330.70   Sept 2015    Travel to and from event
     LAZZARO          $    2,636.14   Sept 2015    Travel to and from event
     LIND             $      131.25   Sept 2015    Travel to and from event
     LLOYD, K         $      358.71   Sept 2015    Travel to and from event
     LLOYD, R         $      276.25   July 2015    Tabletop ICS/UC Meeting
                      $      222.25   Sept 2015    Travel to and from event
     LOFTIN           $      116.50   Sept 2015    Travel to and from event
     LOVE             $      788.98   April 2015   Meeting with BRC in CA
                      $    3,201.28   April 2015   BLM Executive Managers, Internal/External Partners Mtg.
                      $    1,052.30   May 2015     BLM/BRC Ops Plan Protocol Meeting
                      $    1,139.45   July 2015    LE Integration/Operation Meeting
                      $      485.51   Sept 2015    Travel to and from event
     MACK             $       84.75   Sept 2015    Travel to and from event
     MARQUEZ          $      207.25   Sept 2015    Travel to and from event
     MARSOOBIAN       $      605.67   Sept 2015    Travel to and from event
     MATTHEWS         $      166.25   Sept 2015    Travel to and from event
     MAURER           $       74.75   Sept 2015    Travel to and from event
     MCGRATH          $      184.50   Sept 2015    Travel to and from event
     MILLER           $      649.32   Sept 2015    Travel to and from event
     MITSUYASU        $      131.25   Sept 2015    Travel to and from event
     MOE              $      277.97   Sept 2015    Travel to and from event
     MONTOYA          $      448.77   Sept 2015    Travel to and from event
     MOORE            $    1,209.47   May 2015     BLM/BRC Ops Plan Protocol Meeting
                      $    1,243.57   July 2015    Tabletop ICS/UC Meeting / Planning
                      $    1,711.27   July 2015    LE Integration/Operation Meeting
                      $      552.91   Sept 2015    Travel to and from event
     MORGAN           $      361.98   Sept 2015    Travel to and from event
     NARDINGER        $      512.16   Sept 2015    Travel to and from event
     NICHOLS          $      507.53   Sept 2015    Travel to and from event
     OELRICH          $      302.46   Sept 2015    Tabletop ICS/UC Meeting / Planning
                      $      807.15   Sept 2015    Travel to and from event
     OPER             $      156.25   Sept 2015    Travel to and from event
     PARR             $      178.50   July 2015    Tabletop ICS/UC Meeting
     PIRTLE           $    1,379.12   Sept 2015    Travel to and from event
     PRESLEY          $      323.03   Sept 2015    Travel to and from event
     RAMIREZ          $      448.77   Sept 2015    Travel to and from event
     RAMOS            $    3,269.31   April 2015   BLM Executive Managers, Internal/External Partners Mtg.
                      $    1,204.41   July 2015    SOW discussion with BRC
                      $    1,362.97   July 2015    LE Integration/Operation Meeting
                      $      891.73   Sept 2015    Travel to and from event
     RICE             $      229.00   Sept 2015    Travel to and from event
     ROMERO           $      470.77   Sept 2015    Travel to and from event
     ROOP             $    1,076.30   July 2015    Tabletop ICS/UC Meeting
                      $      141.50   Sept 2015    Travel to and from event
     ROREX            $       69.75   Sept 2015    Travel to and from event
     RUSSELL          $      392.38   Sept 2015    Travel to and from event
     SANDBERG         $    3,269.31   April 2015   BLM Executive Managers, Internal/External Partners Mtg.


Jan 2016                                                                                     AR00530
                                                                                       Prepared by Sandberg, Cassie
                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 135 of 372
                                                FINAL


       LAST NAME        AMOUNT       DATE                          TRIP PURPOSE
                      $  1,362.97   July 2015   LE Integration/Operation Meeting
                      $    878.37   Sept 2015   Travel to and from event
     SCHUTZBERGER     $    384.36   Sept 2015   Travel to and from event
     SCHWIRIAN        $  1,335.41   Sept 2015   Travel to and from event
     SEIDLITZ         $    142.25   May 2015    BLM/BRC Ops Plan Protocol Meeting
     SHARKEY          $    116.50   Sept 2015   Travel to and from event
     SHILAIKIS        $    370.50   Sept 2015   Travel to and from event
     SONES            $    274.00   Sept 2015   Travel to and from event
     STEENHOVEN       $     97.25   Sept 2015   Travel to and from event
     STOLTS           $    146.50   Sept 2015   Travel to and from event
     STORLA           $    191.75   Sept 2015   Travel to and from event
     STOVER           $    893.25   Sept 2015   Travel to and from event
                      $  1,108.10   May 2015    BLM/BRC Ops Plan Protocol Meeting
                      $  1,173.71   July 2015   Tabletop ICS/UC Meeting / Planning
     SULLIVAN         $    315.50   July 2015   Tabletop ICS/UC Meeting
                      $    592.50   Sept 2015   Travel to and from event
     SWANSON          $    431.21   Sept 2015   Travel to and from event
     TEA              $    212.25   Sept 2015   Travel to and from event
     TEMPLETON        $    656.04   Sept 2015   Travel to and from event
     TITUS            $    364.55   July 2015   Tabletop ICS/UC Meeting
                      $    281.00   Sept 2015   Travel to and from event
     TUMA             $    176.50   Sept 2015   Travel to and from event
     VERMEYS          $    182.25   Sept 2015   Travel to and from event
     WAGGONER         $    436.56   Sept 2015   Travel to and from event
     WEISEND          $    563.56   Sept 2015   Travel to and from event
     WELTY            $    166.25   Sept 2015   Travel to and from event
     WHITEHEAD        $    727.25   Sept 2015   Travel to and from event
     WILLIAMS         $    522.00   Sept 2015   Travel to and from event
     WORTHINGTON      $    112.25   Sept 2015   Travel to and from event
     WOYCHOWSKI       $    278.25   Sept 2015   Travel to and from event
     YACUBIC          $     84.50   Sept 2015   Travel to and from event
     YOUNG            $  1,200.84   Sept 2015   Travel to and from event
      TOTAL           $ 67,140.74




Jan 2016                                                                                   AR00531
                                                                                     Prepared by Sandberg, Cassie
           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 136 of 372
                                              FINAL


                     2015 BURNING MAN - VEHICLE UTILIZATION
               Plate                                   Plate
              Number     Utilization Amount           Number     Utilization Amount
              (Last 3     (Costs/mile only)           (Last 3     (Costs/mile only)
               digits)                                 digits)
                616      $           308.55             730      $         1,159.20
                686      $           142.41             731      $         1,310.06
                951      $           230.04             808      $         1,212.33
                061      $           637.65             809      $           587.19
                942      $           771.90             858      $         1,013.24
                150      $         1,161.00             075      $           977.73
                469      $         1,240.00             27R      $           113.72
                473      $         1,366.48             43N      $           620.90
                743      $           335.94           TOTAL      $        48,182.58
                786      $           985.80
                805      $         1,055.86
                890      $         1,575.49
                989      $         1,491.00
                020      $           959.76
                175      $         1,468.91
                290      $           796.71
                445      $           880.75
                502      $         1,835.30
                508      $         1,926.48
                541      $         1,599.04
                892      $         1,223.97
                971      $           562.98
                976      $         1,455.30
                109      $           544.98
                110      $           690.69
                130      $           532.63
                235      $           820.26
                286      $         1,325.56
                287      $           408.87
                314      $         1,962.30
                320      $           353.43
                455      $         1,403.17
                499      $           413.91
                532      $         1,090.05
                538      $         1,501.36
                576      $           301.40
                609      $         2,106.72
                647      $           554.40
                650      $           514.80
                677      $         1,168.70
                678      $         1,483.66


Jan 2016                                                                     PreparedAR00532
                                                                                      by Cassie Sandberg
           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 137 of 372
                                           FINAL


               2015 BURNING MAN - MISC. SUPPLIES AND EQUIPMENT
 RECEIPT
    #
           VENDOR                    AMOUNT        DESCRIPTION
                                                   Secure Ethernet tunnel for CJ network
    1      DATA COMM FOR BUSINESS    $ 2,999.00
                                                   connection
    2      VENUS COMMUNICATIONS L    $ 2,880.56    Radio Equipment
    3      CC 1069 BARRIE MINNITTE   $ 2,496.00    High Rock Rental House
           RADIO CACHE                             Refurbishment cost for the use of borrowed
   N/A                               $ 1,907.66
           REFURBISHMENT COST                      radios from Bureau Radio Cache (no receipt)
    4      RADIOMATE CORP            $ 1,843.15    Radio Equipment
    5      B&H PHOTO, 800-606-696    $ 1,782.25    Backup battery
           GOVERNMENT PRINTING
   N/A                               $ 1,590.00    Federal Register Printing (no receipt)
           OFFICE
    6      AMAZON.COM                $ 1,499.70    Radio Supplies - Pelican Cases
   N/A     FEDEX 96036555            $ 1,483.27    Shipment of Equipment to Gerlach (no receipt)
    7      MARRIOTT CITY CENTER S    $ 1,464.00    Conference Room Rental for Planning Meeting
    8      GMS TACTICAL              $ 1,198.00    Shemaghs for federal personnel
                                                   Hand Sanitizer, Lotion, & Sunblock for federal
    9      MINIMUS.BIZ               $ 1,086.00
                                                   personnel
    10     SIRCHIE FINGER PRINT L    $ 1,082.50    Drug testing kits
    11     WWWGLOWSOURCECOM           $ 756.69     Glow necklaces for personnel safety
    12     AMAZON.COM                 $ 749.85     Radio Supplies - Pelican Cases
    13     MAGNUM ELECTRONICS         $ 710.39     Motorola accessories
    14     RADIOMATE CORP             $ 672.10     Headsets for dispatchers
    15     POWERWERX/BULK WIRE        $ 652.68     Radio Equipment
                                                   Hand Sanitizer for HQ Trailers and federal
    16     ASEPTIC CONTROL PRODUC     $ 565.94
                                                   personnel
    17     MIDLAND RADIO CORP         $ 550.00     Key loader cable
    18     CASE CLUB                  $ 516.48     Pelican case for satellite trackers
    19     QI *SOAP.COM               $ 412.72     Hand wipes for federal personnel
                                                   Miscellaneous Hardware, signs, etc. for HQ and
    20     THE HOME DEPOT 3310        $ 386.84
                                                   Dispatch
    21     EVIDENT INC                $ 373.00     Evidence bags
    22     U-HAUL MOVING & STORAG     $ 272.70     Transporting equipment to HQ
    23     SCHEELS RENO SPARKS        $ 269.29     Radio storage case
    24     AMAZON.COM                 $ 249.95     Radio Supplies - Pelican Cases
    25     SPORTSMANS WAREHOUSE 1     $ 204.66     Radio storage case
    26     LOWES #00321*              $ 200.49     Supplies needed for Medical trailer at HQ
    27     U-HAUL MOVING & STORAG     $ 139.88     Transporting equipment to HQ
    28     UHI*U-HAULMAIN STREET      $ 133.80     Transporting equipment to HQ
    29     AMAZON MKTPLACE PMTS       $ 131.32     Radio earpieces
    30     AMAZON MKTPLACE PMTS       $ 123.31     Radio Equipment - Earpieces
    31     U-HAUL MOVING & STORAG     $ 119.00     Transporting equipment to HQ
    32     SIRCHIE FINGER PRINT L     $ 114.17     Drug testing kits
    33     MINIMUS.BIZ                $ 107.00     Lotion for federal personnel
    34     AMAZON MKTPLACE PMTS        $ 96.25     Radio earpieces
    35     TESSCO, INC                 $ 88.65     Radio cables


Jan 2016                                                                                AR00466
                                                                           Prepared by Cassie Sandberg
           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 138 of 372
                                          FINAL

 RECEIPT
    #
           VENDOR                    AMOUNT       DESCRIPTION
    36     PMT*BATTERIES              $ 73.89     Lithium batteries
    37     WEST MARINE 1219           $ 68.92     RV Tank Treatment for lodging trailer
    38     THE HOME DEPOT 3313        $ 65.43     Rubber hose caps
    39     AMAZON MKTPLACE PMTS       $ 64.90     Radio earpieces
    40     REI 67 RENO                $ 56.01     Medical supplies
                                                  Convenience check fee for High Rock Rental
   N/A     CONVENIENCE CHECK FEE      $ 47.42
                                                  house (no receipt)
    41     REI 67 RENO                 $ 46.27    Medical supplies
    42     AMAZON MKTPLACE PMTS        $ 41.26    Radio earpieces
    43     AMAZON MKTPLACE PMTS        $ 25.00    Label tape for radios
    44     AMAZON MKTPLACE PMTS        $ 19.47    Radio Equipment - Earpieces
                  TOTAL             $ 32,417.82




Jan 2016                                                                              AR00467
                                                                         Prepared by Cassie Sandberg
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 139 of 372




                                                                AR00468
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 140 of 372




                                                                AR00469
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 141 of 372




                                                                AR00470
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 142 of 372




                                                                AR00471
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 143 of 372




                                                                AR00472
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 144 of 372




                                                                AR00473
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 145 of 372




                                                                AR00474
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 146 of 372




                                                                AR00475
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 147 of 372




                                                                AR00476
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 148 of 372




                                                                AR00477
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 149 of 372




                                                                AR00478
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 150 of 372




                                                                AR00479
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 151 of 372




                                                                AR00480
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 152 of 372




                                                                AR00481
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 153 of 372




                                                                AR00482
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 154 of 372




                                                                AR00483
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 155 of 372




                                                                AR00484
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 156 of 372




                                                                AR00485
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 157 of 372




                                                                AR00486
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 158 of 372




                                                                AR00487
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 159 of 372




                                                                AR00488
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 160 of 372




                                                                AR00489
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 161 of 372




                                                                AR00490
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 162 of 372




                                                                AR00491
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 163 of 372




                                                                AR00492
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 164 of 372




                                                                AR00493
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 165 of 372




                                                                AR00494
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 166 of 372




                                                                AR00495
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 167 of 372




                                                                AR00496
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 168 of 372




                                                                AR00497
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 169 of 372




                                                                AR00498
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 170 of 372




                                                                AR00499
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 171 of 372




                                                                AR00500
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 172 of 372




                                                                AR00501
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 173 of 372




                                                                AR00502
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 174 of 372




                                                                AR00503
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 175 of 372




                                                                AR00504
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 176 of 372




                                                                AR00505
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 177 of 372




                                                                AR00506
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 178 of 372




                                                                AR00507
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 179 of 372




                                                                AR00508
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 180 of 372




                                                                AR00509
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 181 of 372




                                                                AR00510
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 182 of 372




                                                                AR00511
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 183 of 372




                                                                AR00512
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 184 of 372




                                                                AR00513
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 185 of 372




                                                                AR00514
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 186 of 372




                                                                AR00515
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 187 of 372




                                                                AR00516
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 188 of 372




                                                                AR00517
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 189 of 372




                                                                AR00518
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 190 of 372




                                                                AR00519
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 191 of 372




                                                                AR00520
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 192 of 372




                                                                AR00521
           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 193 of 372




                                  United States Department of the Interior
                                  BUREAU OF LAND MANAGEMENT
                                          Black Rock Field Office
                                    5100 East Winnemucca Boulevard
                                       Winnemucca, Nevada 89445
                                Phone: (775) 623-1500 Fax: (775) 623-1503
                                         Email: wfoweb@blm.gov
                                   www.blm.gov/nv/st/en/fo/wfo.html

In Reply Refer To:
LLNVW03500-16-01
2930 (NV030.12)

CERTIFIED MAIL 7013 1710 0000 0882 9559
RETURN RECEIPT REQUESTED
Charlie Dolman
Event Operations Director                                               Burning Man 2016 Event
Black Rock City, LLC                                                    Special Recreation Permit
660 Alabama St.
San Francisco, CA. 94110-2008                                                   1/31/2017

                                               DECISION

Dear Mr. Dolman:

INTRODUCTION

On July 29, 2016, the Bureau of Land Management (BLM) and Black Rock City, LLC (BRC) entered into a
Cost Recovery Agreement (CRA) for the Burning Man 2016 event. That CRA included an estimate for the
BLM's cost to process and administer the Special Recreation Permit (SRP) for the Burning Man 2016 event.
The original CRA Phase 1 was in the amount of$184,224 and Phase 2 was in the amount of $2,015,735 for a
grand total of $2,199,959 for the 2016 event.

The BLM makes every attempt to develop a CRA cost estimate that foreshadows all direct and indirect costs,
as accurately as possible, projected expenses for planning, issuing and administering the Burning Man SRP.

DECISION

The BLM's actual direct and indirect costs for the Burning Man 2016 event total $2,166,127.41. The
attached documents provide a detailed breakdown of all actual direct and indirect co ts. To date the BLM has
received all payments for the CRA, for a total of$2,199,959.

Based on those actual costs and the estimate already paid by BRC, the BLM has identified BRC is owed a
refund of $33,831.59.


20 I 6 BM Close Out D.:ci ion                                                                          Page I




                                                                                                AR00786
          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 194 of 372




RATIONALE

The Federal Land Policy and Management Act (FLPMA) section 304(b) provides that the Secretary of the
Interior is authorized to require a deposit of payments intended to reimburse the United States for costs
incurred in processing and administering applications for use of the public lands, 43 U.S.C. § l 734(b).

The BLM's SRP regulations state that the BLM may refund any cost recovery overpayments, 43 C.F.R. §
2932.33(a). Further, the BLM's Recreation Permit Administration Handbook (H-2930-1) directs the BLM to
refund to the applicant the remaining balance in a cost recovery account at the end of the project.

The 2016 CRA and the 2016 actuals totals justify the refund amount BRC will receive.

AUTHORITY:
The statutory authorities underlying the regulations in this part are FLPMA, 43 U.S.C. 1701 et seq., and the
Federal Land Recreation Enhancement Act (REA), 16 U.S.C. 6801 et seq.

a)       FLPMA contains the BLM's general land use management authority over the public lands, and
         establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. 1701(a)(8)).
         Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through permits or other
         instruments the use of the public lands, which includes commercial recreation use. Section 303 of
         FLPMA authorizes the BLM to promulgate and enforce regulations, and establishes the penalties for
         violations of the regulations.
b)       REA authorizes the BLM to collect fees for recreational use in areas meeting certain criteria (16
         U.S.C. 6802(f) and (g) (2)), and to issue special recreation permits for group activities and recreation
         events (16 U.S.C. 6802(h).

43 C.F.R. § 2932.33(a), Overpayments. For multi-year commercial permits, if your actual fees due are less
than the estimated fees you paid in advance, BLM will credit overpayments to the following year or season.
For other permits, BLM will give you the option whether to receive refunds or credit overpayments to future
permits, less processing costs.

APPEAL PROVISIONS
A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43 C.F.R. § 4.411 and
must file in the office of the officer who made the decision (not the board), in writing to William Mack, Field
Manager, Black Rock Field Office, 5100 East Winnemucca Boulevard, Winnemucca, Nevada 89445. A
person served with the decision being appealed must transmit the notice of appeal in time to be filed in the
office where it is required to be filed within thirty (30) days after the date of service.

The notice of appeal must give the serial number or other identification of the case and may include a
statement of reasons for the appeal, a statement of standing if required by § 4.412(b), and any arguments the
appellant wishes to make. Attached Form 1842-1 provides additional information regarding filing an appeal.

No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed after the grace
period provided in §4.401(a), the notice of appeal will not be considered and the case will be closed by the
officer from whose decision the appeal is taken. If the appeal is filed during the grace period provided in
§4.40l(a) and the delay in filing is not waived, as provided in that section, the notice of appeal will not be
considered and the appeal will be dismissed by the Board.


2016 BM Close Out Decision                                                                                  Page2




                                                                                                      AR00787
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 195 of 372




The appellant shall serve a copy of the notice of appeal and any statements of reason, written arguments, or
briefs under §4.413 on each adverse party named in the decision from which the appeal is taken and on the
Office of the Solicitor, Pacific Southwest Regional Solicitor, U.S. Department of the futerior, 2800 Cottage
Way, Room E-1712, Sacramento, California 95825-1890.

Service must be accompanied by personally serving a copy to the party or by sending the document by
registered or certified mail, return receipt requested, to the address of record in the bureau, no later than 15
days after filing the document.

In addition, within thirty (30) days of receipt of this decision you have the right to file a petition for a stay
together with your appeal in accordance with the regulations at 43 C.F.R. § 4.21. The petition must be served
upon the same parties specified above.

Pursuant to 43 C.F.R. § 4.21(b), a petition for stay, if filed, must show sufficient justification based on the
following standards:

          1)   The relative harm to the parties if the stay is granted or denied;
          2)   The likelihood of the appellant's success on the merits;
          3)   The likelihood of immediate and irreparable harm if the stay is not granted; and,
          4)   Whether the public interest favors granting the stay.

43 C.F.R. § 4.21(b)(2) provides that the appellant requesting a stay bears the burden of proof to demonstrate
that a stay should be granted.

If you have any questions on this decision please contact Michael Vermeys, BLM Burning Man Project
Manager at 775-623-1582.




                                                             M�� t�
                                                            Sincerely



                                                            Mark E. Hall
                                                            Acting Field Manager
                                                            Black Rock Field Office


Enclosures
Attachment 1 - Cost Recovery Closeout Summary
Attachment 2 -Project Labor Log
Attachment 3 -- BLM Contracts
Attachment 4 - Travel Expenses
Attachment 5 -Vehicle Utilization Expenses
Attachment 6 - Miscellaneous Supplies and Equipment




2016 BM Close Out Decision                                                                                 Page 3



                                                                                                    AR00788
                                          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 196 of 372


FINAL
                                       2016 BURNING MAN EVENT COST RECOVERY CLOSE OUT SUMMARY (ATT #1)
                     ITEM                          Estimated Costs   Actual Costs (per    Balance Due               Description/Comment             Detail Located On:
                                                   (per CRA EST.)    FBMS Reports)
LABOR                                              $ 1,366,632.00    $ 1,419,657.02       -$ 53,025.02                                          Labor Report
                                     BLM Labor                          ($1,381,718.17)
                            Forest Service Labor                         ($37,938.85)                    Via IAA Contract                       Contracts
                                      HHS Labor $ 20,000.00                  $0.00        $ 20,000.00    Via IAA Contract, HHS didn't invoice   Contracts
SUPPORT CONTRACTS
Microwave/Internet                                 $ 130,000.00      $ 128,800.00          $ 1,200.00
                                         Lyman                           ($106,300.00)                                                          Contracts
                                     High Desert                          ($22,500.00)                                                          Contracts
Communications
       Satellite Tracking (Alvarez & Associates) $ 56,500.00         $ 55,435.15           $ 1,064.85                                           Contracts
       CAD Server Licensing (SHI International) $ 13,000.00          $ 7,060.72            $ 5,939.28                                           Contracts
JOC
     Medical Modular Building Rental (ModSpace)    $ 6,000.00        $ 5,401.94             $ 598.06                                            Contracts
TRAVEL                                             $ 95,000.00       $ 40,727.89          $ 54,272.11                                           Travel Report
VEHICLE UTILIZATION                                $ 50,000.00       $ 49,480.52            $ 519.48                                            Vehicle Utilization Report
MISC SUPPLIES AND EQUIPMENT PURCHASE               $ 50,000.00       $ 53,613.35          -$ 3,613.35

                        Miscellaneous Purchases                           ($31,637.35)                   Purchased via Credit Card or Check     Credit Card Receipts
                       Midland Radio Accessories                          ($21,976.00)                   Purchased via contract                 Contracts
DIRECT COST TOTAL                                  $ 1,787,132.00    $ 1,760,176.59       $ 26,955.41
INDIRECT COST TOTAL (RATE 23.1%)                   $ 412,827.00      $ 405,950.82          $ 6,876.18
                 TOTAL                             $ 2,199,959.00    $ 2,166,127.41       $ 33,831.59




                                                                                                                                                       AR00720
                                                                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 197 of 372
                                                                                               UNITED STATES DEPARTMENT OF INTERIOR                                                                                                        Functional Area / WBS
                                                                                                   BUREAU OF LAND MANAGEMENT                                                                                                                   L51050000 /
                                                                                                                                                                                                                                               LVRCF1604630

                                                                                                                      2016 BURNING MAN EVENT COST RECOVERY PROJECT LOG (ATT # 2)




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                 PAY                                                                                                                                                      TOTAL
DATE                                                                                      LAST NAME         YEAR ROUND TITLE              PROJECT COMPONENT / TITLE                                 DESCRIPTION OF WORK                                  TOTAL AMT
                                                                                PERIOD                                                                                                                                                    HOURS


                                                                                                                                                                                   City Patrol function officer, works patrol in the
                                                                                                                                                                                   city/closure area to enforce federal laws, CFR
8/21/16-                                                                        201619-                                                  City Patrol, K9 Handler           Swing
                                               X                                          ALBRIGHT     CA Field Staff Ranger, K9 Handler                                           regulations, CO restrictions, permit stipulations.     177.00          $12,055.72
9/17/16                                                                         201620                                                                   Shift
                                                                                                                                                                                   Additional duties of K9 Handler

                                                                                                                                                                                   NCIC TAC function officer, works with NV DPS
                                                                                                                                            NCIC TAC, Pre & Post Event
                                                                                                                                                                                   for on playa NCIC program.
8/7/16-                                                                         201618-                                                       Investigations (Integrated
                                  X            X      X                                     ALLEN        OLES Region 3 Special Agent                                               Integrated Investigations function officer, works      171.00          $13,684.08
9/17/16                                                                         201620                                                       Investigations) Main Event,
                                                                                                                                                                                   for Pershing County Sheriffs to assist in
                                                                                                                                                      Night Shift
                                                                                                                                                                                   investigations of state violations
                                                                                                                                                                                   City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                            city/closure area to enforce federal laws, CFR
                                               X                                           ANDRES           UT Field Staff Ranger               City Patrol, Night Shift                                                                  155.75          $10,875.62
9/17/16                                                                         201620                                                                                             regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Patrol Investigative Support function officer,
8/21/16-                                                                        201619-                                                   Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                           ANDREWS           OLES Region 1 ASAC                                                                                                           136.00          $12,078.68
9/17/16                                                                         201620                                                          Support), Swing Shift         patrol cases that require follow-up investigation

                                                                                                                                                                              Integrated Investigations function officer, works
8/21/16-                                                                        201619-                                                        Investigations (Integrated
                                               X                                           BARNES        OLES Region 3 Special Agent                                          for Pershing County Sheriffs to assist in                   135.00          $12,404.74
9/17/16                                                                         201620                                                        Investigations), Swing Shift
                                                                                                                                                                              investigations of state violations
                                                                                                                                                                              Patrol Investigative Support function officer,
8/21/16-                                                                        201619-                                                   Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                           BARRIOS           OLES Region 1 SAC                                                                                                            120.00          $13,370.07
9/17/16                                                                         201620                                                          Support), Swing Shift         patrol cases that require follow-up investigation

                                                                                                                                                                                   Communications function, supervisor of
8/7/16-                                                                         201618-                    NV Supervisory Telecomm
                        X         X            X      X                                     BLACK                                            Event Comm Lead, Day Shift            radio/dispatch communications network program          366.00          $22,688.41
9/17/16                                                                         201620                            Specialist
                                                                                                                                                                                   City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                            city/closure area to enforce federal laws, CFR
                                               X                                           BLEVINS          NM Field Staff Ranger               City Patrol, Night Shift                                                                  173.00          $12,007.74
9/17/16                                                                         201620                                                                                             regulations, CO restrictions, permit stipulations

                                                                                                                                                                                   Patrol Chief function officer, supervises all patrol
8/21/16-                                                                        201619-
                                               X                                             BOIK      OLES Region 3 State Chief Ranger       LE Patrol Chief, Day Shift           operations during their assigned shift                 226.50          $21,728.38
9/17/16                                                                         201620

                                                                                                                                                                               City Patrol function officer, works patrol in the
                                                                                                                                          City Patrol, Pre Event - Night Shift city/closure area to enforce federal laws, CFR
8/21/16-                                                                        201619-
                                  X            X                                            BOLES        CA Patrol Ranger, K9 Handler       / Main Event - Swing Shift, K9     regulations, CO restrictions, permit stipulations.         216.50          $13,432.22
9/17/16                                                                         201620
                                                                                                                                                        Handler                Additional duties of K9 Handler

                                                                                                                                                                                   City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                            city/closure area to enforce federal laws, CFR
                                               X                                            BOONE           NM Field Staff Ranger               City Patrol, Night Shift                                                                  179.00          $10,602.69
9/17/16                                                                         201620                                                                                             regulations, CO restrictions, permit stipulations

                                                                                                                                                                                   City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                            city/closure area to enforce federal laws, CFR
                                  X            X                                            BOXX               CA Patrol Ranger                 City Patrol, Day Shift                                                                    216.00           $9,685.25
9/17/16                                                                         201620                                                                                             regulations, CO restrictions, permit stipulations

                                                                                                                                                                                   City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                            city/closure area to enforce federal laws, CFR
                                               X                                          BRASINGTON          AZ District Ranger                City Patrol, Day Shift                                                                    159.00          $15,034.75
9/17/16                                                                         201620                                                                                             regulations, CO restrictions, permit stipulations



                                                                                                                                                                                                                                                   AR00713
                                                                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 198 of 372




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                 PAY                                                                                                                                                 TOTAL
DATE                                                                                      LAST NAME         YEAR ROUND TITLE              PROJECT COMPONENT / TITLE                            DESCRIPTION OF WORK                               TOTAL AMT
                                                                                PERIOD                                                                                                                                               HOURS


                                                                                                                                                                              Logistics support function specialist, provides
8/21/16-                                                                        201619-
                                               X                                           BRIDGES             OR Park Ranger                    Logistics, Night Shift       logistical needs to JOC facility, Sub-station and to   181.50       $4,562.57
9/17/16                                                                         201620
                                                                                                                                                                              detailers
                                                                                                                                                                              LE Planner of event operations; Supervisor of LE
1/24/16-                                                                        201604-
           X                      X            X      X            X                       BRISCOE          NV Zone 1 Supervisor                 LE Operations Chief          program during event operations                        517.50       $42,894.59
9/17/16                                                                         201620
                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                          BUCHANAN            ID District Ranger               City Patrol, Swing Shift                                                              146.00       $12,246.34
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations

6/12/16-                                                                                                                                                                      NEPA support authorizating the SRP
           X                                                                    201614     CADIGAN       NV/BRFO Wildlife Biologist                NEPA Planning                                                                      1.00         $47.90
6/25/16
                                                                                                                                                                          City Patrol function officer, works patrol in the
                                                                                                                                                                          city/closure area to enforce federal laws, CFR
8/7/16-                                                                         201618-
                                  X            X      X                                   CARPENTER    NM Resident Ranger, K9 Handler City Patrol, K9 Handler Night Shift regulations, CO restrictions, permit stipulations.         280.00       $20,169.84
9/17/16                                                                         201620
                                                                                                                                                                          Additional duties of K9 Handler

                                                                                                                                                                              Communications function specialist, works on
8/7/16-                                                                         201618-
                                  X            X      X                                     CARTER              CA CommTech                     Comm Tech, Day Shift          radio/dispatch communications network                  298.00       $20,514.11
9/17/16                                                                         201620

                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                           CHAIDEZ                CA Ranger                     City Patrol, Day Shift                                                               139.00       $9,973.26
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                            CULVER          NV Field Staff Ranger               City Patrol, Night Shift                                                             146.00       $10,291.93
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X      X                                   CUNNINGHAM        CO Field Staff Ranger              City Patrol, Night Shift                                                              213.00       $16,379.89
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Patrol Investigative Support function officer,
8/21/16-                                                                        201619-                                                   Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                            CURRY        OLES Region 2 Special Agent                                                                                                 115.00       $10,457.05
9/17/16                                                                         201620                                                           Support), Night Shift        patrol cases that require follow-up investigation

8/7/16-                                                                         201618-                                                   Justice Lync Specialist for the DPS Justice Lync function, ensures connection with
                                  X                                                         DAHL             ID NOC IT Specialist                                                                                                    98.00        $5,875.43
9/3/16                                                                          201619                                                               ASA services             DPS NCIC services
                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                             DEAN           NM Field Staff Ranger               City Patrol, Night Shift                                                             181.50       $12,733.39
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations

8/21/16-                                                                        201619-                                                                                       Event PIO function, serves as event Public
                                               X                                           EVENSON                NSO PIO                             Event PIO                                                                      143.00       $10,681.79
9/17/16                                                                         201620                                                                                        Information Officer for event operations
                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                            FELIX           NV Field Staff Ranger               City Patrol, Day Shift                                                               141.50       $9,445.00
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                           FISCHER          NV Field Staff Ranger              City Patrol, Swing Shift                                                              133.50       $10,468.38
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                            FONKEN                CA Ranger                     City Patrol, Day Shift                                                               153.75       $12,542.03
9/17/16                                                                         201620                                                                                        regulations, CO restrictions, permit stipulations




                                                                                                                                                                                                                                              AR00714
                                                                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 199 of 372




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                 PAY                                                                                                                                                  TOTAL
DATE                                                                                      LAST NAME         YEAR ROUND TITLE                PROJECT COMPONENT / TITLE                            DESCRIPTION OF WORK                              TOTAL AMT
                                                                                PERIOD                                                                                                                                                HOURS


                                                                                                                                                                                Compliance Supervisor function, supervises the
7/10/16-                                                                        201616-                                                       Event Compliance Supervisor       environmental, vending, GIS and safety
           X                      X            X                                          FREIBERG                  ID ORP                                                                                                            233.50       $14,906.92
10/29/16                                                                        201623                                                         (Environmental/Vending)          compliance monitoring programs
                                                                                                                                                                                City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                         city/closure area to enforce federal laws, CFR
                                               X                                           GARCIA           CO Field Staff Ranger                City Patrol, Swing Shift                                                             170.00       $12,915.59
9/17/16                                                                         201620                                                                                          regulations, CO restrictions, permit stipulations

                                                                                                                                                                                Administrative Assistant function, serves the IC
8/7/16-                                                                         201618-
           X                      X            X      X                                    GOCHIS       UT LE Adminstrative Assistant        Event Administrative Assistant     and Operational Chiefs in all administrative event    285.25       $7,520.70
9/17/16                                                                         201620
                                                                                                                                                                                duties
                                                                                                                                                                                Patrol Investigative Support function officer,
8/21/16-                                                                        201619-                                                     Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                            GOOD             OLES Region 2 SAC                                                                                                        115.50       $11,760.53
9/17/16                                                                         201620                                                              Support), Day Shift         patrol cases that require follow-up investigation

                                                                                                                                                                                IT Equipment Specialist function,
8/7/16-                                                                         201618-                                                      Event IT Equipment Specialist,
                                  X            X      X                                    GRIMES              NV IT Specialist                                                 installs/maintains all IT equipment at JOC and sub-   328.00       $15,871.52
9/17/16                                                                         201620                                                                 Day Shift
                                                                                                                                                                                station
5/29/16-                                                                        201613-                                                                                         NEPA support authorizating the SRP
           X                                                                                HALL       NV/BRFO Assistant Field Manager               NEPA Planning                                                                     9.00         $543.22
 8/6/16                                                                         201617
8/21/16-                                                                        201619-                   ID OLES IMARS Program                Event IMAR Coordinator,          IMARS Support function officer, coordinates
                                  X            X      X                                    HARRIS                                                                                                                                     73.00        $5,134.48
9/17/16                                                                         201620                         Administrator                           Day Shift                event IMARS program
                                                                                                                                                                                City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                         city/closure area to enforce federal laws, CFR
                                               X                                           HAUCK         OLES Region 5 Special Agent             City Patrol, Night Shift                                                             140.00       $12,113.90
9/17/16                                                                         201620                                                                                          regulations, CO restrictions, permit stipulations

                                                                                                                                                                                City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                         city/closure area to enforce federal laws, CFR
                                               X                                          HINCKLEY          CO Field Staff Ranger                City Patrol, Swing Shift                                                             156.00       $10,403.94
9/17/16                                                                         201620                                                                                          regulations, CO restrictions, permit stipulations

                                                                                                                                                                                Integrated Investigations function officer, works
8/21/16-                                                                        201619-                                                         Investigations (Intergated
                                               X                                            HONE            UT State Chief Ranger                                               for Pershing County Sheriffs to assist in             137.50       $12,623.86
9/17/16                                                                         201620                                                          Investigation), Night Shift
                                                                                                                                                                                investigations of state violations
                                                                                                                                                                                City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                         city/closure area to enforce federal laws, CFR
                                               X                                           HOWELL           WY Field Staff Ranger                City Patrol, Night Shift                                                             170.00       $12,637.65
9/17/16                                                                         201620                                                                                          regulations, CO restrictions, permit stipulations

                                                                                                                                                                                OPR function officer, event on-site Internal
8/21/16-                                                                        201619-                OLES Chief, Office of Professional
                                               X                                          HUEGERICH                                                 Event OPR Lead              Affairs component and Use of Force reports            70.00        $7,234.39
9/17/16                                                                         201620                      Responsibility (OPR)
                                                                                                                                                                                reviewer
                                                                                                                                                                                City Patrol function officer, works patrol in the
                                                                                                                                                                                city/closure area to enforce federal laws, CFR
8/21/16-                                                                        201619-                                                         City Patrol, K9 Handler
                                               X                                           HUSTON      SD Field Staff Ranger, K9 Handler                                        regulations, CO restrictions, permit stipulations.    178.00       $13,283.10
9/17/16                                                                         201620                                                                 Day Shift
                                                                                                                                                                                Additional duties of K9 Handler

                                                                                                                                                                                LE Evidence function, serves as evidence officer
8/21/17-                                                                        201619-
                                               X                                           HYRONS        OLES Region 3 Special Agent         Evidence Technician, Day Shift     for all event cases with logged evidence              167.00       $12,469.87
10/1/16                                                                         201621

9/4/16-                                                                                                                                                                         Communications network breakdown support
                                                      X                         201620     IAGULLI             NV IT Specialist                        Comm Tech                                                                      28.00        $1,786.92
9/17/16
                                                                                                                                                                                Shift Supervisor function officer, field supervisor
8/21/16-                                                                        201619-
                                               X                                           JENSEN                 AZ Ranger                   Shift Supervisor, Swing Shift     of one half of Shift city patrol officers             165.00       $12,903.94
9/17/16                                                                         201620

                                                                                                                                                                                City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                         city/closure area to enforce federal laws, CFR
                                               X                                          G. JOHNSON              NV Ranger                      City Patrol, Swing Shift                                                             139.50       $8,862.02
9/17/16                                                                         201620                                                                                          regulations, CO restrictions, permit stipulations.




                                                                                                                                                                                                                                               AR00715
                                                                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 200 of 372




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                 PAY                                                                                                                                                    TOTAL
DATE                                                                                      LAST NAME          YEAR ROUND TITLE              PROJECT COMPONENT / TITLE                              DESCRIPTION OF WORK                               TOTAL AMT
                                                                                PERIOD                                                                                                                                                  HOURS


                                                                                                                                                                                 City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                          city/closure area to enforce federal laws, CFR
                                               X                                          R. JOHNSON               AZ Ranger                      City Patrol, Day Shift         regulations, CO restrictions, permit stipulations.     163.75       $9,425.05
9/17/16                                                                         201620

                                                                                                                                                                                 Integrated Investigations function officer, works
8/21/16-                                                                        201619-                                                         Investigations (Integrated
                                               X                                          M. JOHNSON         OLES Region 3 ASAC                                                  for Pershing County Sheriffs to assist in              138.50       $12,379.52
9/17/16                                                                         201620                                                          Investigations), Day Shift
                                                                                                                                                                                 investigations of state violations
                                                                                                                                                                                 IT Security function specialist, ensures the
8/7/16-                                                                         201618-                                                                                          security of event technology and data, including
                                  X            X      X                                      KING               AZ IT Specialist                    Event IT Security                                                                   369.50       $18,903.25
9/17/16                                                                         201620                                                                                           CAD servers, DPS Justice Link, IMARS etc

                                                                                                                                                                                 Environmental Compliance Monitoring function,
8/21/16-                                                                        201619-                                                        Environmental Compliance,
                                               X                                            KURTZ                   ID ORP                                                       monitors BRC's environmental compliance                156.50       $9,592.43
9/17/16                                                                         201620                                                                 Day Shift
                                                                                                                                                                                 program
                                                                                                                                                                                 City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                          city/closure area to enforce federal laws, CFR
                                               X                                            LASHER                 CA Ranger                      City Patrol, Night Shift                                                              155.00       $12,246.11
9/17/16                                                                         201620                                                                                           regulations, CO restrictions, permit stipulations.

                                                                                                                                                                                 Logistics support function specialist, served as
8/21/16-
                                               X                                201619      LEFLAR        NV/WDO Supply Technician               Event Logistics Runner          purchase/delivery of logistics needs. Part-time, not   47.50        $1,373.64
 9/3/16
                                                                                                                                                                                 on playa
                                                                                                                                                                                 City Patrol function officer, works patrol in the
                                                                                                                                            City Patrol, Pre Event - Day Shift /
8/21/16-                                                                        201619-                                                                                          city/closure area to enforce federal laws, CFR
                                  X            X      X                                    K. LLOYD          WY Field Staff Ranger           Main Event - Swing Shift / Post                                                            236.00       $16,688.68
9/17/16                                                                         201620                                                                                           regulations, CO restrictions, permit stipulations.
                                                                                                                                                     Event - Day Shift

                                                                                                                                                                                 Patrol Commander function officer, supervises
8/21/16-                                                                        201619-
                                               X      X                                    R. LLOYD            UT District Ranger             Patrol Commander, Day Shift        patrol officers assigned to his shift                  198.00       $16,010.78
9/17/16                                                                         201620

8/21/16-                                                                        201619-                                                                                          IMARS function, reviews/edits IMARS input
                                               X                                            LONG              ID Field Staff Ranger                 IMARS Reviewer                                                                      38.00        $2,520.97
9/17/16                                                                         201620                                                                                           reports, not on playa
4/17/16-                                                                        201610-                                                                                          Event Management function, served as overall
 8/6/16;                                                                        201617;                                                        Event Incident Commander          manager of event operations
           X                      X            X      X            X                        MACK           NV/BRFO Field Manager                                                                                                        368.00       $26,442.85
8/21/16-                                                                        201619-                                                              (AO of Permit)
9/17/16                                                                         201620
                                                                                                                                                                              City Patrol function officer, works patrol in the
                                                                                                                                              City Patrol, K9 Handler         city/closure area to enforce federal laws, CFR
8/21/16-                                                                        201619-
                                  X            X                                           MANSEAU     MT Field Staff Ranger, K9 Handler Pre Event - Day Shift / Main Event - regulations, CO restrictions, permit stipulations.        198.00       $13,228.28
9/17/16                                                                         201620
                                                                                                                                                     Swing Shift              Additional duties of K9 Handler

                                                                                                                                                                                 City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                          city/closure area to enforce federal laws, CFR
                                               X      X                                   MARSOOBIAN         AZ Field Staff Ranger                City Patrol, Day Shift                                                                153.00       $10,385.64
9/17/16                                                                         201620                                                                                           regulations, CO restrictions, permit stipulations.

                                                                                                                                                                                 Compliance function Specialist, assist
8/21/16-                                                                        201619-                                                            Event GIS Specialist,         environment, vending monitoring teams with GIS
           X                      X            X                                          MATTHEWS             NV GIS Specialist                                                                                                        194.00       $10,865.41
9/17/16                                                                         201620                                                                  Day Shift                needs; assisted LE and CivOps with GPS
                                                                                                                                                                                 programming needs
                                                                                                                                                                                 Shift Supervisor function officer, field supervisor
8/21/16-                                                                        201619-
                                               X                                           MCGRATH           ID State Chief Ranger             Shift Supervisor, Swing Shift     of one half of Shift city patrol officers              151.00       $15,354.28
9/17/16                                                                         201620

                                                                                                                                                                                 Vending Compliance Monitoring function, worked
8/21/16-                                                                        201619-
                                               X                                          MCKINNON         NV/BRFO Realty Specialist          Vending Compliance, Day Shift      with BRC OSS team on vendor SRP compliance             96.50        $5,146.45
9/17/16                                                                         201620

                                                                                                                                                                                 Shift Supervisor function officer, field supervisor
8/21/16-                                                                        201619-
                                               X                                            MILLER     OLES Region 5, State Chief Ranger        Shift Supervisor, Day Shift      of one half of Shift city patrol officers              179.00       $17,671.02
9/17/16                                                                         201620

8/7/16-                                                                         201618-                                                                                          Logistics function Specialist, served as lead of
                                  X            X                                           MILLION                  OR ORP                       Logistic Lead, Day Shift                                                               252.75       $12,371.17
9/17/16                                                                         201620                                                                                           logistic team

                                                                                                                                                                                                                                                 AR00716
                                                                                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 201 of 372




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                  PAY                                                                                                                                                  TOTAL
 DATE                                                                                      LAST NAME        YEAR ROUND TITLE               PROJECT COMPONENT / TITLE                             DESCRIPTION OF WORK                               TOTAL AMT
                                                                                 PERIOD                                                                                                                                                HOURS


                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                         201619-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                          MITSUYASU        OR Supervisory Ranger                City Patrol, Day Shift                                                                143.00       $13,712.15
9/17/16                                                                          201620                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                         201619-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                            MOE             CO Field Staff Ranger               City Patrol, Day Shift                                                                140.50       $9,452.08
9/17/16                                                                          201620                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                               Patrol Chief function officer, supervises all patrol
8/21/16-                                                                         201619-
                                                X                                           MOORE      OLES Region 3 State Chief Ranger       LE Patrol Chief, Night Shift     operations during their assigned shift                  221.50       $21,632.52
9/17/16                                                                          201620

                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                         201619-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                          MURRELL            WY District Ranger                City Patrol, Swing Shift                                                               172.00       $10,000.28
9/17/16                                                                          201620                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                         201619-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                           NALEN           NV Supervisory Ranger                City Patrol, Day Shift                                                                142.50       $11,227.14
9/17/16                                                                          201620                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                                Patrol Investigative Support function officer,
8/21/16-                                                                         201619-                                                   Investigations (Patrol Investigative works in patrol function in uniform to conduct any
                                                X                                          NARDINGER     OLES Region 4 Special Agent                                                                                                   137.00       $10,796.30
9/17/16                                                                          201620                                                           Support), Swing Shift         patrol cases that require follow-up investigation

                                                                                                                                                                               IT Specialist function Specialist, assisted in set-up
8/7/16 -                                                                         201618-
                         X         X                                                        NICHOLS         NV TeleComm Specilaist              IT Specialist, Day Shift       of IT equipment during Set Up and Pre Event             98.00        $6,953.08
 9/3/16                                                                          201619

                                                                                                                                                                               Safety function Specialist, served as BLM's event
8/21/16-                                                                         201619-
                                                X                                           OELRICH       CO State Office Safety Lead        Event Safety Officer, Day Shift   safety officer for JOC and BRC                          162.00       $12,083.67
9/17/16                                                                          201620

4/17/16-                                                                                                                                                                       Investigations function officer, served as
                                                                                 201610-
5/14/16;                                                                                                                                                                       supervisor of investigators in both investigative
            X                                   X                                201611;     OPER            OLES Region 3 ASAC              Investigations Chief, Day Shift                                                           249.75       $24,773.24
 9/4/16-                                                                                                                                                                       components
                                                                                 201620
9/17/16
                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                         201619-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                            PAIVA                NV Ranger                      City Patrol, Day Shift                                                                141.50       $10,302.76
9/17/16                                                                          201620                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                               Shift Supervisor function officer, field supervisor
8/21/16-                                                                         201619-                                                     Shift Supervisor, K9 Handler,
                                   X            X      X                                     PARR      OR Field Staff Ranger, K9 Handler                                       of one half of Shift city patrol officers. Additional   256.50       $19,079.73
9/17/16                                                                          201620                                                               Night Shift
                                                                                                                                                                               duties of K9 Handler
                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                         201619-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                          PETERSEN           CA Resident Ranger                City Patrol, Night Shift                                                               101.00       $6,727.98
9/17/16                                                                          201620                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                         Event Management function, served as planning
 4/17/16-                                                                        201610-                                                                                 lead during planning operations, served as
 10/1/16;                                                                        201621;               NV/WDO Re-Employed Annuitant - Planning Lead, Event CivOps Chief, operational chief of civilian operations during
            X            X         X            X      X            X                       PIRTLE                                                                                                                                     991.00       $47,708.08
10/16/16-                                                                        201623-                    Burning Man Project                 Close-out Lead           event, served as close-out lead during close-out
11/12/16                                                                         201624                                                                                  operations (AAR, CRA)

4/17/16-                                                                                                   NV/WDO Planning and                                                 NEPA support authorizating the SRP
            X                                                                    201610      RICCI                                                  NEPA Planning                                                                       3.50         $242.09
4/30/16                                                                                                   Environmental Coordinator
                                                                                                                                                                               City Patrol function officer, works patrol in the
                                                                                                                                                                               city/closure area to enforce federal laws, CFR
8/21/16-                                                                         201619-                                                        City Patrol, K9 Handler
                                                X      X                                     RICE       CA Resident Ranger, K9 Handler                                         regulations, CO restrictions, permit stipulations.      178.25       $13,267.42
9/17/16                                                                          201620                                                                Day Shift
                                                                                                                                                                               Additional duties of K9 Handler




                                                                                                                                                                                                                                                AR00717
                                                                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 202 of 372




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                 PAY                                                                                                                                                 TOTAL
DATE                                                                                      LAST NAME         YEAR ROUND TITLE               PROJECT COMPONENT / TITLE                            DESCRIPTION OF WORK                              TOTAL AMT
                                                                                PERIOD                                                                                                                                               HOURS


                                                                                                                                                                                Patrol Investigative Support function officer,
8/21/16-                                                                        201619-                                                    Investigations (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                          RICHARDSON     OLES Region 5 Special Agent                                                                                                 130.00       $11,417.43
9/17/16                                                                         201621                                                            Support), Night Shift         patrol cases that require follow-up investigation

                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                        city/closure area to enforce federal laws, CFR
                                               X                                           ROMERO                 AZ Ranger                      City Patrol, Day Shift                                                              162.75       $9,331.64
9/17/16                                                                         201620                                                                                         regulations, CO restrictions, permit stipulations

                                                                                                                                                                               Patrol Commander function officer, supervises
                                                                                                                                            Pre Event - Patrol Commander,
8/21/16-                                                                        201619-                                                                                        patrol officers assigned to his shift
                                  X            X                                             ROOP      OLES Region 2 State Chief Ranger     Day Shift / Main Event - Patrol                                                          195.00       $20,798.13
9/17/16                                                                         201620
                                                                                                                                               Commander, Swing Shift

                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                        city/closure area to enforce federal laws, CFR
                                               X                                           RUSSELL           UT Field Staff Ranger              City Patrol, Swing Shift                                                             156.00       $9,954.82
9/17/16                                                                         201620                                                                                         regulations, CO restrictions, permit stipulations

5/1/16-                                                                                                                                                                        Developed CRA Estimate figures for detailers cost
           X                                                                    201611     SAXTON             NV Budeget Analyst           Budget Analyst for CRA Estimate                                                            2.00         $107.18
5/14/16                                                                                                                                                                        per hour
                                                                                                                                                                               Communications function specialist, works on
8/7/16-                                                                         201618-
                                  X            X      X                                    SCHETZLE            NV IT Specialist                  Comm Tech, Day Shift          radio/dispatch communications network                 174.00       $10,807.78
9/3/16                                                                          201619

                                                                                                                                                                               Communications function specialist, works on
8/7/16-                                                                         201618-
                                  X            X      X                                   SCHWIRIAN            NV IT Specialist                  Comm Tech, Day Shift          radio/dispatch communications network                 324.00       $17,152.10
9/17/16                                                                         201620

                                                                                                                                                                               Integrated Investigations function officer, works
8/21/16-                                                                        201619-                                                        Investigations (Integrated
                                               X                                           SHILAIKIS     OLES Region 4 Special Agent                                           for Pershing County Sheriffs to assist in             147.00       $12,373.85
9/17/16                                                                         201620                                                         Investigations), Day Shift
                                                                                                                                                                               investigations of state violations
                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                        city/closure area to enforce federal laws, CFR
                                               X                                           J. SMITH               AZ Ranger                     City Patrol, Swing Shift                                                             146.00       $9,468.56
9/17/16                                                                         201620                                                                                         regulations, CO restrictions, permit stipulations

                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                        city/closure area to enforce federal laws, CFR
                                               X                                           W. SMITH          UT Field Staff Ranger               City Patrol, Day Shift                                                              142.50       $9,227.58
9/17/16                                                                         201620                                                                                         regulations, CO restrictions, permit stipulations

                                                                                                                                                                               Shift Supervisor function officer, field supervisor
8/21/16-                                                                        201619-
                                               X                                            SONES           NV Supervisory Ranger              Shift Supervisor, Day Shift     of one half of Shift city patrol officers             138.00       $10,402.15
9/17/16                                                                         201620

                                                                                                                                                                               LE Evidence function, serves as evidence officer
8/21/16-                                                                        201619-
                                               X                                            SPAIN           ID Supervisory Ranger           Evidence Technician, Night Shift   for all event cases with logged evidence              168.00       $13,948.72
9/17/16                                                                         201620

                                                                                                                                                                               Environmental Compliance Monitoring function,
8/21/16-                                                                        201619-                                                       Environmental Compliance,        worked with BRC environmental teams on
                                               X                                          STEENHOVEN         ID Wilderness Ranger                                                                                                    149.25       $6,508.62
9/17/16                                                                         201620                                                                Day Shift                environmental SRP compliance

                                                                                                                                                                               City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                        city/closure area to enforce federal laws, CFR
                                               X                                          STEPHENSON          UT District Ranger                City Patrol, Night Shift                                                             142.00       $11,629.28
10/1/16                                                                         201621                                                                                         regulations, CO restrictions, permit stipulations

                                                                                                                                                                               City Patrol function officer, works patrol in the
                                                                                                                                                                               city/closure area to enforce federal laws, CFR
8/21/16-                                                                        201619-                                                         City Patrol, K9 Handler
                                  X            X      X                                     STOLTS     NV Field Staff Ranger, K9 Handler                                       regulations, CO restrictions, permit stipulations.    219.50       $13,864.82
9/17/16                                                                         201620                                                                 Day Shift
                                                                                                                                                                               Additional duties of K9 Handler

                                                                                                                                                                               Patrol Commander function officer, supervises
8/7/16-                                                                         201618-
                                  X            X      X                                    SULLIVAN    OLES Region 4 State Chief Ranger     Patrol Commander, Night Shift      patrol officers assigned to his shift                 264.00       $25,799.51
9/17/16                                                                         201620



                                                                                                                                                                                                                                              AR00718
                                                                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 203 of 372




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                 PAY                                                                                                                                                TOTAL
DATE                                                                                       LAST NAME         YEAR ROUND TITLE              PROJECT COMPONENT / TITLE                          DESCRIPTION OF WORK                                  TOTAL AMT
                                                                                PERIOD                                                                                                                                              HOURS


                                                                                                                                                                             Dispatch function Specialist, served as dispatch
8/7/16-                                                                         201618-
                                  X            X      X                                    SUMINSKI        AZ Comm Center Manager             Dispatch Center Manager        center manager and first line supervisor of             337.00         $15,607.81
9/17/16                                                                         201620
                                                                                                                                                                             contract dispatchers
                                                                                                                                                                             Management function, served as detailer check-in
8/21/16-                                                                        201619-
                                  X                                                         TAYLOR      NV/WDO Accounting Technician           Check-In Program Lead         lead during main event operations check-in              28.00          $1,277.51
9/17/16                                                                         201620

8/7/16-                                                                         201618-                                                                                      Medical function officer, served as lead of BLM's
           X                      X            X                                          TEMPLETON          OLES Region 5 ASAC             Medical Unit Leader, Day Shift                                                           217.00         $18,984.58
9/17/16                                                                         201620                                                                                       medical unit
                                                                                                                                                                             Shift Supervisor function officer, field supervisor
8/21/16-                                                                        201619-
                                               X      X                                      TITUS           CA Supervisory Ranger           Shift Supervisor, Night Shift   of one half of Shift city patrol officers               187.00         $15,130.86
9/17/16                                                                         201620

                                                                                                                                                                             OPR function officer, event on-site Internal
8/21/16-
                                               X                                201619    VANAIRSDALE       OLES Special Agent, OPR                OPR Investigator          Affairs component and Use of Force reports               0.00            -$3.06
 9/3/16
                                                                                                                                                                             reviewer
                                                                                                                                                                             City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                          WAGGONER                CO Ranger                     City Patrol, Night Shift                                                             155.00         $9,677.84
9/17/16                                                                         201620                                                                                       regulations, CO restrictions, permit stipulations

8/21/16-                                                                        201619-                                                                                      IMARS Support function officer, coordinates
                                  X            X                                            WEAVER             ID LE IT Specialist               IMARS, Swing Shift                                                                  143.00         $9,805.16
9/17/16                                                                         201620                                                                                       event IMARS program
                                                                                                                                                                             Logistics support function specialist, provides
8/7/16-                                                                         201618-
                                  X            X                                          WHITEHEAD        OR Recreation Technician           Logitics Support, Day Shift    logistical needs to JOC facility, Sub-station and to    211.00         $7,096.45
9/3/16                                                                          201619
                                                                                                                                                                             detailers
                                                                                                                                                                             Logistics support function specialist, provides
8/21/16-                                                                        201619-
                                  X            X                                           WILLIAMS      UT Natural Resource Specialist       Logitics Support, Day Shift    logistical needs to JOC facility, Sub-station and to    191.50         $10,042.62
9/17/16                                                                         201620
                                                                                                                                                                             detailers
                                                                                                                                                                             Integrated Investigations function officer, works
8/21/16-                                                                        201619-                                                        Investigations (Integrated
                                               X                                            WILSON             NV Special Agent                                              for Pershing County Sheriffs to assist in               121.00         $10,841.53
9/17/16                                                                         201620                                                        Investigations), Swing Shift
                                                                                                                                                                             investigations of state violations
                                                                                                                                                                             Communications function specialist, works on
8/7/16-                                                                         201618-
                                  X            X      X                                    WISEMORE         NV TeleComm Specilaist             Comm Tech, Night Shift        radio/dispatch communications network                   332.00         $17,484.87
9/17/16                                                                         201620

                                                                                                                                                                             City Patrol function officer, works patrol in the
8/21/16-                                                                        201619-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                            WOODS                 CA Ranger                     City Patrol, Swing Shift                                                             130.75         $9,477.56
9/17/16                                                                         201620                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                             Environmental Compliance Monitoring function,
8/21/16-                                                                        201619-                                                       Envirnmental Compliance,       worked with BRC environmental teams on
                                               X                                           YACUBIC          NV/HRFO Archaeologist                                                                                                    123.00         $6,666.82
9/17/16                                                                         201620                                                               Day Shift               environmental SRP compliance

                                                                                                                                                                           Communication Function, Chief of program which
4/17/16-                                                                        201610-
           X            X         X            X      X                                     YOUNG       OLES Region 5 State Chief Ranger        Comm Chief, Day Shift.     includes radio network, dispatch, IT Equipment            557.75         $50,305.43
9/17/16                                                                         201620
                                                                                                                                                                           and IT Security.
                                                                                                                                                                           Pre Event - Logistics support function specialist,
                                                                                                                                                                           provides logistical needs to JOC facility, Sub-
                                                                                                                                                Logistics - Pre Event /    station and to detailers    Main Event -
7/24/16-                                                                        201617-
                        X         X            X                                           ZOHOVETZ           NV Resident Ranger           Environmental Compliance - Main Environmental Compliance Monitoring function,             297.00         $16,061.57
9/17/16                                                                         201618                                                                                     worked with BRC environmental teams on
                                                                                                                                                   Event, Day Shift
                                                                                                                                                                           environmental SRP compliance

                                                                                                                                                                                                               LABOR TOTAL:         19,808.25      1,381,718.17




                                                                                                                                                                                                                                                AR00719
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 204 of 372



                              2016 BURNING MAN - BLM CONTRACTS (ATT#3)
NO. CONTRACTOR           PURPOSE             AMOUNT        AMOUNT         SOLE    ONE- CONTRACT
                                             OBLIGATED INVOICED          SOURCE TIME vs. DOCUMENT
                                                                                ANNUAL (see Attached)
    SHI International    Microsoft licensing
                                                                                         L16PB00672
1                        and support            $ 7,060.72    $ 7,060.72   NO    Annual

2   Midland Radio        Radio encryption &     $ 21,976.00    $ 21,976.00                    L16PD00794
                                                                             Yes   One-Time
    Corporation          accessories
3   Alvarez &            Satellite tracking     $ 55,435.15    $ 55,435.15                    L16PD00826
    Associates, LLC      updates & service                                   Yes    Annual

4   IAA USDA (Forest     LE Patrols             $ 50,000.00    $ 37,938.85                    L16PG00202
                                                                             Yes    Annual
    Service) Labor
5   IAA HHS Labor        Medical support        $ 30,000.00         $ 0.00   Yes    Annual    L16PG00203

    Modular Space        Rental of 60'
    Corporation          modular building
6                        for medical             $ 5,401.94     $ 5,401.94   No    One-Time L16PX01189
                         program
7   Lyman                Network services      $ 106,300.00   $ 106,300.00                    L16PX01421
    Communications,                                                          No     Annual
    LLC
8   High Desert Internet Microwave              $ 22,500.00    $ 22,500.00                    L16PX01422
    Services             Wireless Internet                                   No     Annual

                                              Total           $ 256,612.66




                                                                                               AR00712
                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 205 of 372


                                 2016 BURNING MAN - TRAVEL PER PERSON (ATT #4)
Travel Expenses include (Not all personnel have each item): Airfare, Lodging, Per Diem and Travel Incidentals, and Rental Car
    LAST NAME                 AMOUNT                POSTING DATE                                           TRIP PURPOSE

ALBRIGHT                       $161.00                Sept 2016             Travel for related assigned duties at Burning Man event
ALLEN                          $485.75                Sept 2016             Travel for related assigned duties at Burning Man event
ANDRES                         $278.25                Sept 2016             Travel for related assigned duties at Burning Man event
ANDREWS                        $112.29                Sept 2016             Travel for related assigned duties at Burning Man event
BARNES                         $180.75                Sept 2016             Travel for related assigned duties at Burning Man event
BARRIOS                        $146.00                 Oct 2016             Travel for related assigned duties at Burning Man event
BLACK                         $1,006.36               Sept 2016             Travel for related assigned duties at Burning Man event
BLEVINS                        $348.73                Sept 2016             Travel for related assigned duties at Burning Man event
BOIK                           $171.00                 Oct 2016             Travel for related assigned duties at Burning Man event
BOLES                           $48.00                Sept 2016             Travel for related assigned duties at Burning Man event
BOONE                          $527.00                Sept 2016             Travel for related assigned duties at Burning Man event
BOXX                           $380.25              Sept/Nov 2016           Travel for related assigned duties at Burning Man event
BRASINGTON                     $274.75              Sept/Oct 2016           Travel for related assigned duties at Burning Man event
BRIDGES                        $476.11              Sept/Nov 2016           Travel for related assigned duties at Burning Man event
BRISCOE                        $171.00                Sept 2016             Travel for related assigned duties at Burning Man event
BUCHANAN                       $210.25                Sept 2016             Travel for related assigned duties at Burning Man event
CARPENTER                      $399.00                 Oct 2016             Travel for related assigned duties at Burning Man event
CARTER                         $613.39                 Oct 2016             Travel for related assigned duties at Burning Man event
CULVER                         $188.75                Sept 2016             Travel for related assigned duties at Burning Man event
CUNNINGHAM                     $951.00              Aug/Sept 2016           Travel for related assigned duties at Burning Man event
CURRY                          $160.75              Sept/Nov 2016           Travel for related assigned duties at Burning Man event
DAHL                          $1,034.71               Sept 2016             Travel for related assigned duties at Burning Man event
DEAN                           $252.50                Sept 2016             Travel for related assigned duties at Burning Man event
EVENSON                        $155.75                Sept 2016             Travel for related assigned duties at Burning Man event
FELIX                          $160.75                Sept 2016             Travel for related assigned duties at Burning Man event
FISCHER                        $175.75                Sept 2016             Travel for related assigned duties at Burning Man event
FONKEN                         $355.75              Aug/Sept 2016           Travel for related assigned duties at Burning Man event
FREIBERG                       $165.75              Sept/Nov 2016           Travel for related assigned duties at Burning Man event
GARCIA                         $510.61                Sept 2016             Travel for related assigned duties at Burning Man event
GOCHIS                         $593.70                Sept 2016             Travel for related assigned duties at Burning Man event
GOOD                           $206.35                Sept 2016             Travel for related assigned duties at Burning Man event
GRIMES                         $526.75                Sept 2016             Travel for related assigned duties at Burning Man event
HARRIS                         $944.66                Sept 2016             Travel for related assigned duties at Burning Man event
HAUCK                          $160.75                 Oct 2016             Travel for related assigned duties at Burning Man event
HINCKLEY                       $231.00                Sept 2016             Travel for related assigned duties at Burning Man event
HONE                           $175.75                Sept 2016             Travel for related assigned duties at Burning Man event
HOWELL                         $522.77                Sept 2016             Travel for related assigned duties at Burning Man event
HUEGERICH                      $212.43                Sept 2016             Travel for related assigned duties at Burning Man event
HUSTON                         $355.50                Sept 2016             Travel for related assigned duties at Burning Man event
HYRONS                         $106.75                Sept 2016             Travel for related assigned duties at Burning Man event
IAGULLI                        $101.92                Sept 2016             Travel for related assigned duties at Burning Man event
JENSEN                         $553.00                Sept 2016             Travel for related assigned duties at Burning Man event
JOHNSON                        $837.66                Sept 2016             Travel for related assigned duties at Burning Man event
KING                          $1,370.03               Sept 2016             Travel for related assigned duties at Burning Man event
KURTZ                          $151.00                Sept 2016             Travel for related assigned duties at Burning Man event
LASHER                         $380.43              Aug/Sept 2016           Travel for related assigned duties at Burning Man event
LLOYD                          $727.86                Sept 2016             Travel for related assigned duties at Burning Man event
MACK                           $427.93              May/June 2016           Travel for related assigned duties at Burning Man event
MANSEAU                        $256.50                Sept 2016             Travel for related assigned duties at Burning Man event
MARSOOBIAN                     $514.12              Sept/Nov 2016           Travel for related assigned duties at Burning Man event
MCGRATH                        $175.75                Sept 2016             Travel for related assigned duties at Burning Man event
MILLER                         $728.87              Sept/Oct 2016           Travel for related assigned duties at Burning Man event
MILLION                        $407.00                Sept 2016             Travel for related assigned duties at Burning Man event
MITSUYASU                      $161.00                Sept 2016             Travel for related assigned duties at Burning Man event
MOE                            $362.50                Sept 2016             Travel for related assigned duties at Burning Man event


                                                                                                                                AR00721
             Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 206 of 372


MOORE              $171.00        Sept 2016       Travel for related assigned duties at Burning Man event
MURRELL            $281.61        Sept 2016       Travel for related assigned duties at Burning Man event
NALEN              $146.00        Sept 2016       Travel for related assigned duties at Burning Man event
NARDINGER          $481.54    Aug/Sept/Oct 2016   Travel for related assigned duties at Burning Man event
NICHOLS            $534.40        Aug 2016        Travel for related assigned duties at Burning Man event
OELRICH            $438.28        Sept 2016       Travel for related assigned duties at Burning Man event
OPER               $195.75        Sept 2016       Travel for related assigned duties at Burning Man event
PAIVA              $219.20        Sept 2016       Travel for related assigned duties at Burning Man event
PIRTLE            $1,283.74        Oct 2016       Travel for related assigned duties at Burning Man event
RICE               $400.28        Sept 2016       Travel for related assigned duties at Burning Man event
RICHARDSON         $634.31        Sept 2016       Travel for related assigned duties at Burning Man event
ROMERO             $289.00        Sept 2016       Travel for related assigned duties at Burning Man event
ROOP               $175.75        Sept 2016       Travel for related assigned duties at Burning Man event
RUSSELL            $146.00        Sept 2016       Travel for related assigned duties at Burning Man event
SCHETZLE           $505.00        Sept 2016       Travel for related assigned duties at Burning Man event
SCHWIRIAN         $1,603.75       Sept 2016       Travel for related assigned duties at Burning Man event
SHILAIKIS          $476.25      Sept/Oct 2016     Travel for related assigned duties at Burning Man event
SMITH              $609.75      Sept/Nov 2016     Travel for related assigned duties at Burning Man event
SONES              $141.00        Sept 2016       Travel for related assigned duties at Burning Man event
SPAIN              $170.75        Sept 2016       Travel for related assigned duties at Burning Man event
STEENHOVEN         $160.75        Sept 2016       Travel for related assigned duties at Burning Man event
STEPHENSON         $935.25        Sept 2016       Travel for related assigned duties at Burning Man event
STOLTS             $161.00        Sept 2016       Travel for related assigned duties at Burning Man event
SULLIVAN           $651.76        Sept 2016       Travel for related assigned duties at Burning Man event
SUMINSKI          $1,521.65       Sept 2016       Travel for related assigned duties at Burning Man event
TAYLOR             $199.50        Sept 2016       Travel for related assigned duties at Burning Man event
TEMPLETON          $497.18        Sept 2016       Travel for related assigned duties at Burning Man event
TITUS              $396.00      Sept/Nov 2016     Travel for related assigned duties at Burning Man event
WAGGONER           $461.25        Sept 2016       Travel for related assigned duties at Burning Man event
WEAVER             $160.75        Sept 2016       Travel for related assigned duties at Burning Man event
WHITEHAD           $406.75      Sept/Nov 2016     Travel for related assigned duties at Burning Man event
WILLIAMS           $160.75        Sept 2016       Travel for related assigned duties at Burning Man event
WILSON             $146.00        Sept 2016       Travel for related assigned duties at Burning Man event
Winn OFC            $29.50        Dec 2016        Travel for related assigned duties at Burning Man event
WISEMORE           $713.00        Sept 2016       Travel for related assigned duties at Burning Man event
WOODS              $736.00        Sept 2016       Travel for related assigned duties at Burning Man event
YOUNG             $2,855.76       Sept 2016       Travel for related assigned duties at Burning Man event
ZOHOVETZ           $337.75        Sept 2016       Travel for related assigned duties at Burning Man event
 TOTAL           $40,727.89




                                                                                                  AR00722
     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 207 of 372




    2016 BURNING MAN - VEHICLE UTILIZATION (ATT#5)
 Plate    Utilization Amount             Plate     Utilization Amount
Number                                  Number


  889          $748.44                    428           $960.30
  061           $69.01                    447           $249.91
  754         $1,966.14                   448           $529.11
  171         $1,134.84                   456           $781.84
  202          $257.44                    570           $678.04
  554          $453.59                    771           $444.40
  742         $1,724.92                   816           $759.78
  982          $880.60                    127           $249.46
  028          $796.95                    570           $743.04
  474          $268.21                   TOTAL         $49,480.52
  559          $371.20
  023          $491.04
  061         $1,592.58
  110          $897.40
  286          $442.96
  287         $2,687.48
  316          $565.11
  462         $1,012.48
  491          $681.39
  532         $1,157.48
  566          $649.91
  584         $2,075.64
  609         $1,945.01
  678         $1,178.80
  730          $543.20
  731         $1,195.26
  737          $918.72
  762          $106.26
  782         $2,424.10
  808         $1,281.00
  809         $1,361.15
  836         $1,661.10
  858          $959.42
  977          $785.40
  980          $800.24
  984         $1,178.10
  075         $1,833.93
  098         $1,251.28
  200          $698.04
  241         $1,518.00
  398         $1,520.82



                                                                        AR00723
                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 208 of 372


                        2016 BURNING MAN - MISC. SUPPLIES AND EQUIPMENT (ATT#6)
RECEIPT   VENDOR                     CARD HOLDER   AMOUNT       DESCRIPTION
   #
R-1       AARDVARK                   FONKEN           $102.21 New Duty Holster (Orginal damaged by participant).

R-2       BANNERSONTHECHEAP.COM      GOCHIS            $50.77 Banner for JOC Modular Building "BLM LAW
                                                              ENFORCEMENT", also shipping cost.
R-3       BEST BUY   00017830        KING               $50.97 Printer Cables for Communication function.
R-4       BEST BUY   00017830        YOUNG           $1,789.23 Technical Equipment accessories/supplies for
                                                               Communications function.
R-5       BIG O TIRES 28105          JOHNSON          $510.96 New tire on LE vehicle, damaged at event.
R-6       BLM-NIFC FIRE CACHE        GOCHIS           $854.73 Crew time report booklets for event detailers.
R-7       BOSCH MOTORS               CADIGAN          $388.97 Gov't vehicle detailing, post use at event (included
                                                               new air filter).
R-8       BOUND TREE MEDICAL LLC     TEMPLETON        $346.92 Medical supplies for medical unit function.
R-9       BRUNOS SHELL & TOWING      MILLION            $16.57 Fuel for washer at BRS for detailer vehicles.
R-10      BRUNOS SHELL & TOWING      MILLION            $10.00 Flat tire repair for detailer vehicle.
R-11      CAPRICE ELECTRONICS        GOCHIS             $26.00 Earplugs for detailers.
R-12      CC 1013 JAMES ROBERTS      APPOLD          $2,500.00 Payment to HHS contractor James Roberts (medical
                                                               unit team member) for duties rendered at event (Gov't
                                                               check)
R-13      CONOCO - WHEAT MONTANA     NARDINGER         $19.10 Generator fuel for detailer lodging trailer.
R-14      CONVENIENCE CHECK FEE      APPOLD            $47.50 Check fee for Gov't check to James Roberts.
R-15      ENTERPRISE RENT-A-CAR      IAGULLI JR       $165.68 Rental fee for truck rental to deliver IT equipment to
                                                              playa from Reno, communicatiuon function.

R-16      FEDEXOFFICE 00024026       GOCHIS           $248.69   Laminator for JOC, admin function.
R-17      GRUBER INDUSTRIES          KING             $154.05   Cat5e Patch cables, communication function.
R-18      HC WAREHOUSE/BUCKSTAFF     GOCHIS            $64.18   Restraint belts, event LE function.
R-19      IN *CORPORATE SIGNATUR     GOCHIS           $784.00   Education material for participant handout,
                                                                compliance function.
R-20      LOVE S COUNTRY00002469     IAGULLI JR        $86.60 Fuel charges for communications rental truck,
                                                              communication function.
R-21      LOWES #03034*              KING             $219.37 Air filters for AC units for housing of technical
                                                              equipment, communication function.
R-22      MINIMUS.BIZ                GOCHIS          $1,353.69 Bulk purchase of hand sanitizer and sunscreen for
                                                               detailers.
R-23      NETBRANDS MEDIA CORP.      GOCHIS          $1,622.79 BLM/LE wristbands, LE function.
R-24      OAKLEY, INC.               BOIK            $2,500.00 Dust Goggles, detailers safety function.
R-25      OFFICE DEPOT #2605         BOIK             $575.70 LE 0ffice supplies for JOC.
R-26      OFFICE DEPOT #2628         GOCHIS           $170.79 Management office supplies for JOC.
R-27      PEAVEY CORP.               HYRONS             $32.31 Evidence supplies, LE function.
R-28      PELICAN PRODUCTS INC       KING            $1,832.50 Pelican Rack/Case system for CAD servers (Rack/Case
                                                               #1), communication function.
R-29      PELICAN PRODUCTS INC       YOUNG           $1,140.48 Four pelican case for handheld radio storage,
                                                               communication function.
R-30      PELICAN PRODUCTS INC       YOUNG           $1,832.50 Pelican Rack/Case system for CAD servers (Rack/Case
                                                               #2), communication function.
R-31      POWERWERX                  BLACK            $439.72 Communications supplies/parts, communications
                                                              function.
R-32      PROVANTAGE LLC             KING             $683.00 Communication equipment (PDU), communication
                                                              function.



                                                                                                 AR00724
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 209 of 372


R-33    RACK SOLUTIONS INC       KING              $728.14 Communication equipment (racks), communication
                                                           function.
R-34    SAFARILAND, LLC          GOCHIS           $2,247.00 Drug NIK test kits, LE evidence function.
R-35    SCHEELS ALL SPORTS INC   FREIBERG          $800.00  PPE uniform pants, compliance function.
R-36    SECURITY PRO USA         GOCHIS           $1,005.80 Dust Scarfs (Shemagh), detailers safety function.
R-37    SIRCHIE FINGER PRINT L   HYRONS            $259.33  Evidence bags, LE evidence function.
R-38    SKAGGS COMPANIES, INC.   GOCHIS              $80.00 Batteries, detailers support function.
R-39    SPORTS DEN-CORPORATE     GOCHIS            $550.00  PPE uniform shirts, compliance function.
R-40    SQ *ANDYS LOCK AND KEY   MILLION              $8.00 Extra keys for event UTVs.
R-41    SQ *JAYS DETAIL          WATKINS           $160.00  Gov't vehicle detailing, post use at event.
R-42    STAPLES    00104174      GOCHIS              $46.76 Management office supplies for JOC.
R-43    TA #172 SPARKS NV        IAGULLI JR        $130.02  Fuel charges for communications rental truck,
                                                            communication function.
R-44    THE HOME DEPOT #3313     MILLION             $29.96 Lumber for JOC logistic project, support function.
R-45    TOOLFETCHLL              GOCHIS            $150.12 Light lantern, LE function.
R-46    VENUS COMMUNICATIONS L   BLACK            $2,029.91 Antenna's and accessories, communication function.

R-47    WASHOE COUNTY            ALLEN             $475.00 Dispatcher training, NCIC TAC/Dispatch function.
R-48    WWW.IBSUPPLY.COM         ACOSTA             $19.80 Key tags, logistic function.
R-49    WWW.NEWEGG.COM           KING              $227.83 Synology Camera licence pack, communication
                                                           function.
R-50    WWW.RESCUEGEAR.COM       GOCHIS            $516.54 Handheld radio harnesses, management function.
R-51    NIFC                     BLACK            $1,425.00 Handheld radio batteries (Within agency transfer of
                                                            funds)
R-52    NIFC                     BLACK             $128.16 Shipping of NIFC Handheld radio batteries (Within
                                                            agency transfer of funds)
TOTAL                                           $31,637.35




                                                                                            AR00725
                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 210 of 372




                         2016 BURNING MAN - MISC. SUPPLIES AND EQUIPMENT (ATT#6)
      II
RECEIPT    VENDOR                     CARD HOLDER   AMOUNT       DESCRIPTION

R-1        AARDVARK                   FONKEN           $102.21 New Duty Moister (Orgimll damaged by participant).

R-2        BANNERSONTHECI-IEAP.COM    GOCI-IIS           $50.77 Banner for JOC Modular Building "BLM LAW
                                                                ENFORCEMENT", also shipping cost.
R-3        BEST BUY   00017830        KING               $50.97 Printer Cables for Communication function.
R-4        BEST BUY   00017830        YOUNG           $1,789.23 Technical Equipment accessories/supplies for
                                                                Communications function.
R-5        BIG O TIRES 28105          JOHNSON           $510.96 New tire on LE vehicle, damaged at event.
R-6        BLM-NIFC FIRE CACHE        GOCHIS            $854.73 Crew time report booklets for event detailers.
R-7        BOSCH MOTORS               CADIGAN           $388.97 Gov't vehicle detailing, post use at event (included
                                                                new air filter).
R-8        BOUND TREE MEDICAL LLC     TEMPLETON         $346.92 Medical suoolies for medical unit function.
R-9        BRUNOS SHELL & TOWING      MILLION            $16.57 Fuel for washer at BRS for detailer vehicles.
R-10       BRUNOS SHELL & TOWING      MILLION            $10.00 Flat tire repair for detailer vehicle.
R-11       CAPRICE ELECTRONICS        GOCHIS             $26.00 Earplugs for detailers.
R-12       CC 1013 JAMES ROBERTS      APPOLD          $2,500.00 Payment to HHS contractor James Roberts (medical
                                                                unit team member) for duties rendered at event (Gov't
                                                                check)
R-13       CONOCO - WHEAT MONTANA     NARDINGER          $19.10 Generator fuel for detailer lodging trailer.
R-14       CONVENIENCE CHECK FEE      APPOLD             $47.50 Check fee for Gov't check to James Roberts.
R-15       ENTERPRISE RENT-A-CAR      IAGULLI JR        $165.68 Rental fee for truck rental to deliver IT equipment to
                                                                playa from Reno, communicatiuon function.

R-16       FEDEXOFFICE 00024026       GOCHIS           $248.69  Laminator for JOC, admin function.
R-17       GRUBER INDUSTRIES          KING             $154.05  Cat5e Patch cables, communication function.
R-18       HC WAREHOUSE/BUCKSTAFF     GOCHIS            $64.18  Restraint belts, event LE function.
R-19       IN *CORPORATE SIGNATUR     GOCHIS           $784.00  Education material for participant handout,
                                                                compliance function.
R-20       LOVE S COUNTRY00002469     IAGULLI JR         $86.60 Fuel charges for communications rental truck,
                                                                communication function.
R-21       LOWES #03034*              KING              $219.37 Air filters for AC units for housing of technical
                                                                equipment, communication function.
R-22       MINIMUS.BIZ                GOCHIS          $1,353.69 Bulk purchase of hand sanitizer and sunscreen for
                                                                detailers.
R-23       NETBRANDS MEDIA CORP.      GOCHIS          $1,622.79 BLM/LE wristbands, LE function.
R-24       OAKLEY, INC.               BOIK            $2,500.00 Dust Goe:e:Ies, detailers safety function.
R-25       OFFICE DEPOT #2605         BOIK              $575.70 LE Office supplies for JOC.
R-26       OFFICE DEPOT #2628         GOCHIS            $170.79 Management office suoolies for JOC.
R-27       PEAVEY CORP.               HYRONS             $32.31 Evidence supplies, LE function.
R-28       PELICAN PRODUCTS INC       KING            $1,832.50 Pelican Rack/Case system for CAD servers (Rack/Case
                                                                #1), communication function.
R-29       PELICAN PRODUCTS INC       YOUNG           $1,140.48 Four pelican case for handheld radio storage,
                                                                communication function.
R-30       PELICAN PRODUCTS INC       YOUNG           $1,832.50 Pelican Rack/Case system for CAD servers (Rack/Case
                                                                #2), communication function.
R-31       POWERWERX                  BLACK            $439.72 Communications supplies/parts, communications
                                                               function.
R-32       PROVANTAGE LLC             KING             $683.00 Communication equipment (POU), communication
                                                               function.




                                                                                                  AR00789
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 211 of 372




R-33    RACI< SOLUTIONS INC        KING            $728.14 Communication equipment (racks), communication
                                                           function.
R-34    SAFARILAND, LLC            GOCIIIS       $2,247.00 Drug NIK test kits, LE evidence function.
R-35    SCHEELS ALL SPORTS INC     FREIBERG       $800.00 PPE uniform pants, compliance function.
R-36    SECURITY PRO USA           GOCMIS        $1,005.80 Dust Scarfs (Shemagh), detailers safety function.
R-37    SIRCI-IIE FINGER PRINT L   MYRONS         $259.33 Evidence bags, LE evidence function.
R-38    SKAGGS COMPANIES, INC.     GOCMIS           $80.00 Batteries, detailers suooort function.
R-39    SPORTS DEN-CORPORATE       GOCl·IIS        $550.00 PPE uniform shirts, compliance function.
R-40    SQ*ANDYS LOCK ANDKEY       MILLION           $8.00 Extra keys for event UTVs.
R-41    SQ*JAYS DETAIL             WATKINS        $160.00 Gov't vehicle detailinJ?, post use at event
R-42    STAPLES 00104174           GOCI-IIS         $46.76 Management office supplies for J OC.
R-43    TA #172 SPARKS NV          IAGULLI JR     $130.02 Fuel charges for communications rental truck,
                                                           communication function.
R-44    Tl-IE HOME DEPOT #3313     MILLION          $29.96 Lumber for JOC logistic project, suooort function.
R-45    TOOLFETCI-ILL              GOCHIS         $150.12 Light lantern, LE function.
R-46    VENUS COMMUNICATIONS L     BLACI<        $2,029.91 Antenna's and accessories, communication function.

R-47    WASHOE COUNTY              ALLEN          $475.00 Dispatcher trainin2, NCIC TAC/Dispatch function.
R-48    WWW.IBSUPPLY.COM           ACOSTA           $19.80 Key tags, logistic function.
R-49    WWW.NEWEGG.COM             KING           $227.83 Synology Camera licence pack, communication
                                                           function.
R-50    WWW.RESCUEGEAR.COM         GOC!-11S        $516.54 Handheld radio harnesses, management function.
R-51    NIFC                       BLACK         $1,425.00 l-landheld radio batteries (Within agency transfer of
                                                           funds)
R-52    NIFC                       BLACK          $128.16 Shipping of NIFC Handheld radio batteries (Within
                                                           agency transfer of funds)
TOTAL                                           $31,637.35




                                                                                               AR00790
                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 212 of 372


AARDVARK
1935 Puddlngstone Drive
                                                                     ORDER                                    Order#
                                                                                                                Date:
                                                                                                                          ORD-17429-Z1M7F0
                                                                                                                                   09-06-16
La Verne, CA 91750                                                                                   Payment Terms:                PREPAID
TEL: (909) 451-6100 FAX: (909) 392-3823                                                                         Page:                 1 of 1
FED TAX ID: XX-XXXXXXX
                                                                                                     Expiration Date:

     Bill To: BLM - Marina                                                     Ship To: BLM - Marina
              Attn: Peter Fonken                                                           Attn: Peter Fonken
              940 Second Avenue                                                            940 Second Avenue
              Marina, CA 93933                                                             Marina, CA 93933
              us                                                                           us



Entered by                          Customer No.                                 Shipping Method                    PO Number/Contract #
Audrey Horstman                     BLM - Marina                                 BestWay
                                                                          .,

        Qty    Item Number                  CT Description                                                               Price          Ext Price
 *       1     SDG6520-XX-132-#                  6520 SLS EDW Clip-On Style, Level II                                   $65.81              $65.81
                                                 Retention Duty Holster, STX Tactical, Black, LH
                                                 (Specify Weapon) �
                                                 ...
                                                 *
                                                 - Weapon: Taser X26E
                                                 - Product Code: #6520-64-132
 *       1     BH44A890BK                        Taser X-26 Injection Molded Cartridge Holder                           $18.40              $18.40

                                                 *
                                                 GSA CONTRACT #GS-07F-141DA ON PART
                                                 NUMBER #SDG6520-XX-132 ONLY.
                                                 *
                                                 PLEASE EMAIL INVOICE TO:
                                                 Peter Fonken
                                                 111 I     i "'!!II




No return will be accepted unless a Return Authorization 1s issued prior to the goods being returned.     Subtotal                     $84.21
                                                                                                          Freight                      $18.00
If the error which necessitates the return is a result of an Aardvark error, no restocking fee will be
charged. Merchandise may be returned within 30 days of purchase and buyer will be subject to a
20% restocking fee. All returns must be Freight Prepaid and in new sellable condition. Credit for the     Sales Tax                        $0.00
value of the returned merchandise (less restocking fees and shipping charges) will be made.
Defective merchandise is not subject to any restocking fee. Customized orders are non-returnable.         Total                   �   $102.21

                                                                                                                                 AR00791
                                                          www.integratedbyaardvark.com                                      Print Date: 9/6/2016
                            -·
                                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 213 of 372
9/28/2016
                    ...                    DEPARTMENT OF THE INTERIOR Mail - Thank you for ordering from Banners on the Cheap! Your Order Number is 73288635




                                                                                                 R-i                                               Gochis, Matthew         lg 51::S@    g



  Thank you for ordering from Banners on the Cheap! Your Order Number is 73288635
  2 messages

  Banners On The Cheap <service@bannen:;onthecheap.com>                                                                                                           Mon, Aug 15, 2016 at 2:25 PM
  Reply-To: Banners On The Cheap <servic..., @bannersonthecheap.com>
  To: lg I I @311 g •




                                        BANNEll9 ON THE CHEAP                                For more information, please contact us at 1-877-710-1876
                                            B11-;111r•�.� Rdn11,:1 �        "-ip• c,al <J( ,,,                                       ""'I{..- -,     llt".ifJ,I




                                        Thank you for ordering from Banners on the Cheap!
                                        Your Order Number is 73288635
                                       Make sure to print out this page or write down your order number for your records.
                                       Here is a summary of the order you placed on 8/15/2016:

                                        Billing & Shipping Information
                                         Bill To:                                                   Ship To:
                                         MATT GOCHIS                                                SLM - Attn: Mark Pirtle
                                         440 W 200 S STE 500                                        200 Transfer Road
                                         SALT LAKE CITY, UT, 84101                                  Gerlach, NV, 89412
                                         United States                                              United States

                                         Contact Info:                                              Shipping Method:
                                         "'8 ii21119@11 3211                                        Ground
                                         l!R!J. Hi 1???
                                                                                                    Your order should arrive by:
                                                                                                    8/24/2016

                                        Order Item Information
                                           Item Description            Material                        Size        Unit Price        Qty              Total

                                                                       Vinyl Banner                    2ft X 6ft   $25.18            1              $25.18
                                            BlM UW ENfORtEIM
                                                                       Sides: Single Sided                                                                                 AR00792
https://mail.QOOQle.corn/mail/u/O/?ui=2&ik=75d23b43bO&view=pt&cat=BM%202016%20Receipts&search=cat&th=1568fe1c5b75ae37&siml=1568fe1c5b75ae37&siml=1568fe8fae3f4dc1                            1/2
                            �·
                                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 214 of 372
9/28/2016
                     --                    DEPARTMENT OF THE INTERIOR Mail - Thank you for ordering from Banners on the Cheap! Your Order Number is 73288635


                                              Custom Sign
                                            {ID: 838813847)                                                                                                                           1



                                       Payment Information
                                         Payment Status:                                                 Summary of Charges:
                                         Complete
                                                                                                         Subtotal:                             $25.18
                                         MasterCard. IU11110OCXJOOd!IIA                                  Promotion:                            ($6.30)
                                                                                                         Shipping:                             $28.25
                                         This email is your receipt, so please print out a
                                         copy for your records. We'll email you a shipping               Tax:                                   $3.64
                                         notification as soon as your order is carefully
                                         packaged and on its way. If necessary, we'll send
                                         you additional shipping updates about your order.               Total:                                $50.77


                                       Questions or concerns? Contact us at: service@bannersonthecheap.com or 1-877-710-1876

                                       This email was sent by: BannersOnTheCheap.com
                                       11525A Stonehollow Dr., Suite 100 Austin, TX, 78758, USA


  Gochis, Matthew illd§YSIIIS@bllli.§st                                                                                                                     Mon, Aug 15, 2016 at 2:33 PM
  To: Eric Baik < L "I i)i I ISilD. Mark Pirtle 1s(rtls�t•z 17 Li'


     MattGochis
     Law Enforcement Assistant
     BLM, Office of Law Enforcement and Security
     Region 3
     440 West 200 South, Suite 500
     Salt Lake City, Utah 84101
     et: ]         a
     {Quoted text hidden)




                                                                                                                                                                     AR00793
httcs:1/mail.oooole.com/mail/u/OJ?ui=2&ik=75d23b43bO&view=pt&cat=BM%202016¾20Receipts&search=cat&th=1568fe1c5b75ae37&siml=1568fe1c5b75ae37&siml"'1568fe8fae3f4dc1                         2/2
                                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 215 of 372


 ., LCOW TO BEST OIJV llli'R3
              l.315 SCHEELS on
              SPt.Ri(5, NV l:3•).:.3L
                (775 J :,52-3435

                                     Kto!p your r'P.Ceiptl




                                                                                                    f !1c1. y
 al u:2ea11B-25!0Gl-9l!l05-19�4�O-239972-695




                                                                                            {bf7
   :.2J·· .. �? 2.t A/?
h;:,':�e:.                       :\S -�'·::�!,.:.s
   srr:�s -A,..                                                      ·,.,l:,
s.�s2£e7         s:,.:z"� -�32.7                                                             i 111     {C ( ""c;
   !:G3 :1Jz�; G_:JE �Si
      2:�. G·:. SA •. E :>:s:,.Y..\-;
                                                                                              yc,
   sa:1�-; : a:<

    ; �G3 :.�u'�:� �--Jo: :.S.:
       ;2.�• S,\.. 0 :i .,:J·,'\­                                                                         t
    s.: •::; -C;(




::..:.57�:.C,HJ
                                5� 78

<"A\ :
I! �•   I   '   I   I   •   •




!''''·�-:vt..:. <•.-�::92

                                          c·. ·-.:.�
                                                   �r-t':: \GS.:
                                           -,�-.\_ ��\·::\�S:
                                                                                   t.t.2?




   ,-:.c:\ .,.                      ',.Jc-..!!:: u•( ca-•
     r, .��- .,::. !: F ·: l i:-!. fc·· d. : : • ;·'-o ·
                            I    ;   •   :;�   ._',.::,\,       :;




                                .1 :;-c.ay re J- ;.�n :'l0.'i� m
                                 j��-�f: eve· y .. -.,·g e���-

          ,r.l:.,: re,:�i;r� :,,; r�·�vi:"t:d f,> a::
   ··,=::urns. E,:i:e;;: ·•t'1e1·::- .:;r �·;2.t.::.. ·�l?C. i, 'J ... :ty
 1'1!qucr-: a.i I£). IC- in-?,,�>' tf- :-�1 ·eC i: 1
       :�,;•.. ··•.', ei·:c•y1,:·ec er·_.;·.·...,'.,;:� :s,.:-d · l.i
          ! r·r =-� i·:g r•��t.;:'"( .;1!'1� ".tc· ;1 ·:�e_..

                � r1 ":°: !-:-:-•s ::�i�S�;?. )a-·<.,:'� �J
                                                                               1




                       .:r:��c··i•:5 ·e !, J:lJ.?C ·.c      1




  ;:r: r·t:-· t; � .... v., ..s= ;e 4:o:.:.s a,-.d a ,.:>,."":",::.'::'":?
  . � � -.,·· ��re!lti.:1ns ., a�, .:.o .. a pc·.ic:' ..::./'? ..,.
           · f'; :..? �-Be•;t§uv.c=>-,.�e:·.:,..,. 1s.
            ..! -t·c•") 1.:�.·.: ')'; , .._,.,.,.:} ·., "':'.C•• - �
            -.�:-:>: ,· .. ,._ "·�-1·.£.e�t.B.y_.:. cc., �1, ..._vac•!·




                                                                                                              AR00794
                                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 216 of 372

 ..                                  .'
                                          "
                       __ . 11,,- .., ,   l, v o :, 'i � 'I
                         C 775 ) 352-3439                                   Sa l es Tax                  O . UU
                                                                       [ 577759          SDSDQUI-008               1 2 . 99 N
                     KeeP your rece i p t !                                 8GB M ICROSDHC ULTRA CLASS 1 0
                                                                               1 2 . 00 SALE DISCOUNT
                                                                            Sales Tax                    0 . 00

      11111111111111 m11111 1 11m 111 11 11111 1 11111 111 � 1111111
                                                                       �S77759           SOSDUUl-008               1 2 . 99 N
                                                                            8GB MICROSDHC UL fRA CLASS 1 0
                                                                               1 2 . 00 SALE DISCOUNT
                                                                            Sa les Tax                   0 . 00
                                                                       5S77759            SOSDQUI -008             1 2 . 99 N
1 7c t 060 S i b;, d/1 7/1 6 1 1 : 27                                       8GB MICROSDHC ULTRA CLASS 1 0
                                                                                1 2 . 00 SALE DISCOUNT
                    T A X E XEMPT                                           S a l es T a�                0 . 00
                                                                       5577 759           S�SDQUI -008             ' 2 . 99 I'<
8894028          NS-PCYL 57C                24 05 N►                        8GB MiCROSDHC ULTRA CLASS 1 0
   INSIGNI A SCREEN CLEANI NG 20Z/5                                             1 2 . 00 SALE DISCOUNT
      0 . 94       ACCESS BNDL EX                                           Sales Ta�                     O 00
   Sa l es T a�                    0 00                                5S777S9            SDSDQUI -008             1 2 99    N
889'1028         NS-PCYLS 7C                24 . 05 N�                      8GB MICROSDHC ULTRA CLASS 1 0
   IN5IGNIA SCREEN CLEANING 202 / ;,                                            1 2 00 SAL E DISCOUNT
      0 . 94        ACCESS BNDL EX                                          Sa l es Tav                   0 . 00
   Sa les Ta,                      0 . 00                              8951 041           F4U058TT
38�4028          NS-PCYL57C                 2q , l;, ,�                     eELK IN SUPERSPEED USB 30 4-POfi
   INSIGNIA SCREEN CLEAN I NG 202 / S                                            1 . 89    ACCESS BNDL EX
       0 94         ACCESS BNOL EX                                          Sales Tax                     0 . 00
   Sa l es Ta�                     0 . 00                              456 1 575          JUH377
80<1'1082         t;S--PC':A855               9 , & 1 N+'                   USB 3 . 0 7 PORTS HUB 2 : 4A FAST
   8-0UNCE IJIJSTER & 80 COUNl 110Nl                                            1 . 89     ACCESS BNUL EX
       0 . 38       ACCESS BNUL E X                                         Sales Tax                     0 . 00
   Sales l a�                      0 . 00                              4561 57$           JUH377
 8044082          NS-PCYA855                  9 6 1 H•                      USB 3 . 0 7 PORTS HUB 2 . 4A FAST
   8-0UNCE OUSTER & 80 COUNT MON!                                                1 . 88    ACCESS BNDL EX
       0 . 38       ACCESS BNOL EX                                          Sa l es Tax                   0 . 00
   Sales fax                        0 . 00                              4561 575          JUH377
 8044082           NS-PCYA855                 9 61 Nf                       USB 3 . 0 7 PORTS HUB 2 . 4A FAST
    8-0UNCE [IUSTER & 80 COUNT HONI                                              I . 88    ACCESS BNDL EX
       0 . 38       ACCESS BNDL EX                                          Sales Tax                     O 00
    Sales Tax                       0 . 00                             456 1 575          JUH377                   '18 . 1 1 N*
 8044082           NS-PCYA855                 9 . 61 N ,                    USB 3 . 0 7 PORTS HUB 2 . 4A FAST
    8-0UNCE OUSTER & 80 COUN f MONI                                              1 . 88    ACCESS BNDL EX
       0 . 38        ACCESS BNDL EX                                         Sales Tax                     0 . 00
    Sales Tax                       0 . 00                              9226777           SDCZ60-008G               3 99 N
 7536061           NS-PNP5004                  7 . 99 N                     8GB CRUZER GLIDE USB
    B EACH MOUSE PAD                                                            1 . 00 SALE DISCOUNT
    Sales Tax                       0 . 00                                  Sales Tax                     0 . 00
                                               7 . 99 N                 378901 1          P-FD1 6GATT4             1 4 . 43 N1
 7536061           NS-PNP5004                                               PNY 1 6GB ATTACHE 4 USB 2 . Q
    B EACH MOUSE PAD                                                            0 . 56     ACCESS BNDL EX
    Sales Tax                       0 . 00                                  Sd l es Tax                   0 . 00
 5577759           SDSDQUI-008               1 2 . 99 N                  1 226777         SDCZ60-008G               3 99 N
    8GB MICROSOHC ULTRA CLASS 1 0                                           8GB CRuLcR GL IDE USB
        1 2 . 00 SALE DISCOUNT                                                  1 . 00 SALE DISCOUNT
    Sales T ax                      0 . 00                                  Sales Tax                     0 . 00
 5577795           SDSDU-008G-               1 2 50 N*                     226875         SDCZ60-01 6G
    8GB ULTRA SDCHC UHS-1 CLASS 1 0                                         1 6GB CRUZER GLIDE USB
        1 2 . 00 SALE DISCOUNT                                                  1 3 . 00 SAL E DISCOUNT
        0 . 49       ACCESS BNDL EX                                         Sa l es Tax                   0 . 00
    Sales Tax                        0 . 00                            378901 1           P-FD1 6GATT4             1 4 . 43 N�
  5577795           SOSDU-008G-              1 2 50 N�                      PNY 1 6GB ATTAC• E 4 LJSB 2 0
     8GB ULTRA SDCHC UHS-1 CLASS 1 0                                            0 56
                                                                                            ➔

                                                                                           ACCESS BNDL EX
         1 2 . 00 SALE DISCOUN'T                                            �ales l a A                   0 . 00
        0 . 49        ACCESS BNDL EX                                    1 �3 7 �00        NS-PCH6430
     Sa les Ta�                      0 . 00                                 U..,o 5 . 0 TR� �L HUB
  5577759           SDSDQUI-008               1 2 99 N                          0 . 94     ACCESS BNDL EX
     8GB MICROSDHC ULTRA CLASS 1 0                                          Sales Tax                     O GO
         1 2 . 00 SALE DISCOUNT                                        9226777            SDCZ60-008G
     Sal es T ax                     0 . 00                                                                         3 99 tJ
  5577759           SOSDQUI-008               1 2 . 99 N                    8GB CRUZER GLI DE USB
                                                                                1 . 00 SALE DISCOUNT
                                                                            Sa les Tax                    O 00
                                                                       01�r���




                                                                                                                                  AR00795
                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 217 of 372
            .   \
                     1 •� •�
                                   _ l,1                              l l , I ..          . ,Ill .·.: .   I : .•.
                                                                       . .. d · , ,::: , 1 .;. ' l
  • f
                       1 [1·      , I'                                                                    1
                                                                          I ,'     II '   '••·! I l i l ' · L Ul, I
                                                                                           ,·, 1 i )'; !lrJPi I
922677 7         SDCZ60 -008G                   3 99 N                  �a l es 'fc1x                    •
    8GB CRUZER GUDE USB                                            891 5094                            ·   0 00
                                                                                      STOR40001 0 0
       1 . 00 SALE DISCOUNT                                            SEAGATE BACK UP PLUS PORT ABLE 4 1 22 'J9 tJ
    Sal es Tax                    O 00                                     7 00 SALE DISC OUNT
4333600          NS-PC1i6 430                  2<1 05 N �              Sa l es Tax                         0 . 00
    USB 3 . 0 TRAVEL HUB                                           891 5094          STDR 4000 1 00
       0 94        ACCESS BNDL EX                                      SEAGA TE BACKU P PLUS PORTA BLE � 1 22 ,9 N
   Sa les Tax                     0 . 00                                   7 . 00 SALE DI SCOUN T
3 78901 1        P-F01 6GATT4                  1 4 43 N -.             Sa l es Tax                        0 . 00
   PNY 1 6GB ATTACHE 4 USB 2 0                                    4 791 500          STEH1 0001 01
       0 . 56      ACCESS BNDL EX                                      SEAG ATE BACKU P PLUS ULTR A SLIM 69 . 99 N
   Sales Ta�                      0 . 00                              Sa les Tax                         0 . 00
378901 1         P-FD1 6GATT4                  1 4 �3 N           378901 1           P-FD 1 6GAT T4
   PNY 1 6GB ATTACH!: 4 USB 2 . 0                                     PNY 1 6GB ATTACHE 4 USB 2 . 0
       0 56        ACCESS BNDL EX                                         0 . 56        ACCES S BNDL EX
   Sa l es fa c                   O 00                                Sa l es Tax                        0 . 00
9226875          SOCZ60-0 1 6G                  4 99 N            4791 5 00          STEH1 0001 0 1
   1 6GB CRUZER GL I DE us�                                           SEAGAT E BACKUP PLUS ULTRA SLIM 69 , 99 N
       1 3 . 00 SALE DISCOUNT                                         Sales Tax                          0 . 00
   Sal es Tax                     O 00                            55 77759          SDSDQUI-00 8                  1 2 . 99 N
9226777          SDC260-008G                    3 99 N                8GB MICROS DHC ULTRA CLASS 1 0
   8GB CRUZER GLIDE USS                                                   1 2 . 00 SALE DISCOUNT
       1 . 00 SALE DISCOUNT                                           Sa l es Tax                        O 00
   Sales Tax                      O 00                            9044257           SOCZ48- 1 28G
9226777          SDC260-008G                    3 . 99 N              1 28GB SANDISK USB 3 . 0
    8GB CRUZER GLIDE USB                                                  97 . 00 SALE DISCOUNT
       1 . 00 SALE DISCOUNT                                               0 . 86       ACCESS BNDL EX
    Sa les Tax                    0 . 00                             Sales Ta�                           0 . 00
9226777          SDC260-008G                    3 . 99 N          9044257           SDC248-1 28G                  22 1 3 N1:
    8GB CRUZER GL IDE USS                                             1 28GB SANO ISK USB 3 . 0
        1 . 00 SALE D ISCOUNT                                             97 . 00 SALE DISCOUNT
    Sales Tax                     O 00                                    0 . 86       ACCESS BNOL EX
9226777          SDCZ60-008G                    3 . 99 N             Sa les Tax                          0 . 00
    8GB CRUZER GLI DE USB                                         4375300           9 1 0-004432
        1 . 00 SALE DISCOUNT                                         l. OGJ TECH M535 BLUETOOTH HOUSE
    Sales Tax                      0 . 00                                 1 . 50       ACCESS BNDL EX
922677 7          SDC260-008G                   3 . 99 N             Sales Tax                           0 . 00
    8GB CRUZER GL IDE USB                                         9044257           SOC248-1 28G                  22 . 1 3 NI'
        1 . 00 SALE DISCOUNT                                         1 28GB SANDISK USB 3 . 0
    Sa l es Tax                    0 . 00                                 97 . 00 SALE DISCOUNT
 9226777          SOC260-008G                   3 . 99 N                  0 . 86       ACCESS BNDL EX
    8GB CRUZER GLI DE USB                                            Sa les Tax                          O 00
        1 . 00 SALE DISCOUNT                                      9226777           SDC260-008G                    3 . 99 N
    Sal es Tax                     O 00                              8GS CRUZER GLIDE USB
 9226 777         SDC260-008G                    3 . 99 N                 1 . 00 SALE DISCOUNT
     8GB CRUZER GLI DE USB                                           Sa les Tax                          0 . 00
         1 . 00 SALE DISCOUNT                                     9226777           SOC260-008G                     3 . 99 N
     Sal es Tax                    0 . 00                            8GB CRUZER GL IDE USB
 1801 066         SDSQXWG-032                  24 . 05 N•                 1 . 00 SALE DISCOUNT
     32 GB PTXTOR EXTREME MICROSD                                    Sal es Ta�                          0 . 00
         55 . 00 SALE DISCOUNT                                    4333600           NS-PCH6430                    24 . 05 N!!
         0 . 94     ACCESS BNDL EX                                    USB 3 . 0 TRAVEL HUB
     Sales Tax                     0 . 00                                 0 . 94       ACCESS BNOL EX
 9226 777          SDC260- 008G                  3 . 99 N             Sa les Tax                         0 . 00
     8GB CRUZER GLIDE USB                                         7801 066          SDSQXWG-032                   24 . 05 th·
          1 . 00 SALE DISCOUNT                                        32 GB PIXTOR EXTREME MICROSD
     Sales Tax                      0 . 00                                55 . 00 SALE DISCOUNT
  7801 066         SDSQXWG-032                  24 05 N�                  0 . 94       ACCESS SNDL EX
     32 GB PlXTOR EXTREME HICROSD                                     Sal es Tax                         0 . 00
          55 00 SALE DISCOUNT                                     4901 080           ECMMD1 6GM70                   7 . 99 N
          0 . 94     ACCESS BNOL EX                                    t.hTEC H700 1 6GB USB 2 . 0 SUPER
      Sales Tax                     0 . 00                                 3 00 CLEARANCE
  905901 2         WDBBKD0030B                 1 29 99 N                   4 . 00 SALE DISCOUNT
      WO 3TB MY PASSPORT ULTRA CLASS                                   Sales Tax                          0 . 00
      Sales Tax                      0 . 00                       4901 080           ECMM01 6GM70                   ,.9 N
  905901 2          WDBBKD0030B                1 29 99 N               EMTEC M700 1 6GB USB 2 . 0 SUPER
      WO 3TB HY PASSPORT ULTRA CLASS                                       3 . 00 CLEARANCE
      Sa les Tax                     0 . 00                                4 . 00 SALE DISCOUN T
   7869 1 74        WDBGPUO Ol OB                59 . 9 9 N            Sa l es Tax                        0 . 00
                                                                     Ct.ITC I" u-,t   "' � ,_.... ,_ .
      WO 1 TS MY PASSPOR T ULTRA CLASS                             4901 080          ECMM01      6GH70              7 . 99 N
                    . � '
      Sa l es Tax                     0 . 00
                    • l        I l .



                                                                                                                        AR00796
     .
             Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 218 of 372
••       n


                                                 l 't t

                                                 I   r.
                                                     t ••

                        Sales Tax                  u . uu
                           'W .   ... .)




                      9226777       SOCZ60- 008G                               :; ?? "
                        8GB CRUZER GLIDE USB
                           1 . 00 SALE DISCOUN T
                        Sa les Ta.<                0 . 00
                      92267 7 7     SUCZ60-008G                                ] . 9CJ N
                        8GB CRUZER GLIDE USB
                           1. 00 SALE DISCOUNT
                        Sales Tax                   0 . 00
                      378901 1      P-F-01 6GATT4                            1 '1 '13 N"
                        PNY 1 6GB ATTACHE 4 USB 2 . 0
                           0 . 56    ACCESS BNDL EX
                        Sal es Tax                  0 . 00
                      9226777       SDCZ60-008G                                3 99 tl
                        8GB CRUZER GL I DE USB
                            1. 00 SALE DISCOUNT
                        Sa l es Tax                 0 . 00
                      7801 066      SDSUXlJG-032                             ?4 :� ti+
                        32 GB PIXTOR EXTREME MICROSG
                            55 . 00 SALE DI SCOUNT
                            0 . 94   ACCESS BNDL EX
                        Sales Tax                   0 . 00
                                                             SLlBTO fRL    1 7t9 . 23
                                                            S a l es fax         O 00
                                                                 TOTAL     1 .. 89. 23
                       F t **••••� �2305 Chi pRead U 0$                    1 789 23
                       MASTERCARD - MASTERCARD
                       YOUNG/JON K
                       APPROVAL 084 1 80
                       HOOE : Issuer
                       AID · AOOOU000041 01 0
                                      ACCESS BNDL EX SAVINGS :               30 . 00
                                               OTHER SAVINGS .              232 . 00
                                               TOTAL SAVINGS: 862. 00
                       MY BEST BUY ELITE
                       M�MRFR IU 032 6493 7 39



                                                                                                  � J l/
                                                                               & (} �+-

                                                                                                lttJ v   '1
                                                                                                              S
                                                                                 � .r)
                                                                                J T r e\ i tJ    4            er)f rl f 5Jff /ie"'     1

                                                                                           '°   Ot-., Je s I F /q} t1   {11 ,cf'? 1   e k- -
                                                                                  V !,




                                                                                                                           AR00797
                           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 219 of 372

                                                                                                            Invoice No: 0281 06-21892                           Pago I
                            INVOICE
                                                                                                            Order No: 21 892
          BIG O TIRES # 28105
          330 1 1 TH STREET                                                                                 Date: 08/25120 16           Time: 01 26 PM
          Elko, NV 89801
          (775) 738-2877                                                                                    Started by:     TYREL H
                                                            Visit us on the wet;, at: www.bigotiros com     Invoiced by:    TYREL H
          Vuhlcle Informal/on    Year: 201 0  Make: TRAILER                        Cust ,:     B l M 8 1 05-207 1 1 7
          Model: TRAILER                      Color:                               Addres!ii: 3900 E IDAHO 8T
          Llcenae: 1426268 (NV)           Odometer;                                City, State, i'!lp: et.KO, NV 89801 -4692
          Engine:                               VIN:                               Phone:                      Alt Ph:                   Cell: (775) 934-7935
                                   Rear: o Torque: 0
          Unit:                              Orlvor:
          Tire Pressure Front: 0
          TPMS Warning Lights On       Incoming: No      Outgoing: No              BIii To:                                               •       ,,        .., ......
          Customer Instructions     Save Old Parts? No

        Part No                                                                                               Tochnlclan         Q�    t,Jnlt Pl'ice    tQtal P     C9
        TRL VGS53                    225/75R1 5 VANGUARD RADIAL                                                      FP         4.00          89 95             359.80
                Tire Serial #: RKFYTB201 6 RKFYTB201 6 RKFYTB2016 RKFYTB201 6
        LAB BAL                          TIRE BALANCE                                                                FP         4,00          1 5.50             62.00
                                         FREE TIRE ROTATION                          I'                              FP         0.00            0.00              0 00
                                         FREE TIRE RE-BALANCING                                                      FP         0.00            0.00              0 00
                                         FREE TIRE REPAIRS                                                           FP         0.00            0.00              0 00
        FEE FEEDISP                      DISPOSAL FEE                                                                FP         4.00            4.00             16 00
                                         ALIGNMENT CHECK                                                             FP         0.00            0.00              0 00
                                         BRAKE INSPECTION                                                            FP         0.00            0 00              0 00
        FEE FEEENV                       ENVIRONMENTAL FEE                          1,t                              FP         4 00            1 .00             4 00
        FEE FEESHOPT                     SHOP   SUPPLIES - TIRES                                                     FP         4.00            1 00              4 00
        RHW TPP                          TI RE PROTECTION PLAN                                                       FP         4 00          1 3.49             53 96
        � • • 'l'echn 1cians who Pc r torm<1d Se rvices on I nvni co • • •
                                                                                                               t',
         i f'P I    r r:RIII\NUO P                                                  11 1




                                                                                                                                                           j_
                                                                                                                                                         ' Ill




                                                                                                                                                           ._




                                                                                                                                           T-

                                                                      Invoice Summ�ry
                                                                                                 a ment                               nvo,ce obi s
        I GRANT SIG O TIRl!!S PERMISSION TO OPERATl! THE Vl!HICLE HEREIN DESCRIBED FOR THI! Type             Amount Parts                                   359. 80
        PVRPOSE OF TESnNG, INSPECTING, INCLUDES REMOVAL OF WHEELS AND ORVMS TI/E PVRPOSE 1----             -      -        FET                                  0 00
                                                                                                      - - ---
        OF INSPECTING THI! BRAKES, SERVICING OR DELJveRY. I Rl!LEASI! BIG O TIRES FROM      MASTERCARD                --t
                                                                                                              $5 1 0.96
        RESPOSIBIUTY FOR LOSS OR DAMAGE TO VEHICLE OR CONTENTS THEREIN, IN CASE OF FIRE,                                  Core Chg                              0 00
        THEFT, OR OTHER CAUSE BEYOND BIG O TIRES CONTROL. I AUTHORIZE THE REPAJII AND       FLEET ....9046                Labor
                                                                                                                                                   .
                                                                                                                                                            1 1 5.96
        SERVICE WORK USTED ON THIS INVOICE TO BE Pl!RFOfUfED FOR THEAMOUNTSHOWN ABOVE.
                                                                                            AUth 097403
                                                                                                                                                   I

        ALL CHARGES ARE DUE AND PAYABLE BY THE 10TH OF FOLLOWIN(J MONTH. ALL CHARGES ARE                                  Waste Disposal                      24 00
        SUBJECT TO 1.5 " FINANCE CHARGE
                                                                                                                           Shop Supplies                      1 1 .20
                                                                                                                           Sales Ta:<                           0 00
                                                                                                                           Total:                         51 0.96


                                                                                                                                                                         . I
                                                                                 I have received the above goods and/or services. If this
                                                                                 Is a credit card purchase, I agree to pay and comply with
                                                                                 the cardholders agreement with the Issuer.
I   '                                                                            There are no cancellations allowed.                   J
                                                                                                                                          AR00798
                                                                                 Customer
          Cof\l\'?C'-"'1 �- l\):tfl..                    re c.c.,.c..W>
                                                      F",Case             +t
                                                                        r,'\t.t    Goe
                                                                                  l-7 1 5


                                                                                                               l-
                                                                  1:19-cv-03729-DLF     Document       35-2 Filed 07/12/21 Page 220 of 372

             Q\.\e.. �      0     <:o;o,q io\fo
         <$..\ f>f>\ IQ.".:) a,    C <c w -i,._,._e '2.?.�� ��eet s

                                    1,,.>,:. , "-ej;,. .
                                   \.,(" \s..'IV\, 'S� �O .:4C-.'-fll\� \..ov-<-5

                 LoS\- �� '(:-,'S Y a 1- S
                                                                               _
                                                     NAn lNlERAOEN'CYFIRE CEN1ER
                                                      3833 S. DEVELOPMENT AVENUE
                                                                                                                                                                                      ,.
                                                                                                                                                    3624958
                                                                                                                                                       -
                                                               BOISE, ID 83705
                                                            Phone: 208-387-5104                                                                                   -
Tnmacdon #: 3728706
Date of'Trusactioa: 08/09/2016
                                                                                                   CUSTOMER:
          BLM lITAH STATE OFFICE
          440 WEST 200 soum
          SUITE SOO
          SALT LAKE CllY,UT 84101 US




 LINE # . QlY                                                                       D:t:5CRIPDON                                     REMARKS           UNIT PRICE      TOTAL

                                                                                                                                                                           802'..00
                         STATE ASSIST I TRAINING / PUBLICATIONS /NIFC CREDIT CARD ORDERS - ISSUES
             ', l .OO                                                                                                           1 SSUE1>000799082           - -ala -
                         PROJECT: LFFACARDOOOO
             ,           STATE ASSIST/ TRAINING / PUBLICATIONS /NIFC CREDIT CARD ORDERS - SHIPPING
    2            l .OO
                         PROJECT: LFFACARDOOOO
                                                                                                                                iFFDX                       - n/a -         Sl.73

                                                                                                                                             TOTAL:                    sssi:73
                                                                _                           �AYMENIJNFORMATION
NOTE: Items will appear on c:redit cam statement as "NatianaJIDleragency Fire Center (NIFC)".
         1                                                 AMOUNT: 1 854.73                                                             POSIMARICED: !NIA
                             �==:-:-:::::=:-::=:=
                             .,                                                                                                                          -----
                                                                TYPE: CREDIT CARD                                                          RECFJVED: 108/09/2016
                                                            NAME: 13LM UTAH STATE OFFICE
                                                                  ,440 WEST 200 sourn
                                                                  ·SUTIE SOO
                                                           _      'SALT LAKE Cl1Y UT 84101 US


                                                                CARD: :MArnmw oocms
                                                           ��O: 1XXXXXXXXXXXX9340                                                        At.Jl'RCODE: �39083
                                                      NAME ON




                                                                                                                                                                 AR00799
                                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 221 of 372

                                                                                  Bosch Motors, Inc.
                                                                         1 20 1 E Winnemucca Blvd.                                                                            2291 2
                                                                          Winnemucca, NV. 89445                                                                     Org. Est. # 022958
                                                                  Phone: 775-623-2551 Fax: 775-623-6238                                                                                         J36



INVOICE                                                                                                                                   Print Date : 09/09/201 6
 GSA                                                                                                    201 3 Ford - Explorer
 5 1 00 E WINNEMUCCA BLVD                                                                               3.SL, V6 (21 3CI) VIN(8), 6 speed Automatic 6F35, 4-Wheel
 WIN N EMUCCA, NV 89445                                                                                   Lie # : G62 1 366M - NV         Odometer In : 26,439
 Home 866-939-4472 --- Office 775-623-1 500                                                              Unit # : 621 366                Odometer Out : 26,439
 Gust ID : 2068                                                                                          VIN # : 1 FM5K8B86 DGA72072
>art Description / Number          Qty      Sale                                           Ext Labor Description                                                     Hours                Extended
!\IR FILTER                                               1 .00         21 .34          2 1 .34      1 2 HOURS AT 30.00 P/H BURNING MAN
   6935                                                                                             DETAIL                                        3.60                                      360 . 00
 Shop Supplies                                                                            7 . 63     Ft!lLL MEAL DEAL              BOSCH r,JQTORS
                                                                                                                              foll E WINNEMUCCA BLVD
                                                                                                                               WINNEMUCCA NV 89+¼5


                                                                                                                                      DATE: 09/09 16                    TIME: 16:43
                                                                                                                                      MERCHANT ID:                   KY32286110001
                                                                                                                                                     CREDIT CARD
                                                                                                                                                   MASTERCARD SALE

                                                                                                                                     CAROii                              p j !, l 9699
                                                                                                                                     EXPIRATION DATE                           , , ....
                                                                                                                                     SEQ:                                    6510()-1
                                                                                                                                     INVOICE:                                 22912
                                                                                                                                     APPROVAL CODE:                          061H21
                                                                                                                                     ENTRY METHOD:                          SWIPED

                                                                                                                                     PRODUCT                 QTY PRICE AMOUNT
                                                                                                                                     ¥ORK ORDER                          388.97
                                                                                                                                     TOTAL AMOUNT:                     $388.97
                                                                                                                                                  APPROVED 060421

                                                                                                                                             THANKS FOR YOUR BUSINESS
[ Technicians : HERRERA , MANNY ]
                                                                                                                                                   CUSTOMER COF1
 Org. Estimate       $ 305.95        Revisions $ 0.00                Current Estimate $ 305.95                  Additional Cos, m,v1�eo t:sumattl                                          360.00


                                                                    f/,i •/ W,}1.:;,Ct i l
                                                                                                                                                               Labor:
                                                                                                                                                               Parts:                       28.97
                                                           /u(
                                                                                                                                                               Sub:                        388.97
                                                                                                                                                               Tax:                          0.00

                                                                                                                                                               Total:                     $388.97
: Payments • MasterCard • $388.97 I                                                                                                                            Bal Due:                      0.00
 hereby a1JlMrize the above repair work to be done along with the necessary material and hereby grant you aJ1d/or your employees perm1ss1on to operate the car or truck herein
1escribed on slreel, highways or elsewhore for the purpose to lesting and/or inspeclron. An express mechanic's hen rs hereby acknowledged on above car or truck lo secure the
1mount of rapa,rs !hereto. Warranty on parts and labor is one years or 1 2,000 miles whichever comes nrsl. War:anly work has to be performed in our shop & cannol exceed !he
>riginal cos I or repair
                                                                                                          CapyriQhl (c) 2010M1lchcll R11pa1o• fnl�,t11ahlll1 C001pany. llC hwSI F-tp�rHr� 04 12 16kr

                                                                                                                                                                           AR00800
                                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 222 of 372


BoundTree                       medical
  , lln1'/nJl 1•�clt1u,· . 11/ttutn C11u11r••• ,.,
       PHONE: (800} 533-0523
                                                                                R.-8                               Sales Order Confirmation
                                                                                                                                   Order #
                                                                                                                                   Date

                                                                                                                                   Page
                                                                                                                                                                       98164710
                                                                                                                                                                       818/2016
                                                                                                                                                                       1 of 1
        www.boundlree.com                                                                                                          Entered By                          RDAVIS

                                                                                                                                                                       TIN# 31 -1739487

                BIii To:              227447                                                                     Ship To:       SHIP001



               US BLM - OLES                                                                                    US BLM - OLES
               STE BOO/WARREN TEMPLETON                                                                         1 N CENTRAL AVE
               PHOENIX, AZ 85004                                                                                STE BOO/WARREN TEMPLETON
                                                                                                                PHOENIX, AZ. 85004-4414




     Purchase Order No.                              Customer ID          Salesperson ID   Whse           Shipping Method           Payment Terms                                  Ref #

             WARREN                                    227447            TERRITORY 004AG    01                NO FRT               PPD CREDIT CARO                               32265846

     Item Number                                           Description
                                                                                                 -• Ordered     Shipped

                                                                                                                   3
                                                                                                                            BIO       U of M              Unit Price            ExL Price

  1 985-00                           Acetaminophen, 1 60mg/5ml, Cherry Elixir, 4 oz                   3                     0             EA                    $3.80                   $ 1 1 .40
  1330-05750                        Alcohol Prep Pads, Medium, 2 ply, 70% Alcohol,                    1            1        0             BX                    $2.68                      $2.68
                                    Sterile 200/bx 20bx/cs
  601 1 09                          BACITRACIN ZINC FOILPAC 0.9GM 144/BX 9908                         1            1        0             BX                  $20.49                   $20.49
                                    1 2BX/CS
  1751 3                            Extra Strength APAP, 500mg Acetaminophen                          1            1        0             BX                   $23.79                  $23.79
                                    Tablests 2/pk 250pk/bx 12bx/cs
  20033                             DIAMODE ANTIDIARRHEAL, 1 /PK 1 00PK/BX                            1            1        0             BX                  $36.79                   $36.79
                                    24BX/CS
  42513                              DECOREL FORTE PLUS COLD AND COUGH                                1            1        0             BX                  $42.79                   $42.79
                                     RELIEF, 2/PK 250PK/BX 1 2BX/CS
  HP2-24                            HYDROGEN PEROXIDE 2 OZ PUMP SPRAY                                 3            3        0             EA                    $4.96                  $14.88
                                    24/CS
  1 0013                             1-PRIN, 200mg Ibuprofen Tablets 2/pk 250pklbx                    1            1        0             BX                  $30.49                   $30.49
                                     12bx/cs
  05022                             Medikoff Throat Lozenge, Cherry, 75/bx 24bx/cs                    3            3        0             BX                   $7.59                   $22.77
  601240                            POVIDONE IODINE (PVP) SWABSTICKS 1/PK                             3            3        0             BX                   $8.59                   $25.77
                                    50/BX (1 0BX/CS)
  600-16                            IV Flush Syringe, Normal Saline 3ml Prefilled 12cc               20            20       0             EA                   $1 .08                  $21.60
                                    Syringe, Sterile 400ea/cs
  353065                            CATHETER INTRAVENOUS (IV) 1 8 GAUGE X                            20            20       0             EA                   $3.39                   $67.80
                                    1 .25 IN 50/BX 4BX/CS PROTECTIV PLUS
  601 323                           IV Solution, Sodium Chloride 0.9% 500ml Bag                       2            2        0             EA                   $5.09                   $10.18
                                    24ea/cs Baxter 2B1323O
  1350-5321 0                       Triple Antibiotic Ointment w/Bacitracin, Neomycin,                1            1        0             BX                  $1 5.49                  $1 5.49
                                    Polymyxin B, 0.9gm UD 1 44/bx 12bx/cs




Note: • Indicates taxable Item
                                                                                   1f'ee
                                                                                                                                                                                      $346.92




                                                                   lfa'm P. re vi --e
                                                                                                                                               Subtotal
                                                                   � 0 0 11'\ J)                                                               Misc                                         $0.00

                                                                                   1 vn f le �t '                                            Tax                                            $0.00
                                                                                                                                             Freight                                       $0,00

                                                                     �1t1cl 1u1 I    >t-1fP' e5'                                           Total
                                                                                                                                                                        AR00801
                                                                                                                                                                                      $346 92
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 223 of 372




               W E LCOM E TO BRU No · s
               FUE L AND T OW I NG
               T032283394-001 BRUNOS SHELL & TOW HIG
               565 MAIN ST
               GERLACH      NV 894 12

                   DUPLICATE OUTDOOR RECEIPT

               DATE      08/22/ 16
               TIME        3 :5 1 PM
               AUTH# 0746 18
               MC FLEET
                  ACCOUNT NUMDER
               XXXX XXXX XXXX 2970
               MILLION/ZACH B
               PUMP PRODUCT PPG
                02 UNLD $3 .349
               GALLONS    FUEL TOTAL
                 4.949       $ 16 .57

               HAV E A N I C E DAY




             f-' t.. .t. ) to
                              f I., ,,                   ee()., c-k. s+J1....
                                                             \,. <: ,



       ""-- � ? L. i Y 6> s 1 ..
                                  "k
        t-e> c...tA'" 1\          V l,  "" �c.J � .s �
                                                                        AR00802
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 224 of 372




                                     fl- 1 0
                W E LCOM E TO BRU No · s
                FU E L A ND TOW I NG
                T032283394-001 BRUNOS SHELL & TOWING
                565 MAI N ST
                GERLACH      NV 89412

                   Oeacr i pt i on      Qty          Amount
                    <CUSTOMER COPY>
                   NON TAX                            10 .00
                                  Sub Tota l        1 0 . 00
                                        Tax           0 .00
                            TOT A L            1 0 . 00
                                     CREDIT $       1 0 . 00
                 CARD TYPE : MC FLEET
                 CARD NAME : MrLLION/ZACH B
                 ACCT NUMBER: XXXX XXXX XXXX 2970
                 TRANS TYPE : SALE
                 APPROVAL : 063518       INVOICE : 022714
                 AMOUNT : $ 10.00


                ************************,.,***************
                APPROVED 0635 !8

                HAVE A N I CE DAV
                 RE6# 0002 CSH# 002 DR# 01 TRAN# 25 1 19
                 08/19/16 14 :23 : 40        ST# AB 123
                                          I


                              .i ('J Vt O �
                              2 ct t � yv i
                                            ; I 0 0 '1

                        {=\ "--)-             r� pi.,' ( -f.-o r
                     LF        __.       i-ri. J c .
                                                                   AR00803
9/28/2016                                                DEPARTMENT OF THE INTERIOR
                                                  Case 1:19-cv-03729-DLF            Mail - Confirmation
                                                                              Document       35-2 Filed of GSA Advantage!
                                                                                                                07/12/21  Session Number
                                                                                                                               Page   2259104425
                                                                                                                                             of 372



                                                                                                              fl.- 11                              Gochis, Matthew :Mi lg      sbis@bf    Jwr>



  Confirmation of GSA Advantage! Session Number 91 04425
  2 messages

  gsa.advantage@gsa.gov <gsa.advantage@gsa.gov>                                                                                                                   Wed, J ul 27, 2016 at 11:39 AM
                   .
  To:       lg I       Qi I    L
     T hank you for ordering from GSA Advantage! . We are proud to be your one-stop shopping source!

     T his e-mail is a CONFIRMAT ION of the order you recently placed. Your order information is below. We will notify you by e-mail of status changes as they occur.
     You may also monitor the progress of your order or other orders by logging on at https://www.GSAadvantage.gov and then choosing "Order Status/History" from
     the menu at the top of each page.

     T he following items were ordered from session #9104425 on Jul 27, 2016 for a total of $26.00.


     Vendor : CAPRICE ELECTRONICS, INC . 718-222-0433
     PO # :   LGAKDA7424L
     Order Status POC : sales@capricegov.com

     QTY                                                                           PRICE           TOTAL
                                                                                                                                       n1c1f1 6oc�; s
                   ITEM



     200 EA        EARSOFT FX SHAPED EARPLUG IN POLYBAG                            $0 . 13         $26 . 00
                   312-1261
                                                                                   PO TOTAL :      $26 . 00



     Having problems with GSA NSN requisitions? Call 800-488-3111 or go to https://apps.fas.gsa.gov/cops/ncsc/ and report a problem.

     Having problems with Schedule orders? Contact the vendor directly at the phone number or e-mail address provided above.

     For other questions pertaining to GSA Advantage! Call toll free 877-472-3777, option 2, or e-mail gsa.advantage@gsa.gov.

     To change or discontinue your e-mail for these messages, logon to https ://www.GSAadvantage.gov , then choose Profile and update your e-mail address, or
     select No to receive e-mail status updates for your orders. T hank you!


   Matthew Gochis             c ds   I . i}I I   77 p                                                                                                             Wed, Aug 3, 2016 at 10:09 AM
  To: eboik@blm.gov, Briscoe Logan 1thl"scri)kl                y>
     $.13 per box.

                                                                                                                                                                               AR00804
https:l/mail .google.com/mail/u/O/?ui=2&ik=75d23b43bO&vif!Nl = pt&q=ear%20plugs&qs=true&search=query&lh=1 562d711ea79faOc&siml= 1562d711ea79faOc&siml=156512a9c7ccece8                             1/2
         .
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 226 of 372
          t




                       Nevada BLM Convenience Check / Charge Card
                             Purchase Re uest Authorization

Date: 9/2/2016       I Reauestor: David W. Aooold                            I Phone: 775-861-6417
                                                        �

Accounting          LLNVW03500            L I 2320000. EAOO     ilVRDNVI 9000                                  J 3j(
Information:

     FBMS Codes
                      Cost Center
                     (Office Code)
                                     (   �
                                          00
                                          tional Area
                                          Actlvltv/PE\/
                                                                /   Work Break Down
                                                                     fProlect Code)
                                                                                         Com. Item
                                                                                           (BOC)
                                                                                                          Source
                                                                                                          Fund Yr
Estimated Amount S 2,000.00
Supply (Cannot exceed $3500) /Service (Cannot exceed $2,500) Requested:

Balance Due for Trailor Rental for 2016 Burning Man Fire Prepareness Crew at Black Rock Station


Attach Sunnortlna Documentation to this reauest

Sunarvlsor Annroval (reauired):          vt1....   t.
                                                        �
                                                         �                              Date:    9 ' 4-/( I.
                                                            l

Budget .Approval (required):         ,���
                                     -                                                  Date:   tl/,_) If.,
                                           /-
/andor Name and Address              Contact Name PhoneJFax No.               Tax ID/Social Security Number
 Damien Richard                            775-338-6509                        XXX-XX-XXXX
14090 Winners Cup Dirve
 Reno , NV 89521                                                              Non-Profit I I

Paid by Credit Card ending In XXXX•                                          on Date:

CHECK WRITE NOTES:
Paid by Check Number. 1009               Date of Check: 9/2/2016          Check Fee (1 .9%): 38.00
Mailed Check to above address U          Gave Check to: Damien Richard on 9/2/2016
on Date:                                 on Date:

Comments:




                                                                                                           AR00805
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 227 of 372


.. . .




                � ,l"
                    .. ,vC.�   t.;H'L�...
                                            l::e'b         .   v_! W ' • .:'!"




                                                                                •r:=�Exempt
                                                                             .,;,   -
                                                                                              Y           •<•   r. {.•...   i. J: �11.i, • } I):,-,. � ,




                                                                                                                                                1013
                                                                                                                                                                •   i




                                                               �,�h'
                        DAVIO APPOLD
                        DOI-BlR:AU OF LAND MANAGEMENT                                         NalVald lrMadel:'8'/llbl9ToCash
                        :::,� Bl.VD
                        DEPARTMENT OF INTERIOIWLM
                                                                                        .
                                                                                                  DAU      �/16
                                                                                                           I L '"
                                                                                                                                               88-787/11:IO


                   I                                                                                                            �sW
                                                                                                                                                  ==-=
                                                                                                                  I$
                                                               a.a
                       PAY TO               �


                  iI                                                          ?4,,1,,1/ �� �,./,4'/�RS �
                        =..i:.=::.-
                       ntEOltDER�
                                                                                                                       �
                                   t"�

                                                                                              Nat Vaid After so Daya

                                                                                                        /�-:1::!°
                       • organ
                  ! J•P.M
                                                                                         Not Valid For        t Over S3SOO


                       MEMO    /4 �/flT.fUV/te;J                                                     w� �                                                  ..
                       1: Ii 1 300 ? Ea ? 31: 5 � ? iBO □□ a.
                                  �=    �MDI...      ,..   t   �-.          ;:::u:                --
                                                                                        O 'i11 1.0 Ii 3




                                                                                                                                           AR00806
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 228 of 372




                        ,.J �V'- N � efl__
                          R            -    (p O\J - c C.
                            C,f.t-J'fAA-<b Cl. �v tcA
                      C,t'\ P-.te.e,�t,l�'f NO.          ®
                     (.Nt,1" � � \ � . )
                                 i
                        1., 1 ' f : 1: ,1 MONTANA FARMS
                         I .Ci I.� S'722
                         I (i' i"T 8 H�JV 287
                            l· m E. FllRKS          , MT
                        ,;:::.-·:n,-2016 9so1B4691
                         1.l. : :,1' : 16 AM
                        '1 .12i
                        I·( f 'LEET
                         1 l·l'/(llCE 113535
                        ,�I.I .J' 00"·089797
                        1:rf.] : H0:200822161135
                        FtlMf a 2
                        F Rl::l�IIUM                  7. 025G
                        i: i;: ·:, E/GAL               2. 719
                       FU ..I. TOTAL $ 19. ,.o
                                                    S 19. 10
                       I ji :I !7 )�q , �n: 20
                       "im .: o 2
                       II ri:1: ·:a :f o n )0: 00
                       11�: :RE G�S?
                       H :G :!; "E: ·o N!H 9i
                       IIA 1.:�,IIHC!ft




                                                                AR00807
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 229 of 372




                         Nevada BLM ConveniencR Check / Charge Card
                               Purchase Re uest.Authorization

Date: en/2016        I   Reauestor: David W. Aooold                  I   Phone: nS-861-6417



                                                                                   ... � v
Accounting         LLNVW03500          L5 1 05.0000.EAO     LVRCFI 604630
Information:                           000                                        LJ.s               l 6X

                      Cosl Center        Functional Area    Work Break Down         Com. Item       Source
     FBMS Codes      (Office Code)       (SubActivitv/PEl    fProlect Cadel           fBOCl         Fund Yr
Estimated Amount $ $2,500.00
Supply (Cannot exceed $3500) /Service (Cannot exceed $2,500) Requested:

Check for $2,500 for Medlacl Team Unit Member - James Roberts; Medical Support Services


Attach Suooortina Documentation to this reauest

Suoervisor Anoroval (reouired):        wt �                                       Date: 'i-A..u l fo


Budget Approval (required}:             �'l_/ /
                                                             .                    Date:    /ti /44'. J(l/t
                                     /--;7"//
                                            .Z,
                                              A;:�(.__
                                                                                                V
'fendor Name and Address             C_' -_- Name Phone/Fax No.      Tax ID/Social Security Number
James Roberts                          702-326-4367                         4048000255
10388 Smokemont Ct
 Las Veaas, NV 89120                                                 Non-Profit r l

Paid by Credit Card endina In XXXX•                                 on Date:         ,t,
                                                                                    ' ,,/
                                                                                   /          J-
                                                                                                   z �v
CHECK WRITE NOTES:
Paid bv Check Number:            Ulate of Check:                     Check F«e-,1 .9%1: 7 7
Mailed Check to above address rJ" Gave Check to:
on Date:  YJ'I/JI                 on Date:                           ....                           �

Comments:·




                                                                                                    AR00808
                                                                             Page 1 of 1
            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 230 of 372


 ENTERPRISE LEASING COMPANY - WEST, 3005 MILL ST, RENO, NV 895020106 (nS) 325-8888




                                                                      R. - 1 5
RENTAL AGR!l!Ml!NT     REF#
423602                 SKBZKT
Rl!NTl!R
BLM LAW ENFORCEMENT, JAMES      SUMMARY OF CHARGES
lAGULLI
                                Charpe Description                Date      Quantity Per        Rate        Total
DATI! a TIME OUT
09/07/2016 08:06 AM             EXCESS DISTANCE CHARGE        09/07 - 09/08   45 DISTANCE       $0. 14      $6.30
DAT! a TIME IN                  TIME & DISTANCE               09/07 • 09/08   2       DAY      $73.7S     $147.50
09/08/2016 12:46 PM             REFUELING CHARGE              09/07 • 09/08                                 $0.00
                                                                                   Subtotal:              $153.80
BILLING CYCLE                   Taxes & Surcharges
24-HOUR                         SALES TAX                     09/07 - 09/08                    7.725%       $1 1 .88
                                                                              Total Charges:              $165.H
CAR CLASS CHARGED
FBOX                            Total Estimated Amount Due                                                $165.68
VEH #1 2015 INTE 43CA 26BX      PAYMENT INFORMATION
VIN# 3HAMMMML9FL745239          AMOUNT PAID     TYPE                     CREDIT CARD NUMBER
LIC# 17SAYP                     $16S.68              Mastercard          xxxxxxxxxxxx0442 PENDING
MILES DRIVEN 245
CAR a.ASS: GBOX
CLAIM INFO
CUSTOMER PAY




                                                                                                    AR00809
http://ecarsl .corp.erac.com/rental/closeTicketPrint.j sp?doNotPrintRatesindicator=false                 9/8/201 6
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 231 of 372




                                   Cc,"'Y<-\"'I : 1-;-,1 (;·
                                   DCl.:\c :      z �··1 2.. •a,
                                                 �s1

                                                 �omce. $
                                  '.:>.l l\{tc• ·� � Lt\111,11\,1,\ 1 0 "
                                                                          , ,( ,i \ • ,.,,, • t i J ( ;, .


                                                                iJ1 \L\ �            � ;; I v ,
                                                 °1f G'i '[, . t·�\
                                                                C::' 1 1 \1 i (1.· , \1V W.
                                 (' ' "> I· ·1                                              1 ,/



                                         FedEx Off ice is your dest ina t ion
                                            for pr int ing and sh ipp ing .



                                            Regular Tot a l
                                                                         R.-- 1 ,
                                            r • •1,.,,c: Per µ•tt\.!C"' "'T": U&,
                                                                                  '[...,
                                            Discounts                          224 .21
                                                                                54 . 98

                                   please do not dfstur
                                                                                Qty 1                 79. 46
                                   Lam inati on Trim
                                     000353 Reg , Pr ice                        100 @               0 . 3800 E
                                                                                 0 . 50

                                 Lamina t i on/SqFt
                                   000369 Reg , Pr i ce                         14 @               2 . 25 00 E
                                                                                3 . 00

                                 S ing le Cut
                                    000376 Reg , Pr ice                          8   @             1 . 1 200 E
                                                                               1 . 49


                                                                                                            c
                                Cutti ng Setup
                                  00037 7 Reg . Pri ce                          1    @         1 . 0(Ji;,
                                                                             1 . 25


                                      Price per piece                   79 .46
                                      Regular Tota l                   105 . 1 7
                                      Discount s                        25 . 71

                              Sub -Tota l
                              Tax                                                           248 . 69
                              Depos i t                                                       0 . 00
                                                                                              0.00
                              Total
                                                                                          248. 69
                              MasterCard (S)
                                  Account : 9340                                          248 . 69
                                  Auth : 036396 (A)
                                 Tot a l Tender
                                                                                         248 , 69
                                 Change Due                                                  0 . 00




                                                                                                                 AR00810
                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 232 of 372

                                                                                                                           Sa les Order
                               Gruber
                               IN OU:!ITRtll:a I N C C R PCRATE:ll                        Sales Order -                  5271 32
                               CCJMMUNl r.:ATI C N PR O O UCTB
                                                                                          Order Date - 08/02/1 6




  Bill to Address                                                                         Ship to Address

      Company US Bureau Of Land Management                                                  Company US Bureau Of Land Management
   Dept/Attn                                                                               Dept/Attn *****WILL CALL Friday Morning****
 Street Addr One N Central Ave                                                            Street Addr One N Central Ave
      Address2                                                                              Address2
           S1;1lte                             M/S                                                 Suite                         M/S
            City Phoenix                       State AZ        Zip 85004                             City Phoenix                State AZ              Zip 85004
        County Maricopa                        Country                                           County Maricopa                 Country

  jpatrou@blm.gov




  SBT # I            Ship Via         I     F.O.B.              Payment Terms               I           Purchase Order #         I      Sales Rep            Reference #
 usBuo2 I            Will Call         I    Origin
                                  Qty. Shipped          Item Number
                                                                     CREDIT CARD             I
                                                                                I Unit of Meas. I
                                                                                                             Ryan King
                                                                                                        Required Date      I
                                                                                                                                 I       HMTKON
                                                                                                                                     Unit Price
                                                                                                                                                                  FAV365

                 Quantity                                                                                                                                       Ext Price
 5                               Back Ordered           Item Description                                                                   I Disc!Tax
  1    M                  14                         0 17-608200-004FB             EA               08/02/16                          2.80000                             39.20
                                                       Cat5e Patch Cable, USA, CM, STR, 0Boot/0Label, 004FT, BLUE                                     y
  2    M                  14                         0 17-608200-008FB             EA               08/02/16                          3.50000                            49.00
                                                       Cat5e Patch Cable, USA, CM, STR, 0Boot/0Label, 008FT, BLUE                                     y
  3    M                  14                         0 17-608200-012FB             EA               08/02/16                          4.25000                            59.50
                                                       CatSe Patch Cable, USA, CM, STR, 0Boot/0Label, 012FT, BLUE                                     y




                                                                                 QfttV/              /c, �7


       f   1'                     B - Bid
       M = Mfg, Blue copy         R = RMA
       F = Fiber, Pink copy       D = Dropship
       S = Stock, No copy         O = Partial ship




                                                                                                                         Non Taxable Subtotal                             0.00
                                                                                                                             Taxable Subtotal                           147.70
                                                                                                                               Tax (4.300%)                               6.35
                                                                                                                                        Total Order                     154.05

                                                            (______c
                                                                   _u_
                                                                     stom
                                                                        _e_
                                                                          r_
                                                                           or1
                                                                            _  lna
                                                                              g_ _ 1 ______,)

(Gruber Industries Inc.          21439 N. 2nd Avenue         Phoenix, Arizona 85027 USA          Main 602.863.2655       Fax 602.257.4313                 AR00811 )
                                                                                                                                                      support@gruber.com
 Page 1    Document name SOODBWl                                                                                                     Printed on - 08/02/16 at - 1:57 PM by - KON
9/28/2016                                             DEPARTMEN T OF THE INTERIOR
                                             Case 1:19-cv-03729-DLF       DocumentMall · 35-2
                                                                                         You order Filed
                                                                                                   140757 at Handcuff Warehouse
                                                                                                          07/12/21        Pageis shipped
                                                                                                                                 233 of 372


                                                                                                                                              Gochis, Matthew 1l!id§SS!!i @ I      S ,�



  You order 1 40757 at Handcuff Warehouse is shipped
  2 messages

  Customer Service <sales@handcuffwarehouse.co9' > ,
                                                                                                                 Tl-18                                       Tue, Sep 6, 2016 at 10:00 AM
  To: I            A                                             S
                                  e,    0Cv( t,7 I
                                        (}7 t-tf-




                                                                                                                              Other I tems You Might Like



     Dear Matt Gochis,
                                           Shipping Confirmation
                                                                                                                    0
                                                                                               Grip Restraint Waist Belt/Hobble with D-Ring
     Your order has been shipped. Please see details below.
     Order Number: 140757                                                                                         $44.20
     Order Date: 09/04/2016
     Shipped Date: 09/06/2016
     Tracking: 1Z01F1E10151499305
      Item    Item            Qty
                                                                                                                             a
                                                                                  Tracking# Ripp Restraints Model TB-300 Transport Belt W/ Single Cuff
     Photo Description Order,                                                                                        $52.50
      C;;;>   Gould &        (1         1 $64.18 Shipped                       10151499305

                                                                                                                   c:::,
              Goodrich
              Model 189
              Leather                                                                          Ripp Restraint-Transport Belt w/2" D Ring
              Restraining
              Belt                                                                                              $33.60



                                                                                                                         �
                                                                                               Humane Restraint Model NT-48 Nylon Transport Belt
                                                                                                                   $35.00

      This email was sent to :I!d§s I · t@\I g a by sales@handcuffwarehouse.com. To ensure delivery of emails to your inbox, please add
      sales@handcuffwarehouse.com to your address book or safe sender list.

                                                                                                                                                                         AR00812
httos://mail .QOOQle.com/mail/u/Ol?ui=2&ik=75d23b43bO&view=pt&cat=BM%202016%20Receipts&search=cat&th=157003c9926118a6&simi=157003c9926 118a6&siml= 157003d5a1f93d6f                         1/2
                                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 234 of 372




•                                                                                                           fl-,,
12/14/2016                                            DEPARTMENT OF THE INTERIOR Mail - Order Conllrmaticn rrom Ccrporale Sl!J18kres, Inc., #68705



                                                                                                                                              Gochls, Matthew <mdgochis@blm.gov>



  Order Confirmation from Corporate Signatures, Inc., #68705
  1 message

  Corporale Signaluras <info@corporatesfgnatures.com>                                                                                                         Thu. Aug 18, 2016 at 9:47 AM
  To: mdgochis@blm.gov
    MATT                                      [MATT GOCHIS 84101-1345)
    Thank you for ordering from Corporate Signatures, Inc.I

    Below, you11 find the details of your order, including expected ship dates and Invoice details. You may want to keep these for your records.

     If we can help In any way, please call us at 1-800-233-6690 Qntl: 401-385-3060) or email us at info@corporatesignatures.com

    We appreciate your business!

    From all of us at
                                                                                                   Cch,,,..,_,,. .;t   y;     Ivx...:irf      S,��i-'-<e!
    Corporate Signatures                                                                          � l-c �                   O".+ _. 2.. } -     2-o \ le
    DATE:   21-Jul-2016
    ORDER #: 2448-5161-5221                                                                      Sv.rf\, es �           'tc\v..c.c,�, .:.""    �\-c. ,,...., a..\ f .J...c.,
    REFERENCE #: 68705

    SOLO TO:                                                                                                            J,vc_    \.o �- f"'"- h c , p...�1-f
    ======
    MATT GOCHIS
    US BUREAU OF LAND MANAGEMENT
                                                                                                 �¼\ � '1-ff'1 , ov
    440 W 200 S STE 50
    SALT LAKE CITY UT 84101-1345                                                                        111c< tf- 00{ /4 ; ')
    us
    SHIPPED TO:
    ---------
    ERIC BOIK
    US BUREAU OF LAND MANAGEMENT
    GENERAL DELIVERY
    GERLACH NV 89412-9999
    UNITED STATES

    =======-==============================•==========;=============
    Ordered: 1000 Shipped: 1000 CBC-82G Police Badges Custom.Justice gold $0.73 Ship Date: 18-Aug-2016

    Ordered: 1000 Shipped: 1000 C250-1 CONTRACT SCREENPRINT 1C Rate $0.00 Ship Date: 18-Aug-2016

                                                                                                                                                                                         ,,,
                                                                                                                                                                               AR00813
hllpsJ/matl.google.corn/malllu.Wh.i=2&1k=75d23b43bO&Yiewap&cataBM%202016%2(Recelpla&sach=cal&lh:1569a5639aeb71i:e&siml=1569e5639aeb7fce
                                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 235 of 372
12/1:u2016   •    r
                                                DEPARTMENT OF THE INTERIOR Mail - Order Coolirmalion from Corpcrale Si!J1a1Ures, loo., 1168705
    Ordered: JOOO 'Shipped: 1000 CCB-2G CUP BADGE - Full Shield Gold $0.00 Ship Date: 18-Aug-2016

    Ordered: 1 Shipped: 1 001 REPEAT SET-UP CHARGE $24.00 Ship Date: 18-Aug-2016
    =======================-=============--============================
    Product Total: $754.00
    Sales Tax: $0.00
    Shipping: $30.00
    Discount: $0.00
    Surcharge: $0.00
    Grand Total: $784.00
    BalanceDue: $0.00

    Thank you for your order!




                                                                                                                                                           in.
                                                                                                                                                 AR00814
hllp;J/mail.google.mnlmal!Aaha..,2&1k=�pl&cata8M%20201&%2'Recepls&search=c:al&lh=1569e5639aeb7rce&siml=15&9e5639aeb7fce
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 236 of 372




                  We l come To Loves* 246
                  825 Commerce Center
                         Fer n l es, NU
                  891'8?1'.16    89 : 85
                  Pu111p    Ga l l ons Pr i ce
                   .l .l    33 . 4 58 $ 2 . 589
                  Pro du c t          Ar11ount
                  Auto D i es e l    S 8 6 . 68
                   TOTAL SALE        S 86 . 68
                  •••••*••w•••e442
                  Car d : MCFL
                  Approva l :   86277.l
                   T i cke t :             91488


                   TOTAL SALE       S 86 . 60
                   Thank You ! t t




                                                                AR00815
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 237 of 372
Card Number: ••••••••••••e97a
Customer Name: RYAN KI NG
Date: 201 6-08-28 1 0 : 1 6:00.0

                                  LOWE'S
                               SPARKS , NV
                                            · SALE ·
       SALES#: S3034FV1 1 553948 TRANS#: 2404583 08-28-1 6



                                                                                                        Lo w e s
            1 36053 1 4-25 MAXIMUM ALLERGEN F l 67 . 88
                        1 9.97 DISCOUNT EACH               -3.00
                                        4 @ 1 6.97
            144654 1 4-24 MAXIMUM ALLERGEN Fl 1 35. 76
                        1 9.97 DISCOUNT EACH
                                        8 @ 1 6.97
                                                           -3 00                                                         I
                                SUBTOTAL·
                             NV - STATE TAX:
                  NV - WAS. -iOE COUl�lY TAX:
                                                      203.64
                                                          9.37
                                                               6 36
                                                                                                       f2_ytt 1 k ,r1 5
                                 r0TA:.. TAX:           1 5.73

                                                                                                         f} ;r fi ( f,( <-5
                      INVOICE 02834 TOTA_:                2l 9.37
                                        M/C:       2 1 9.37
                         MIC . .... ...... .6978     000422
                                            SWIPED
                               CUSTOMER CODE: none
                        TOTAL DISCOUNT: 36 . 00
                    30Z4 02 •j8"23'' 6 r:16:.(9 REF#: a34
                            CUSTOMER: RYAN J Kfl,G
           THE ISSUER OF THE CARD IDENTIFIED ON
             7HIS IT!:M IS AUTHOR!ZED TO PAY THE
           AMOLNT SHO'NN AS TOTAL UPON PROPER
            PRESENTATION. I PROMISE TO PAY SUCH
         TOTAL (TOGETHER WITH ANY OTHER C�ARGE
                � ..:E TKEREO�\ S:JBJE:: TO A':..-:J IN
              i!.CCOROA1"C:    wn;        ,HE AG�EEME� -
              GOVERNING THE USE OF SUCH CARD




                      CUSTOMER SIGNATURE.




              © 2003 by Lowe's®. AU rights reserved. Lowe's and the gable design are registered trademarks of LF, LLC.
                                            Lowe's Improving Home Improvement (SIV)




                                                                                                                         AR00816
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 238 of 372




                                     J                                                                                                INVOICE
                                                                                                                                       39314

                                    Y
]6/IJ Co11,'}o Spectn,111 Stre.·t• . e11·b111') Par k. CA IJ/ 320                                           Invoice Date:            25-Jul-16
f'/,rm11 /-805-./80- /4/5 Fa,.. 1-805-./80-/ 4 I
,,,,,, 11 II 11 111111im11s hi:
                                                                    NOTE ADDRESS CHANGE

Bl TO:      Bureau of Land Management                                       Ship TD:      Bureau of Land Management
            Matt Gochis                                                                   1 340 Financial Blvd
            440 West 200 South #500                                                       Reno NV 89502
            Salt lake City Utah 84 1 0 1                                                  USA
            USA

                                                                                            customer PO:




nem                               Descriptim                                                        Quantity:               Extended Price:
C02-0320804-8300                  Purell Instant Hand Sanitizer 2 oz flip top                                300                    $499. 1 4
P04-0 127705-8400                 Banana Boat® Sport Performance® Sunscreen                                  300                    $787.29
                                  SPF50


                                                                                                            SUlltotaJ             $1 , 286.43
                                                                                                           Dactlons                     $0.00
                                                                                                                 Tax                    $0.00
                                                                                                            Slllppig                   $67.26

                                                                                                                 Total            $ 1 ,353.69
                                                                                                               IBPlllllt                $0.00

                                                                                                          Balance 1118            $ 1 , 353.69




            Make all checks payable to Minimus. If you have any questions concerning this
              invoice, contact Accounting at 805-480- 1 4 1 5 or Accounting@minimus.biz
  All bills are due and payable N.:t 30 days following mvoice date. A late charge of 1 ° o per month will be impose-cl on past balances.
  Please open and inspect package(s) and report any dam.iges or shortages w11hin 10 days.


                             THANK YOU FOR YOUR BUSINESS!
                                                                                                       Printout Date: 25-Jul-16
                                                               Page 1 of 1


                                                                                                                                           AR00817
                                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 239 of 372




•
12'1�6                                                       DEPARTMENT OF THE INTERIOR Mall - Ycu 24HcuWristbands.Ccm Order (#P235766)




                                                                                                  12 - ) 3                                 Gochis, Matthew <mdgochis@blm.gov>



  Your 24HourWristbands.Com Order (#P235766)
  1 message                                                                                   "'Lbr-o...., c\
                                                                            Co rv1Pt;f"'Y : '1t:r                  S
 24HourWrlstbands.Com <no-rep1y@24hourwristbands.com>                     D � De,- \\- -Z..o \k,                                                     Thu, Aug 11, 2016 at 3:00 PM
 To: mdgochis@blm.gov
                                                    <;v\'ff'' � j �

                                                        IASerl      �r                            �> ... +a          5,ve

      imprl�!
                                                                             ed,.V\LC\. h O I'\                               fcv· -\-1 (.\ � j


                                                                1r.>¼/ J            t \6'lL ,-q '1              Y}'Jo( it (d(J{ 0; J
               Thanks for your order, Matt Gochisl
               If you need to make an order please visit our website at 24HourWristbands.Com.                                                         INVOICE
                                                                                                                                                              P235766



                                             Our customers Love Us @ ResellerRatings.com
                                            Leave us a 5 Star review today and we'll
                                            your order the same day!
                                              •1ncluoe orr1er nurnt>er 111 ,rvn•w                      Write a review
              Please CLICK HERE to approve your order. Note: All orders will be processed in 24 hours. Fai6ng to approve the order will not allow the order to
              be remade or refund if the order has an error.


              Please click here to review our Terms and Conditions for your order. If you have any questions, feel free to contact our customer service
              department at 281-786-3764

                                                                                                                                                                  AR00818
hllps:J/mail.google.can/mai!AR?L1=2.&ik=75d23b43bO&viaw=p&q:nalbcalds%20invoice&qs=lrue&search="8Y&itP1567b6841a1dOdlb&slml=1567b6841a1clJdlb                                   115
                                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 240 of 372

12/14/2016                                                 DEPARTMENT OF THE INTERIOR Mail · YOU' 24HcuWnslbands.Com Order (#P235766)


              Email Address: mdgoch1s@blm.gov
               BIiiing Address:                                                               Shipping Address
              Matt Gochis                                                                    Eric Boik
              440 West 200 South Suite 500                                                   200 transfer road gerlach navada 89412
              Sall Lake City, UT 841 01                                                      Gerlach, NV 89412
              us                                                                              us
               Payment Method: Credit Card
               Order Subtotal:   $1622.79
               C/H & Insurance:      $0.00
               Order Total:      $1622.79

              Noles: Purchases will appearin your bank/credit canJ statement as Nelbrands Media Co,p
              Order's Note: Quantity of each band is 100, except black, which Is 200 and O of the white.
              • If your order come with our pre-drawn cliparts, please follow this link to verify your chosen cliparts http://24hourwnstbands.com/available­
              cliparts/
               Our W9 can be download at http://24hourwnstbands.com/pdf/W9.pdl



              Order #: P235766
              Order Status: Scheduled • Wilting
              Item #1:
              Product: Ink Injected Wristbands
              Quantity: 11400
              Customize Size: Adult
              Details:   Font: Belbott
                          Font Color: White
                          Message Style: Front - Back
                          Front Message: BLM Law Enforcement
                          Back Message: Protecting Publlc Lands
                          Inside Message: www.blm.gov
                          Front Start Clipart: NIA
                          Front End Clipart: NIA
                          Back Start Clipart: NIA
                          Back End Cllpart: NIA
                          Keychain: No
                          Individually Wrapped: No
                          Bag logo: No
                          Bag Message:
                          Customized In: China
                          Card Insert: No
                            Eco: No                                                                                                                            AR00819
hllos:l/mal.QOO!lle.cun/maithl'IY?u=2&ik=75d21b43b0&11ioaw=pl&q;,,netblands%2111Mice&qs=�ch=que,y&lh=1567b6841atdJclb&slml"'1567b6841a1dJdlb                             2.15
                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 241 of 372
12/16/2016                                    DEPARTMENT OF THE INTERIOR Mail · Fwd: OakleySl.com Order Status



                                                                                                Verrneys, Michael <mvermeys@blm .gov>



  Fwd: OakleySl.com Order Status
  1 message

  Boik, E ric <eboik@blm . gov>                                                                                  Thu, Dec 15, 2016 at 1: 52 PM
  To: Michael Vermeys <mvermeys@blm.gov>

     Oakley Receipt

    ---- Forwarded message --
    From: Customer Services Team <standardissue@oakley.com>
    Date: Thu, Jul 21, 2016 at 10:01 PM
    Subject: OakleySl .com Order Status
    To: Eric <eboik@blm.gov>




                                              OAKLEY STANDARD ISSUE
                                                              www.Oa kleySl.com


                 Dear Eric,


                 Thank you for your purchase at OakleySl .com.


                 Your order status is below:


                 ORDER# HS0002052944


              Item#                          Description                     Status                        Tracking Number


                                                                             Shipped*                      1Z664F0E0376438741
              02-41 4                        S I Sand'Wind}Oust Goggle
                                                                                                           1Z664F0E0376438778
                                             GREY/BLACK                                                    1Z664F0E0376438769
                                                                                                           1Z664F0E0376438750



                                                                                 ORDER DETAILS
                   BILLING ADDRESS
                                                                                   ltem(s) Total                       $2,500.00
                   Eric Boik                                                       Shipping                                $0.00
                   1 340 Financial Blvd                                            Tax                                     $0.00
                   Reno NV United States 89502-71 47
                                                                                   TOTAL                               $2,500.00
                                                                                                                              AR00820
httos://mail.aooale.com/mail/u/0/?ul=2&Ik=7d6ea7ff33&view=pt&search=inbox&lh=15904797dd0d8354&slml= 15904797dd0d8354                         1/3
12/16/2016             Case 1:19-cv-03729-DLF    Document
                                      DEPARTMENT OF           35-2
                                                    THE INTERIOR Mall - Filed   07/12/21
                                                                        Fwd: Office             Page 242 of 372
                                                                                    Depot Store Receipt



                                                                                                   Vermeys, Michael <mvermeys@blm.gov>



  Fwd: Office Depot Store Receipt
  1 message

  Boik, Eric <eboik@blm.gov>                                                                                        T hu, Dec 1 5, 201 6 at 1 :50 PM
  To: Michael Vermeys <mvermeys@blm.gov>

     Office Depot Receipt


     ------- Forwarded message ------
     From: Office Depot Store Receipt <storereceipt@officedepot.com>
     Date: Mon, Aug 22, 201 6 at 1 0: 32 AM
     Subject: Office Depot Store Receipt
     To: eboik@blm.gov




                                                                                         Questions? Call
       Office DEPOT OfficeMax·                                                      800.GO.DEPOT
                                                                                              800-463-3768



                                      OFFICE DEPOT STORE #2605
                                      1 01 1 ST EAMBOAT PARKWAY
                                              RENO NV 89521
                                              (775) 851 - 3450

     Date                     08/22/20 1 6                1 0:24 AM
     Version                   1 6.4.2
     Store                     2605
     Register                  2
     Transaction #                8759
     Employee                   755658
     SALE



     436003              LAMINATOR, FUSIONT                                    1 84.99                 ss
               G
                         Business Solutions Pre                                      1 84.99
                                         You Pay                                            1 84.99SS
     149789              POUCH,LAMINATING,L
                         2 @ 27.99                                                    55.98
               G
                         Business Solutions Pre                                       55.98
                                         You Pay                                              55.98SS
     174734              USB,CHRGR,HOME,BLU                                      27.99                 ss
               G
                         Business Solutions Pre                                       27.99
                                         You Pay                                              27.99SS
     865992              CAR,CHRGR,USB,HRDW                                      39.99                 ss
               G
                         Business Solutions Pre                                       37.99
                                         You Pay                                              37.99SS
     148799              CHRGR,2.1 A, LT G,WHT                                  24.99                  ss
               G
                         Instant Savings                                            -1 0.00
                         Business Solutions Pre                                     24.990                                        AR00821
https://mail.google.com/mail/u/0/?ui=2&ik=7d6ea7ff33&vif1W=pt&search=inbox&lh= 1 5904TTc67307608&siml= 15904TTc67307608                            1/3
12/16/2016              Case 1:19-cv-03729-DLF    Document
                                       DEPARTMENT OF            35-2
                                                     THE INTER IOR        Filed
                                                                   Mail - Fwd:    07/12/21
                                                                               Office              Page 243 of 372
                                                                                      Depot Store Receipt
               ,4                          You Pay                                              1 4.99SS
     330784                ENV,CLS, 9X1 2,25PK
                           4 @ 9.99                                                     39.96
                G
                          Business Solutions Pre                                        27.96
                                            You Pay                                             27.96SS
     212662               BDR, INP, VW, 3", NAVY
                          1 0 @ 1 3.99                                                139.90
                G
                          Business Solutions Pre                                      139.90
                                          You Pay                                           1 39.90SS
     470229               READY INDEX A-Z
                          10 @ 8.79                                                     87.90
               G
                  Business Solutions Pre                                                85.
                                  You Pay                                                      85.90SS
                                  Subtotal:                                                   575.70
                                     Total:                                                   575.70



                                                                                    (
                MasterCard SmartPay 9096:                                                     575.70
     AUTH CODE      010360
     TDS   Swiped




     Tax Exemption Number                             8900111 1
                                    G - Nol on Federal Supply Schedule
                                               Total Savings:
                                                   $26.00



                                     WE WANT TO HEAR FROM YOU!
      Participate in our online customer survey and receive a coupon for $10 off your next
      qualifying purchase of $50 or more on office supplies, furniture and more.
                  (Excludes Technology. L imit 1 coupon per household/business.)
             Visit www.officedepot.com/feedback and enter the survey code below.
                                  Survey Code:     14KN 2MNK RCQK




                                     *E2TVT33XPYU5Y8R6WC*
                                 100 % Satisfaction Guarantee Click Here




     Eric Boik
     State Chief Ranger
     81.M �e�·ada St-Jle Office
     1340 Fin11nclal 81\•d.
     Reno, �"\' 89502
     Office: (77S) 861-6621
     Mobile: (77S) 225-5320
     ebolk@blm.gov
     BLM Law Enforcem�'lll on Faccbook
                                                                                                                           AR00822
https://mail.google.com/mail/u/O/?ui=2&ik= 7d6ea7ff33&view= pt&search=inbox&th= 1 590477c67307608&siml= 1590477c67307608             213
                                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 244 of 372




•
12fl1/2016                                                                   DEPARTMENT OF THE INTERIOR Mail - Ref# 10055006



                                                                                                                                              Gochis, Matthe




..                                                                                                     fl.-�,
  Ref# 1 0055006
  1 message

                                       II                I                                                                                                       Wed, Dec 21 , 201 6 at 3: 1 1 PM

    For your reference


                  OFFICE DEPOT CUSTOMER TRANSACTION REQUEST                              1 6/12/20

                                                                                                                           �    ()�F ' c.e Dtt> 0 \-
                                                        14:35:22
    STORE:             2628                            Screen 01 of 02                                     Co MY C\f\"'l
    1 65 DISC DRIVE
    SPARKS                                                                                                  Dc,\e_     �       OS 12-\ / 2-o\(o
                                                                                                           S �\�y\, e S :
    NV 89436                Description   Number               Pct Amount

                                                                                                                                 O (;:S\<..-e s \. \.f f '' e S
    Tran Type       SAS01 Customer Number                  364421 49
    Sale                 BAG, FREEZER, GAL                767541            1 2. 00                                                                      1

    Order#           N/A                 12 @      1 . 00
    Cashier I d 0758173 PNCH,HLE , RUBBER                      71 9521              3.50                                        �{;,    IV\C\ \"\(}. �-e (V)(. V\·t-
    Trans#
    Reg#
                     363 BRO 1 2MM BLK/WH
                      3                 3@       20.99
                                                            239400             62.97
                                                                                                                                tfC,\,.\\-e_ {'
                                                                                                                                       \
                                                                                                                                                J
                                                                                                                                                   \l?\.)) \(_     \;"C\�C'
                                                                                                                                                                              )
    Date       1 6/08/21 CRT,TPE, 1/2",WH                 60681 1           66.57                                                 O,t\c,\   \:,\V\C.\

                                                                                                                                   <;..;' f'"''eS
                                                                                                                                                        C.,�"' I"\ l VH
    Time          1 7:59                  3@      22. 1 9                                                                                                              �
                      LABEL, 1 /2" BLK/            226734           22. 1 9

                                                                                                                                              .··19
    Merch         1 70.79 RBRB NDS,SZ64,1#                  855946               3.56
    Non-mrch
    Tax
                       . 00 Tax Exempt I d 281 853TT
                   .00 MASTERCARD           •••••---•...-•-9340             1 70.79
                                                                                                                 Co,�\- �. � \ro
                      Card I d              384206443
    Total       1 70.79
                      UNKNOWN 14 REC is@blm.gov                                                                        yvi«tl 00 t/4·,                       5


               OFFICE DEPOT CUSTOMER TRANSACTION REQUEST                                      1 6/1 2/20
                                          1 4:35:32
    STORE:        2628                   Screen 02 of 02
    1 65 DISC DRIVE
    SPARKS
    NV 89436          Description Number          Pct Amount
    Tran Type   SAS01 Other                 50
    Sale
    Order#      NIA
https:l/mail.google.com/mail/u/0/?ti.=2&ik=75d23b43b0&vieN=pt&search=inbox&lh=1592370699<ln63a&siml=1592370699d7763a                                                              AR00823       112
                                                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 245 of 372
12/21/2016                                                                        DEPARTM ENT OF THE INTERIOR Mail - Ref# 10055006
    Ql2hier I d ' 0758173
    Trans# �         363
    Reg#              3
    Date       1 6/08/21
    Time          1 7:59

    Merch    1 70.79
    Non-mrch     .00
    Tax       .00

    To_tal          1 70.79

    Thank you for shopping at Office Depot.
    We are glad we could help with your inquiry.

    Please note that the date of purchase is written in YY/MM/OO format rather than MM/DO/YY format. If you are submitting this receipt in connection with a
    warranty claim it is always advisable to point out the date format to the warranty provider or product manufacturer.



    Thanks,
    Sofie

     Anna Sofia Paulino
    Customer Service - Bilmg Support
    GO DEPOT 800.463.3768
     �s ress I 6C0 263.3423
    S:Ore Rece pt Re;:eval I 800.721.6592 Cf;t :i
    www.officedepot.com




     Office D:BPOT.                  OfllceNay-
    CONFIDENTIALITY NOTICE: The info nnation contained in this email and attached document(s) may contain confidential infonnation that is intended only fo r the addressee(s). If you are not the Intended
    recipient, you are hereby adv,sed that any disclosure, copying. distribution or the taking of any action in reliance upon the infonnation is prohibited . If you have received this email In error, please
    immediately notify the sender and delete it from your system.




hllpsJ/mail .googe.com/mail/ulOl?ui=2&ik=75d23b43bO&vieN=pl&search=inbox&th= 1 592370699d7763a&siml"' 1592370699d7763a
                                                                                                                                                                                          AR00824                2/2
                           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 246 of 372

   LYNN PEAVEY COMPANY                                                                          Acknowledgement: 000000000267786
   PO BOX 1 4 1 00                                                                                        Page: I
   LENEXA KS 66285-4 1 00                                                                                  Date: 5/5/2016
                                                                                              Your Order Number: CCU F 44024
                                                                                                       Route To: SEAN HYRON S
                                                Reprinted 5/5/20 1 6                                     Phone: 775 434 3722
                                     ****   Order Acknowledgement        ****




        Sold to Id: 89503 1                                            Delivery Location Id: 000003
          BUREAU OF LAND MANAGEMENT                                              BUREAU OF LAND MANAGEMENT
          1 340 FINANCIAL BLVD                                                   SEAN HYRONS
          RENO NV 89502                                                          1 340 FINANCIAL BLVD
                                                                                 RENO NV 89502



   Ship Via: 44                                                          Freight: Prepay and Add
         FOB: LENEXA, KS                                                 Terms : 0.0% Within 0 Days, Net 30 Days




     Linc       Item                                      Quantity     UM                Unit Price         Extended Price         Ship Date

          shyrons@blm.gov


          price decrease

     001        05673                                          1 .00    PK                     5.15                    5.15          5/6/2016
           HDWR SK 1 1.75 NYLON FASTNERS 100/PK

     002        05853                                          1.00     PK                    27.16                   27.16          5/6/2016
           BOX SK HAND GUN 20/PK



                                                                       Sr?c:1 , )--/'/ Nt1S



                        Customer Service Representative: BS                              Total Amount o f this Order: 32.31

conn I sql v7.20.02                                                                                                            AR00825
                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 247 of 372

                                 Pelican Products, Inc.                                                         Page: 1 of 2
                                 23215 Early Ave                                                                     Aug 1, 2016
                                 Torrance CA 90505
                                 USA                                                                                    1 9:04:48
PELICAN .
                                                                                         Order Confirmation
Sold to Party                                         Information
RYAN KING                                             Sales Order No.                1 1 25729
C/O FLECC                                             Document Date                  Aug 1 , 2016
21605 N 7TH AVE                                       Customer No.                   LOBBY_P2
Phoenix AZ 85027-2929
                                                      Currency                       USO
                                                      Pelican Contact                Edmund Valdez
Ship to Party

JON YOUNG
C/O FLECC
21605 N 7TH AVE
Phoenix AZ 85027-2929


Header Information
Purchase Order No:         ORDER-2                               Purchase Order Date:      08/01 /2016
Expected Ship Date:        08/04/2016                            Freight Carrier:          UPS Ground
Terms of Payment           Payable immediately without deduction Freight Type:             Prepaid
Terms of Delivery:         FCA ORIGIN

Item       Material                                                  Quantity         Price           Price Unit        Amount
10      REPAIR_MATERIAL                                                 1 EA         1 ,832.50 USO       1 EA             1 ,832.50
        CLASSIC-V-7U-SAE
        Customer Material No.:
        OPTION: STORE N' LID KIT
        Shipped from: Ontario, CA
        -ADD DE STORE N' LID KIT TO 5" LID                                                                  I


        Net Price + Charges                                                                                              1 ,832.50
        .....Estimated Freight Amount
        Price BeforeTax                                                                                                  1 ,832.50
        Sales Tax
        Grand Total                                                                                                      1 ,832.50
        Final Amount                                                                                                     1 ,832.50




                                                       �(', \ i ( Ol •i 9': 0 J. /J C            is
                                                          '1-ytf q re l I 1 7
                                                       fe   1 1 � /l           �J-c I(a0€.-                $ 'fs kM
                                                       kr      C/II IJ         f;Q olJ.f rS

                                                                                                                   AR00826
           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 248 of 372


                              Pelican Products, Inc.                                                               Page: 1 of 2
                              23215 Early Ave                                                                          Aug 1 , 201 6
                              To"ance CA 90505
                              USA                                                                                          1 9:09:40

PELICAN-
                                                                                            Order Confirmation

                                                    Sales Order No.                      1125796
DALTON BLACK                                        Document Date                        Aug 1, 2016
TORRANCE CA 90503                                   Customer No.                         LOBBY_P2
                                                    Currency                             USO
                                                     Pelican Contact                     Edmunp Valdez


DALTON BLACK
1340 FINANCIAL BLVD
Reno NV 89502-7147




Purchase Order No:        ORDER-3                              Purchase Order Date:            08/01/2016
Expected Ship Date:       08/04/2016                           Freight Carrier:                UPS Ground
Terms of Payment          Payable Immediately without deduction Freight Type:                  Prepaid & Add
Terms of Delivery:        FCA ORIGIN



10      1 650-020-190                                                   2 EA              259.68 USO        1 EA              519.36
        1 650,WUWF,DESERT TAN
        Shipped from: Chino, CA


20      1650-020-130                                                    1 EA              259.68 USO        1 EA              259.68
        1650,WUWF,OO GREEN
        Shipped from: Chino, CA


30      1 650-020-1 10                                                  1 EA              259.68 USD        1 EA              259.68
        1 650,WUWF,BLACK
        Shipped from: Chino, CA


        Net Price + Charges                                                                                                  1,038.72
        -Estimated Freight Amount                                                                                             101.76
        Price BeforeTax                                                                                                      1,140.48
        Sales Tax
        Grand Total                                                                                                          1,140.48
        Final Amount



                                                             rTo�h Gttt-1.ti u " 7
                                                                                                                             1,140.48



                                                                               \I\
                                                                   vi                1

                                                               1.\- 9e\,'Ga" ttOCt;
                                                                                                                     AR00827
                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 249 of 372

                                  Pelican Products, Inc.                                                            Page: 1 of 2
                                  23215 Early A ve                                                                      Aug 1 , 201 6
                                  Torrance CA 90505
                                  USA                                                                                      1 9:07:00
PELICAN .
                                                                                          Order Confirmation
Sold t o Party                                         Information
                                                       Sales Order No.                1 1 25728
RYAN KING
C/O FLECC                                              Document Date                  Aug 1 , 201 6
2 1 605 N 7TH AVE                                      Customer No.                   LOBBY_P2
Phoenix AZ 85027-2929
                                                       Currency                       USO
                                                       Pelican Contact                Edmund Valdez
Ship to Party

RYAN KING
C/O FLECC
2 1 605 N 7TH AVE
Phoenix AZ 85027-2929


Header Information
Purchase Order No:          ORDER-1                               Purchase Order Date:       08/0 1 /201 6
Expected Ship D ate:        08/04/2016                            Freight Carrier:           UPS Ground
Terms of Payment            Payable immediately without deduction Freight Type:              Prepaid
Terms of Delivery:          EXW ORIGIN

Item        Material                                                  Quantity         Price           Price Unit           Amount
10       REPAIR_MATERIAL                                                 1 EA          1 ,832.50 USO         1 EA             1 ,832.50
         CLASSIC-V-7U-SAE
         Customer Material No.:
         OPTION: STORE N' LID KIT
         Shipped from: Ontario, CA
         -INSTALL DE STORE N' LID KIT TO



         Net Price + Charges                                                                                                  1 ,832.50
         ,._Estimated Freight Amount
         Price BeforeTax                                                                                                      1 ,832.50
         Sates Tax
         Grand Total                                                                                                          1 ,832.50
         Final Amount                                                                                                         1,sso


                                                             f\J ; c -< ,1 �\ , J ud�
                                                              To v\        c{o 11i17
                                                                                                              1wJ
                                                              p e \ \;     6(   11   f-.a c k:. / ti c.e �'17
                                                                               rr,Le' !'-fl
                                                               Pd " C l}- 0 Se


                                                                                                                        AR00828
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 250 of 372

f Powerwerx                                                                                                     I NVO I C E
Powerwerx                 888-321-0073                                                                              Number: 7056194
23695 Via Del Rio         help@powerwerx.com                                                                         Date: 8/10/2016
Yorba Linda, CA 92887     http://powerwerx.com



                           Bill To                                                            Ship To
BLM                              dlblack@blm.gov                       BLM                        dlblack @ blm.gov
Dalton Black                     775-296-1542                          Dalton Black               775-289-1806
4701 North Torrey Pines                                                1340 Financial Blvd
Las Vegas, NV 89130                                                    Reno, NV 89502

                                                                     Ship via: UPS G round
                                                                     Tracking Number: 1Z5RW1600397300610

SKU                Description                                                               Unit Price      Qty         Total Price
1331               PP30 Loose Piece 30 Amp Powerpole Contact 1331                                $0.13       100             $ 13.00
WP30-100           30 Amp Permanently Bonded Red/Black Anderson Powerpole Connectors           $85.99           1            $85.99
                   (Sets: 100)
PCLIP              Powerwerx Retention Clips for PP15/30/45 Powerpole Connectors                 $0.49        25             $ 12.25
USBbuddy           USBbuddy, Portable Powerpole (12V) to USB (5V) Converter and Device         $19.99          4             $79.96
                   Charger
PanelUSB-Plus      Powerwerx Panel Mount Dual USB 4.2A Device Charger for 12/24V               $23.99           1            $ 23.99
                   Systems
BS1733             Blue Sea 1733 Mini OLED Panel DC Voltmeter                                  $35.99          1             $35.99
PD-4               4 Position Power Distribution Block for 15/30/45A Powerpole Connectors      $23.99          1             $23.99
PanelPole          Powerwerx PanelPole, Panel Mount Housing for Two Powerpole                  $18.99          1             $ 18.99
                   Connectors with a Weather Resistant Cover
SOC-PP             Cigarette Lighter Socket with Internal 15A ATC Fuse and Powerpole Ends      $15.99          4             $63.96
BULLET-2-PP        Bullet/SAE Connector to Powerpole Connector - 1 ft. long                      $9.99         1              $9.99
CigBuddy           CigBuddy, the portable cigarette lighter plug to Powerpole adapter          $14.99          4             $ 59.96
                                                                                                          Subtotal:         $428.07
                                                                                                          Shipping:          $ 11.65
                                                                                                              Tax:            $0.00


                                  9�we r W e qc k"
                                                                                                             Total:        $439.72
                                                                                               Payment Received:           $439.72
                                                                                                     Balance Due:             $0.00




                                                                                                              AR00829
              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 251 of 372


PROVANTAGr Your World of Technology                                                                      REC E I PT
 Invoice #
 7725825
 Customer:
               I   Invoice Date
                   Tuesday , August 2 , 2 0 1 6
                                                         I Purchase Order #
                                                           None                     I   Order #
                                                                                        7076336      I   Customer #
                                                                                                         32014 96


 RYAN K I NG
 BUREA O F LAND MANAGEMENT
 xxxxxxxxxxxxxxx
 PHOE N I X , AZ XXXXX
 Payment Method: Ma s te rca rd ( . . . 6 9 7 8 ) Shipping: G r o u n d De live ryAccount Rep: Miche le McN i c k l e
Shipped Manuf Part No. Description                                                                Each      Total
       2 PDUMH 1 5NET2 TRPDOOP . Tr ipp Lite S wi t ched POU 1 5A 8 ( 5 -                         3 3 4 . 0 0 6 68 . 0 0
                       1 5R) 1 2 0V 5 - l S P 1 0 0 - 1 2 7 V 1 2 f t Cord l U
                       Ra c k-Mount
                                                                                 S h i pp ' ng & Handl i ng : 1 5 . 0 0
                                                                                            { US $ ) Total : 6 8 3 . 0 0
 PAID IN FULL WITH CREDIT CARD




                                              -Provantage LLC
                        7576 Freedom Avenue NW, North Canton, Ohio 44720-6902 USA
             Email: Accounting(@.provantage.com Fax: 330-494-5260 Business Office: 330-494-3781
                                                                                                    FEN 45-3 1 421 33




                                                                                                          AR00830
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 252 of 372

                                     1 519 Int. 30 W.
                                     Greenville, TX 75402
                                     Unlled Stntes

  ft!..�! lllfl�[Jfl                 +1 903 453 0801




                                                                                                                         Order # 1 6094806

                                                                                 INVOICE                                 Order Date: Aug 9, 2016



  SOLD TO:                                                                   I   SHIP TO;

  Ryan King                                                                       Ryan King
  21605 North 7th Avonuo                                                          21605 North 7th Avenue
  Phoenix, Arizona, 85027                                                         Phoenix, Arizona, 65027
  United States                                                                   United States



                                                                             I
  T: 480"209-9178                                                                 T: 480-209-91 78


  Payment Method                                                                 Shipping Method:


  Namo on the Card:                                                               UPS • UPS Second Day Air
  Credi! Card Type: Master Card                                                   (Total Shipping Charges $98.28)
  Credit Card Number: Xl(l(l(-6978
  Expiration Date: 01/2017



l !�oducta                              SKU                                             Price          QTY                lox             Subtotal
 _         _________________________
   2U Bracket, 4-bends, 3.50" wide      2UBRK-350-FULL                               $1 5.99            10               $0.00              $1 59.90
   Dell 2950 Quick Dry Slide Rack Rails 1 22-5203                                   $1 04.99            2                $0.00              $209.98
   2U, Universal Rack Rails             2UKIT-109                                   $1 29,99            2                $0.00              $259.98
                                                                                                             Subtotal:                      $629.86

                                                                                                Shipping & Handling:                         $98.28

                                                                                                      Grand Total:                         $728.14
                                                                                                        Total Paid:                        $728.1 4
                                                                                                         Total Due:                          $0.00




                                                            ij} a,& k � {v J ;" t / 5
                                                                 t1 �   ) z- �· v1 5
                                                             � y

                                                               �tc('   k{?   -{:J r-




                                                                                                                                    AR00831
9/28/2016
                                          Case 1:19-cv-03729-DLF Document 35-2
                                                                            .
                                                         Confirmation of your Order 00070059 •   g I II I   z
                                                                               Filed 07/12/21 Page 253 of 372
                                                                                                                D EPARTMENT OF THE INTERIOR Mail




                                           !SAFARILAND
                                                   GROUP
                                                                                                                               P hone: +1 . 800 .347.1 200




                                           Thank you for your order!                                                            2- ,q,
                                           Dear Matthew Gochis,
                                           Please find a summary of your order for your reference:
                                                                                                                               '(vlci'tf        ()(){?       �)

                                           Order number 00070059 placed on Jun 29, 201 6


                                                                                                                    Price       Quantity           Tota l




                                                                          NIK® Test A - General Screening           $ 1 8.00        10         $ 1 80.00
                                                                          Model 800-6071 I SKU 1 006149 1 Part
                                                                          800-6071

                                                                                 • IN STOCK. Ships within 1 4
                                                                                     days .




                                                                          N IK® Test B - General Screening          $ 1 8.00        10         $ 1 80.00
                                                                          Model 800-6072 I SKU 1 0061 50 I Part
                                                                          800-6072

                                                                                 • IN STOCK. Ships within 1 4
                                                                                   days.




                                                                          N IK® Test C - Barbiturate$.              $25.50          5          $1 27.50           AR00832
https:1/mail .�le.com/mail/u/O/#label/BM+2016+Receipts/1559e67938006c26                                                                                                     1/6
                                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 254 of 372
9/28/2016                                                  Confirmation of your Order 00070059 -     lg I IS@&li! g   - DEPARTMENT OF THE INTERIOR Mail

                                                                             Model 800-6073 1 SKU 1 0061 51 I Part
                                                                             800-6073

                                                                                     • IN STOCK. Ships within 1 4
                                                                                        days.




                                                                             N IK® Test E - Marijuana, Hashish             $25.50         5       $ 1 27 .50
                                                                             and Hash Oil
                                                                             Model 800-6075 1 SKU 1 0061 53 I Part
                                                                             800-6075

                                                                                     • IN STOCK. Ships within 1 4
                                                                                        days.




                                                                             NIK® Test G - Cocaine, Crack & Free           $25.50        10       $255.00
                                                                             Base
                                                             •               Model 800-6077 1 SKU 1 0061 5 5 I Part
                                                                             800-6077

                                                                                     • IN STOCK. Ships within 14
                                                                                        days.




                                                                             N IK® Test H - Methadone                      $25.50         1        $25.50
                                                                             Model 800-6078 1 SKU 1 0061 56 1 Part
                                                                             800-6078

                                                                                     • IN STOC K. Ships within 1 4
                                                                                       days.




                                                                             NIK_® -Te_st J - PC P                         $25.50         1        $25.50

                                                                                                                                                               AR00833
https:/fmail .google.com/mail/u/Ol#label/BM+2016+Receipts/1559e67938006c26                                                                                               216
                                               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 255 of 372
9/28/2016                                                       Confirmation of your Order 00070059 -   d§S& SQ!!   gs DEPARTMENT OF THE INTERIOR Mail

                                                                                   Model 800-6079 I SKU 1006157 I Part
                                                                                   800-6079

                                                                                          • IN STOCK. Ships within 14
                                                                                            days.




                                                                                   N IK® Test K - Opiates                   $25.50        3       $ 7 6 .50
                                                                                   Model 800-6080 I SKU 1006158 I Part
                                                                                   800-6080

                                                                                          • IN STOCK. Ships within 14
                                                                                            days.




                                                                                   N IK® Test L - Heroin                    $25.50        3       $ 7 6 .50
                                                                                   Model 800-6081 I SKU 1006159 I Pa rt
                                                                                   800-6081

                                                                                          • IN STOCK. Ships within 14
                                                                                            days.




                                                                                   N IK® Test M - Methaqualone              $25.50        1       $25.50
                                                                                   Model 800-6082 1 SKU 1006160 I Part
                                                                                   800-6082

                                                                                          • IN STOCK. Ships within 14
                                                                                            days.




                                                         ..-                       N IK® Test N - Pe ntazocine
                                                                                   Model 800-6083 I SKU 1006161 I Part
                                                                                                                            $25.50        3       $ 7 6 .50

                                                                                   800-6083

                                                                                                                                                              AR00834

httos://mail .oooale.com/mail/u/Ol#label/BM + 2016+RecAiof�/15.'5.CWi7!:i3800&?6                                                                                        3,16
                                            Case 1:19-cv-03729-DLF Document 35-2
                                                                              .  Filed 07/12/21 Page 256 of 372
9/28/2016                                                    Confirmation of your Order 00070059 -   lg I 8   g      DEPARTMENT OF THE INTERIOR Mail

                                                                                      • IN STOCK. Ships within 1 4
                                                                                          days.




                                                                               N IK® Test O • GHB                        $25.50        10      $255.00
                                                                               Model 800-6090 I SKU 1 006168 I Part
                                                                               800-6090

                                                                                      • IN STOCK. Ships within 1 4
                                                                                          days.




                                                                               N IK® Test P - Propoxyphene               $25.50                 $25.50
                                                                               Model 800-6084 I SKU 1 0061 62 I Part
                                                                               800-6084

                                                                                      • IN STOCK. Ships within 1 4
                                                                                          days.




                                                                               NIK® Test g · Ephedrine                   $25.50        5       $ 1 27.50
                                                                               Model 800-6085 I SKU 1 006163 I Part
                                                                               800-6085

                                                                                      • IN STOCK. Ships within 14
                                                                                          days.




                                                                               N IK® Test R - Valium. Rohypnol aod       $25.50        5       $ 1 27.50
                                                                               Methcathinone
                                                                               Model 800-6086 I SKU 1 006164 I Part
                                                                               800-6086

                                                                                      • IN STOCK. Ships within 14
                                                                                        days.
                                                                                                                                                           AR00835

httos://mail.oooole.com/mail/u/0/#label/BM + 2016+ Receiots/1559e67938006c26                                                                                         416
                                             Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 257 of 372
9/28/2016                                                    Confirmation of your Order 00070059 -   lg I · jjf I 15 1 - DEPARTMENT OF THE INTERIOR Mail




                                                                                N IK® Test T - Ketamine                   $25.50          5        $ 1 27.50
                                                                                Model 800-6091 I SKU 1 0061 69 1 Part
                                                                                800-6091

                                                                                       • IN STOCK. Ships within 1 4
                                                                                           days.




                                                                                N IK® Test U • Methamphetamlne            $25.50         10        $255.00
                                                                                Model 800-6087 I SKU 1 006165 I Part
                                                               •                800-6087

                                                                                       • IN STOCK. Ships within 1 4
                                                                                         days.




                                                                                N IK® Test W - Amphetamines and           $25.50          5        $ 1 27.50
                                                                                Methadone
                                                                                Model 800-6088 I SKU 1 006166 I Part
                                                                                800-6088

                                                                                       • IN STOCK. Ships within 1 4
                                                                                           days.




                                                                                N IK® Test I • PMA, Ketamine,             $25.50                    $25.50
                                                                                Barbiturates and Methadone
                                                                                Model 800-6089 I SKU 1 0061 67 I Part
                                                                                800-6089

                                                                                       • IN STOCK. Ships within 14
                                                                                         days.


                                                                                                                                                               AR00836

httos://mail.aooale.com/mail/u/O/#label/BM+ 2016+Rer.eiots/1559A6793ROOnr.?fi                                                                                            <;II\
                                                     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 258 of 372
9/28/2016                                                             Confirmation of your Order 00070059 -       lg   &@   g   - DEPARTMENT OF THE INTERIOR Mail




                                                     Shipping & Payment                                                             Order Summary


                                                                                                                                     Merchandise $2,247.00
                                                     Shipping To:                             Paid By :
                                                                                                                                     Shipping        $0.00
                                                      Sean Hyrons                             Credit Card
                                                                                                                                     Tax              $0.00


                                                                                                        .......
                                                      1 340 Financial Blvd                    Matthew Gochis
                                                      Reno, NV 89502-7 1 47
                                                      United States
                                                                                              EXP 03/20 1 9
                                                      Phone: 7754343722                       Amount: $2,247.00
                                                      PO # or Group / Agency                  Billing
                                                      Bureau of Land Management               Email:sdssstis®t'r ss::
                                                      Method: Fedex Ground
                                                      Shipping Status: Not S hipped




                                                                                                                                                                    AR00837
hltnc:·//m::oil l'YYY1IA rrvnlm.iil/1 ,//lHtl.ilV>I/RM +?01f;+R..r"'nl"/1!;_,;Q,,R7Q�?I,                                                                                      6/6
                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 259 of 372
R/3/?l)l{j                                            Ul:Pi\H l' M l';N f OF I Hl: IN I HIOR Milli • c;on 1rrm1t1011 lor sctmels,corn Orel r // 1 586639'1



                                                                                                                                              Freiberg , Davi d <dfrci berg@blm.gov>




   cu stom erservi ce@scheels.com <cus tomerservice@scheels.com                                                                                               Wed, /\ug 3, 20 1 6 at 1 2: 1 8 P M
   To: ctrreiberg@bl m. gov




                       APPAREL                 FOOTWEAR                   H U NTI N G               FISHING                 CAMPING             ATH LETIC GEAR             FAN SHOP



                             THANK YOU FOR O R D E RI N G FROM SC H E ELS . COM

                                             ORDER #: 1 5866394                                  ORDER DATE: AUGUST 3, 20 1 6

                           BILLI NG IN FORMATION                                                                                  SHIPPING I N FORMATION
                           Credit Card Payment: MasterCard                                                                        Shippi n g Address:
                           Accou n t N u mber: ............2796
                           Expiration Date: 05/2017                                                                              David Frei berg
                           Amount: $800.00                                                                                       400 West F Street
                                                                                                                                 Shoshone Idaho
                           Billing Add ress:                                                                                     U n ited States 83352
                                                                                                                                 208732-7271
                           David Freiberg                                                                                        dfreiberg@blm.gov
                           400 West F Street
                           Shosho n e Idaho                                                                                      Ship as C omplete : Yes
                           U nited States 83352
                           208732-7271
                           dfreiberg@blm.gov


                             ORDER SUMMARY
                             Product                                                                             Shipping Method                Qty        Each         Total

                                                   M en's The North Face Param ount
                             . ..
                             [e._product           Peak I I Converti b l e Pant
                                                                                                                      Promotional
                                                                                                                       Shipping
                                                                                                                                                  2       $80.00       $1 60.00


                                  I mage
                                                   SKU : 63743945601
                                                   Color : Weim araner Brown
                                                   Size : Medium
                                                   Length : Regular

                                                   M en's The No rth Face Paramount                                   Promotional                 2       $80.00       $1 60.00

                             .., JProduct          Peak I I Converti b l e Pant                                        Shipping

                                  I mage
                                                   SKU: 63743945602
                                                   Colo r : Weimaraner Brown
                                                   Size : Medium
                                                   Le ngth : Long

                                                   M en's The North Face Param ount                                   Promotio nal                        $80.00       $80.00

                                 .,Product         Peak II Converti bl e Pant                                          Ship pi ng

                                  I mage
                                                   SKU: 63743945599
                                                   Color : Weimaraner Brown
                                                   Length : Regular
                                                   SiLe : Large
                                                                                                                                                                                  AR00838
http-; ·//m;>,i I .googl e. comim il/11/0/?1n = 2& k =44?6f.34d0;i&v1ew -" pt,'!. f'..i'l r ch::i nbox &!h= 1 56ti1 ii 1 69ai160b3e&s1 m I= 1 5651 a 1 6!:Jaao0b:.lc                            1/2
                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 260 of 372
8/3/20 16                                    D EPAR l 1\11 i=NT OF THI - INT FRIOR M rnl - Confirmahon for scheels.corn Order 1/15866394

                                     M on's T . ,forth Face P a ram ount                       Promotional               z         $80.00    $ 1 60.00
                       pi;P roduci l Peak I I Converti ble Pant
                                                                                                Shipping
                          .Jlma ge   SKU: 63743945597
                       ·-·-···---  , Color : Welmarancr Brown
                                            Size : Largo
                                            Length : Long

                                            Men's The North Face Paramount                     Promotional               1         $80.00     $80.00
                                         · Peak' " Converti ble Pant                            Shipping
                         ·• ,P rocluct -
                       r
                       ltP.,              1 SKU: 637439448 1 7
                       -�:�i r.1 99         Color : Asphalt Grey
                                            Length : Long
                                            Size : Medium

                                            Men's The No rth Face Paramount                    Promotional                         $80.00     $80.00

                        c;.""P roduct j     P ea k I I Converti ble Pant                        Shipping
                       [
                           .,I ��ge _ Color : Asphalt Grey
                                        SKU: 637439448 1 8
                       l ---
                         ·              Length : Short
                                            Size : Large

                                            Men's The North Face Param ount                   Promotional                1         $80.00     $80.00

                        li�Product          Peak II Convertible P an t                         Shipping
                       j
                         ... I mage
                                            SKU: 63743944818
                                            Color : Asphalt G rey
                                            Length : Short
                                            Size : Large


                                                                                                Order Subtotal:                   $800.00
                                                                                     Tot al discounts on order:                   ($1 4. 36)
                                 UPS MY CHOICE. <f'l                                                      Tax :                      $0. 00
                                 Get free de liver)' alerts >                                         Shipping:                     $14.36
                                                                                                                             Shipping Tax: $0.00
                                                                                                   · Order Total :                $800.00
                      dNcrton
                      \::!,J \t< u a , o   YO H PURGH,\SF. I!)
                                           �IOH I ON GUAIMNl E Ffl


                                  Love hearin_g about online specials and new products?
                                 Update you r profile and inte rests and be the first to know!
                                                                         ALREADY REGISTERED?


                                                           CONNECT WITH US!                    f
                                                 Everything you buy at SCHEELS, on sale or otherwise, is guaranteed satisfactory
                                                         or your money back. You don't take chances at SCH EELS ... Ever.




                       Once your order is prepared and ready to be shipped you w ill recieve an email with you r shipping and
                       tracking information in the next 24-48 hours. If you have any qu estions or concerns about your order,

                                                                                                                                        ----·----·- ---- ··--·--··-'
                                          you can contact us by email at customerservice@scheels.com.
                                                                                                       --· .. -·- . -·   --- ·-·   ..




                                                                                                                                                         AR00839
https:i/mail.gocgte com,1m1il lu/0/?ui-" 2&,k:4426f34d0a&v ew:apt& earch:inbox&tti: 1 5651a1 69aa60b3e&sunl= 1 5651 1 69a;if:i0b3P                                     2/2
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 261 of 372

Security Pro USA
                                                                                                                                     Sales Order
8543 Venice Blvd.
Los Angeles, CA 90034                                                                                                                  Date             S.0. No.
(3 1 0) 475-7780                                                                                                                     8/1 /20 1 6         1 30974
www.securityprousa.com

              Name I Address                                                                                 Ship To
            BLM                                                                                           BLM
            Matthew Goch1s                                                                                Eric Boik
            440 W. 200 South Suite 500                                                                    1 340 Financial Blvd.
            Salt Lake City, UT 84 1 0 I                                                                   Reno, NV 89502
            •@              [&                                                                           ,3(,1 -353 IIii




                                                                                                                 P.O. No.          Terms              Ship By Date

                                                                                                                                   Pre-Pay              8/ 1/2016

             Item                                          Description                                          Ordered            Rate                Amount
34023RTDNRNS...              Rebel Tactical Shemagh Tactical Military Scarf42"x42"                                          1 20             8.06             967.20
                             (Desert Sand)

Shipping                     Shipping                                                                                                     38.60                38.60


                             Cindy Perez
                             Direct Phone: 3 1 0-475-7780 Ext. 1 09
                             Fax: 3 1 0-475-7065
                             cp@securityprousa.com
                             www.securityprousa.com
                             DUNS# 6 16679049, Federal Tax ID: XX-XXXXXXX
                             CAGE: 3ROM2
                             Small Business/GSA Contract # GS-07F-0577T


                             Reference Number: 124106914
                             Total:$1,005 .80
                             Transaction Type:Sale
                             Transaction Status:Pending Settlement
                             Card Type:MasterCard
                             Card Numbe1JII              SF PO
                             Entry Method:Keyed
                             Approval Code:024656
                             Approval Message:APPROVAL
                             AVS Result:Full Exact Match
                             CSC Result:Match
                             Customer Name:Matthew Gochis
                             Invoice: I 30974




Thank you for your business
                                                                                                                         Total                           $ 1 ,005.80
Export warning : This product may be subject to the Anns Export Control Act (Title 22, U.S.C., Sec 275 I ,
et seq.).Violations o fthese export laws are subject to severe criminal penalties. U S export controls and     Signature
may fall under ITAR or BIS regulattons It is the buyer responsib1lity to obtain a proper export license.

                                                                                                                                                    AR00840
9/28/2016
                                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 262 of 372
                                                                  DEPARTMENT OF THE INTERIOR Mail - Fwd: Sirchie: New Order # 100025361
                       ·"
               ..-.
                                                                                                                                               Gochis, Matthew <imdgoehiu@I I   g •>


  Fwd: Sirchie: New Order # 1 00025361
  1 message

  Hyrons, Sean
                                                                                                       Q- 3 ?                                            Mon, Aug 15, 2016 at 2:51 PM
  To: Matthew Gochis


    -- Forwarded message -­
    From: Sales <mar1<eting@sirchie.com>                                                                      Sec-1 i1 l-f111t1ti 5
    Date: Mon, Aug 15, 2016 at 1:50 PM
    Subject: Sirchie: New Order # 100025361
    To: sean hyrons <!..HJ Q@I IS Slii'>




                                   SIRCI-IIE.



                                 Hello, sean hyrons
                                 Thank you fo r your order from Sirchie. Once your package ships w e will send an email with a link to track you r order. You
                                 can check the status of your order by loggmg rnto your account. If you h ave any questions about your order please
                                 contact us at marketing@sirchie .com or call us at 800-356-7311 Monday - Friday, 8am - 5pm PST.
                                 You r order confirmation is below. Thank you again for your business.


                                 Your Order #1 0002536 1                (placed on August 1 5, 201 6 4:50:1 9 PM EDT)

                                   Billing Information:                                              Payment Method:
                                   sean hyrons
                                   Bureau Of Land Management                                         Credit Card                                                  AR00841
https://mail.google.com/mail/u/O/?ui=2&ik=75d23b43bO&view=pt&cat=BM %202016%20Receipts&search=cat&th=1 568ff98ad41839c&siml=1568ff98ad41839c                                        1/2
                                                                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 263 of 372
                                     -.
9/28/2016                                                                                              DEPARTMENT OF THE INTERIOR Mail - Fwd: Sirchie: New Order # 100025361

                      . .-                             1 340 Financial Blvd
                                                       Reno, Nevada, 89502

                                                       I aar 11. 1na
                                                       United States



                                                       Shipping Information:                                                                                 Shipping Method:
                                                       sean hyrons                                                                                            U nited Parcel Service - Grou nd
                                                       Bureau Of Land Management
                                                       1340 Financial Blvd
                                                       Reno, Nevada, 89502

                                                                         331'.
                                                       United States
                                                      li JH 11


                                                       Item                                                                                                                           Sku               Qty   Subtotal
                                                       Keepsafe Evidence Bag 6 inch x 1 0 1/4 inch                                                                                    KSB61 0C                  $40.95
                                                       Integrity Evidence Bag 4 inch x 7 1/2 Inch (100 each)                                                                           IEB4000                  $23.75
                                                       Keepsafe Evidence Bag 10 Inch x 1 3 inch                                                                                       KSB1013C                   $51 .20
                                                       Integrity Evidence Bag 12 inch x 15 1/2 inch (100 each)                                                                         IEB1 200                 $48.75
                                                       Preprinted Kraft Evidence Bag 8 inch x 5 inch x 18 inch (Set of 1 00)                                                          EB002P                     $24.95
                                                       Preprinted Kraft Evidence Bag 12 inch x 7 inch x 18 inch (Set of 1 00)                                                          EB003P                    $26.95
                                                                                                                                                                                                   Subtotal   $21 6. 55
                                                                                                                                                                                     Shipping & Handling        $46.26
                                                                                                                                                                                              Grand Total     $262.81




                                                                                                                                                                                      r;7 !J- J: s ({/V"J              3 , f(- t'
                                                                                                                                         Thank you , Sirchle




                                                                                                                                                                                                  1vkl         J c;°J , 3 '3




                                                                                                                                                                                                                              AR00842
.... . . . "· · _,, - - - -· - - - - ,_ -" ,. ·'""'- ,_..,o ,,__ ...,...,.,... .,""""'~··-"'R. �.,...,,J:IUO/. ?l'l?n1RO/..�--Ainl<:Jl.<:..,.,.r:h:;i·.;11.\lh=   1568ff98ad41839c&siml= 1568ff98ad41839c                               212
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 264 of 372
               GGS                                                                                                            I NVOICE
  Jb l l c Safety Un iforms & Equipment
salt Lake City Store                                                                                                      Invoice Date        08/1 7/1 6
3828 South Main Street                                                                                                    Invoice No.
SALT LAKE CITY, UT 841 1 5
                                                                                                                                              272 4237 R I

(801 ) 261-4400                                                                                                           Customer No.        277101
                                                                                                                          Page No.            1

           Sold To:                                                                        Shipped To:
           BLM                                                                             BLM
           440 WEST 200 SO                                                                 440 WEST 200 SO
           SALT LAKE CITY, UT 841 45                                                       SALT LAKE CITY, UT 84145




Customer P.O.                     Ship Via                                Terms                                  Order Date             Sales Order No.

GOCHIS, MATT                      Undefined                                  Blank Terms                         08/1 7/1 6             19705 1 2 so

Special Instructions                                                                                                                    Sales Person

801-539-4083                                                                                                                            582853

Quantity     Item                               Description                                                      Unit Price             Extended Price

       40    LAS SF1 2-01                        BATTERIES, 3VOLT ONE EACH                                                     2 . 00               B O . DO
       -1    PERSONAL PAY                        PERSONAL PAYMENT                                                             80 . 00             - B O . OD




                                                                                                             •


                                                                                                                                                               I
                                                                          .




PLEASE REMIT PAYMENT TO:                     Skaggs Companies, Inc.                                              Tax @0.000%                           . 00
                                             3828 South Main Street
                                             Salt Lake City, UT 841 1 5
                                                                                                                 Invoice Total                         . 00

                                                                                                                                 AR00843
Signature:                                                           Date:
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 265 of 372
                                       r

                     Sports Den Corporate Sales Inc                                                                                    Invoice
                     1 350 S Foothill Drive                                                                                 Date            Invoice #
                     Salt Lake City, UT 84 108
                                                                                                                          8/20/2016              2033



           Bill To                                                                            Ship To

         MAH GOCI IIS
         BLM OFFICE OF LAW ENFORCEMENT AND SECURIT
                                                                                                                  •
         440 WEST 200 SO SUITE 500
         SALT LAKE CITY UTAH 841 0I




    P.O. Number                Terms              Rep        Ship               Via                     F.O.B.                         Project

                            Due on receipt        BRAD     8/20/201 6

I   Quantity           Item Code                                  Description                                    Price Each               Amount
               I I SHIRTS                    SHIRTS WITH LOGO'S                                                               50.00                550.00



                                                                                                                      .
                                                                                      .   .




-
-                                                                                                          Total                           USO 550.00


                                                                                                                                      AR00844
     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 266 of 372



.,    ..




           ll, v.:, •,     � S)O , o o

           C�\..,\£>..v-h-� :    \\ � � ; r lr__s



                                        \A\)    p.ro kc.J-i c     V\ ,   C:Sl.-, r- � J          ,::i.   .re.

                                         B   1.-M     t. M+Jfo   ye:- �5       i...f\,. ·1 1 L           Wovt(.., ,·riJ
                         e >ttc:.�tcl        po n·.:. .-l-=:;   0�                           u,                 ra. rs t...
                         ev\ V i ro M o il\.�




                                                                                                                              AR00845
                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 267 of 372

8/20/2016                                    DEPARTMENT OF THE INTERIOR Mail - Recelpl from Andys lock And Key



                                                                                                             Million, Zach <zmllllon@blm .gov>



  Receipt from Andys Lock And Key
  1 message

  Andys Lock And Key via Square <receipts@messaging.squareup.com>                      Fri , Aug 19, 201 6 at 12:31 PM
  Reply-To: Andys Lock And Key via Square
  <r_olyukojzlfnfershljmtls2c.rYUZ.UjTNWByf7Aw03vl0.57fa431B8056ec874f5ff488669870eb4efd761f@reply.squareup.com>
  To: zmillion@blm.gov



                                                             Things just got easier.
                                                  Now when you shop at sellers who use Square,
                                                   your receipts will be delivered automaticall y.
                                                                   Learn more.




                                                                                                                AnJ}l( S / oc/£_ J--��(
                                                                                                                  2 ti ul1     l,h l   ( { t u 11
                                                                               t



                                                                                                                E x+ rr.. rl1 J
                                                                                                             Jo r         Vl. � :cJ. s


                                                              $


                                               Custom Amount                                      $8.00


                                               Total                                              $8.00


                                               MasterCa d 2970 (Swipe)             8/19/20 1 6 , 1 2:30 PM
                                                ��                                                #Qch4
                                                                                                 097628



                                                                                                                               AR00846
httpsJ/mail.google.com/mail/u/O/?iJ=2&1k=431f406933&view=pt&search:::inbox&th= 156a449c49a54982&siml=156a449c49a54982                               1/2
                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 268 of 372

Jay's Detail
 1 626 Hwy 20 South
Worland, WY 82401
(307)3472071
jaysdetall@rtconnect.net




BILL TO
G.S.A.
                                                      fl-tr I             INVOICE I
                                                                              DATE
                                                                                      5963
                                                                                      09/21/201 6
1 01 South 23rd Street                                                    DUE DATE    1 0/21/2016
Worland, wy 82401                                                            TERMS    Net 30


VIN                                    ODOMETER                    LICENSE/UNIT#
1 FMCU9GX1 EUC39237                    261 82                      1-429462


 0 T!
 09/21/20 1 6           Full Detail                                                                 1 60.00
                        WHITE 01 -201 4 FORD ESCAPE
 09/21 /201 6           Pick Up & Delivery                                                            0.00
                        Included


Thank you for your business.                            BALANCE DUE




                               () Si �     ½' i�v\. [/.,1 J
                                 Q,, bJ,,,.. : '5     r"14"-   -tr:f
                                          f;J f-k, t// g
                                                C(




                                                               t




                                                                                                AR00847
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 269 of 372




                                         624 Etl'" t 400ll1 Smith
                                      �1n 1 1· L ake Ci h1 , UT 134 I Clt.
                                                              1 71-1 4 i 4 1J I 1�
                                               ( flJ 1 J '.i�ih -9tWI
                                                                                   ilu ! I 'I Id
                                                                Ull l l Oil/2!)/ Hi t'f i l : 47
                                    S t-'' U                                  Pf{ . L� I::

                               :: tVL S �> l'lt�I vru, HM
                                7 1 H 10:1 1 LJ01)n�,
                               5 1 PL S S fhN Vl fW UN
                               't ·1 il 11-1:1 ·1 �l1:i!}l
                               :l lH.G i l!i l/fU1! /.l l NIJ
                               ·1 1 8 lf131 98B8?
                               f.HJ:,;- CA1ff1 TNK,J E f J V
                               ll /t7U20Litf/iii                                     I Y . 79N
                       . ll(i fl"il AL                                               4fi . /fi
                                 T,1l\ f XciJ1pt Nurnlwr· 4 1 l �Ji-ii! i' b(IIJ
                       l lih, Til:.,-Exemp1 C1r, to111e 1 m1111lwr 1 1,�t. l 1n1m
                       h,lfl[iOrctr i i y dtr.,�t i vc1 led . P'l ea::t! c,1 1 1 t h
                       St iip l e:=, l a�. IJBP l , ,, t HI,)()· b 1 I -40Ul .
                       TO fM.                                                  �:11J . 7fi
                       MASTHIC/\HD
                       Cct rd No . : XXXXX.t �XXXXX'ri40 [i;J
                       iJ1i1, R1=aiJ
                       /11.11 h No . : u8�:il2
                       MD . : AO(,(lCO(JOl)-1 1 0 1 11




                                    Stap l ei: hr d1 1d pr oduc b .
                             ll& hwi Bud<pt . Ab,w.: Expecl,J t i ur1s .




                                                                                                   AR00848
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 270 of 372




                                  Trave lCenters
                                                   .
                                   of America
                                  TA Sparks 101 72
                                 200 Nor th HcCarren
                                Sparks NV 8913 1 51 1 9
                                    775-359-0650


               Receipt • 12032281
               Ued Ru9 1 7, 201 6
               floret ta S
               Register 1'12
               T�pe : SALE        < COPY l

               Oty NaPle                       Pr ice        Total

                   Diese l 12                  2 659 1 30 .02
                       Pu111p              3
                       Ga l lons          q� 898
                       Pr ice / Gal        2 659

               Sal e Tota l                               1 30 02
               Tax Tot a l                                   0 00
               Total                                      130,02
               Received
                 HRSTERCARD FLEE ,                        1 30 02
                556826• ••• ••0112  SWIPED
                 APPROVED 011181
                 Ruth . Code 044481
                 Inv01 ce NO 07298

               PROl1PTS

              S i t e Hanaser . 775 359 05�0
              D s t r i c t Hana9er Ce l l 5� , 586 � 71 8




                                                                     AR00849
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 271 of 372




                                                                            u   :.




                                                M•)re sav i ng .
                                                M t)re doing ;"
                   ST CRF Mi\Ni\GER LOG1\;\j FELLHAUER ·35,1 -22,fi
                47�i!: c;AL . BUA PKWV SP,IRKS . NEV,�0/\ 89436
                33 :.� OO�G ! 792 14                    08/19/16 1 1 : 'll AM
                CASh [ ER , '1AR'(
                f l 7 1, •·. . s, · JJ,),1 2xq - 1 J GllF <A >
                       ? < 1 1 1 Jf i S l lJ /B fH Pl · I Mi '.liJUti F m
                       � �:L 9,)                                          19 . 50N
                       �•1l.l( REF.JND VALUE $ 1 9 . (1r, 15
                01.1a :nJOB 4)('1 -10 Gnr <A··                            1 1 15N
                       <l,(•1- lOF f #2/BTR PRIME i 101JG FIR
                - - · MM(
                       - · - Rffl      .J1 Jil VALUE $ l0 . 91
                                          1
                                --- · ---FEO Custo,ner- - - -
                30. E 5 2 . 25 Percent OU                                 -0 69
                MIIS flET I .JR� ALL HEMS FOR A FULL P.EflJNO

                                            SlJBTO fAL
                                            Si\LES TAX
                 TA}( E><EM..:>T
                                            TOTAL                     'f.2'1 Jo
                XX)l�:<l<XXKXKK2970 Mi\STERCARD                          ;!9 96
                AUlH CODE: ,)2?019/7010•1 11                                 fA
                P . 0 . I//.J013 N�ME : NO




                            RE f .JHN POI. CY DEFINIT IOl�S
                       POLI•:V IO DAV S POLICY EXPIRES ON
                  A          1          90         11/l 7 /2016
                    LI MIT I DENY RETURNS . PLEASE SEF. THE
                    T i: H011.!E DEPOT RESEIWES THE RIGHT TO
                       l•.ETURN POLICY SIGI� IN STORES FOR
                                        DETAILS.
                nxx�nµ o�� n;ryl 'p;t.u· t u o • * • �


                            Z 11 ci1              �11 \ l ( ·l o '-1
               L � fv\½ l l'"" +o b �� \ J                                           w P\l ) ftA oa.A t 5
       J- S� c.t ! <. S tr " �} �, � S .                                                            AR00850
                                              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 272 of 372

                    -  ""\
9128/2016                                                                 DEPARTMENT OF THE INTERIOR Mail - Toolfetch: New Order # T286753




                                                                                                                                                            Gochis, Matthew thid§SCl!i&@bil!h§M



  Toolfetch: New Order # T286753
  3 messages

  Toolfetch Sales <sales@toolfetch.com>
                                                                                                        R - t+S                                                           Mon, Aug 29, 201 6 at 1 2:06 PM
  To: Matt Gochis trdg I I 82.lii.§&&




                                    Hello, Matt Gochis
                                    Thank you for your order from Tool fetch . Once your package ships w e will send an email with a link to track you r order.
                                    You can check the status of you r order by logging into your account. If you have any questions about you r order please
                                    contact us at orders@toolfetch .com or call us at 1-800-508-4735 Monday - Friday, 9:00AM - 5:30PM EST.

                                    You r order confirmation is below. Thank you again for your business.




                                    Your Order #T286753 (placed on August 29, 201 6 2:06:47 PM EDT)


                                      Billing Information:                                                   Payment Method:




                                      -
                                      Mat1 Goch1s
                                      Bureau Of Land Management                                              C redit Card
                                      440 West 200 South Suite 500
                                      Salt Lake City, Utah, 84 1 0 1                                            C redit Card Type :
                                      U nited States                                                          MasterCard
                                                                                                              C redit Card N umber:
                                                                                                             J!ltt Ii II 11


                                      Shipping Information:                                                  Shipping Method:                                                            AR00851

httn<: ·//m :>ii nnnnl<> rrvn/m ,.;11, ,mn, oi:?/1.il< = 7���vi....,=nt/!.r.,.t= RM %?0?01n¾?0RAr.Aiols&search=cat&th= 156d77c148fec5a4&siml= 156d77c148fec5a4&simI=156d77f06e3fe4b5&simI= 156db19b1756b3ad   1/3
                                                   Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 273 of 372
9/28/2016                                                                         DEPARTMENT OF THE INTERIOR Mail - Toolfetch: New Order # T286753
                          \o-   •
                "                         Matt Gochis                                                                   U PS - UPS 2nd Day Air

                                          P.O. Box 307
                                          BLM OLES

                                          200 Transfer Road
                                          Genach, Nevada, 894 1 2
                                          United States
                                         i: 5 I 7 89 1


                                          Item                                                                                                S ku                 Qty              Subtotal
                                          Streamlight 44947 Coyote Super Siege 120v Combolantem                                               SG44947                1                $120.12
                                                                                                                                                              Subtotal               $120.12
                                                                                                                                              Shipping & Handling                     $30.00
                                                                                                                                                         Grand Total          .,,    $150.1 2




                                                                                                          Thank you again!




                                                                                                                      lt1:.I l®I


  Gochis, Matthew I §           £ J >1>                                                                                                                                                    Mon, Aug 29, 201 6 at 12: 10 PM
  To: Michael Carpenter c     q IQI I g , >
  Cc: Deborah Sullivar cisr:tit1?P@blT 221@ , Eric Baik <11 ·1 @I I g k
     Mike,

     The light company called me and unbelievably after completing my order they called and said the coyote color was out of order and they would send a yellow
     light.

     I declined and canceled order, and have purchased another coyote light from another company.with 2 day UPS 2nd day air.

     I apologize for this delay, but it should be here 2 days from 8/29/2016 at 10:00.
                                                                                                                                                                                                             AR00852
,_u__ · "--" _,___, _ --- 1--"'· ,,nn, __ ,,., ,.,_7�'><1M<1hllR....�..=n1R.r,.t:::Ru 0,_?n?n1n°1-?llR..,-Ainlc:l!.sP.;irch=cal&lh= 156cl77c148fec5a4&siml= 156cl77c148fec5a4&siml= 1 56cl77f06e3fe4b5&siml = 1 56db1 9b1756b3ad   2/3
                          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 274 of 372


                       Ve nus Commu n icati o ns LLC                                                                                                 Invoice
                       Remit to:
                                                                                                                                    Date                   I nvoice #
                       Venus Communications LLC
                       10650 Copper Lake Dr.                                                                                      8/2/201 6                     1 82 IOS
                       Reno, NV 89521

             Bill To                                                                                  Ship To
           Bureau orLand Management                                                                 Bureau or Land Management
           Aun: Dalton Black                                                                        Attn: Dalton Black
           470 I N. Torrey Pines Dr.                                                                I 340 Finnncinl Blvd
           Las Vegas, NV 89 1 30                                                                    Reno, NV 89502




   P.O. Number                    Terms                Rep            Ship                 Via                    F.O.B.                              Project

      VBL 7/29                   Credit Card                        8/2/201 6            Best Way            Destination

    Quantity              Item Code                                      Description                                       Price Each                    Amount
                 2 ANTI S0F2-I                 Telewave - 148-174 2.5 dB Fiberglass Inverted Omni                                       640.06                     1,280. 1 2
                 2 WSBC30l 0                   Commscope - Pipe-to-Pipe Clamp. 1-1/2" to 3-1/2"                                         56.245                       1 1 2.49
                 I RFA-4009                    RF Industries - master cable crimp tool kit includes a crimping                          399.37                       399.37
                                               tool with a piston-type compression crimp frame and two hex
                                               dies for low loss LMR400 and LMR600
                  I CST-600                    Times Microwave - LMR-600 Prep Tool for virtually all connectors                           8 1 .42                      8 1 .42
                  I l 05020WS                  Platinum Tools - Shielded EZ-RJ45 Connectors w/pass-thru                                 1 56.5 1                     1 56.5 1
                                               100/box

                    shipping                                                                                                               0.00                            0.00




                                                        V ev1 tJ�            (c1 vh Wl        .

                                                           (JO!   l ktr) lb lac;�
                                                           Q,rifpSSo,
                                                                ( 111
                                                             4 {(     tt 5
                                                                           d--  V)C{ �




It's been a pleasure working with you!
                                                                                                                      Total                                      $2,029.91



                                                                                                                                                    AR00853
     Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 275 of 372



                                            (J, R- �?
                                            Wa·s·hoe Cotinty
                            Regional. P. .-.tiijl.i.t;. S,af�ty Traloing Center
                          .         51 90 :s· · ectfU · · .Blvid .
                                         · Ren� NV fg51 2
                                               77.5-189-5512



                                                                    Date: 07/26/2016
Bureau of Land Management LV
                                                                    Invoice Number: 18 17000212
Attn: Accounts Payable
4701 N. Torrey Pines Dr.
                                                                    Customer Number: 6000002389
Las Vegas NV 89130
                                                                   Reference: MOODLE

                                                                   Due In: 30 Days Net



Description                                                                                                Amount

                                                                                           7
BLM-Buming Man-Moodle for 19 people                                                                         47S.OO ---­

                                                                                                  Total Due: 475.00




                          Please detach and remit with payment.

Name:   Bureau ofLand Management LV Attn: Accounts Payable

Customer Number: 6000002389           AmountPald: ------.

DocumentNumbea·(s): 1817000212




                                      REMIT PAYMENT TO:
                                        :Washoe County ..
                          Regional P..u blic Safety :rta1ning Center
                                  51.9.0 Sp�ctrum .Blvd •                                            AR00854
                                        . . D1t._.,,_" M)! ··R·os:11 -,
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 276 of 372


"8/1/2016   FW: Washoe County lransacllon receipt. 8/1/2016 3:25:13 PM Pacific - Invoice: 1817000212 - callen@blm.gov - DEPARTMENT OF THE INTERIOR Mall


                                                                                       More



      FW: Washoe County transaction receipt. 8/1 /201 6 3:25: 1 3 PM Pacific - Invoice:
      1 8 1 700021 2                   lnbox   x


               Bender, Julle <JBender@washoecounty.us>                                                   3:25 PM (41 minutes ago) °(;·
               to me




                                                                          Washoe County

                                                                       5190 Spectrum Blvd
                                                                        Reno, NV 89512

                                                                    8/1/2016 3:25:05 PM
                                                         Reference Number: 1 241 25020
                                                         Total:              $475.00
                                                         Transaction Type: Sale
                                                         Transaction Status: Pending Settlement
                                                         Card Type:          MasterCard
                                                         Card Number:        xxxxxxxxxxxx0126
                                                         Entry Method:       Keyed
                                                         Approval Code:      003465
                                                         Approval Message. APPROVAL 003465
                                                         AVS Result:         0
                                                         CSC Result:         Match
                                                         Customer Name: BLM-LV Moodie
                                                         Invoice:            181 7000212
                                                              x_______________
                                                             Please sign here to agree to payment.
                                                                             UNR




      'I         Click here to Reply or Forward




                                                                                                                                    AR00855
hltps://mail.google.com/mail/u/D/?ui=2&view=blop&ver-o1gepr6p1okf2q&search=lnbox&lh=156483696ba37104&cvld=2                                        1/1
•                      suppl y '·
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 277 of 372
                                                                                           INVOICE/RECEIPT

                                                                 �-ttS
                           by Ind is r· s for ihc Rlind                                       INVOICE NUMBER                               IB695652
       INDUSTRIES FOR THE BLIND, INC.                                                            INVOICE DATE                         08/16/2016
       445 S. CURTIS RD.
                                                                                               ORDER NUMBER                                I B695652
       WEST ALLIS, WI 53214
    • 800-642-8778                                                                                ORDER DATE                          08/12/2016
       customerservice@ibsupply.com
     . www.lbSupply.com                                                                                   PAGE                    1 of 2


                              BILLING ADDRESS                                                         SHIPPING ADDRESS
     DOI BLM                                                                 DOI BLM
     BIANCA ACOSTA                                                           ATTN: MARK PIRTLE
     1340 FINANCIAL BLVD                                                     200 TRANSFER ROAD
     RENO, NV 89502                                                          GERLACH, NV 89412
     775-861-6489                                                            775-557-2503
     bacosta@blm.gov                                                         bacosta@blm.gov
                   PO NUMBER / JOB ORDER NUMBER                                    TERMS                      CUSTOMER ACCOUNT
                                                                                      NET 30                            DOIBA1
                             DUNS #: 006096200                                                       Fed ID #: XX-XXXXXXX


                Item Number               I    Contract Status   I   AbllityOne   I      Green     Ord.Qty.      Ship Qty.          Unit Price
                                          Item Description                                          UOM           Status            Ext. Price
     AVE11025                                   GS-02F-0208N            NO               NO           4             4                          4 .95
        Avery Key Tag                                                             .. ,               PK                                       1 9.80


     Date Captured: 08/1 6/201 6 22: 1 0PM
     Credit Card #: XXXXXXXXXXXX0972
     Status: PAID IN FULL!




     Any returns must be made within 30 days of the date of purchase.                              SUBTOTAL                                  $19.80
     Products are subject to a 10% restocking fee, plus all return
                                                                                                     SHIPPING                                 $0.00
     shipping charges if customer error. Custom furniture cannot be
     returned.                                                                                      DISCOUNT                                  $0.00
                                                                                                   SALES TAX                                  $0.00
                                                                                                 LESS DEPOSIT                                $19.80
                                                                                         TOTAL AMOUNT DUE                                     $0.00
                                                                                                                                 AR00856
     Industries for the Blind, Inc.                       Generated on: 12/21/2016 10:45AM                       An Equal Opportunity Employer!
                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 278 of 372


INVOICE DETAILS
Sold and Sh ipped by Newegg
Order # :                           3 1 6 5 1 0298
Invoice # :                         14 1 620296
Submitted :                         08/1 1/20 1 6 0 2 : 58 PM
    Ship To                                                                     Bill To
    Ryan King                                                                  Ryan King
    BLM                                                                        BLM
    2 1 605 N 7th Ave                                                          2 1 605 North 7th Avenue
    Phoen ix,AZ 8502 7 -2929                                                   Phoenix,AZ 85027
    Un ited States
                                                                               Masterca rd: * * * * * * * * * * * * 69 7 8
    602-4 1 7 -9655




    Order Sum mary

    Qty       Product Description                                                                                               Price
    Shipped from CA, USA - Tracking #: 609502616061
              Synology CLP4 Camera License Pack - 1 code to connect u p to 4 IP cameras
       1      Item # : N82 E 1 6822 1 08230                                                                                       $ 1 99 .00
              Standard Return Policy
                                                                                                                     Subtotal    $ 1 9 9 .00
                                                                                                                      Tax            $ 0 .00
                                                                                                          Newegg Next Day          $ 28 .83
                                                                                                               Order Total       $227.83



    Return Policies
           1 . --Manufacturer Warranty
                   a. Summary
                            I.
                                     ■ Return for refund within: non-refundable
                                     ■ Return for replacement within: non-replaceable
                   b. Detall
                             I. Newegg.com does not offer any express warranties. However, many of the products available through
                                Newegg.com are covered by Manufacturers' Warranties. If a product is covered by a manufacturer's
                                warranty, it will be stated on that product's web page. Manufacturers' warranty details are typically
                                available at the manufacturer's website; click Contact Manufacturers to see a list of the manufacturers
                                whose Items we carry. Detailed manufacturer warranty information can also be obtained for free by
                                contacting our Customer Service department. Please note that products In this category are non­
                                refundable unless otherwise Indicated.

                             Products that state " This item can be returned to the product manufacturer only" must be returned di rectly
                             to the product manufacturer for repair or replacement, unless otherwise required by law. For these items,
                             the warranty policy provided by the product manufacturer explicitly requires that any returns, repairs etc. be
                             requested and processed directly by the consumer (or "end-user") of the item.

           2. Standard Return Policy
                  a. Summary
                           i.
                               ■ Return for refund within : 3 0 days
                               ■ Return for replacement within: 30 days
                  b. Detail

                           i. This Is our Standard Return Polley. Items covered by this policy (those products for which Newegg states
                              " This item may be returned for a replacement or refund within 30 days only" ) must be returned to Newegg

                                                                                                                                AR00857
                                                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 279 of 372

                      .. .,,
9/28/2016                                                                                        DEPARTMENT OF THE INTERIOR Mail - Order #1885 confirmed




                                                                                                                                                                                                  Gochis, Matthew <il!d§SSl!IS@Siiii.§X

   ---------------- ------------ ---- ---·                                                                                                                                              -- - - -           --- ·- .--      --      - --   -
  Order #1 885 confirmed
  1 message

  RescueGear.com <orders@rescuegear.com>
  Tc: t lg st· @I I             s,                                                                                                    2-50                                                                   Sat, Aug 27, 201 6 at 6:30 PM




                                                                                                                                  Ynottt- 6oc0i �
                                                         RescueGear. com                                                                                                           ORDER #1885



                                                        Thank you for you r purchase!
                                                         Hi matt, we're getting your order ready to be shipped . We will notify you when
                                                         it has been sent.


                                                                View you r order                        or Visit our store




                                                              n
                                                         Order summary


                                                                              CMC Radio Vest                   x   5                                                                          $460.00




                                                                                                                     Subtotal                                                                 $460.00                   AR00858
                                                                                                                                                                                                                                              4 1'\
https :/Imai I .QOC:x.lle.com/m ai l/u/0/?ui = 2&i k=75d23b43bO&vif!IN= ot&cat= BM ¾20?01 R¾?OR Ar.Ai nl,;/t,;..,.rr.h:r.;,IR.th= 1 �..svtr!::,1.1.4.llhA'U.c; m I= 1 i;s:,.AArv-100� 1 A'-hll�
                                           Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 280 of 372

                .
9/28/2016                                                                  DEPARTMENT OF THE INTERIOR Mail - Order #1885 confirmed

                    _.,.   ~,
                                                                                         Shipping                                                     $56.54



                                                                                         Total                                  $516.54 USD



                                           Customer information

                                            Shipping address                                         Billing address
                                            matt gochis                                              matt gochis
                                            P.O. Box 307 200 Transfer Road                           440 West 200 South
                                                                                                     suite 500
                                            Gerlach, Nevada 894 1 2                                  Salt Lake City, Utah 841 01


                                            Shipping method                                          Payment method
                                            UPS Second Day Air                                       Tax exempt - $51 6.54




                                            If you have any questions, reply to this email or contact us at orders@rescuegear.com




     Your order will be shipped as soon as we receive your PO printed on Department Letterhead. Web-quotes@rescuegear.com



                                                                                                                                                               AR00859

https://mail.�le.com/mail/u/Dnui=2&ik=75d23b43bO&view=ot&cat=BM%202016%20Receiots&search=cat&th=156c:ARcfru:l.1 146hR.1.it.<:iml=1!ihrARnru>114BhR1                      ?n
                                Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 281 of 372

ICBS
                                           12.-       CS" � SSUE REPORT
                                                                                                                                                  DATE : 0 8 - 1 0 - 2 0 1 6

                                                                                                                                                  PAGE : 1         OF 2
I SSUED FROM : Great Ba s i n Cache                                                     ISSUE NUMBER : 0 0 0 0 8 0 0 7 2 2
               GREAT BAS I N CACHE                                                    I S SUING CACHE : I DGBK
               3 8 3 3 SOU�H DEVELOPMENT AVENUE                         INCIDENT/OTHER ORDER NUMBER : NV-WI D- 0 2 0 1 5 4         YEAR : 2 0 1 6
               BOI SE                 , 10 83705                          INCIDENT/OTHER ORDER NAME : 2 0 1 6 BURN I NG MAN
                                                                                     CUSTOMER PO NO :
   CUSTOMER :                                                                                           WINNEMUCA F I EL D OFFICE
    SHIP TO :    1 3 4 0 F1nanc1ctl Blvd Rer.o, Ne·Jada 8 95 0 2                             BILL TO : 5 1 0 0 E . W I NNEMUCCA BLVD .
                                                                        � UPDATED
                                                                   BY            DA TE.   £JV� { k

    CONTACT :
                 Reno                          , NV
                                                           75''1 SC                                CONTACT :
                                                                                                                W I NNEMUCCA                         , NV8 9 4 4 5

                                                                                                             7 7 5 - 62 3 - 1 5 0 0
  SHIPPING CONTACT NAME : Da l ton B l a c k                                                         PHONE : 7 7 5 - 2 9 6 - 1 5 4 2
  ACCOUNTING INFORMATION
  FS ACCOUNT CODE :           OVERRIDE CODE :                               BLM ACCOUNT CODE : LLNVW 0 3 5 0 0 . L5 1 0 50 0 0 0 . EA0 0 0 0 . LVRCF 1 6 0 4 6 3 0
  SHIPPING ACCOUNT CODE : LLNVW 0 3 5 0 0 . L5 1 0 5 0 0 0 0 . EA0 0 0 0 . LVRC F 1 6 0 4 6 3 0 OVERRIDE CODE :
  OTHER ACCOUNT CODE :
  TOTAL COST : $ 1 , 4 2 5 . 0 0                                                       DATE /TIME ISSUED : 2 0 1 6 - 0 8 - 1 0 T0 6 : 5 2 : 2 0
  TOTAL WEIGHT : 3 1 2 . 5 0     LBS                                                 DATE/TIME RECEIVED : 2 0 1 6- 0 8 - 1 0 T0 6 : 5 2 : 2 1
  TOTAL CUBES : 2 . 7 0 5 9      C U FEET                                            DATE/TIME REQUIRED : 2 0 1 6 - 0 8 - 1 2 T l 6 : 0 0 : 0 0

                                                                                                                                                           3 Jl{
  TRANSPORTATION MODE : ALL CACHES - BEST MEANS
                                                                                                                             PCS ·     lJ J.      Wt : _

                                                                                                                            HAZ :_,__ Wt: _!!/2_
  ISSUE COMMENTS

          NEVA DA STATE O FFICE
                                                                                                                                                       ·3, iLt
                                                                   ETA OF 8/ 11 RB.AYED TO DALTON BLACK
           1340 FINANCIA L BLVD                                                 EB 8/10 1 145                               Total : Lf    }
              RENO NV 89502
   ATTN : DA LTO N BLACK 775-296-1542
                                                                                                                             Shipped By:          SGko
                                                                                                                             GBL # :      tJ5 01 I '1 I'';
                                                                                                                             Pro/AB :     fcc7 / '-1 ( ;
                                                                                                                             Date :        'is"    10'- 1 '

                                                                                                                             Sh;p � :      \Z �dAR00860
                                                                                                                                                  �
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 282 of 372
I BM Sterling Selling and Ful fi l lmcnl Suite: Application Console                                                                                                                                 Page I of I


    ICBSR                    For acccss1b11ity hl'lp with thl, a ppllcatlon, contact tho Interagency Help Desk at 1·866·224•7677 and " subj�ct matter expert will assist you. Jeff
                                        Ulm�, J::�,: nt /Ollui� Customar luu�-i/Tflm1fou Inbound tnv,ntor, VAS Ratu,ns Outbound Task Sy•tcm �::�::Sne                                f
CJ IJ             fa) (j   Alan.• ll•m                                                                                                      ,
                                                                                                                                                               a
                                                                                                                                                      e eanngur don Hr.rw1.11shm1"nt


         llJi;}      Issue Details


                      Entsuprbo t.VICG                                                                Sa11o, -=:--                                                                Incident ,car ]016
                   luuo 11tumbllr OOOOROO/JJ                                                         ltAW• 0,tnQtda::Cn»xn! HY 80:.S                                                 ISIUO Data 08/10/1016 07.52-lO
                      IUUCII Typo Non11,1I                                                           s...1"'   I                                            8              Requested Ship Dam (ot/10, l016j      □
                  Document Typo Jncld,�t tscue                                                 lnddcnt Ng NV•WID·020154

                   Jnddant Typo Ot       SlJ1>POrt                                          Incident Nam• 2016 DURNING MM
         Incident OLM A.«ount                                                         lnddont fS Account
                                                                                                                                                                                OVerrlde Code j_---•
                         Code                                                                          Code ----------------'
                                                                                       5hlppln" Acct Code '--------------�                                           Shipping Aecount C>Yerrlde .-------
     lnddent Ottiat Acd Code �-------------�                                                                                                                                                 Code '-------
                                                     fOMS
                                                       c.,,. r-----------, Punctlonal            r----------, Br                            Work .----------,
                                                     C.MIU'                     Aru                                                       :,::: �--------�


                                                                                                                      Ship Cocha IIJGOK                               CUl1omar ID/Unit JD fi vw
                                                                                                                                                                                          ..,"-=m'--____,, !)
                    Recent Incident �---·-----�                                                              Previous lnckkint �--------�                            Cust:amer/Unlt Name W11iNEMUCA �JELD CH·!(t-

              Actuol Dallvary D•to � l!l � (51                                                       EIUm�ed Oc,l1v11ry D.at.. � 0 � (9                            Aequcsted O&Uvciry D•te � CJ �


                                      ��========----
           Sh1pp1n!J Contact Name I0.1lfpn Stack                                                     Shipping Conmct Phone        lzziiifi,.!◄�i�----�                     Shipping M•thod Sll'l!Oinq lnslru<,.,ns@
                                                                                                                                                                                              I

L             ROSS Spoc:141 Needs




                                                                                                                   ���-
'ueustomer Details
l              Unlt Typa                     fetJer.11                                          DePGrtmcnt U!iOI                                                               Agc11Cy Blll
                                             VIS (We-1tem Gu�t 6a5,-n
                                    GACC
                                             Coord,rutlon center)


J ROSS lnformat,on                                                                                                 .11 Stll To




                                                                                                               I
            ROSS                                                                    Request                         5100 E. WltlN(MtJCCA OLVO
         Flnanciol W.VYIOJSOO,l.5 1050000 EAOOOOLIIRCfl60'lfiJO 16X                 Initiated ROSS
             Code                                                                        By
                                                                                      ROSS
    ROSS II lll!lng INWIO                                                             Filul 7016
    Organtz:adon                                                                       Yaat
           ROSS                                                                        ROS5
          OWning D.u1t?du of t..ond Manage.me11t                                    Dlspotdl N\ICNC
          Agoncy                                                                     Unlttd

1       P ]                                                                                                    1
 J5hl p  "                 .d Shipp ing Instructions                                                    _j      .11 Wtll P ck Up                                                                  _JI   ...JC
                                                                                                                                                                                                          -   h-
                                                                                                                                                                                                               a-
                                                                                                                                                                                                                rg
                                                                                                                                                                                                                 __#
                                                                                                                                                                                                                   es

    To                         Shipping Q                                                                        WIil Plcll Up 0
I
                                                                                                                                                                                                         Una Sld, l 4250
                                                                                                                         Nome                                                                              Total
  51001:.       I
  WINNEMUCCA                                                                                                                                                                                              Total
                            lftnructiona

                                                                                                                                                                                                    I I C�arga
                                                                                                                                                                                                                       00
I BLVD.
  WINNEMUCCA hV
                            lnformadon                                                                             lnfo,madon [                                                                         TOUI Tax       00
                                             Reno,
  89445
  us
                       I
LJ
                                                                                                                                                               _                                                       o.c
                                                                                                                                                                ___
                                                                                                                                                 ==,==='"______
                                                                                                                                  101111112
                                                                                                                                          = =
                                                                                                                                           01  1 0
                                                                                                                                              6'"      ,<il
                                                                                                                            ...                 11   QOoo




    t.J Order lines
                          I m                                               oo l�vallable      �!� I
                       ___J�                      pt   I�                   1:_ �
    D t,,ie S_#                        � -�M De<a, ,on                                         � UiF Qty                                                                          A,,\Dunt              Status
                                                                        ues
                                                                                                                                                                Comments
                      _
            ! S·l             000030
                                                         BATTERY ·                                                                                                                                                   �
                                                                                                                                                                L..J]
                                                         SIZE AA,                                                                                                                                                    �
    D                                  Supptf PG
                                                         1.5 VOLT,
                                                                   250 00     �                � 250.00                Cfilg
                                                                                                                                                                                 �---- $ 1425.00 �
                                                         PCNUGtff                                                                                                                                                    lb'.
                                                                                                                                                                                                                     BQg

    20 v    °"""',    ------------r
                                  P�
                                   rev
                                    ..,.,.
                                       IOUS
                                         _...___
                                               ,aue
                                                 ::;_,,,
                                                     D  _,'-'-__
                                                                                        01 1
                                                                                                 -�Next
                                                                                                    -=-----------------------------------

                                                                                                                                                ��/
                                                                                                                                                t/ro/r �
                                                                                                                                                                09!�




https://icbs-prod.nwcg.gov/smcfs/console/ISUorder.detail?EntityKey =%3COrder%20Ord ... 8/1 0/20 1 6
                                                                                       AR00861
                                    Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 283 of 372

    ICBS                                                                                                                              DATE : 0 8 - 1 0 - 2 0 1 6
                                                                  I S SUE RE PORT
    I S SUE NUMBER : 00 0 0 8 0 0 7 2 2                                                                                      PAGE : 2                 OF 2
      REQUEST        CACHE                      DESCRI PTION                  QTY     QTY     QTY          QTY       QTY U/I UNIT                      TOTAL
      NUMBER         ITEM                                                     REQ     I SSUED UTF          BO        FWD      COST                     COST

    S- 1          000030                  BATTERY - S I ZE AA, 1 . 5 VOLT ,   250 . 00 250 . 00   0 . 00   0 . 00   0 . 00   PG $ 5 . 7 0         $ 1 , 4 2 5 . 00
                                          PENLI GHT
     COMMENTS :

�
                                                                                                                                  $               $



    COMMENTS :


                                                                                                                                  $               (




     COMMENTS :


                                                                                                                                  $               s

     COMMENTS :


                                                                                                                                  $               s

     COMMENTS :


                                                                                                                                  $               �

     COMMENTS :


                                                                                                                                  $               �

     COMMENTS :

      I SSUE FILLED BY : _________________                                          ISSUE RECEIVED BY :
                 ------------------
    . ISSUE CHECKED BY :                                                            DATE :
           -----------
      DATE :
                                                                                                                                            AR00862
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 284 of 372




                                   United States Department of the Interior
                                   BUREAU OFLAND MANAGEMENT
                                           Black Rock Field Office
                                      5100 East Winnemucca Boulevard
                                         Winnemucca, Nevada 89445
                                  Phone: (775) 623-1500 Fax: (775) 623-1503
                                           Email: wfoweb@blm.gov
                                       www.blm.gov/nv/s1/cn/fo/wfo.html

In Reply Refer To:
LLNVW03500- I 7-0 I
2930 (NV030. I 2)
CERTIFIED MAIL 9 I 71 9690 0935 0005 340 I 77
RETURN RECEIPT REQUESTED

Charlie Dolman                                                           Burning Man 2017 Event
Event Operations Director                                                Special Recreation Permit
Black Rock City, LLC
660 Alabama St.                                                               I/ 16/20 I 8
San Francisco, CA. 941 I 0-2008



                                                DECISION
Dear Mr. Dolman:

INTRODUCTION

On July 13, 2017, the Bureau of Land Management (BLM) and Black Rock City, LLC (BRC) entered into a
Cost Recovery Agreement (CRA) for the Burning Man 2017 event. That CRA included an estimate for the
BLM's cost 10 process and administer the Special Recreation Permit (SRP) for the Burning Man 2017 event.
The original CRA Phase I was in the amount of $472,238 and Pha�e 2 was in the amount of $2,031,215, which
totaled $2,503,453 for the BLM' s cost to process and administer the 2017 event.

The BLM makes every attempt to develop a CRA cost estimate that includes all the expected direct and indirect
CO!.ts, as accurately as possible. These costs include the projected expenses for planning, issuing and
administering the Burning Man SRP.

DECISION

The BLM's actual direct and indirect co�ts for the Burning Man 2017 event total $2,341,705.34. The attached
documents provide a detailed breakdown of all actual direct and indirect cost,. To dale, 1he BLM has received
all of BRC's payments for the CRA, for a total of $2,503,453. Based on those actual costs and the amount
already paid by BRC, the BLM has identified BRC is owed a refund of $161,747.66.



20l7BMC10,1!OutD,:,c1, 011                                                                              Pagel




                                                                                                AR01243
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 285 of 372




RATIONALE

The Federal Land Policy and Management Act (FLPMA) section 304(b) provides that the Secretary of the
Interior is authorized to require a deposit of payments intended to reimburse the United States for costs incurred
in processing and administering applications for use of the public lands, 43 U.S.C. § I 734(b).

The BLM's SRP regulations state that the BLM may refund any cost recovery overpayments, 43 C.F.R. §
2932.33(a). Further, the BLM's Recreation Permit Administration Handbook (H-2930-1) directs the BLM to
refund to the applicant the remaining balance in a cost recovery account at the end of the project.

The 2017 CRA and the 2017 actual cost totals justify the refund amount BRC will receive.

AUTHORITY

The statutory authorities underlying the regulations in this part are FLPMA, 43 U.S.C. 170 I et seq., and the
Federal Land Recreation Enhancement Act (REA), 16 U.S.C. 6801 et seq. FLPMA contains the BLM's general
land use management authority over the public lands, and establishes outdoor recreation as one of the principal
uses of those lands (43 U.S.C. 1701(a)(8)). Section 302(b) of FLPMA directs the Secretary of the Interior to
regulate through permits or other instruments the use of the public lands, which includes commercial recreation
use. Section 303 of FLPMA authorizes the BLM to promulgate and enforce regulations, and establishes the
penalties for violations of the regulations. REA authorizes the BLM to collect fees for recreational use in areas
meeting certain criteria (16 U.S.C. 6802(t) and (g) (2)), and to issue special recreation pe'rmits for group
activities and recreation events (16 U.S.C. 6802(h).

43 C.F.R. § 2932.33(a) states: For multi-year commercial permits, if your actual fees due are less than the
estimated fees you paid in advance, BLM will credit overpayments to the following year or season. For other
permits, BLM will give you the option whether to receive refunds or credit overpayments to future permits, less
processing costs.

APPEAL PROVISIONS

A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43 C.F.R. § 4.411 and
must file in the office of the officer who made the decision (not the Board), in writing to Mark E. Hall, Field
Manager, Black Rock Field Office, 5100 East Winnemucca Boulevard, Winnemucca, Nevada 89445. A person
served with the decision being appealed must transmit the notice of appeal in time to be filed in the office where
it is required to be filed within thirty (30) days after the date of service. The notice of appeal must give the
serial number or other identification of the case and may include a statement of reasons for the appeal, a
statement of standing if required by 43 C.F.R. § 4.412 (b), and any arguments the appellant wishes to make.
Attached Form 1842-1 provides additional informa6on regarding filing an appeal.

No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed after the grace
period provided in 43 C.F.R. § 4.401 (a), the notice of appeal will not be considered and the case will be closed
by the officer from whose decision the appeal is taken. If the appeal is filed during the grace period provided
in§4.401(a) and the delay in filing is not waived, as provided in that section, the notice of appeal will not be
considered and the appeal will be dismissed by the Board.




                                                                                                    AR01244
          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 286 of 372



The appellant shall serve a copy of the notice of appeal and any statements of reason, written arguments, or
briefs under 43 C.F.R. § 4.413 on each adverse party named in the decision from which the appeal is taken and
on the Office of the Solicitor, Pacific Southwest Regional Solicitor, U.S. Department of the Interior, 2800
Cottage Way, Room E-1712, Sacramento, California 95825-1890 Service must be accompanied by personally
serving a copy to the party or by sending the document by registered or certified mail, return receipt requested,
to the address of record in the bureau, no later than 15 days after filing the document.

In addition, within thirty (30) days of receipt of this decision you have the right to file a petition for a stay
together with your appeal in accordance with the regulations at 43 C.F.R. § 4.21. The petition must be served
upon the same parties specified above. Pursuant to 43 C.F.R. § 4.21(b), a petition for stay, if filed, must show
sufficient justification based on the following standards:

            1)   The relative harm to the parties if the stay is granted or denied;
            2)   The likelihood of the appellant's success on the merits;
            3)   The likelihood of immediate and irreparable harm if the stay is not granted; and,
            4)   Whether the public interest favors granting the stay.

43 C.F.R. § 4.21(b)(2) provides that the appellant requesting a stay bears the burden of proof to demonstrate
that a stay should be granted.

If you have any questions on this decision please contact Mark Pirtle. BLM Burning Man Planner at 775-861-
6674.


                                                              Sincerely,


                                                               �{+l�
                                                              Mark E. Hall, PhD.
                                                              Field Manager
                                                              Black Rock Field Office

Enclosures:
Cost Recovery Clmeout Summary
Attachment 1 - Project Labor Log
Attachment 2 - BLM Contracts
Attachment 3 - Travel Expenses
Attachment 4 Vehicle Utilization Expenses
Attachment 5 - Mi�cellaneous Supplies and Equipment




::!O 17 HM Clos" Ou1 D�'t.: "'°"                                                                           Page)




                                                                                                     AR01245
                                                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 287 of 372




                                                 2017 BURNING MAN EVENT COST RECOVERY CLOSE OUT SUMMARY
                      ITEM                           Estimated Costs        Actual Costs (per        Balance Due                   Description/Comment           Detail Located On:
                                                     (per CRA EST.)         FBMS Reports)
LABOR                                                   $ 1,594,229.47         $ 1,515,598.67   $       (78,630.80)                                           Labor Report + IAAs
                                      BLM Labor        $1,534,229.47            $1,487,097.78   $        (47,131.69)                                          Labor Report
                             Forest Service Labor         $40,000.00             $28,500.89     $        (11,499.11)   Via IAA Contract                       Contracting Report
                                       HHS Labor          $20,000.00                  0         $        (20,000.00)   Via IAA Contract, HHS didn't invoice   Contracting Report
SUPPORT CONTRACTS                                        $ 239,500.00           $229,844.43             ($9,655.57)    Contracts                              Contracting Report
Federal Register Posting Fee                               $3,500.00             $1,908.00       $        (1,592.00)   Direct Internal Billing                Contracting Report
Microwave/Internet               (High Desert)           $107,000.00            $108,710.00     $          1,710.00 Contract                                  Contracting Report
Communications
        Satellite Tracking (Strohman Enterprises)        $56,000.00             $53,172.00      $         (2,828.00)   Contract                               Contracting Report
         CAD Server Licensing (SHI International)         $8,000.00              $3,737.40      $         (4,262.60)   Contract                               Contracting Report
         Repeater Purchase (Daniel's Electronics)        $15,000.00              $7,867.48      $         (7,132.52)   Contract                               Contracting Report
      Dell Servers and Racks (Sterling Computers)        $50,000.00             $54,449.55      $           4,449.55   Contract                               Contracting Report
TRAVEL                                                   $ 95,000.00            $ 48,235.63     $       (46,764.37)                                           Travel Report
VEHICLE UTILIZATION                                      $ 50,000.00            $ 42,516.61     $        (7,483.39)                                           Vehicle Utilization Report
MISC SUPPLIES, EQUIPMENT & SERVICES                                                                                                                           Misc Purchase Report
PURCHASE
                                                         $ 50,000.00             $61,458.90     $        11,458.90
(CREDIT CARD/CONTRACT/DIRECT BILLING)

                 Substation Services (Credit Card)           N/A                  $1,200.00                            Purchased via Credit Card              Credit Card Receipts
             Miscellaneous Credit Card Purchases             N/A                 $34,875.90                            Purchased via Credit Card or Check     Credit Card Receipts
              Midland Radio Accessories Contract             N/A                 $25,383.00                            Purchased via Contract                 Contracting Report
DIRECT COST TOTAL                                         $ 2,028,729.47          $ 1,897,654.24 $     (131,075.23)
INDIRECT COST TOTAL (RATE 23.4%)                            $ 474,722.00             $444,051.10 $      (30,670.90)
CRA Est. Calulation Error (Overcharge)                             $ 1.53
                     TOTAL                                $2,503,453.00           $2,341,705.34 $      (161,747.66)




                                                                                                                                                                             AR01242
                                                                                             Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 288 of 372


                                                                                              UNITED STATES DEPARTMENT OF INTERIOR                                                                                                   Functional Area / WBS
                                                                                                  BUREAU OF LAND MANAGEMENT                                                                                                             L51050000 / LVRCF1705280


                                                                                            2017 BURNING MAN EVENT COST RECOVERY PROJECT LABOR LOG (ATT # 1)




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                 PAY                                                         PROJECT COMPONENT /                                                                     TOTAL
 DATE                                                                                     LAST NAME         YEAR ROUND TITLE                                                              DESCRIPTION OF WORK                                       TOTAL AMT
                                                                                PERIOD                                                              TITLE                                                                            HOURS


                                                                                                                                                                              City Patrol function officer, works patrol in the
                                                                                                                                                                              city/closure area to enforce federal laws, CFR
8/22/17-                                                                        201719-                                                        City Patrol, K9 Handler
                                                X      X                                  ALBRIGHT     CA Field Staff Ranger, K9 Handler                                      regulations, CO restrictions, permit stipulations.     193.00          $14,367.73
 9/7/17                                                                         201720                                                               Swing Shift
                                                                                                                                                                              Additional duties of K9 Handler

                                                                                                                                                                              LE Planner of event operations; Supervisor of LE
4/17/17-                                                                        201710-
            X            X         X            X      X            X                      ANDRES              NV Staff Ranger              LE Planner/Deputy Ops Chief       program during event operations                        864.50          $69,600.76
11/24/17                                                                        201725

                                                                                                                                                                               Patrol Investigative Support function officer,
8/22/17-                                                                        201719-                                                    Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                                X                                          APLEY             OR Field Staff Ranger                                                                                                   139.00           $9,759.74
 9/4/17                                                                         201720                                                            Support), Night Shift        patrol cases that require follow-up investigation

                                                                                                                                                                               City Patrol function officer, works patrol in the
 8/22-                                                                          201719-
                                   X            X                                           AZAR              AZ District Ranger                City Patrol, Night Shift       city/closure area to enforce federal laws, CFR        210.50          $17,388.91
09/04/17                                                                        201720
                                                                                                                                                                               regulations, CO restrictions, permit stipulations
                                                                                                                                                                               Patrol Investigative Support function officer,
8/22/17-                                                                        201719-                                                    Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                                X                                          BARNES        OLES Region 3 Special Agent                                                                                                 138.00          $12,344.85
 9/4/17                                                                         201720                                                            Support), Day Shift          patrol cases that require follow-up investigation

6/11/17-                                                                        201712-                                                                                       Tracking and close-out of CRA funds.
            X            X         X            X      X            X                     BENNETT             NV CCDO Budget                        Budget Support                                                                    6.00            $1,211.49
12/29/17                                                                        201725
                                                                                                                                                                              City Patrol function officer, works patrol in the
8/22/17-                                                                        201719-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                           BIERK           CO State Chief Ranger                City Patrol, Day Shift                                                              165.75          $19,215.16
 9/4/17                                                                         201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Communications function, supervisor of
6/11/17-                                                                        201712-                    NV Supervisory Telecomm
                         X         X            X      X                                  BLACK, D.                                          Event Comm Lead, Day Shift       radio/dispatch communications network program          407.00          $17,733.08
 9/9/17                                                                         201720                            Specialist

 7/9/17-                                                                        201714-                                                                                       Prepare DNA for completion.
            X                                                                             BLACK, J.                 NEPA                            DNA Analysis                                                                      20.00           $1,121.97
 8/4/17                                                                         201715
                                                                                                                                                                              Patrol Chief function officer, supervises all patrol
 8/22-                                                                          201719-
                                                X                                           BOIK       OLES Region 3 State Chief Ranger       LE Patrol Chief, Day Shift      operations during their assigned shift                 171.00          $17,049.36
09/04/17                                                                        201720

                                                                                                                                                                              City Patrol function officer, works patrol in the
 8/25-                                                                                                                                                                        city/closure area to enforce federal laws, CFR
                                                X                               201719     BOONE            NM Field Staff Ranger               City Patrol, Night Shift                                                              99.00           $6,343.12
09/04/17                                                                                                                                                                      regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
8/22/17-                                                                        201718-                                                                                       city/closure area to enforce federal laws, CFR
                                   X            X                                           BOXX               CA Patrol Ranger                 City Patrol, Day Shift                                                               190.00           $8,919.48
 9/4/17                                                                         201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Logistics support function specialist, provides
08/22/17-                                                                       201719-
                                                X                                          BRIDGES             OR Park Ranger                    Logistics, Night Shift       logistical needs to JOC facility, Sub-station and to   210.50           $5,456.43
09/09/17                                                                        201720
                                                                                                                                                                              detailers
                                                                                                                                                                              LE Planner of event operations; Supervisor of LE
4/28/17-                                                                        201711-
            X                      X            X      X            X                      BRISCOE           NV Zone 1 Supervisor                LE Operations Chief          program during event operations                        252.00          $25,288.06
09/09/17                                                                        201720

                                                                                                                                                                              City Patrol function officer, works patrol in the
8/25/17-                                                                        201719-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                         BUCHANAN            ID District Ranger                City Patrol, Swing Shift                                                             145.00          $12,879.29
 9/4/17                                                                         201720                                                                                        regulations, CO restrictions, permit stipulations



                                                                                                                                                                                                                                                      AR01157
                                                                                              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 289 of 372




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                 PAY                                                        PROJECT COMPONENT /                                                                      TOTAL
 DATE                                                                                     LAST NAME         YEAR ROUND TITLE                                                              DESCRIPTION OF WORK                                 TOTAL AMT
                                                                                PERIOD                                                             TITLE                                                                             HOURS


            X                                                                   201716     CADIGAN        NV/BRFO Wildlife Biologist               NEPA Planning             NEPA support authorizating the SRP                       1.00      $51.64
                                                                                                                                                                             Patrol Investigative Support function officer,
08/20/17-                                                                       201719-                                                  Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                                X                                           CANAAN          Regional Special Agent                                                                                                   144.00    $15,632.40
09/09/17                                                                        201720                                                          Support), Night Shift        patrol cases that require follow-up investigation

                                                                                                                                                                           City Patrol function officer, works patrol in the
                                                                                                                                                                           city/closure area to enforce federal laws, CFR
08/06/17-                                                                       201718-
                                   X            X      X                                  CARPENTER     NM Resident Ranger, K9 Handler   City Patrol, K9 Handler Day Shift regulations, CO restrictions, permit stipulations.        263.00    $19,651.96
09/09/17                                                                        201720
                                                                                                                                                                           Additional duties of K9 Handler

                                                                                                                                                                              LE Evidence function, serves as evidence officer
8/24/17-                                                                        201719-
                                                X                                          CARTER, C.     OR Administrative Assistant           Evidence Technician           for all event cases with logged evidence               183.00    $10,376.06
09/04/17                                                                        201720

08/06/17-                                                                       201718-                                                                                       Communications network support
                                                X                                          CARTER, D.           CA Radio Tech                       Comm Tech                                                                        346.00    $24,125.00
09/09/17                                                                        201720
                                                                                                                                                                              City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                           CASTRO           CA Field Staff Ranger              City Patrol, Day Shift                                                               167.00    $10,686.38
09/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Safety function Specialist, served as BLM's event
08/20/17-                                                                       201719-                  WY - Occupational Health and
                                                X                                          CLEMENTI                                        Event Safety Officer, Day Shift    safety officer for JOC and BRC                         211.00    $13,635.80
09/09/17                                                                        201720                         Safety Manager

                                                                                                                                                                              City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                           CULVER           NV Field Staff Ranger             City Patrol, Night Shift                                                              145.75    $10,690.79
09/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                                X      X                                  CUNNINGHAM         CO Field Staff Ranger             City Patrol, Night Shift                                                              181.00    $14,324.42
09/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Logistics support function specialist, provides
08/20/17-                                                                       201719-
                                                X                                          DIERMIER             CA Range Tech                         Logistics               logistical needs to JOC facility, Sub-station and to   211.00    $5,136.02
09/09/17                                                                        201720
                                                                                                                                                                              detailers
                                                                                                                                                                              City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                          ENTRICAN          CO Field Staff Ranger              City Patrol, Day Shift                                                               165.00    $12,912.90
09/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                             City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                            FELIX            NV District Ranger         City Patrol Supervisor, Swing Shift                                                         147.00    $10,887.08
09/09/17                                                                        201720                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                   X            X                                           FISCHER          NV Field Staff Ranger             City Patrol, Night Shift                                                              175.00    $13,479.21
09/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                                X                                           FONKEN                CA Ranger                     City Patrol, Day Shift                                                               154.00    $12,566.31
09/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Logistics support function specialist, provides
08/20/17-                                                                       201718-
                         X         X            X      X                                   FORURIA              NV Elko AFM                           Logistics               logistical needs to JOC facility, Sub-station and to   307.00    $18,582.83
09/09/17                                                                        201720
                                                                                                                                                                              detailers
                                                                                                                                                                              Investigations function officer, served as
08/20/17-                                                                       201719-
                                                X                                          GANDIAGA       OLES Senior Special Agent              Investigations Chief         supervisor of investigators in both investigative      138.00    $11,990.45
09/09/17                                                                        201720
                                                                                                                                                                              components




                                                                                                                                                                                                                                               AR01158
                                                                                              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 290 of 372




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                 PAY                                                         PROJECT COMPONENT /                                                                    TOTAL
 DATE                                                                                     LAST NAME         YEAR ROUND TITLE                                                             DESCRIPTION OF WORK                                 TOTAL AMT
                                                                                PERIOD                                                              TITLE                                                                           HOURS


                                                                                                                                                                             City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                          GARCIA            CO Field Staff Ranger             City Patrol, Swing Shift                                                             118.00    $9,426.89
09/09/17                                                                        201720                                                                                       regulations, CO restrictions, permit stipulations
                                                                                                                                                                             Logistics support function specialist, provides
08/06/17-                                                                       201718-
            X                      X            X      X                                   GARSIDE       Black Rock Station Manager                   Logistics              logistical needs to JOC facility, Sub-station and to   92.00     $3,068.26
09/09/17                                                                        201720
                                                                                                                                                                             detailers
                                                                                                                                                                             City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                         GONZALEZ        Arizona Field Staff Ranger            City Patrol, Day Shift                                                              172.00    $10,629.30
09/09/17                                                                        201720                                                                                       regulations, CO restrictions, permit stipulations

08/20/17-                                                                       201719-                                                                                      Administrative Support Services on playa.
                                                X                                          GRAHAM       WA Suport Services Technician          Administrative Support                                                               241.50    $9,494.95
09/09/17                                                                        201720
                                                                                                                                                                             IT Equipment Specialist function,
07/23/17-                                                                       201717-                                                     Event IT Equipment Specialist,
            X            X         X            X      X                                   GRIMES              NV IT Specialist                                              installs/maintains all IT equipment at JOC and         343.00    $17,221.80
09/09/17                                                                        201720                                                                Day Shift
                                                                                                                                                                             sub-station
04/28/17-                                                                       201711-                                                                                      Event Management function, served as overall
            X            X         X            X      X            X                       HALL       NV/BRFO Assistant Field Manager           Authorized Officer                                                                 305.75    $19,339.91
12/29/17                                                                        201726                                                                                       manager of event operations
08/20/17-                                                                       201719-                   ID OLES IMARS Program               Event IMAR Coordinator,        IMARS Support function officer, coordinates
                                   X            X      X                                   HARRIS                                                                                                                                   148.50    $9,851.84
09/09/17                                                                        201720                         Administrator                          Day Shift              event IMARS program
                                                                                                                                                                             City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                         HARRISON           CA Field Staff Ranger             City Patrol, Swing Shift                                                             147.00    $9,216.83
09/09/17                                                                        201720                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                             City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                         HAWKINS            UT Field Staff Ranger             City Patrol, Night Shift                                                             174.00    $11,926.14
09/09/17                                                                        201720                                                                                       regulations, CO restrictions, permit stipulations

08/06/17-                                                                       201718-
            X                      X            X      X            X                      HENDRIX       Battle Mountain Public Affiars          Event Public Affairs                                                               166.00    $8,487.24
09/09/17                                                                        201720
08/20/17-                                                                       201719-                                                                                      Medical unit staff, provide care to employees.
                                                X                                           HONE               UT Special Agent             Medical Unit Leader, Day Shift                                                          143.00    $13,295.05
09/09/17                                                                        201720
                                                                                                                                                                             City Patrol function officer, works patrol in the
08/20/17-                                                                       201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                          HOWELL           WY Field Staff Ranger              City Patrol, Night Shift                                                             153.50    $11,644.38
09/09/17                                                                        201720                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                             OPR function officer, event on-site Internal
08/20/17-                                                                       201719-                OLES Chief, Office of Professional
                                                X                                         HUEGERICH                                               Event OPR Lead             Affairs component and Use of Force reports             162.75    $15,310.28
09/09/17                                                                        201720                      Responsibility (OPR)
                                                                                                                                                                             reviewer
                                                                                                                                                                             City Patrol function officer, works patrol in the
                                                                                                                                                                             city/closure area to enforce federal laws, CFR
08/20/17-                                                                       201719-                                                        City Patrol, K9 Handler
                                                X                                          HUSTON      SD Field Staff Ranger, K9 Handler                                     regulations, CO restrictions, permit stipulations.     165.50    $12,027.56
09/09/17                                                                        201720                                                                Day Shift
                                                                                                                                                                             Additional duties of K9 Handler

                                                                                                                                                                             LE Evidence function, serves as evidence officer
08/20/17-                                                                       201719-
                                                X      X                                   HYRONS        OLES Region 3 Special Agent        Evidence Technician, Day Shift   for all event cases with logged evidence               154.00    $11,843.36
09/09/17                                                                        201720

08/06/17-                                                                       201718-                                                                                      Communications network support
                         X         X            X      X                                   IAGULLI             NV IT Specialist                      Comm Tech                                                                      328.00    $21,638.55
09/09/17                                                                        201720
                                                                                                                                                                             Shift Supervisor function officer, field supervisor
8/20/17-                                                                        201719-
                                                X                                          JENSEN              AZ Special Agent              Shift Supervisor, Night Shift   of one half of Shift city patrol officers              119.50    $9,373.89
9/09/17                                                                         201720

                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X      X                                  G. JOHNSON              NV Ranger                    City Patrol, Swing Shift                                                             163.25    $10,867.67
9/09/17                                                                         201720                                                                                       regulations, CO restrictions, permit stipulations.




                                                                                                                                                                                                                                              AR01159
                                                                                              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 291 of 372




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                 PAY                                                       PROJECT COMPONENT /                                                                   TOTAL
 DATE                                                                                     LAST NAME         YEAR ROUND TITLE                                                          DESCRIPTION OF WORK                                 TOTAL AMT
                                                                                PERIOD                                                            TITLE                                                                          HOURS


                                                                                                                                                                          Integrated Investigations function officer, works
8/20/17-                                                                        201719-                                                     Investigations (Integrated    for Pershing County Sheriffs to assist in
                                                X                                         M. JOHNSON         OLES Region 3 ASAC                                           investigations of state violations                     140.00    $13,109.69
9/09/17                                                                         201720                                                      Investigations), Day Shift

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                   city/closure area to enforce federal laws, CFR
                                                X                                         R. JOHNSON         AZ Field Staff Ranger           City Patrol, Day Shift                                                              164.75    $9,384.63
9/09/17                                                                         201720                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                   city/closure area to enforce federal laws, CFR
                                                X      X                                  T. JOHNSON         UT Field Staff Ranger           City Patrol, Swing Shift                                                            168.00    $11,096.22
9/09/17                                                                         201720                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                   city/closure area to enforce federal laws, CFR
                                                X                                           KANIA             UT District Ranger              City Patrol, Day Shift                                                             145.00    $9,315.43
9/09/17                                                                         201720                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          IT Security function specialist, ensures the
7/23/17-                                                                        201716-                                                                                   security of event technology and data, including
                                   X            X      X                                     KING              AZ IT Specialist                 Event IT Security                                                                386.00    $20,743.82
9/09/17                                                                         201720                                                                                    CAD servers, DPS Justice Link, IMARS etc

                                                                                                                                                                          Compliance Monitoring supervisor, monitors
8/20/17-                                                                        201719-
                                                X                                           KURTZ                  ID ORP                       Compliance Chief          BRC's environmental and vending compliance             148.00    $9,138.36
9/09/17                                                                         201720
                                                                                                                                                                          program
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                   city/closure area to enforce federal laws, CFR
                                                X                                           LASHER                CA Ranger                  City Patrol, Night Shift                                                            156.00    $12,389.21
9/09/17                                                                         201720                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          Integrated Investigations function officer, works
8/20/17-                                                                        201719-                                                     Investigations (Integrated
                                                X                                          LAZZARO             AK Special Agent                                           for Pershing County Sheriffs to assist in              153.00    $11,333.44
9/09/17                                                                         201720                                                     Investigations), Swing Shift
                                                                                                                                                                          investigations of state violations
                                                                                                                                                                          Logistics support function specialist, served as
08/06/17-
                                                X                               201718      LEFLAR        NV/WDO Supply Technician           Event Logistics Runner       purchase/delivery of logistics needs. Part-time, not    4.00      $112.13
08/20/17
                                                                                                                                                                          on playa
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                   city/closure area to enforce federal laws, CFR
                                                X                                            LIND           WY Field Staff Ranger            City Patrol, Night Shift                                                            162.00    $11,599.86
9/09/17                                                                         201720                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          Logistics support function specialist, served as
8/20/17-
                                                X                               201719      LITTLE              ID LE Trainee                   Logistics Runner          purchase/delivery of logistics needs. Part-time, not   15.75      $493.72
9/09/17
                                                                                                                                                                          on playa
                                                                                                                                                                          Shift Supervisor function officer, field supervisor
8/20/17-                                                                        201719-
                                   X            X      X                                   R. LLOYD           UT District Ranger           Patrol Supervisor, Day Shift   of one half of Shift city patrol officers              240.25    $20,221.63
9/09/17                                                                         201720

                                                                                                                                                                          Environmental Compliance Monitoring function,
8/20/17-                                                                        201719-                                                    Environmental Compliance,
                                                X                                           LOCKIE               CA Ecologist                                             monitors BRC's environmental compliance                136.50    $6,374.53
9/09/17                                                                         201720                                                             Day Shift
                                                                                                                                                                          program
                                                                                                                                                                          City Patrol function officer, works patrol in the
                                                                                                                                                                          city/closure area to enforce federal laws, CFR
8/20/17-                                                                        201719-                                                     City Patrol, K9 Handler
                                                X                                          MANSEAU     MT Field Staff Ranger, K9 Handler                                  regulations, CO restrictions, permit stipulations.     50.75     $3,714.91
9/09/17                                                                         201720                                                      Pre Event - Night Shift
                                                                                                                                                                          Additional duties of K9 Handler

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                   city/closure area to enforce federal laws, CFR
                                                X      X                                  MARSOOBIAN         AZ Field Staff Ranger            City Patrol, Day Shift                                                             190.50    $13,900.67
9/09/17                                                                         201720                                                                                    regulations, CO restrictions, permit stipulations.




                                                                                                                                                                                                                                           AR01160
                                                                                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 292 of 372




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                         PROJECT COMPONENT /                                                                      TOTAL
DATE                                                                                     LAST NAME        YEAR ROUND TITLE                                                               DESCRIPTION OF WORK                                  TOTAL AMT
                                                                               PERIOD                                                              TITLE                                                                             HOURS


                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                          MARTIN          WY Field Staff Ranger               City Patrol, Swing Shift                                                               153.75    $10,485.85
9/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                             Patrol Investigative Support function officer,
8/20/17-                                                                       201719-                                                   Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                         MATRANGA            NV Special Agent                                                                                                        127.00    $11,382.30
9/09/17                                                                        201720                                                          Support), Swing Shift         patrol cases that require follow-up investigation

8/06/17-                                                                       201718-                                                                                       Logistics function Specialist, served as lead of
                        X         X            X      X                                  MATTHEWS            NV GIS Specialist                Logistic Lead, Day Shift                                                               307.00    $18,425.79
9/09/17                                                                        201720                                                                                        logistic team
                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                         MCDONALD          CA Field Staff Ranger              City Patrol, Swing Shift                                                               164.00    $11,990.06
9/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                             Patrol Chief function officer, supervises all patrol
8/20/17-                                                                       201719-
                                               X                                         MCGRATH           ID State Chief Ranger                LE Night Ops Chief           operations during their assigned shift                  129.00    $14,115.58
9/09/17                                                                        201720

                                                                                                                                                                             Vending Compliance Monitoring function, worked
8/20/17-                                                                       201719-
                                               X                                         MCKINNEY             NV/BRFO ORP                 Vending Compliance, Day Shift      with BRC OSS team on vendor SRP compliance              165.50    $11,207.08
9/09/17                                                                        201720

                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                  X            X                                          MEUTH            UT Field Staff Ranger              City Patrol, Night Shift                                                               200.00    $15,231.58
9/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                             Logistics support function specialist, served as
8/20/17-                                                                       201719-
                                               X                                         D. MILLER            ID LE Trainee                   Event Logistics Runner         purchase/delivery of logistics needs. Part-time, not    16.00      $497.56
9/09/17                                                                        201720
                                                                                                                                                                             on playa
                                                                                                                                                                             Shift Supervisor function officer, field supervisor
8/20/17-                                                                       201719-
                                               X                                         J. MILLER   OLES Region 5, State Chief Ranger       Shift Supervisor, Day Shift     of one half of Shift city patrol officers               170.00    $17,071.39
9/09/17                                                                        201720

                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                       city/closure area to enforce federal laws, CFR
                                               X                                           MOE             CO Field Staff Ranger               City Patrol, Day Shift                                                                154.50    $11,121.31
9/09/17                                                                        201720                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                             Patrol Investigative Support function officer,
8/20/17-                                                                       201719-                                                   Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                         MONTOYA             AZ Special Agent                                                                                                        144.00    $12,028.86
9/09/17                                                                        201720                                                          Support), Swing Shift         patrol cases that require follow-up investigation

                                                                                                                                                                             Patrol Commander function officer, supervises
8/20/17-                                                                       201719-
                                  X            X                                          MOORE      OLES Region 3 State Chief Ranger        LE Day Shift Commander          patrol officers assigned to his shift                   196.00    $19,296.88
9/09/17                                                                        201720

                                                                                                                                                                              Integrated Investigations function officer, works
8/20/17-                                                                       201719-                                                        Investigations (Integrated
                                               X                                         NACARRA             UT Special Agent                                                 for Pershing County Sheriffs to assist in              138.00    $13,071.55
9/09/17                                                                        201720                                                        Investigations), Night Shift
                                                                                                                                                                              investigations of state violations
                                                                                                                                                                              Patrol Investigative Support function officer,
8/20/17-                                                                       201719-                                                   Investigations (Patrol Investigative works in patrol function in uniform to conduct any
                                               X                                         NARDINGER     OLES Region 4 Special Agent                                                                                                   154.50    $10,583.05
9/09/17                                                                        201720                                                           Support), Swing Shift         patrol cases that require follow-up investigation

                                                                                                                                                                             IT Specialist function Specialist, assisted in set-up
8/20/17-                                                                       201718-
                        X         X                                                       NICHOLS         NV TeleComm Specilaist              IT Specialist, Day Shift       of IT equipment during Set Up and Pre Event             118.00    $8,782.97
9/09/17                                                                        201719

                                                                                                                                                                             City Patrol function officer, works patrol in the
                                                                                                                                                                             city/closure area to enforce federal laws, CFR
8/20/17-                                                                       201719-                                                       City Patrol, K9 Handler,
                                  X            X      X                                    PARR      OR Field Staff Ranger, K9 Handler                                       regulations, CO restrictions, permit stipulations.      236.00    $17,865.72
9/09/17                                                                        201720                                                               Night Shift
                                                                                                                                                                             Additional duties of K9 Handler




                                                                                                                                                                                                                                               AR01161
                                                                                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 293 of 372




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                       PROJECT COMPONENT /                                                                  TOTAL
DATE                                                                                     LAST NAME        YEAR ROUND TITLE                                                           DESCRIPTION OF WORK                                TOTAL AMT
                                                                               PERIOD                                                            TITLE                                                                         HOURS


                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                         PETERSEN           CA Resident Ranger              City Patrol, Night Shift                                                           41.00     $3,144.31
9/09/17                                                                        201720                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                     Event Management function, served as planning
                                                                                                                                                                     lead during planning operations, served as
4/16/17-                                                                       201710-               NV/WDO Re-Employed Annuitant -                                  operational chief of civilian operations during
           X            X         X            X      X            X                      PIRTLE                                    Planning Lead,IC, Close-out Lead                                                           690.00    $34,693.49
12/29/17                                                                       201726                     Burning Man Project                                        event, served as close-out lead during close-out
                                                                                                                                                                     operations (AAR, CRA)

                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                          PURDY                 CA Ranger                   City Patrol, Swing Shift                                                           149.00    $8,747.65
9/09/17                                                                        201720                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                         City Patrol function officer, works patrol in the
                                                                                                                                                                         city/closure area to enforce federal laws, CFR
8/20/17-                                                                       201719-                                                      City Patrol, K9 Handler
                                               X                                         ROBINSON         AZ Ranger, K9 Handler                                          regulations, CO restrictions, permit stipulations.    175.00    $13,527.32
9/09/17                                                                        201720                                                              Day Shift
                                                                                                                                                                         Additional duties of K9 Handler

                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                          ROMERO                AZ Ranger                    City Patrol, Day Shift                                                            161.50    $9,045.20
9/09/17                                                                        201720                                                                                    regulations, CO restrictions, permit stipulations

                                                                                                                                                                         Compliance function Specialist, assist
7/09/17-                                                                       201714-                                                                                   environment, vending monitoring teams with GIS
                        X         X            X      X            X                      ROREX               NV BRFO GIS                          Event GIS                                                                   386.50    $21,601.73
9/09/17                                                                        201723                                                                                    needs; assisted LE and CivOps with GPS
                                                                                                                                                                         programming needs
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                   city/closure area to enforce federal laws, CFR
                                  X            X                                          RUSSELL          UT Field Staff Ranger            City Patrol, Night Shift                                                           204.50    $14,309.19
9/09/17                                                                        201720                                                                                    regulations, CO restrictions, permit stipulations

                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/17-                                                                       201719-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                         SAWTELL                CA Ranger                   City Patrol, Swing Shift                                                           161.75    $9,128.92
9/09/17                                                                        201720                                                                                    regulations, CO restrictions, permit stipulations

                                                                                                                                                                         Communications function specialist, works on
8/20/17-                                                                       201718-
                                  X            X      X                                  SCHWIRIAN            NV IT Specialist               Comm Tech, Day Shift        radio/dispatch communications network                 156.00    $8,278.65
9/09/17                                                                        201720

                                                                                                                                                                         Vending Compliance Monitoring function, worked
4/11/17-                                                                       201710-
           X            X         X                                                        SEARS              NV BRFO ORP                     Vending Compliance         with BRC vending teams on SRP compliance              634.00    $28,813.12
9/09/17                                                                        201719

                                                                                                                                                                         Environmental Compliance Monitoring function,
8/20/17-                                                                       201719-                                                                                   worked with BRC environmental teams on
                                               X      X            X                     SHAARDA       NV BRFO Land Law Examiner           Environmental Compliance                                                            66.00     $2,358.44
9/27/17                                                                        201722                                                                                    environmental SRP compliance

                                                                                                                                                                         Integrated Investigations function officer, works
8/20/17-                                                                       201619-                                                     Investigations (Integrated
                                               X                                         SHILAIKIS     OLES Region 4 Special Agent                                       for Pershing County Sheriffs to assist in             140.00    $11,959.23
9/09/17                                                                        201620                                                      Investigations), Day Shift
                                                                                                                                                                         investigations of state violations
                                                                                                                                                                         Shift Supervisor function officer, field supervisor
8/20/17-                                                                       201619-
                                  X            X                                           SONES          NV Supervisory Ranger            Shift Supervisor, Day Shift   of one half of Shift city patrol officers             180.50    $15,412.45
9/09/17                                                                        201620

                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/17-                                                                       201619-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                           SPAIN         ID Supervisory Ranger, K9          City Patrol, Swing Shift                                                           158.50    $12,869.65
9/09/17                                                                        201620                                                                                    regulations, CO restrictions, permit stipulations




                                                                                                                                                                                                                                         AR01162
                                                                                              Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 294 of 372




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                 PAY                                                        PROJECT COMPONENT /                                                                    TOTAL
 DATE                                                                                      LAST NAME        YEAR ROUND TITLE                                                             DESCRIPTION OF WORK                                TOTAL AMT
                                                                                PERIOD                                                             TITLE                                                                           HOURS


                                                                                                                                                                             Environmental Compliance Monitoring function,
8/20/17-                                                                        201619-                                                      Environmental Compliance,       worked with BRC environmental teams on
                                                X                                         STEENHOVEN        ID Wilderness Ranger                                                                                                   144.00    $7,092.26
9/09/17                                                                         201620                                                               Day Shift               environmental SRP compliance

                                                                                                                                                                             Integrated Investigations function officer, works
8/20/17-                                                                        201619-                                                       Investigations (Integrated
                                                X                                           STEVENS            AZ Special Agent                                              for Pershing County Sheriffs to assist in             142.00    $11,810.69
9/09/17                                                                         201620                                                       Investigations), Swing Shift
                                                                                                                                                                             investigations of state violations
                                                                                                                                                                             Patrol Commander function officer, supervises
8/20/17-                                                                        201719-
                                   X            X      X                                   SULLIVAN    OLES Region 4 State Chief Ranger    Patrol Commander, Night Shift     patrol officers assigned to his shift                 260.00    $27,365.76
9/09/17                                                                         201720

                                                                                                                                                                             Dispatch function Specialist, served as dispatch
8/20/17-                                                                        201714-
                                   X            X      X                                   SUMINSKI       AZ Comm Center Manager             Dispatch Center Manager         center manager and first line supervisor of           287.50    $14,520.42
9/09/17                                                                         201720
                                                                                                                                                                             contract dispatchers
8/20/17-                                                                        201719-                                                                                      IMARS function, reviews/edits IMARS input
                                                X                                         SZYMPRUCH           OR District Ranger                  IMARS Reviewer                                                                   36.00     $1,574.39
9/09/17                                                                         201720                                                                                       reports, not on playa
8/20/17-                                                                        201718-                                                                                      Medical function officer, served as lead of BLM's
            X                      X            X                                         TEMPLETON         OLES Region 5 ASAC             Medical Unit Leader, Day Shift                                                          206.00    $18,860.36
9/09/17                                                                         201720                                                                                       medical unit
                                                                                                                                                                             Patrol Commander function officer, supervises
8/20/17-                                                                        201719-
                                                X                                            TITUS          CA Supervisory Ranger          Patrol Commander, Swing Shift     patrol officers assigned to his shift                 170.50    $14,052.84
9/09/17                                                                         201720

                                                                                                                                                                             Event Management function, served as planning
                                                                                                                                                                             lead during planning operations, served as
04/11/17-                                                                       201711-                                                                                      operational chief of civilian operations during
            X            X         X            X      X                                   VERMEYS        NV BRFO Project Manager                      CivOps                                                                      527.00    $33,979.29
09/09/17                                                                        201721                                                                                       event, served as close-out lead during close-out
                                                                                                                                                                             operations (AAR, CRA)

                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                           VIGNESS         WY Field Staff Ranger              City Patrol, Swing Shift                                                            154.00    $11,656.09
9/09/17                                                                         201720                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                              Patrol Investigative Support function officer,
8/20/17-                                                                        201719-                                                   Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                                X                                         WAGGONER            WY Special Agent                                                                                                     129.00    $9,110.85
9/09/17                                                                         201720                                                           Support), Day Shift          patrol cases that require follow-up investigation

                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                           WATSON            CA District Ranger               City Patrol, Swing Shift                                                            141.00    $9,343.43
9/09/17                                                                         201720                                                                                       regulations, CO restrictions, permit stipulations

8/20/17-                                                                        201719-                                                                                      IMARS Support function officer, coordinates
                                   X            X                                           WEAVER            ID LE IT Specialist               IMARS, Swing Shift                                                                 146.00    $10,435.93
9/09/17                                                                         201720                                                                                       event IMARS program
                                                                                                                                                                             City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                                      city/closure area to enforce federal laws, CFR
                                                X                                         WHITWORTH        ID Field Staff Ranger, K9           City Patrol. Night Shift                                                            159.50    $11,092.25
9/09/17                                                                         201720                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                             NCIC TAC function officer, works with NV DPS
                                                                                                                                                                             for on playa NCIC program.
8/20/17-                                                                        201719-
                         X         X                                                       WORFOLK          NV Field Staff Ranger              NCIC TAC, Pre Event           Integrated Investigations function officer, works     68.75     $4,182.31
9/09/17                                                                         201720
                                                                                                                                                                             for Pershing County Sheriffs to assist in
                                                                                                                                                                             investigations of state violations
                                                                                                                                                                             Shift Supervisor function officer, field supervisor
8/20/17-                                                                        201719-
                                                X                                         WOYCHOWSKI          CA District Ranger             Shift Supervisor, Day Shift     of one half of Shift city patrol officers             138.00    $12,215.51
9/09/17                                                                         201720

8/21/16-                                                                                                                                                                     DNA production team.
            X                                                                   201716     YACUBIC         NV/HRFO Archaeologist                   DNA Analysis                                                                    10.00      $422.30
9/17/16
8/06/17-                                                                        201718-                                                                                      Communications network support
                         X         X            X      X                                   D. YOUNG            NV IT Specialist                     Comm Tech                                                                      291.00    $14,278.11
9/09/17                                                                         201720



                                                                                                                                                                                                                                             AR01163
                                                                                             Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 295 of 372




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                 PAY                                                     PROJECT COMPONENT /                                                             TOTAL
 DATE                                                                                     LAST NAME        YEAR ROUND TITLE                                                     DESCRIPTION OF WORK                                  TOTAL AMT
                                                                                PERIOD                                                          TITLE                                                                    HOURS


                                                                                                                                                                     Communication Function, Chief of program which
04/11/17-                                                                       201711-
            X            X         X            X      X                                  J. YOUNG    OLES Region 5 State Chief Ranger    Comm Chief, Day Shift.     includes radio network, dispatch, IT Equipment       594.75      $51,494.66
 9/09/17                                                                        201720
                                                                                                                                                                     and IT Security.
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/17-                                                                        201719-                                                                              city/closure area to enforce federal laws, CFR
                                   X            X      X                                  ZOHOVETZ          NV Resident Ranger            City Patrol. Night Shift                                                        216.00      $15,562.62
9/09/17                                                                         201720                                                                               regulations, CO restrictions, permit stipulations

                                                                                                                                                                                                    LABOR TOTAL:         21,406.25   1,487,097.78




                                                                                                                                                                                                                                      AR01164
                                                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 296 of 372




                          2017 BURNING MAN - BLM CONTRACTS/AGREEMENTS (ATT#2)
NO. CONTRACTOR          PURPOSE                AMOUNT       AMOUNT       SOLE   ONE- CONTRACT
                                               OBLIGATED    INVOICED    SOURCE TIME vs. DOCUMENT
                                                                               ANNUAL (see Attached)
                            SUPPORT LABOR
                             AGREEMENTS

1   IAA USDA (Forest    LE Patrols                         $40,000.00     $28,500.89    Yes    Annual L17PG00163
    Service) Labor

2   IAA HHS Labor       Medical Support                    $20,000.00          $0.00    Yes    Annual L17PG00175


                                 SUPPORT
                          SERVICES/EQUIPMENT
                          PLANNED CONTRACTS
3   High Desert         Network services                  $107,000.00    $108,710.00    No     Annual L17PX00991
    Internet Services

4   Strohman            Satellite tracking updates &       $56,000.00     $53,172.00    Yes    Annual L17PX00762
    Enterprises         service

    SHI International   Microsoft licensing and             $8,000.00       $3,737.40                    L17PB00336
5                       support                                                         No     Annual

6   Daniel's Electronics Communications Repeater           $15,000.00       $7,867.48                    L17PD00437
                         Purchase                                                       Yes   One-Time

7   Sterling Computers CAD Servers & Racks                 $50,000.00     $54,449.55                     L17PD00640
    Corp.                                                                               No    One-Time

8   Federal Registor    Posting Fee of Closure Order        $3,500.00       $1,908.00                        N/A
                        in Federal Registor                                             Yes    Annual

                                 SUPPORT
                          SERVICES/EQUIPMENT
                             MISC CONTRACT
9   Midland Radio       Radio Encryption &                  N/A           $25,383.00                     L17PD00505
    Corporation         Accessories                                                     Yes   One-Time

                        Total Labor (Agreements):                        $ 28,500.89
                        Total (Planned Contracts):                       $229,844.43
                        Total (Misc Contract):                            $25,383.00
                        All Total:                                      $283,728.32




                                                                                                                             AR01165
                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 297 of 372
                                                             1. IAA NO.                                                                            PAGE     OF
               INTERAGENCY AGREEMENT                          L17PG00163/P00001                                                                     1              2
2. ORDER NO.                                                       3. REQUISITION NO.                                    4. SOLICITATION NO.



5. EFFECTIVE DATE                        6. AWARD DATE                                   7. PERIOD OF PERFORMANCE
12/07/2017                                12/07/2017                                     08/20/2017 TO 09/09/2017
8. SERVICING AGENCY                                                                      9. DELIVER TO
U S DEPARTMENT OF AGRICULTURE                                                            BLM-NEVADA STATE OFFICE
ALC:                                                                                     1340 FINANCIAL BLVD
DUNS: 929332484 +4: 0001                                                                 Reno NV 89502
201 14TH ST SW YATES BLDG                                                                US
WASHINGTON DC 20024-0001




POC                  ATTN GOVERNMENT POC
TELEPHONE NO.        000-000-0000
10. REQUESTING AGENCY                                                                    11. INVOICE OFFICE
L NV-STATE OFC BDGT&FIN SVCS(NV955)                                                      OC622 - PAYMENTS SECTION
ALC: 14-11-008
                                                                                         BUREAU OF LAND MANAGEMENT
DUNS: 084359236 +4:
1340 FINANCIAL BLVD.                                                                     DENVER FEDERAL CENTER, BLDG. 50
RENO NV 89502                                                                            MS OC-620 Payments
                                                                                         PO BOX 25047
                                                                                         DENVER CO 80225
POC                  David Appold
TELEPHONE NO.        775-861-6417
12. ISSUING OFFICE                                                                       13. LEGISLATIVE AUTHORITY
                                                                                         31 USC 1535 Economy Act of 1932, as amended
BLM NV-STATE OFC BGT&FIN SVC(NV955)
1340 FINANCIAL BLVD.
RENO NV 89502
                                                                                         14. PROJECT ID



                                                                                         15. PROJECT TITLE
                                                                                         LAW ENFORCEMENT PATROLS FOR 2017 BURNING MAN
16. ACCOUNTING DATA

 01
     17.                                              18.                                            19.           20.         21.                          22.
  ITEM NO.                                     SUPPLIES/SERVICES                                   QUANTITY       UNIT     UNIT PRICE                     AMOUNT

                The purpose of this modification is to deobligate
                the remaining funds of $11,499.11 on Line Item
                0010 and close out the IAA. As a result, the new
                total of the IAA is $28,500.89.
                Legacy Doc #: BLM Invoice Review Required: Y
                Delivery: 09/09/2017
                Account Assignm: K G/L Account: 6100.253H0
                Business Area: L000 Commitment Item: 253H00 Cost
                Center: LLNVW03500 Functional Area:
                L51050000.EA0000 Fund: 17XL5017AP Fund Center:
                LLNVW03500 Project/WBS: LV.RC.F1705280 PR Acct
                Assign: 01
                Continued ...

23. PAYMENT PROVISIONS                                                                         24. TOTAL AMOUNT

                                                                                               -$11,499.11
25a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (SERVICING)                                 26a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (REQUESTING)



25b. NAME AND TITLE                                                       25c. DATE     26b. CONTRACTING OFFICER                                             26c. DATE

                                                                                        David Appold
                                                                                                                                                    AR01166
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 298 of 372
IAA NO                                ORDER NO                             PAGE      OF

L17PG00163/P00001                                                             2           2
         Administrative Point of contact:
         David W. Appold, Contracting Officer
         dappold@blm,gov
         775-861-6417




                                                                                  AR01167
                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 299 of 372
                                                             1. IAA NO.                                                                            PAGE     OF
               INTERAGENCY AGREEMENT                          L17PG00163                                                                            1              2
2. ORDER NO.                                                       3. REQUISITION NO.                                    4. SOLICITATION NO.

                                                                   0040340623
5. EFFECTIVE DATE                        6. AWARD DATE                                   7. PERIOD OF PERFORMANCE
08/20/2017                                06/09/2017                                     08/20/2017 TO 09/09/2017
8. SERVICING AGENCY                                                                      9. DELIVER TO
U S DEPARTMENT OF AGRICULTURE                                                            BLM-NEVADA STATE OFFICE
ALC:                                                                                     1340 FINANCIAL BLVD
DUNS: 929332484 +4: 0001                                                                 Reno NV 89502
201 14TH ST SW YATES BLDG                                                                US
WASHINGTON DC 20024-0001




POC                  ATTN GOVERNMENT POC
TELEPHONE NO.        000-000-0000
10. REQUESTING AGENCY                                                                    11. INVOICE OFFICE
L NV-STATE OFC BDGT&FIN SVCS(NV955)                                                      OC622 - PAYMENTS SECTION
ALC: 14-11-008
                                                                                         BUREAU OF LAND MANAGEMENT
DUNS: 084359236 +4:
1340 FINANCIAL BLVD.                                                                     DENVER FEDERAL CENTER, BLDG. 50
RENO NV 89502                                                                            MS OC-620 Payments
                                                                                         PO BOX 25047
                                                                                         DENVER CO 80225
POC                  David Appold
TELEPHONE NO.        775-861-6417
12. ISSUING OFFICE                                                                       13. LEGISLATIVE AUTHORITY
                                                                                         31 USC 1535 Economy Act of 1932, as amended
BLM NV-STATE OFC BGT&FIN SVC(NV955)
1340 FINANCIAL BLVD.
RENO NV 89502
                                                                                         14. PROJECT ID



                                                                                         15. PROJECT TITLE
                                                                                         LAW ENFORCEMENT PATROLS FOR 2017 BURNING MAN
16. ACCOUNTING DATA

 01
     17.                                              18.                                            19.           20.         21.                          22.
  ITEM NO.                                     SUPPLIES/SERVICES                                   QUANTITY       UNIT     UNIT PRICE                     AMOUNT

                Law enforcement patrols during the 2017 Burning
                Man Event
                Legacy Doc #: BLM Invoice Review Required: Y
                Delivery: 09/09/2017
                Account Assignm: K G/L Account: 6100.253H0
                Business Area: L000 Commitment Item: 253H00 Cost
                Center: LLNVW03500 Functional Area:
                L51050000.EA0000 Fund: 17XL5017AP Fund Center:
                LLNVW03500 Project/WBS: LV.RC.F1705280 PR Acct
                Assign: 01



                Continued ...

23. PAYMENT PROVISIONS                                                                         24. TOTAL AMOUNT

                                                                                               $40,000.00
25a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (SERVICING)                                 26a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (REQUESTING)



25b. NAME AND TITLE                                                       25c. DATE     26b. CONTRACTING OFFICER                                             26c. DATE

                                                                                        David Appold
                                                                                                                                                    AR01168
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 300 of 372
IAA NO                                ORDER NO                             PAGE      OF

L17PG00163                                                                    2           2
00010    Law Enforcement Patrols 2017 Burning Man Event                                   40,000.00



         Administrative Point of contact:
         David W. Appold, Contracting Officer
         dappold@blm,gov
         775-861-6417

         The total amount of award: $40,000.00. The
         obligation for this award is shown in box 24.




                                                                                  AR01169
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 301 of 372

                                                         IAA# L17PG00163 Mod P00001 - ARTICLES

I.      PROJECT TITLE:
        2017 Burning Man Event

        USFS Law Enforcement (LEOs) assistance at the Burning Man Event in the Black Rock High Rock
        National Conservation Area (NCA)

II.     OBJECTIVE:

        The purpose of this modification is to deobligate the remaining funds of $11,499.11 on Line Item
        0010 and close out the IAA. As a result, the new total of the IAA is $28,500.89.

III.    POINTS OF CONTACT:

        Changes to the Points of Contact identified below may be made by written notification to each of the
        parties under this IAA.



REQUESTING AGENCY (BLM)                                  SERVICING AGENCY (USFS)

 Technical Contact                                       Technical Contact
 Name:          Becky Andres                             Name: Chad Krogstad
 Title:         Staff LE Ranger                          Title: Patrol Commander
 Address:       1340 Financial Blvd                      Address: 1323 Club Drive
                Reno, NV 89502                           Vallejo, CA 94592-110
 Phone:         (775) 861-6444                           Phone:
 Email:         randres@blm.gov                          Email: ckrogstad@fs.fed.us

 Contracting Contact                                     Contracting Contact
 Name:          Dave Appold                              Name:          Gerri Bordash
 Title:         Supervisory Procurement Analyst          Title:         Grants Management Specialist
 Address:       1340 Financial Blvd                      Address:       1323 Club Drive
                Reno, NV 89502                                          Vallejo, CA 94592
 Phone:         (775) 861-6417                           Phone:         (707) 562-8782
 Email:         dappold@blm.gov                          Email:         gbordash@fs.fed.us

 Billing Contact                                         Billing Contact
 OC622- Payments Section                                 Same as Technical Contact
 Bureau of Land Management
 Denver Federal Center, Bldg. 50
 P.O. Box 25047
 Denver, CO 80225


                                                Page 3 of 3




                                                                                               AR01170
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 302 of 372
                             UNITED STATES DEPARTMENT OF THE INTERIOR
                                                                                                                                           1. Period of Performance
                                                             INTER/INTRA-AGENCY AGREEMENT (IAA)

                                                                                                                                                 START                   END

                                                                                                                                                08/20/17             09/30/2017

Buyer has work performed for them by the Seller named in item 6b.                         Seller to perform work as described herein for the agency named in item 6a.
                                                                             SEE INSTRUCTIONS ON PAGE 2
2. Common Document Number (Agreement Number)                                               3. Check appropriate box
   L17PG00163                         Page 1 of 3                                                Original                 Mod # No. P00001        Severable          Non-Severable
4. Under the authority of (Cite authorities):
     43 U.S.C. 1701 et seq., (FLPMA)                                                             Working Capital Fund (WCF)
     Department of the Interior Appropriation Act for FY                                         Other: 46 USC 1701 Service First Agreement
     31 U.S.C.1535 (Economy Act)
5. Description of Work: SEE Articles                                                        PROJECT TITLE:           Burning Man 2017 LE Support


                                                                                                                                  Seller
6a. Agency:       Bureau of Land Management , Carson City District                      Agency: USFS         PACIFIC SOUTHWEST REGION
Address:          1340 Financial Blvd                                                  Address: 1323         Club Drive
Address:          Reno, NV 89502                                                       Address:              Vallejo, CA 94592
Administrative POC         David Appold      dappold@blm.gov                           Administrative POC:        Gerri Bordash , gbordash@fs.fed.us

                                              775-861-6417                             Email:                             Phone     (707) 562-8782            Fax:
Email:                               Phone                          Fax
Technical Point of Contact:          Logan Briscoe Email: lbriscoe@blm.gov             Technical Point of Contact:        Chad Krogstad , ckrogstad@fs.fed.us
                                     Phone    775-885-6002          Fax                                                   Phone                               Fax:
              ACCOUNT DATA                                                        BUYER                                                          SELLER

7. Agency Location Code                               7a 14-11-008                                                      7b 12-40-1110
8. BPN Number (DUNS #) FSN                            8a. 084359236                                                     8b. XX-XXXXXXX
9. Treasury Account Symbol (TAS)                      9a. 14X5017                                                       9b. 12X11115
10. Standard General Ledger                           10a.                                                              10b.
                                                      11a LLNVW03500 L51050000.EA0000 LV.RC.F1705280
11. Cost Structure/Account CC/FA/WBS                                                                                    11b. 2510
                                                      17XL15017AP (Decrease $11,499.11)
12. Business Event Type Code                          12a DISB                                                          12b COLL
13. Requisition Number for Buyer
                                                      13a                                                               13b.
Project Account for Seller WBS
14. Contract Line Number for Buyer/
                                                      14a.0010                                                          14b.
Proposal Number or Sales Order # for Seller
15. Buyer provide Expiration of Funding                                                                                 15b. NOTE: Seller, ensure project completion by this date
Source (Date or indefinite)                           15a.09/30/2017
                                                                                                                        (Seller must not incur additional costs) See Block 15a

 16. Amount Obligated by Buyer                                                        17. Bill To (Name and Address, including zip code of Finance Office):
 a. Initial or current obligation:                           $40,000.00               Name:         OC622 – Payments Section, BLM
 b. Modification Amount (check one)                                                   Address:      Denver Federal Bldg, 50, P.O. Box 25047
                                                             $11,499.11
           Increase                      Decrease                                     Address:      Denver, CO 80225

 c. Total obligation:                                        $28,500.89
 18. Billing for Federal Agencies and DOD will be processed via IPAC. (billing will be done           bi-weekly      monthly        quarterly      in advance)
Upon Approval, this agreement constitutes an obligation against Buyer requesting the work; or authority to proceed with work by Seller for the herein named agency in
anticipation of reimbursement.
19. Approved for Buyer: _ _________________                                           20. Approved by Seller:
(Contracting Officer or other Authorized Signature) *other only for WCF                                __________________________________________________________
                                                                                                               (Seller’s Authorizing Signature )
19a. Name (Type):        David W. Appold                                              20a. Name (Type):

19b. Title: Contracting Officer                     19c. Date:                        20b. Title: Budget Analyst                             20c. Date:
                                                                 12/7/2017
                                                                                                                                                       AR01171
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 303 of 372
                                     INSTRUCTIONS FOR INTER/INTRA-AGENCY AGREEMENT (IAA)
                               NOTE: Information highlighted is to be completed by, or obtained from, the Seller Agency

                        IAA – BUYER TO HAVE WORK PERFORMED BY A PARTICIPATING (SELLER) AGENCY
*Note: Complete Items below for a single funding line – continuation page is required for multiple lines of funding
 The Buyer executes this form, completes and obligates information under Buyer data elements.
1. Enter the start and end date (period of performance) in which work will be completed.
2. Enter the Common Document Number (Inter/intra Agency Agreement number).
3. Check “Original” if first submission, “Modification” and enter modification number if modification.
4. Check 31 U.S.C. 1535” unless another specific legislative authority exists, in which case that authority is shown under “other”. If 31 U.S.C. 1535 is
     checked, an Economy Act Determination must be prepared by the project manager and approved by a warranted Contracting Officer with delegated
     authority.
5. Provide a Project Title and description of the work to be performed in accordance with Acquisition, Section 1510-17.5.
6. Enter the Buyer Agency office name, city, state, zip code, Buyer technical and administrative contact names and phone nos. with area code, also
     include fax and Email address.
6a. Enter the Seller Agency office name, city, State, Buyer technical and administrative contact names and phone nos. with area code, also include fax
     and Email address. These fields can be completed by the Seller if unknown to the Buyer.
This data will be referenced on your Treasury IPAC bill
7a. Provide your 8 digit Agency Location Code (ALC) assigned by Treasury.
8a. Type your Business Partner Network Number (DUNS No.) as registered in Federal Register, this is also referred to as the FSN for Dept. of Defense.
9a. Provide the Treasury Account Symbol (TAS) for this funding line.
10a. Determine the Treasury Standard General Ledger accounts (SGL) for this funding request.
11a Enter the account cost structure for your Agency. This may include an office identifier, program and budget object class.
12a Provide the Business Event Type Code (BETC) for this action.
13a Type the Requisition Number referenced to support this Agreement.
14a Contract Line Number for this funding.
15a. Provide the Fund Expiration date, or type ‘Indefinite’ (for no year funds).
*Items 9a – 14a are specific for each line of funding on the obligation document. See * above.

7b-14b. Seller Agency completes these items.
This data will be used to cross-reference the IA with the Seller’s reimbursable account.

16. For an original IA; enter the amount to complete items a, c, and d. For modification; complete items a, b, c, and d.
16a. Enter the Initial or current obligation amount
16b. Enter the Modification Amount
16c. Check appropriate box to indicate if the funding is being increased or decreased by this action.
17. Enter the Buyer Agency, Bill To - Finance Office address, include office name, city, state, and zip code.
Forward a copy of this draft Agreement for completion of the Seller Agency account data.
Obtain a signed, accepted copy of this Agreement from the Buyer Agency.
Ensure that the data elements in 7b-14b have been completed.
18. Check the preferred billing schedule for the Buyer Agency and ensure that the term is acceptable for both Buyer and Seller.
19. IA must be signed by a warranted Contracting Officer with delegated authority. IA is not signed by the Buyer until approved in block 20 by the
     participating agency.
20. Signature of approving official for the participating agency.
Send a fully executed copy of this Agreement to the Seller Agency after obligation is recorded in the Financial System via the IDEAS/PRISM
system.
                                PARTICIPATING SELLER AGENCY TO SUPPORT THE BUYER AGENCY

The Draft IAA is received for completion by the Seller Agency.
This data will be used to cross-reference the IAA with the Seller Agency’s reimbursable account in FFS or SAP.
6b. Enter the Seller Agency office name, city, State, Buyer technical and administrative contact names and phone nos. with area code, also include fax
     and Email address. These fields can be completed by the Buyer
7b. Provide your 8 digit Agency Location Code (ALC) assigned by Treasury.
8b. Type your Business Partner Network Number (DUNS No.) as registered in Federal Register, this is also referred to as the FSN for Dept. of Defense.
9b. Provide the Treasury Account Symbol (TAS) for this funding line.
10b. Determine the Treasury Standard General Ledger accounts (SGL) for your reimbursable account.
11b. Enter the cost structure / account classification for your Agency’s reimbursable. This may include an office identifier, program and budget object
     class. (Note: This cost structure must be charged with time or expenditures for billing to occur.)
12b. Provide the Business Event Type Code (BETC) for this action.
13b. Type the Project or Job Number assigned to track expenses for completing the work requested in Agreement.
14b. Enter any additional Seller account reference data. (Project code assigned, Proposal number, sub-agreement contract reference)
15b. Seller to ensure completion by this date (No additional costs may be incurred).
16. To be completed by Buyer
 17. Ensure that the billing term is acceptable by Seller Agency.
 20. Ensure that the approval signature is an agent authorized to accept or behalf of the Seller Agency.
Return the IAA copy to the Contracting Officer for execution and obligation.
After Receipt of the fully executed copy of this Agreement, create a reimbursable account in FFS, PCAS or SAP, SD to track expenses that will be IPAC
     billed against this Obligation.


                                                                                                                                   AR01172
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 304 of 372




                                                                AR01173
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 305 of 372




                                                                AR01174
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 306 of 372

                                                                      IAA # L17PG00163 ARTICLES
                                              U.S. Forest Service Agreement No.: 17-IA-11051360-091
I.     PROJECT TITLE:
       2017 Burning Man Event

       USFS Law Enforcement (LEOs) assistance at the Burning Man Event in the Black Rock High Rock
       National Conservation Area (NCA)

II.    OBJECTIVE:

       The objective of this agreement is to provide a means by which an exchange of funds may be
       completed for law enforcement services rendered by the United States Forest Service (USFS) to the
       Bureau of Land Management (BLM) during the 2017 Burning Man Event. This event occurs each
       year and in the past BLM has not been able to provide enough law enforcement officers to
       adequately staff the Burning Man Event. The operational period of the event is 8/22/17-9/04/17.

III.   STATEMENT OF WORK:
        A. USFS agrees:
              (1) To provide law enforcement officers and patrol vehicles to provide law
                     enforcement patrol of BLM lands during the Burning Man Event as
                     determined by the BLM.
                 (2) LEOs must participate in mandatory “cross designation” training prior to
                     deployment (4 hours).

        B. BLM agrees to provide the following:
              (1) Handheld radios/frequencies to participating LEOs
              (2) Operational Plans
              (3) Housing at Bruno’s Motel
              (4) Meals during the event
              (5) Instruction on BLM policies, regulations, practices
              (6) To pay for all labor, vehicle utilization, travel related expenses and per diem

IV.    REPORTS:

       The Forest Service personnel will be required to submit to the Law Enforcement Branch Chief, or
       other designated person, all law enforcement reports generated during the course of the detail.
       These reports include but are not limited to; arrest reports, violation notices, and accident reports.

V.     AVAILABILITY OF FUNDS

       The availability of the parties to carry out their responsibilities under this IAA is subject to their
       representative funding procedures and the availability of funds. Should either party encounter
       budgetary problems in the course of its respective internal procedures which may affect the
       activities to be carried out under this IAA, that party will notify the other party in a timely
       manner.

       Available funding provided by the BLM under this IAA expires September 25, 2017



                                                 Page 2 of 4



                                                                                                      AR01175
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 307 of 372

                                                                          IAA# L17PG00163 - ARTICLES


VI.      SETTLEMENT OF DISPUTES:

         The parties under this IAA are responsible for resolving any disputes that may arise within 30
         business days of the billing date. If a resolution cannot be achieved during this 30-day period, the
         matter will then be referred to the Department of Interior Financial Management Office (PFM)
         http://www.doi.gov/pfm/.

VII.     FINANCIAL ARRANGEMENTS (PAYMENT):

         This IAA is not to exceed the amount as stated herein [inclusive of all Modifications.] $40,000.
         The charges for goods/services will include both direct and indirect costs applicable to this IAA.
         (BLM requires the specific Indirect Cost Rate to be identified in this section. IF you have received
         approval from the Bureau Budget Officer to waive or reduce the Indirect Cost Rate, indicate so in
         this section). For (WO800) time and materials based IAAs, the final charge for the work will be
         based on the actual costs incurred. For fixed price IAAs, the final charge will be the charge
         negotiated between the BLM and the USFS. When advance payment has been made on a
         reimbursable based IAA and the actual costs are less than the estimate, the difference will be
         refunded.

         The USFS will submit their billing through the Intra-Governmental Payment and Collection
         (IPAC) system or the Intra-Governmental Transaction Portal, whichever is applicable. The bill
         will reference the BLM Dunn and Bradstreet Number, the Requesting Agency Location Code, The
         Treasury Account Symbol, the Accounting Classification Reference Code(s), the Obligating
         Document Number, a brief description of the services performed, and the Accounts Payable point-
         of-contact name and phone number.

         A copy of the supporting documentation will be forwarded to the BLM initiating office when the
         bill is prepared. Payment will be made upon delivery or upon completion of the work (*Note: to
         CO: recommend coordination with USFS’s billing POC to discuss billing frequency.)

         The BLM shall not be obligated to pay for, nor will the USFS be obligated to perform any effort
         that will require the expenditure of funds above the obligated amount.

         USFS agrees to submit IPAC before September 25, 2017.

VIII.    TERM OF IAA:
         This IAA shall become effective upon signature by both parties. Unless completed early, or
         terminated in accordance with paragraph IX, this IAA expires September 30, 2017. If extended by
         bilateral modification through coordinated with the BLM Nevada State Office duration shall not
         exceed (two years after contract). The IAA #L17PG00163, IAA Articles and Statement of Work
         included in this package are all part of the agreement that is being entered into.

IX.      TERMINATION:

         This IAA may be terminated by either party upon 30 days written notice. If the IAA is cancelled by
         the BLM, the USFS will be reimbursed for costs incurred prior to cancellation, plus any
         termination costs. All costs claimed by the USFS must be itemized and furnished to the BLM.

                                                     Page 3 of 4




                                                                                                   AR01176
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 308 of 372

                                                                      IAA# L17PG00163 - ARTICLES


X.     MODIFYING THE IAA:

       Either party under this IAA may propose to make changes under this IAA by notifying the other
       party in writing. All changes under this IAA must be modified and agreed upon by both parties in
       writing.

XI.    POINTS OF CONTACT:

       Changes to the Points of Contact identified below may be made by written notification to each of the
       parties under this IAA.



REQUESTING AGENCY (BLM)                                 SERVICING AGENCY (USFS)

 Technical Contact                                      Technical Contact
 Name:          Becky Andres                            Name: Chad Krogstad
 Title:         Staff LE Ranger                         Title: Patrol Commander
 Address:       1340 Financial Blvd                     Address: 1323 Club Drive
                Reno, NV 89502                          Vallejo, CA 94592-1110
 Phone:         (775) 861-6444                          Phone: 707-562-9125
 Email:         randres@blm.gov                         Email: ckrogstad@fs.fed.us

 Contracting Contact                                    Contracting Contact
 Name:          Dave Appold                             Name:          Geraldine C. Bordash (Gerri)
 Title:         Supervisory Procurement Analyst         Title:         Grants Management Specialist
 Address:       1340 Financial Blvd                     Address:       1323 Club Drive
                Reno, NV 89502                                         Vallejo, CA 94592-1110
 Phone:         (775) 861-6417                          Phone:         (707) 562-8782
 Email:         dappold@blm.gov                         Email:         gbordash@fs.fed.us

 Billing Contact                                        Billing Contact
 OC622- Payments Section                                Same as Technical Contact
 Bureau of Land Management
 Denver Federal Center, Bldg. 50
 P.O. Box 25047
 Denver, CO 80225


                                              Page 4 of 4




                                                                                              AR01177
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 309 of 372

                                                                 FS Agreement No.    17-IA-11051360-091
                                                             Cooperator Agreement No. L17PG00163



Supplemental Provisions to the AD-672 or Equivalent Form

1. NOTICES

Any communications affecting the operations covered by this agreement given by the U.S. Forest
Service or BLM is/are sufficient only if in writing and delivered in person, mailed, or transmitted
electronically by e-mail or fax, as follows:

   To the U.S. Forest Service Program Manager, at the address specified in the grant/agreement.

   To BLM at the BLM’s address shown in the grant/agreement or such other address designated
   within the grant/agreement.

Notices are effective when delivered in accordance with this provision, or on the effective date of the
notice, whichever is later.

2. ALTERNATIVE DISPUTE RESOLUTION - INTERAGENCY

The parties to this agreement shall settle any disputes that may arise under this agreement by
following direction in the Treasury Financial Manual, Volume 1, Part 2, Chapter 4700, Appendix 10;
Intragovernmental Business Rules.

3. USE OF U.S. FOREST SERVICE INSIGNIA

In order for BLM to use the U.S. Forest Service insignia on any published media, such as a Web
page, printed publication, or audiovisual production, permission must be granted from the U.S.
Forest Service’s Office of Communications. A written request must be submitted and approval
granted in writing by the Office of Communications prior to use of the insignia.

4. PUBLIC NOTICES

It is U.S. Forest Service's policy to inform the public as fully as possible of its programs and
activities. BLM is/are encouraged to give public notice of the receipt of this agreement and, from
time to time, to announce progress and accomplishments. Press releases or other public notices
should include a statement substantially as follows:

       "Law Enforcement and Investigations of the U.S. Forest Service, Department of Agriculture,
       and the Bureau of Land Management …."

BLM may call on U.S. Forest Service's Office of Communication for advice regarding public
notices. BLM is/are requested to provide copies of notices or announcements to the U.S. Forest
Service Program Manager and to U.S. Forest Service's Office Communications as far in advance of
release as possible.




                                               Page 1 of 3
                                                                                               AR01178
          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 310 of 372




   5. SPECIAL BILLING REQUIREMENTS – FINANCIAL DOCUMENTATION
      (Incoming Funds)

Reimbursable billings must be issued at the prescribed frequency based on expenditures recorded in
the U.S Forest Service accounting system for work performed. Bills for Collection reflect an
aggregate amount for the billing period. The U.S. Forest Service Transaction Register listing
itemized expenses will be provided in accordance with the billing cycle. Provision of the
Transaction Register or other supporting documentation accompanying individual bills will be
limited to agreements over $2,500, and only when Cooperative requirements are clearly defined
within this provision.

The special billing requirements are: with each bill.

   6. BILLING (FS Servicing Agency) – IA

The maximum total cost liability to the BLM for this agreement is $40,000.00 Overhead is assessed
at 0.0 percent. Transfer of funds to the Forest Service must be through an Interagency Payment and
Collection System (IPAC) billing or, if Federal partner is a USDA agency, payments is made
through FMMI. A detailed list of charges incurred must be made available upon request. The IPAC
billing document which the Forest Service prepares must contain the following information:

                BILLING DATA                 REQUESTING AGENCY                          FOREST
                                                                                        SERVICE
        Obligation Document                  40340623                                   TBA at
        Number                                                                          Execution
        (PO# from FMMI)
        Agency Location Code                 14-11-008                                  12-40-1100
        (ALC)
        Treasury Account                     14X5107                                    127/11106
        Symbol (TAS)
        Account/Cost Structure       LLNVW03500 L51050000.EA0000                       TBA at
                                     LV.RC.F1705280 17XL15017AP                        Execution
        Budget Object Code                                                              2510
        (BOC)
        Document Agreement                   L17PG00163                          17-IA-11051360-091
        Number
        Data Universal                       084359236                                  XX-XXXXXXX
        Numbering System
        number (DUNS)
        Business Event Type                  DISB                                       COLL
        Code (BETC)

   7. NONDISCRIMINATION STATEMENT – PRINTED, ELECTRONIC, OR
      AUDIOVISUAL MATERIAL

The BLM shall include the following statement, in full, in any printed, audiovisual material, or
electronic media for public distribution developed or printed with any Federal funding.
                                                                                           Page 2 of 3

                                                                                             AR01179
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 311 of 372




                                                                AR01180
                         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 312 of 372
                                                             1. IAA NO.                                                                            PAGE     OF
               INTERAGENCY AGREEMENT                          L17PG00175/P00001                                                                     1              2
2. ORDER NO.                                                       3. REQUISITION NO.                                    4. SOLICITATION NO.



5. EFFECTIVE DATE                        6. AWARD DATE                                   7. PERIOD OF PERFORMANCE
12/07/2017                                12/07/2017                                     08/21/2017 TO 09/30/2017
8. SERVICING AGENCY                                                                      9. DELIVER TO
Program Support Center                                                                   BLM-NEVADA STATE OFFICE
ALC: 75030030                                                                            1340 FINANCIAL BLVD
DUNS: 024199981 +4:                                                                      Reno NV 89502
4550 Montgomery Ave # 950                                                                US
Bethesda MD 20814-3304




POC                  David Dolinsky
TELEPHONE NO.        202-205-0499
10. REQUESTING AGENCY                                                                    11. INVOICE OFFICE
L NV-STATE OFC BDGT&FIN SVCS(NV955)                                                      OC622 - PAYMENTS SECTION
ALC:
                                                                                         BUREAU OF LAND MANAGEMENT
DUNS: +4:
1340 FINANCIAL BLVD.                                                                     DENVER FEDERAL CENTER, BLDG. 50
RENO NV 89502                                                                            MS OC-620 Payments
                                                                                         PO BOX 25047
                                                                                         DENVER CO 80225
POC

TELEPHONE NO.

12. ISSUING OFFICE                                                                       13. LEGISLATIVE AUTHORITY
                                                                                         31 USC 1535 Economy Act of 1932, as amended
BLM NV-STATE OFC BGT&FIN SVC(NV955)
1340 FINANCIAL BLVD.
RENO NV 89502
                                                                                         14. PROJECT ID



                                                                                         15. PROJECT TITLE
                                                                                         2017 BURNING MAN MDICAL SUPPORT
16. ACCOUNTING DATA

 01
     17.                                              18.                                            19.           20.         21.                          22.
  ITEM NO.                                     SUPPLIES/SERVICES                                   QUANTITY       UNIT     UNIT PRICE                     AMOUNT

                The purpose of this modification is to deobligate
                the remaining funds of $20,000.00 on Line Item
                0010 and close out the IAA. As a result, the new
                total of the IAA is $0.00.
                Legacy Doc #: BLM Invoice Review Required: Y
                Delivery: 09/09/2017
                Account Assignm: K G/L Account: 6100.256M0
                Business Area: L000 Commitment Item: 256M00 Cost
                Center: LLNVW03500 Functional Area:
                L51050000.EA0000 Fund: 17XL5017AP Fund Center:
                LLNVW03500 Project/WBS: LV.RC.F1705280 PR Acct
                Assign: 01
                Continued ...

23. PAYMENT PROVISIONS                                                                         24. TOTAL AMOUNT

                                                                                               -$20,000.00
25a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (SERVICING)                                 26a. SIGNATURE OF GOVERNMENT REPRESENTATIVE (REQUESTING)



25b. NAME AND TITLE                                                       25c. DATE     26b. CONTRACTING OFFICER                                             26c. DATE

                                                                                        David Appold
                                                                                                                                                    AR01181
               Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 313 of 372
IAA NO                                ORDER NO                             PAGE      OF

L17PG00175/P00001                                                             2           2
         Administrative Point of Contact:
         David W. Appold, Contracting Officer
         dappold@blm.gov
         775-861-6417




                                                                                  AR01182
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 314 of 372

                                                                  IAA # L17PG00175 - ARTICLES

I.      PROJECT TITLE:

        Medical Support from Health and Human Services (HHS) for the 2017 Burning Man Event.

II.     OBJECTIVE:

        To provide necessary medical oversight, response and assessment to Bureau of Land
        Management employees and contractors in a harsh, remote, and tactical environment during the
        2017 Burning Man Event.

III.    STATEMENT OF WORK:

           The United States Department of Health and Human Services (HHS) agrees to provide the
           following services to the Bureau of Land Management, Winnemucca District Office for the
           2017 Burning Man event, with an operational period between 8/22/17-9/09/17:

           a) Medical Support Services: HHS will provide medical support services to meet BLM
              requirements, which may include, but are not limited to, mission-specific training,
              mission planning, and medical intelligence, specifically the development of a Medical
              Threat Assessment specific to the event.

           b) Needs Assessment: Prior to the event, HHS will conduct a needs assessment for the BLM
              to make recommendations and to determine how best to develop, implement and
              maintain the emergency medical support requirements for the event. These
              recommendations will include, but are not limited to: training, procedures, protocols,
              processes, equipment, resources and oversight, which will enhance successful mission
              accomplishment.

           c) Medical Equipment Selection: HHS will provide BLM with guidance and
              recommendations regarding the equipment and supplies required by the BLM for the
              2017 Burning Man event. When appropriate, the Medical Director may authorize the
              procurement of controlled substances and prescription medical devices and will ensure
              that appropriate records of use, storage and administration are maintained in accordance
              with applicable federal standards.

           d) Medical Direction and Consultation: HHS will designate a physician who would
              serve as medical director for BLM Emergency Medical Technicians (EMTs) and
              ensure 24-hour access to the medical director (or his designee) during the
              operational period. The medical director would provide medical oversight for
              BLM certified medical providers. This medical oversight may include standing
              orders, real-time medical consultation, development of customized and mission-
              specific protocols for treatment, and supervision of a quality improvement
              program.

           e) Direct Operational Support: HHS will provide a Medical Support Team (MST), which
              usually consists of an independent duty medic and a physician/midlevel provider, to
              supplement the BLM medical unit. Additional providers or MSTs may be supplied, as
              needed. HHS will ensure that all personnel directly involved in supporting BLM have at
              least a Secret clearance. Pursuant to 42 U.S.C. 215, HHS personnel will be detailed to
              BLM during the operational period to provide direct field medical support and extended
              mission support. Such support may include onsite consultation, patient advocacy,



                                                                                              AR01183
       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 315 of 372

                                                                       IAA # L17PG00175 - ARTICLES

                providing personnel on the scene, assessment of individuals at the scene for medical
                conditions, and provision of medical care to individuals as necessary.

            f) Ongoing Assessments and Quality Improvement: HHS will conduct a post
               operation assessment of the medical component of the event, recommending to
               BLM any training, procedures, equipment and resources that will enhance future
               events. This may include a medical record review for quality improvement. Except
               as required by law and in accordance with the Privacy Act, HHS will not disclose or
               disseminate these records outside USHHS without prior BLM approval.

IV.     REPORTS:

        The HHS will provide assessment and operational reports to the BLM both on paper and
        electronically. Reports will coordinate with designee and need to be complete during event if
        needed and October 31, 2017.

V.      AVAILABILITY OF FUNDS

        Funds in the amount of $30,000 are obligated by execution of this IAA. Once IAA is signed
        funds will be available. The ability of the parties to carry out their responsibilities under this IAA
        is subject to their respective funding procedures and the availability of appropriate funds. Should
        either party encounter budgetary problems in the course of its respective internal procedures
        which may affect the activities to be carried out under this IAA, that party will notify the other
        party in writing in a timely manner.

VI.     SETTLEMENT OF DISPUTES:

        The parties under this IAA are responsible for resolving any disputes that may arise within 30
        business days of the billing date. If a resolution cannot be achieved during this 30-day period, the
        matter will then be referred to the Department of Interior Financial Management Office (PFM)
        http://www.doi.gov/pfm/.

VII.    FINANCIAL ARRANGEMENTS (PAYMENT):

        This IAA is not to exceed the amount as stated herein [inclusive of all Modifications.]. The
        charges for goods/services will include both direct and indirect costs applicable to this IAA. For
        (WO800) time and materials based IAAs, the final charge for the work will be based on the actual
        costs incurred. For fixed price IAAs, the final charge will be the charge negotiated between the
        BLM and the HHS. When advance payment has been made on a reimbursable based IAA and the
        actual costs are less than the estimate, the difference will be refunded.

        The HHS will submit their billing through the Intra-Governmental Payment and Collection
        (IPAC) system or the Intra-Governmental Transaction Portal, whichever is applicable. The bill
        will reference the BLM’s Dunn and Bradstreet Number, the Requesting Agency Location Code,
        The Treasury Account Symbol, the Accounting Classification Reference Code(s), the Obligating
        Document Number, a brief description of the services performed, and the Accounts Payable
        point-of-contact name and phone number.

        A copy of the supporting documentation will be forwarded to the BLM initiating office when the
        bill is prepared.




                                                                                                    AR01184
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 316 of 372

                                                                    IAA # L17PG00175 - ARTICLES

         The BLM shall not be obligated to pay for, nor will the USHHS be obligated to perform any
         effort that will require the expenditure of funds above the obligated amount.

VIII.    TERM OF IAA:

         This IAA shall become effective upon signature by both parties. Unless completed early, or
         terminated in accordance with paragraph IX, this IAA expires 09/30/2017. If extended by
         bilateral modification through coordinated with the BLM Contracting Office duration shall not
         exceed September 30, 2017. The L16PG, Articles and Statement of Work included in this
         package are all part of the agreement that is being entered into.

IX.      TERMINATION:

         This IAA may be terminated by either party upon 30 days written notice. If the IAA is cancelled
         by the BLM, the HHS will be reimbursed for costs incurred prior to cancellation, plus any
         termination costs. All costs claimed by the HHS must be itemized and furnished to the BLM.

X.       MODIFYING THE IAA:

         Either party under this IAA may propose to make changes under this IAA by notifying the other
         party in writing. All changes under this IAA must be modified and agreed upon by both parties in
         writing.

XI.      POINTS OF CONTACT:

         Changes to the Points of Contact identified below may be made by written notification to each of
         the parties under this IAA.

REQUESTING AGENCY (BLM)                                  SERVICING AGENCY (HHS)

Technical Contact                                        Technical Contact
Name: Warren Templeton                                   Name:          Denis Fitzgerald
Title: Assistant Special Agent-in-Charge                 Title:         Medical Director, Tactical
       BLM-OLES (AZ)                                                    Medicine Program


Address: One North Central Avenue, Ste 800               Address:        200 Independence Ave, SW
         Phoenix, AZ 85004                                               Washington, DC 20201

Phone: (602) 417-9318                                    Phone:          (202) 657-8125
Email: wtemplet@blm.gov                                  Email:          Denis.Fitzgerald@hhs.gov

Contracting Contact:                                     Contracting Contact:
Name: Dave Appold                                        Name:          David Dolinsky
Title: Supervisory Procurement Analyst                   Title:         Deputy Director for
                                                                         Administration and Finance Operations
Address: 1340 Financial Blvd                             Address:        200 Independence Ave, SW
          Reno, NV 89502                                                 Washington, DC 20201

Phone: (775) 861-6417                                    Phone:          (202) 205-0499
Email: dappold@blm.gov                                   Email:          david.dolinsky@hhs.gov



                                                                                                      AR01185
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 317 of 372

                                                    IAA # L17PG00175 - ARTICLES


Billing Contact                           Billing Contact
OC622- Payments Section                   Same as Technical Contact.
Bureau of Land Management
Denver Federal Center, Bldg. 50
P.O. Box 25047
Denver, CO 80225




                                                                        AR01186
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 318 of 372
                             UNITED STATES DEPARTMENT OF THE INTERIOR
                                                                                                                                        1. Period of Performance
                                                             INTER/INTRA-AGENCY AGREEMENT (IAA)

                                                                                                                                              START                END

                                                                                                                                            08/21/17            09/30/17

Buyer has work performed for them by the Seller named in item 6b.                     Seller to perform work as described herein for the agency named in item 6a.
                                                                        SEE INSTRUCTIONS ON PAGE 2
2. Common Document Number (Agreement Number)                                           3. Check appropriate box
   L17PG00175                    Page 1 of 5                                                  Original               Modification No.       Severable        Non-Severable
4. Under the authority of (Cite authorities):
     43 U.S.C. 1701 et seq., (FLPMA)                                                        Working Capital Fund (WCF)
     Department of the Interior Appropriation Act for FY                                    Other: 46 USC 1701 Service First Agreement
     31 U.S.C.1535 (Economy Act)                                                      Bridgeport Helitack Crew
5. Description of Work: See Articles                                                    PROJECT TITLE:            Burning Man 2016 medical Support


                                                                                                                              Seller
6a. Agency:       Bureau of Land Management , Carson City District                 Agency:                HHS
Address:          1340 Financial Blvd                                              Address:               200 Independence Ave, SW
Address:          Reno, NV 89502                                                   Address:               Washington DC 20201
Administrative POC         David Appold      dappold@blm.gov                       Administrative POC:         David Dolinsky , David.dolinsky@hhs.gov

                                              775-861-6417                         Email:                            Phone      (202)205-0499            Fax:
Email:                               Phone                        Fax
Technical Point of Contact:          Warren Templeton Email: wtemplet@blm.gov      Technical Point of Contact:       Denis Fitzgerald, Denis.Fitgerald@hhs.gov
                                     Phone    602-417-9318        Fax                                                Phone      (202)205-0499            Fax:
              ACCOUNT DATA                                                   BUYER                                                          SELLER

7. Agency Location Code                               7a 14-11-008                                                   7b 75030030
8. BPN Number (DUNS #) FSN                            8a. 084359236                                                  8b. 024199981
9. Treasury Account Symbol (TAS)                      9a. 014X5017                                                   9b. 75X4552.00114X1039
10. Standard General Ledger                           10a.                                                           10b.
                                                      11a LLNVW03500 L51050000.EA0000 LV.RC.F1705280
11. Cost Structure/Account CC/FA/WBS                                                                                 11b.
                                                      17XL5017AP
12. Business Event Type Code                          12a DISB                                                       12b COLL
13. Requisition Number for Buyer
                                                      13a 40342128                                                   13b.
Project Account for Seller WBS
14. Contract Line Number for Buyer/
                                                      14a.0010                                                       14b.
Proposal Number or Sales Order # for Seller
15. Buyer provide Expiration of Funding                                                                              15b. NOTE: Seller, ensure project completion by this date
Source (Date or indefinite)                           15a.09/30/2017
                                                                                                                     (Seller must not incur additional costs) See Block 15a

 16. Amount Obligated by Buyer                                                   17. Bill To (Name and Address, including zip code of Finance Office):
 a. Initial or current obligation:                           $20,000.00          Name:           OC622-Payments Section, Bureau of Land Management
 b. Modification Amount (check one)                                              Address:        Denver Federal Center, Bldg. 50, POB 25047
                                                             $
           Increase                      Decrease                                Address:        Denver, CO 80225

 c. Total obligation:                                        $20,000.00
 18. Billing for Federal Agencies and DOD will be processed via IPAC. (billing will be done        bi-weekly      monthly       quarterly      in advance)
Upon Approval, this agreement constitutes an obligation against Buyer requesting the work; or authority to proceed with work by Seller for the herein named agency in
anticipation of reimbursement.
19. Approved for Buyer: _ _________________                                      20. Approved by Seller:
(Contracting Officer or other Authorized Signature) *other only for WCF                           __________________________________________________________
                                                                                                          (Seller’s Authorizing Signature )
19a. Name (Type):        David W. Appold                                         20a. Name (Type):

19b. Title:                                         19c. Date:                   20b. Title: Budget Analyst                             20c. Date:

                                                                                                                                                  AR01187
                       Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 319 of 372
                                     INSTRUCTIONS FOR INTER/INTRA-AGENCY AGREEMENT (IAA)
                               NOTE: Information highlighted is to be completed by, or obtained from, the Seller Agency

                        IAA – BUYER TO HAVE WORK PERFORMED BY A PARTICIPATING (SELLER) AGENCY
*Note: Complete Items below for a single funding line – continuation page is required for multiple lines of funding
The Buyer executes this form, completes and obligates information under Buyer data elements.
1. Enter the start and end date (period of performance) in which work will be completed.
2. Enter the Common Document Number (Inter/intra Agency Agreement number).
3. Check “Original” if first submission, “Modification” and enter modification number if modification.
4. Check 31 U.S.C. 1535” unless another specific legislative authority exists, in which case that authority is shown under “other”. If 31 U.S.C. 1535 is
     checked, an Economy Act Determination must be prepared by the project manager and approved by a warranted Contracting Officer with delegated
     authority.
5. Provide a Project Title and description of the work to be performed in accordance with Acquisition, Section 1510-17.5.
6. Enter the Buyer Agency office name, city, state, zip code, Buyer technical and administrative contact names and phone nos. with area code, also
     include fax and Email address.
6a. Enter the Seller Agency office name, city, State, Buyer technical and administrative contact names and phone nos. with area code, also include fax
     and Email address. These fields can be completed by the Seller if unknown to the Buyer.
 This data will be referenced on your Treasury IPAC bill
7a. Provide your 8 digit Agency Location Code (ALC) assigned by Treasury.
8a. Type your Business Partner Network Number (DUNS No.) as registered in Federal Register, this is also referred to as the FSN for Dept. of Defense.
 9a. Provide the Treasury Account Symbol (TAS) for this funding line.
10a. Determine the Treasury Standard General Ledger accounts (SGL) for this funding request.
11a Enter the account cost structure for your Agency. This may include an office identifier, program and budget object class.
12a Provide the Business Event Type Code (BETC) for this action.
13a Type the Requisition Number referenced to support this Agreement.
14a Contract Line Number for this funding.
15a. Provide the Fund Expiration date, or type ‘Indefinite’ (for no year funds).
*Items 9a – 14a are specific for each line of funding on the obligation document. See * above.
7b-14b. Seller Agency completes these items.
This data will be used to cross-reference the IA with the Seller’s reimbursable account.
16. For an original IA; enter the amount to complete items a, c, and d. For modification; complete items a, b, c, and d.
16a. Enter the Initial or current obligation amount
16b. Enter the Modification Amount
16c. Check appropriate box to indicate if the funding is being increased or decreased by this action.
17. Enter the Buyer Agency, Bill To - Finance Office address, include office name, city, state, and zip code.
Forward a copy of this draft Agreement for completion of the Seller Agency account data.
Obtain a signed, accepted copy of this Agreement from the Buyer Agency.
Ensure that the data elements in 7b-14b have been completed.
18. Check the preferred billing schedule for the Buyer Agency and ensure that the term is acceptable for both Buyer and Seller.
19. IA must be signed by a warranted Contracting Officer with delegated authority. IA is not signed by the Buyer until approved in block 20 by the
     participating agency.
20. Signature of approving official for the participating agency.
Send a fully executed copy of this Agreement to the Seller Agency after obligation is recorded in the Financial System via the IDEAS/PRISM
system.

                               PARTICIPATING SELLER AGENCY TO SUPPORT THE BUYER AGENCY

The Draft IAA is received for completion by the Seller Agency.
This data will be used to cross-reference the IAA with the Seller Agency’s reimbursable account in FFS or SAP.

6b. Enter the Seller Agency office name, city, State, Buyer technical and administrative contact names and phone nos. with area code, also include fax
     and Email address. These fields can be completed by the Buyer
7b. Provide your 8 digit Agency Location Code (ALC) assigned by Treasury.
8b. Type your Business Partner Network Number (DUNS No.) as registered in Federal Register, this is also referred to as the FSN for Dept. of Defense.
 9b. Provide the Treasury Account Symbol (TAS) for this funding line.
10b. Determine the Treasury Standard General Ledger accounts (SGL) for your reimbursable account.
11b. Enter the cost structure / account classification for your Agency’s reimbursable. This may include an office identifier, program and budget object
     class. (Note: This cost structure must be charged with time or expenditures for billing to occur.)
12b. Provide the Business Event Type Code (BETC) for this action.
13b. Type the Project or Job Number assigned to track expenses for completing the work requested in Agreement.
14b. Enter any additional Seller account reference data. (Project code assigned, Proposal number, sub-agreement contract reference)
15b. Seller to ensure completion by this date (No additional costs may be incurred).
16. To be completed by Buyer
 17. Ensure that the billing term is acceptable by Seller Agency.
 20. Ensure that the approval signature is an agent authorized to accept or behalf of the Seller Agency.
Return the IAA copy to the Contracting Officer for execution and obligation.
After Receipt of the fully executed copy of this Agreement, create a reimbursable account in FFS, PCAS or SAP, SD to track expenses that will be IPAC
     billed against this Obligation.


                                                                                                                                   AR01188
                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 320 of 372
                                                                                                         1. REQUISITION NUMBER                                      PAGE    OF
                SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                          OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30                                0040339650                                                     1              12
2. CONTRACT NO.                                             3. AWARD/          4. ORDER NUMBER                                         5. SOLICITATION NUMBER                               6. SOLICITATION
                                                            EFFECTIVE DATE                                                             L17PS00623                                           ISSUE DATE
                                                                               L17PX00991                                                                                                   06/20/2017
7.           FOR SOLICITATION              a. NAME                                                           b. TELEPHONE NUMBER             (No collect calls)     8. OFFER DUE DATE/LOCAL TIME
           INFORMATION CALL:               Gregory Kothman                                                   (775) 861-6440                                             PT
9. ISSUED BY                                                       CODE      LVA                 10. THIS ACQUISITION IS          UNRESTRICTED OR                 X SET ASIDE:     100.00         % FOR:

                                                                                                                                WOMEN-OWNED SMALL BUSINESS
BLM NV-STATE OFC BGT&FIN SVC(NV955)                                                               X SMALL BUSINESS
                                                                                                                                (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
1340 FINANCIAL BLVD.                                                                                 HUBZONE SMALL              SMALL BUSINESS PROGRAM
                                                                                                                                                                   NAICS:              517919
                                                                                                     BUSINESS                   EDWOSB
RENO NV 89502
                                                                                                     SERVICE-DISABLED           8(A)
                                                                                                     VETERAN-OWNED                                                           SIZE STANDARD:         $32.50
                                                                                                     SMALL BUSINESS


11. DELIVERY FOR FOB DESTINA-      12. DISCOUNT TERMS                                                                                    13b. RATING
    TION UNLESS BLOCK IS                                                                            13a. THIS CONTRACT IS A
    MARKED
                                   PP30                                                                  RATED ORDER UNDER
                                                                                                                                         14. METHOD OF SOLICITATION
         SEE SCHEDULE                                                                                    DPAS (15 CFR 700)
                                                                                                                                              X RFQ               IFB            RFP
15. DELIVER TO                                       CODE
                                                            0005447808                           16. ADMINISTERED BY                                                 CODE   LVA
BLM-NEVADA STATE OFFICE                                                                          BLM NV-STATE OFC BGT&FIN SVC(NV955)
1340 FINANCIAL BLVD                                                                              1340 FINANCIAL BLVD.
Reno NV 89502                                                                                    RENO NV 89502



17a. CONTRACTOR/            CODE   0071379076                     FACILITY                       18a. PAYMENT WILL BE MADE BY                                        CODE
                                                                                                                                                                            IPP INV
      OFFEROR                                                       CODE



HIGH DESERT INTERNET SERVICES                                                                    Invoice Processing Platform System
Attn: Douglas Dawson                                                                             US Department of Treasury
250 ARROW ST                                                                                     http://www.ipp.gov
FERNLEY NV 89408-9695




TELEPHONE NO.             775-771-5750
     17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                         18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                       IS CHECKED         SEE ADDENDUM
        19.                                                 20.                                                   21.       22.               23.                                    24.
     ITEM NO.                                  SCHEDULE OF SUPPLIES/SERVICES                                    QUANTITY   UNIT           UNIT PRICE                               AMOUNT

                 Invoice Review Required: Y
                 Delivery: 09/10/2017
                 Account Assignm: K G/L Account: 6100.233U0
                 Business Area: L000 Commitment Item: 233U00 Cost
                 Center: LLNVW03500 Functional Area:
                 L51050000.EA0000 Fund: 17XL5017AP Fund Center:
                 LLNVW03500 Project/WBS: LV.RC.F1705280 PR Acct
                 Assign: 01
                 Period of Performance: 08/16/2017 to 09/10/2017

                 Continued ...
                          (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                              26. TOTAL AWARD AMOUNT (For Govt. Use Only)
01                                                                                                                                             $108,710.00
     27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED.                  ADDENDA                             ARE          ARE NOT ATTACHED.
X 27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.212-5 IS ATTACHED.                           ADDENDA                                  X ARE          ARE NOT ATTACHED.

     28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                          X 29. AWARD OF CONTRACT:                                   OFFER
     COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                     REF.
                                                                                                            DATED    06/28/2017 . YOUR OFFER ON SOLICITATION (BLOCK 5),
     ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
     SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                    HEREIN, IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTOR                                                              31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)




30b. NAME AND TITLE OF SIGNER (Type or print)                             30c. DATE SIGNED        31b. NAME OF CONTRACTING OFFICER (Type or print)                               31c. DATE SIGNED
                                                                                                  David Appold
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                   STANDARD FORM 1449 (REV. 2/2012)
                                                                                                                                                    Prescribed by GSA - FAR (48 CFR) 53.212
PREVIOUS EDITION IS NOT USABLE
                                                                                                                                                                         AR01189
                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 321 of2 372
                                                                                        of                                                              12
     19.                                              20.                                         21.       22.             23.                        24.
  ITEM NO.                               SCHEDULE OF SUPPLIES/SERVICES                          QUANTITY   UNIT         UNIT PRICE                   AMOUNT




00010         NETWORK SERVICES SUPPORT AT 2017 BURNING MAN EVENT                                                                                       108,710.00
              Provide fully functional computer network,
              technical services, technical support, software
              applications and hardware to ensure a fully
              functional, operational and reliable Law
              Enforcement Data network and Incident network at
              the BLM Headquarters (BLM JOC) and other nearby
              locations in "Black Rock City, Nevada" in
              accordance with the attached Statement of Work
              and as proposed in offer BM-BLM-2017.01 dated
              06/28/2017.



              Technical Point of Contact:
              Mark Hall
              (775)623-1529
              mehall@blm.gov


              Administrative Point of Contact:
              Greg Kothman
              (775)861-6440
              gkothman@blm.gov


              The total amount of award: $108,710.00. The
              obligation for this award is shown in box 26.




32a. QUANTITY IN COLUMN 21 HAS BEEN

     RECEIVED                INSPECTED             ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:

32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                     32c. DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE



32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE



                                                                                       32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                 34. VOUCHER NUMBER           35. AMOUNT VERIFIED       36. PAYMENT                                        37. CHECK NUMBER
                                                             CORRECT FOR

                                                                                           COMPLETE               PARTIAL        FINAL
    PARTIAL          FINAL

38. S/R ACCOUNT NUMBER          39. S/R VOUCHER NUMBER       40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                            42a. RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                      41c. DATE
                                                                                         42b. RECEIVED AT (Location)


                                                                                        42c. DATE REC'D (YY/MM/DD)             42d. TOTAL CONTAINERS


                                                                                                                                               AR01190
                                                                                                                                         STANDARD FORM 1449 (REV. 2/2012) BACK
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 322 of 372
                                        Purchase Order L17PX00991
                                     Network Services 2017 Burning Man
                                     BLM Nevada - Winnemucca District


                                                   Section 2

Clauses

52.252-2 Clauses Incorporated by Reference. (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force and effect as if they were
given in full text. Upon request, the Contracting Officer will make their full text available. Also, the full text
of a clause may be accessed electronically at this/these address(es):
http://www.acquisition.gov/
http://farsite.hill.af.mil/

(End of clause)

52.201-1 -- Definitions
52.203-17 -- Contractor Employee Whistleblower Rights and Requirement to Inform Employees of
Whistleblower Rights (Apr 2014)
52.204-4 -- Printed or Copied Double-Sided on Postconsumer Fiber Content (May 2011)
52.204-9 -- Personal Identity Verification of Contractor Personnel (Jan 2011)
52.204-13 -- System for Award Management Maintenance (Oct 2016)
52.204-18 -- Commercial and Government Entity Code Maintenance (Jul 2016)
52.209-2 -- Prohibition on Contracting With Inverted Domestic Corporations-Representation (Nov
2015)
52.212-4 -- Contract Terms and Conditions -- Commercial Items (Jan 2017)
52.223-6 -- Drug-Free Workplace (May 2001)
52.223-10 -- Waste Reduction Program (May 2001)
52.224-1 -- Privacy Act Notification (Apr 1984)
52.224-2 -- Privacy Act (Apr 1984)
52.232-39 -- Unenforceability of Unauthorized Obligations (Jun 2013)
52.232-40 -- Providing Accelerated Payments to Small Business Subcontractors (Dec 2013)
52.233-4 -- Applicable Law For Breach Of Contract Claim (OCT 2004)
52.237-2 -- Protection of Government Buildings, Equipment, and Vegetation (Apr 1984)
52.242-15 -- Stop-Work Order (Aug 1989)
52.243-1 -- Changes – Fixed-Price Alternate II (Apr 1984)
52.246-4 -- Inspection of Services – Fixed Price (Aug 1996)
52.246-16 -- Responsibility for Supplies (Apr 1994)
52.245-1 -- Government Property (Jan 2017)

52.203-99 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements (DEVIATION 2015-02)

 (a) The contractor shall not require employees or subcontractors seeking to report fraud, waste, or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal confidentiality
agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to Standard
Form 312, Form 4414, or any other form issued by a Federal department or agency governing the
nondisclosure of classified information.




                                                        3

                                                                                                           AR01191
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 323 of 372
                                      Purchase Order L17PX00991
                                   Network Services 2017 Burning Man
                                   BLM Nevada - Winnemucca District

(d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further Continuing
Resolution Appropriations Act, 2015 (Pub. L. 113-235), use of funds appropriated (or otherwise made
available) under that or any other Act may be prohibited, if the Government determines that the contractor
is not in compliance with the provisions of this clause.

(2) The Government may seek any available remedies in the event the contractor fails to comply with the
provisions of this clause.

(End of clause)

52.212-5 Contract Terms and Conditions Required To Implement Statutes or Executive Orders -
Commercial Items. (JUN 2016)

        (a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses,
        which are incorporated in this contract by reference, to implement provisions of law or Executive
        orders applicable to acquisitions of commercial items:

                  (1) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (NOV
                  2015).

                  (2) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

                  (3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Public Laws
                  108-77 and 108-78 (19 U.S.C. 3805 note)).

        (b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting
        Officer has indicated as being incorporated in this contract by reference to implement provisions
        of law or Executive orders applicable to acquisitions of commercial items: (Contracting Officer
        check as appropriate.)

                  [X] (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP 2006),
                  with Alternate I (OCT 1995) (41 U.S.C. 4704 and 10 U.S.C. 2402).

                  [ ] (2) 52.203-13, Contractor Code of Business Ethics and Conduct (OCT 2015) (41
                  U.S.C. 3509).

                  [ ] (3) 52.203-15, Whistleblower Protections under the American Recovery and
                  Reinvestment Act of 2009 (JUN 2010) (Section 1553 of Pub. L. 111-5). (Applies to
                  contracts funded by the American Recovery and Reinvestment Act of 2009.)

                  [X] (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract
                  Awards (OCT 2015) (Pub. L. 109-282) (31 U.S.C. 6101 note).

                  (5) (Reserved)

                  [ ] (6) 52.204-14, Service Contract Reporting Requirements (JAN 2014) (Pub. L. 111-
                  117, section 743 of Div. C).

                  [ ] (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery
                  Contracts (JAN 2014) (Pub. L. 111-117, section 743 of Div. C).

                  [X] (8) 52.209-6, Protecting the Government's Interest When Subcontracting with
                  Contractors Debarred, Suspended, or Proposed for Debarment. (OCT 2015) (31 U.S.C.
                  6101 note).

                  [ ] (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility
                  Matters (JUL 2013) (41 U.S.C. 2313).


                                                     4

                                                                                                       AR01192
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 324 of 372
                              Purchase Order L17PX00991
                           Network Services 2017 Burning Man
                           BLM Nevada - Winnemucca District

          [ ] (10) (Reserved)

          [ ] (11)(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (NOV 2011)
          (15 U.S.C. 657a).

          [ ] (ii) Alternate I (NOV 2011) of 52.219-3.

         [ ] (12)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
         Concerns (OCT 2014) (if the offeror elects to waive the preference, it shall so indicate in
         its offer) (15 U.S.C. 657a).

         [ ] (ii) Alternate I (JAN 2011) of 52.219-4.

         [ ] (13) (Reserved)

         [X] (14)(i) 52.219-6, Notice of Total Small Business Set-Aside (NOV 2011) (15 U.S.C.
         644).

                   [ ] (ii) Alternate I (NOV 2011).

                   [ ] (iii) Alternate II (NOV 2011).

         [ ] (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (JUN 2003) (15 U.S.C.
         644).

                   [ ] (ii) Alternate I (OCT 1995) of 52.219-7.

                   [ ] (iii) Alternate II (MAR 2004) of 52.219-7.

         [ ] (16) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C.
         637(d)(2) and (3)).

         [ ] (17)(i) 52.219-9, Small Business Subcontracting Plan (OCT 2015) (15 U.S.C.
         637(d)(4)).

                   [ ] (ii) Alternate I (OCT 2001) of 52.219-9.

                   [ ] (iii) Alternate II (OCT 2001) of 52.219-9.

                   [ ] (iv) Alternate III (OCT 2015) of 52.219-9.

         [ ] (18) 52.219-13, Notice of Set-Aside of Orders (NOV 2011) (15 U.S.C. 644(r)).

         [ ] (19) 52.219-14, Limitations on Subcontracting (NOV 2011) (15 U.S.C. 637(a)(14)).

         [ ] (20) 52.219-16, Liquidated Damages-Subcontracting Plan (JAN 1999) (15 U.S.C.
         637(d)(4)(F)(i)).

         [ ] (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside
         (NOV 2011) (15 U.S.C. 657f).

         [X] (22) 52.219-28, Post Award Small Business Program Rerepresentation (JUL 2013)
         (15 U.S.C. 632(a)(2)).

         [ ] (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically
         Disadvantaged Women-Owned Small Business Concerns (DEC 2015) (15 U.S.C.
         637(m)).


                                              5

                                                                                              AR01193
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 325 of 372
                             Purchase Order L17PX00991
                          Network Services 2017 Burning Man
                          BLM Nevada - Winnemucca District

         [ ] (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned
         Small Business Concerns Eligible Under the Women-Owned Small Business Program
         (DEC 2015) (15 U.S.C. 637(m)).

         [X] (25) 52.222-3, Convict Labor (JUN 2003) (E.O. 11755).

         [ ] (26) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (FEB 2016)
         (E.O. 13126).

         [X] (27) 52.222-21, Prohibition of Segregated Facilities (APR 2015).

         [X] (28) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).

         [X] (29) 52.222-35, Equal Opportunity for Veterans (OCT 2015) (38 U.S.C. 4212).

         [X] (30) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29
         U.S.C. 793).

         [X] (31) 52.222-37, Employment Reports on Veterans (FEB 2016) (38 U.S.C. 4212).

         [X] (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations
         Act (DEC 2010) (E.O. 13496).

         [X] (33)(i) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22 U.S.C. chapter
         78 and E.O. 13627).

                  [ ] (ii) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O.
                  13627).

         [X] (34) 52.222-54, Employment Eligibility Verification (OCT 2015). (E. O. 12989).
         (Not applicable to the acquisition of commercially available off-the-shelf items or certain
         other types of commercial items as prescribed in 22.1803.)

         [ ] (35)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-
         Designated Items (MAY 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the
         acquisition of commercially available off-the-shelf items.)

                  [ ] (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
                  applicable to the acquisition of commercially available off-the-shelf items.)

         [ ](36) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential
         Hydrofluorocarbons (JUN 2016) (E.O. 13693).

         [ ](37) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment
         and Air Conditioners (JUN 2016) (E.O. 13693).

         [ ] (38)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (JUN
         2014) (E.O.s 13423 and 13514).

                  [ ] (ii) Alternate I (OCT 2015) of 52.223-13.

         [ ] (39)(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (JUN 2014) (E.O.s
         13423 and 13514).

                  (ii) Alternate I (JUN 2014) of 52.223-14.

         [ ] (40) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007) (42
         U.S.C. 8259b).

                                             6

                                                                                              AR01194
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 326 of 372
                             Purchase Order L17PX00991
                          Network Services 2017 Burning Man
                          BLM Nevada - Winnemucca District

          [ ] (41)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products
          (OCT 2015) (E.O.s 13423 and 13514).

                  [ ](ii) Alternate I (JUN 2014) of 52.223-16.

         [X] (42) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While
         Driving (AUG 2011)

         [ ] (43) 52.223-20, Aerosols (JUN 2016) (E.O. 13693).

         [ ] (44) 52.223-21, Foams (JUN 2016) (E.O. 13693).

         [ ] (45) 52.225-1, Buy American-Supplies (MAY 2014) (41 U.S.C. chapter 83).

         [ ] (46)(i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (MAY
         2014) (41 U.S.C. chapter 83, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19 U.S.C. 3805
         note, 19 U.S.C. 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
         109-169, 109-283, 110-138, 112-41, 112-42, and 112-43.

                  [ ] (ii) Alternate I (MAY 2014) of 52.225-3.

                  [ ] (iii) Alternate II (MAY 2014) of 52.225-3.

                  [ ] (iv) Alternate III (MAY 2014) of 52.225-3.

         [ ] (47) 52.225-5, Trade Agreements (FEB 2016) (19 U.S.C. 2501, et seq., 19 U.S.C.
         3301 note).

         [X] (48) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.'s,
         proclamations, and statutes administered by the Office of Foreign Assets Control of the
         Department of the Treasury).

         [ ] (49) 52.225-26, Contractors Performing Private Security Functions Outside the United
         States (JUL 2013) (Section 862, as amended, of the National Defense Authorization Act
         for Fiscal Year 2008; 10 U.S.C. 2302 Note).

         [ ] (50) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (NOV 2007) (42
         U.S.C. 5150).

         [ ] (51) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area
         (NOV 2007) (42 U.S.C. 5150).

         [ ] (52) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB 2002)
         (41 U.S.C. 4505, 10 U.S.C. 2307(f)).

         [ ] (53) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41 U.S.C.
         4505, 10 U.S.C. 2307(f)).

         [X] (54) 52.232-33, Payment by Electronic Funds Transfer-System for Award
         Management (JUL 2013) (31 U.S.C. 3332).

         [ ] (55) 52.232-34, Payment by Electronic Funds Transfer - Other than System for Award
         Management (JUL 2013) (31 U.S.C. 3332).

         [ ] (56) 52.232-36, Payment by Third Party (MAY 2014) (31 U.S.C. 3332).

         [ ] (57) 52.239-1, Privacy or Security Safeguards (AUG 1996) (5 U.S.C. 552a).


                                            7

                                                                                            AR01195
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 327 of 372
                                 Purchase Order L17PX00991
                              Network Services 2017 Burning Man
                              BLM Nevada - Winnemucca District

             [ ] (58)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
             (FEB 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).

                      [ ] (ii) Alternate I (APR 2003) of 52.247-64.

    (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to
    commercial services, that the Contracting Officer has indicated as being incorporated in this
    contract by reference to implement provisions of law or Executive orders applicable to
    acquisitions of commercial items: (Contracting Officer check as appropriate.)

             [ ] (1) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 13495).

             [X] (2) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C. chapter
             67).

             [X] (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 2014) (29
             U.S.C. 206 and 41 U.S.C. chapter 67).

             [ ] (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price
             Adjustment (Multiple Year and Option Contracts) (MAY 2014) (29 U.S.C. 206 and 41
             U.S.C. chapter 67).

             [ ] (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards-Price
             Adjustment (MAY 2014) (29 U.S.C 206 and 41 U.S.C. chapter 67).

             [ ] (6) 52.222-51, Exemption from Application of the Service Contract Labor Standards
             to Contracts for Maintenance, Calibration, or Repair of Certain Equipment-Requirements
             (MAY 2014) (41 U.S.C. chapter 67).

             [ ] (7) 52.222-53, Exemption from Application of the Service Contract Labor Standards
             to Contracts for Certain Services-Requirements (MAY 2014) (41 U.S.C. chapter 67).

             [X] (8) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2015).

             [ ] (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY
             2014) (42 U.S.C. 1792).

             [ ] (10) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008) (31 U.S.C.
             5112(p)(1)).

    (d) Comptroller General Examination of Record. The Contractor shall comply with the provisions
    of this paragraph (d) if this contract was awarded using other than sealed bid, is in excess of the
    simplified acquisition threshold, and does not contain the clause at 52.215-2, Audit and Records -
    Negotiation.

             (1) The Comptroller General of the United States, or an authorized representative of the
             Comptroller General, shall have access to and right to examine any of the Contractor's
             directly pertinent records involving transactions related to this contract.

             (2) The Contractor shall make available at its offices at all reasonable times the records,
             materials, and other evidence for examination, audit, or reproduction, until 3 years after
             final payment under this contract or for any shorter period specified in FAR Subpart 4.7,
             Contractor Records Retention, of the other clauses of this contract. If this contract is
             completely or partially terminated, the records relating to the work terminated shall be
             made available for 3 years after any resulting final termination settlement. Records
             relating to appeals under the disputes clause or to litigation or the settlement of claims



                                                 8

                                                                                                    AR01196
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 328 of 372
                                  Purchase Order L17PX00991
                               Network Services 2017 Burning Man
                               BLM Nevada - Winnemucca District

             arising under or relating to this contract shall be made available until such appeals,
             litigation, or claims are finally resolved.

             (3) As used in this clause, records include books, documents, accounting procedures and
             practices, and other data, regardless of type and regardless of form. This does not require
             the Contractor to create or maintain any record that the Contractor does not maintain in
             the ordinary course of business or pursuant to a provision of law.

    (e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this
    clause, the Contractor is not required to flow down any FAR clause, other than those in this
    paragraph (e)(1) of this paragraph in a subcontract for commercial items. Unless otherwise
    indicated below, the extent of the flow down shall be as required by the clause-

                      (i) 52.203-13, Contractor Code of Business Ethics and Conduct (OCT 2015) (41
                      U.S.C. 3509).

                      (ii) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C.
                      637(d)(2) and (3)), in all subcontracts that offer further subcontracting
                      opportunities. If the subcontract (except subcontracts to small business
                      concerns) exceeds $700,000 ($1.5 million for construction of any public
                      facility), the subcontractor must include 52.219-8 in lower tier subcontracts that
                      offer subcontracting opportunities.

                      (iii) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O.
                      13495). Flow down required in accordance with paragraph (l) of FAR clause
                      52.222-17.

                      (iv) 52.222-21, Prohibition of Segregated Facilities (APR 2015).

                      (v) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).

                      (vi) 52.222-35, Equal Opportunity for Veterans (OCT 2015) (38 U.S.C. 4212).

                      (vii) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014)
                      (29 U.S.C. 793).

                      (viii) 52.222-37, Employment Reports on Veterans (FEB 2016) (38 U.S.C.
                      4212).

                      (ix) 52.222-40, Notification of Employee Rights Under the National Labor
                      Relations Act (DEC 2010) (E.O. 13496). Flow down required in accordance
                      with paragraph (f) of FAR clause 52.222-40.

                      (x) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C.
                      chapter 67).

                      (xi) [ ] (A) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22
                      U.S.C. chapter 78 and E.O. 13627).

                               [ ] (B) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and
                               E.O. 13627).

                      (xii) 52.222-51, Exemption from Application of the Service Contract Labor
                      Standards to Contracts for Maintenance, Calibration, or Repair of Certain
                      Equipment-Requirements (MAY 2014) (41 U.S.C. chapter 67).




                                                 9

                                                                                                      AR01197
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 329 of 372
                                      Purchase Order L17PX00991
                                   Network Services 2017 Burning Man
                                   BLM Nevada - Winnemucca District

                           (xiii) 52.222-53, Exemption from Application of the Service Contract Labor
                           Standards to Contracts for Certain Services-Requirements (MAY 2014) (41
                           U.S.C. chapter 67).

                           (xiv) 52.222-54, Employment Eligibility Verification (OCT 2015) (E. O.
                           12989).

                           (xv) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2015).

                           (xvi) 52.225-26, Contractors Performing Private Security Functions Outside the
                           United States (JUL 2013) (Section 862, as amended, of the National Defense
                           Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

                           (xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations
                           (MAY 2014) (42 U.S.C. 1792). Flow down required in accordance with
                           paragraph (e) of FAR clause 52.226-6.

                           (xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
                           Vessels (FEB 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down
                           required in accordance with paragraph (d) of FAR clause 52.247-64.

                  (2) While not required, the Contractor May include in its subcontracts for commercial
                  items a minimal number of additional clauses necessary to satisfy its contractual
                  obligations.

(End of clause)

52.219-14 Limitations on Subcontracting. (Jan 2017)

(a) This clause does not apply to the unrestricted portion of a partial set-aside.
(b) Applicability. This clause applies only to—
         (1) Contracts that have been set aside or reserved for small business concerns or 8(a) participants;
         (2) Part or parts of a multiple-award contract that have been set aside for small business concerns
         or 8(a) participants; and
         (3) Orders set aside for small business or 8(a) participants under multiple-award contracts as
         described in 8.405-5 and 16.505(b)(2)(i)(F).
(c) By submission of an offer and execution of a contract, the Offeror/Contractor agrees that in
performance of the contract in the case of a contract for—
         (1) Services (except construction). At least 50 percent of the cost of contract performance incurred
         for personnel shall be expended for employees of the concern.
         (2) Supplies (other than procurement from a nonmanufacturer of such supplies). The concern shall
         perform work for at least 50 percent of the cost of manufacturing the supplies, not including the
         cost of materials.
         (3) General construction. The concern will perform at least 15 percent of the cost of the contract,
         not including the cost of materials, with its own employees.
         (4) Construction by special trade contractors. The concern will perform at least 25 percent of the
         cost of the contract, not including the cost of materials, with its own employees.

         (End of clause)


1452.203-70 Restriction on Endorsements (Jul 1996)

The Contractor shall not refer to contracts awarded by the Department of the Interior in commercial
advertising, as defined in FAR 31.205-1, in a manner which states or implies that the product or service
provided is approved or endorsed by the Government, or is considered by the Government to be superior to


                                                     10

                                                                                                       AR01198
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 330 of 372
                                       Purchase Order L17PX00991
                                    Network Services 2017 Burning Man
                                    BLM Nevada - Winnemucca District

other products or services. This restriction is intended to avoid the appearance of preference by the
Government toward any product or service. The Contractor may request the Contracting Officer to make a
determination as to the propriety of promotional material.

(End of clause)

Indemnification (Nov 2007)

The contractor is an 'independent contractor' and shall obtain all necessary insurance to protect himself
from liability arising out of this contract.

The contractor hereby agrees to indemnify and hold the Government harmless in connection with, any loss
or liability from damage to or destruction of property or from injuries to or death of persons (including the
agents and employees of both parties) if such damage, destruction, injury or death arises out of, or is caused
by performance of work under this contract, unless such damage, destruction, injury or death is caused
solely by the negligence of the Government, its agents or employees. The contractor agrees to include this
clause, appropriately modified, in all subcontracts to be performed under this contract.

(End of Clause)

1452.201-70 Authorities and Delegations (Sept 2011)

 (a) The Contracting Officer is the only individual authorized to enter into or terminate this contract,
modify any term or condition of this contract, waive any requirement of this contract, or accept
nonconforming work.

(b) The Contracting Officer will designate a Contracting Officer's Representative (COR) at time of award.
The COR will be responsible for technical monitoring of the contractor's performance and deliveries. The
COR will be appointed in writing, and a copy of the appointment will be furnished to the Contractor.
Changes to this delegation will be made by written changes to the existing appointment or by issuance of a
new appointment.

(c) The COR is not authorized to perform, formally or informally, any of the following actions:

(1) Promise, award, agree to award, or execute any contract, contract modification, or notice of intent that
changes or may change this contract;

(2) Waive or agree to modification of the delivery schedule;

(3) Make any final decision on any contract matter subject to the Disputes Clause;

(4) Terminate, for any reason, the Contractor's right to proceed;

(5) Obligate in any way, the payment of money by the Government.

(d) The Contractor shall comply with the written or oral direction of the Contracting Officer or authorized
representative(s) acting within the scope and authority of the appointment memorandum.

The Contractor need not proceed with direction that it considers to have been issued without proper
authority. The Contractor shall notify the Contracting Officer in writing, with as much detail as possible,
when the COR has taken an action or has issued direction (written or oral) that the Contractor considers to
exceed the COR's appointment, within 3 days of the occurrence. Unless otherwise provided in this contract,
the Contractor assumes all costs, risks, liabilities, and consequences of performing any work it is directed to
perform that falls within any of the categories defined in paragraph (c) prior to receipt of the Contracting
Officer's response issued under paragraph (e) of this clause.




                                                      11

                                                                                                           AR01199
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 331 of 372
                                       Purchase Order L17PX00991
                                    Network Services 2017 Burning Man
                                    BLM Nevada - Winnemucca District

(e) The Contracting Officer shall respond in writing within 30 days to any notice made under paragraph (d)
of this clause. A failure of the parties to agree upon the nature of a direction, or upon the contract action to
be taken with respect thereto, shall be subject to the provisions of the Disputes clause of this contract.

(f) The Contractor shall provide copies of all correspondence to the Contracting Officer and the COR.

(g) Any action(s) taken by the Contractor, in response to any direction given by any person acting on behalf
of the Government or any Government official other than the Contracting Officer or the COR acting within
his or her appointment, shall be at the Contractor's risk.

(End of clause)

Electronic Invoicing and Payment Requirements - Invoice Processing Platform (IPP) (April 2013)

Payment requests must be submitted electronically through the U. S. Department of the Treasury's Invoice
Processing Platform System (IPP).

"Payment request" means any request for contract financing payment or invoice payment by the Contractor.
To constitute a proper invoice, the payment request must comply with the requirements identified in the
applicable Prompt Payment clause included in the contract, or the clause 52.212-4 Contract Terms and
Conditions - Commercial Items included in commercial item contracts. The IPP website address is:
https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice:

    1.   An itemized contractor invoice.

The Contractor must use the IPP website to register access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM will receive enrollment
instructions via email from the Federal Reserve Bank of Boston (FRBB) within 3 - 5 business days of the
contract award date. Contractor assistance with enrollment can be obtained by contacting the IPP
Production Helpdesk via email ippgroup@bos.frb.org or phone (866) 973-3131.

If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment,
the Contractor must submit a waiver request in writing to the Contracting Officer with its proposal or
quotation.

(End of Local Clause)

                                                   Section 3

List of Attachments
     1. Statement of Work
     2. Wage Determination 2015-5602 Rev. 1, dated 12 Jan 2017
     3. CJIS Security Policy v5_5_20160601 -1
     4. Permanent Opening of Social Media Web 2 0 Technology Web
     5. JOC Layout 2016 Detail
     6. 2017 BLM-PCSO Side JOC Layout (DRAFT)




                                                       12

                                                                                                          AR01200
                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 332 of 372
                                                                                                         1. REQUISITION NUMBER                                      PAGE    OF
                SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
                          OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30                                0040339554                                                     1              9
2. CONTRACT NO.                                             3. AWARD/          4. ORDER NUMBER                                         5. SOLICITATION NUMBER                              6. SOLICITATION
                                                            EFFECTIVE DATE                                                                                                                 ISSUE DATE
                                                                               L17PX00762
7.           FOR SOLICITATION              a. NAME                                                           b. TELEPHONE NUMBER             (No collect calls)     8. OFFER DUE DATE/LOCAL TIME
           INFORMATION CALL:               Gregory Kothman                                                   (775) 861-6440
9. ISSUED BY                                                       CODE      LVA                 10. THIS ACQUISITION IS    X     UNRESTRICTED OR                  SET ASIDE:                    % FOR:

                                                                                                                                WOMEN-OWNED SMALL BUSINESS
BLM NV-STATE OFC BGT&FIN SVC(NV955)                                                                 SMALL BUSINESS
                                                                                                                                (WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
1340 FINANCIAL BLVD.                                                                                 HUBZONE SMALL              SMALL BUSINESS PROGRAM
                                                                                                                                                                   NAICS:              517919
                                                                                                     BUSINESS                   EDWOSB
RENO NV 89502
                                                                                                     SERVICE-DISABLED           8(A)
                                                                                                     VETERAN-OWNED                                                           SIZE STANDARD:        $32.50
                                                                                                     SMALL BUSINESS


11. DELIVERY FOR FOB DESTINA-      12. DISCOUNT TERMS                                                                                    13b. RATING
    TION UNLESS BLOCK IS                                                                            13a. THIS CONTRACT IS A
    MARKED
                                   PP30                                                                  RATED ORDER UNDER
                                                                                                                                         14. METHOD OF SOLICITATION
         SEE SCHEDULE                                                                                    DPAS (15 CFR 700)
                                                                                                                                                RFQ               IFB            RFP
15. DELIVER TO                                       CODE
                                                            0005447811                           16. ADMINISTERED BY                                                CODE    LVA
BLM-NEVADA STATE OFFICE                                                                          BLM NV-STATE OFC BGT&FIN SVC(NV955)
1340 FINANCIAL BLVD                                                                              1340 FINANCIAL BLVD.
Reno NV 89502                                                                                    RENO NV 89502



17a. CONTRACTOR/            CODE   0071309655                     FACILITY                       18a. PAYMENT WILL BE MADE BY                                       CODE
                                                                                                                                                                            IPP INV
      OFFEROR                                                       CODE



STROHMAN, JOE                                                                                    Invoice Processing Platform System
Attn: Joe Strohman                                                                               US Department of Treasury
5612 OLDE HARTLEY WAY                                                                            http://www.ipp.gov
GLEN ALLEN VA 23060-6357




TELEPHONE NO.             (804)477-3578
     17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER                         18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW
                                                                                                       IS CHECKED         SEE ADDENDUM
        19.                                                 20.                                                   21.       22.               23.                                    24.
     ITEM NO.                                  SCHEDULE OF SUPPLIES/SERVICES                                    QUANTITY   UNIT           UNIT PRICE                               AMOUNT

                 Invoice Review Required: Y
                 Delivery: 08/01/2017
                 Account Assignm: K G/L Account: 6100.233U0
                 Business Area: L000 Commitment Item: 233U00 Cost
                 Center: LLNVW03500 Functional Area:
                 L51050000.EA0000 Fund: 17XL5017AP Fund Center:
                 LLNVW03500 Project/WBS: LV.RC.F1705280 PR Acct
                 Assign: 01
                 Period of Performance: 08/01/2017 to 07/31/2018

                 Continued ...
                          (Use Reverse and/or Attach Additional Sheets as Necessary)
25. ACCOUNTING AND APPROPRIATION DATA                                                                                              26. TOTAL AWARD AMOUNT (For Govt. Use Only)
01                                                                                                                                             $53,172.00
     27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.212-4. FAR 52.212-3 AND 52.212-5 ARE ATTACHED.                  ADDENDA                             ARE          ARE NOT ATTACHED.
X 27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.212-5 IS ATTACHED.                           ADDENDA                                  X ARE          ARE NOT ATTACHED.

     28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN                                          X 29. AWARD OF CONTRACT:        Estimate 7752              OFFER
     COPIES TO ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER                                     REF.
                                                                                                            DATED    05/15/2017 . YOUR OFFER ON SOLICITATION (BLOCK 5),
     ALL ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL                                INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH
     SHEETS SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED.                                                    HEREIN, IS ACCEPTED AS TO ITEMS:
30a. SIGNATURE OF OFFEROR/CONTRACTOR                                                              31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)




30b. NAME AND TITLE OF SIGNER (Type or print)                             30c. DATE SIGNED        31b. NAME OF CONTRACTING OFFICER (Type or print)                               31c. DATE SIGNED
                                                                                                  David Appold
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                   STANDARD FORM 1449 (REV. 2/2012)
                                                                                                                                                    Prescribed by GSA - FAR (48 CFR) 53.212
PREVIOUS EDITION IS NOT USABLE
                                                                                                                                                                        AR01201
                      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 333 of2 372
                                                                                        of                                                               9
     19.                                              20.                                         21.       22.             23.                        24.
  ITEM NO.                               SCHEDULE OF SUPPLIES/SERVICES                          QUANTITY   UNIT         UNIT PRICE                   AMOUNT


              Contractor Point of Contact:
              Joe Strohman
              (804)477-3578
              joe@sesdirect.net


00010         Annual Short Burst Data service and support for                                                                                            53,172.00
              iridium short burst data hardware. Includes
              Enterprise back-office support, API Integration
              and DeLorme mandated GEOS.
              Includes 12kb/month/device



              Technical Point of Contact:
              Mark Hall
              (775)623-1529
              mehall@blm.gov


              Administrative Point of Contact:
              Greg Kothman
              (775)861-6440
              gkothman@blm.gov


              The total amount of award: $53,172.00. The
              obligation for this award is shown in box 26.




32a. QUANTITY IN COLUMN 21 HAS BEEN

     RECEIVED                INSPECTED             ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:

32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE                     32c. DATE   32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE



32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                           32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE



                                                                                       32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE



33. SHIP NUMBER                 34. VOUCHER NUMBER           35. AMOUNT VERIFIED       36. PAYMENT                                        37. CHECK NUMBER
                                                             CORRECT FOR

                                                                                           COMPLETE               PARTIAL        FINAL
    PARTIAL          FINAL

38. S/R ACCOUNT NUMBER          39. S/R VOUCHER NUMBER       40. PAID BY



41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT                            42a. RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER                      41c. DATE
                                                                                         42b. RECEIVED AT (Location)


                                                                                        42c. DATE REC'D (YY/MM/DD)             42d. TOTAL CONTAINERS


                                                                                                                                               AR01202
                                                                                                                                         STANDARD FORM 1449 (REV. 2/2012) BACK
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 334 of 372
L17PX00762



                                                  Section 2


Clauses

52.252-2 Clauses Incorporated by Reference. (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if they were
given in full text. Upon request, the Contracting Officer will make their full text available. Also, the full
text of a clause may be accessed electronically at this/these address(es): www.acquisition.gov /
http://farsite.hill.af.mil

(End of clause)

Clause Number         Clause Title
                      Contractor Employee Whistleblower Rights and Requirement To
52.203-17
                      Inform Employees of Whistleblower Rights (APR 2014)
52.204-13             System for Award Management Maintenance. (JUL 2013)
52.204-18             Commercial and Government Entity Code Maintenance. (JUL 2016)
52.209-10             Prohibition on Contracting With Inverted Domestic Corporations. (NOV 2015)
52.212-4              Contract Terms and Conditions - Commercial Items. (MAY 2015)

52.203-99 Prohibition on Contracting with Entities that Require Certain Internal Confidentiality
Agreements (DEVIATION 2015-02)

 (a) The contractor shall not require employees or subcontractors seeking to report fraud, waste, or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal confidentiality
agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to Standard
Form 312, Form 4414, or any other form issued by a Federal department or agency governing the
nondisclosure of classified information.

(d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated

and Further Continuing Resolution Appropriations Act, 2015 (Pub. L. 113-235), use of funds appropriated
(or otherwise made available) under that or any other Act may be prohibited, if the Government determines
that the contractor is not in compliance with the provisions of this clause.

(2) The Government may seek any available remedies in the event the contractor fails to comply with the
provisions of this clause.

(End of clause)

52.212-5 Contract Terms and Conditions Required To Implement Statutes or Executive Orders -
Commercial Items. (JUN 2016)

(a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which
are incorporated in this contract by reference, to implement provisions of law or Executive orders
applicable to acquisitions of commercial items:

(1) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (NOV 2015).
                                                                                                   Page 3 of 9

                                                                                                         AR01203
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 335 of 372
L17PX00762


(2) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

(3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Public Laws 108-77 and 108-78
(19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer has
indicated as being incorporated in this contract by reference to implement provisions of law or Executive
orders applicable to acquisitions of commercial items: (Contracting Officer check as appropriate.)

[ ] (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP 2006), with Alternate I (OCT
1995) (41 U.S.C. 4704 and 10 U.S.C. 2402).

[ ] (2) 52.203-13, Contractor Code of Business Ethics and Conduct (OCT 2015) (41 U.S.C. 3509).

[ ] (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009
(JUN 2010) (Section 1553 of Pub. L. 111-5). (Applies to contracts funded by the American Recovery and
Reinvestment Act of 2009.)

[X] (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards (OCT 2015)
(Pub. L. 109-282) (31 U.S.C. 6101 note).

(5) (Reserved)

[ ] (6) 52.204-14, Service Contract Reporting Requirements (JAN 2014) (Pub. L. 111-117, section 743 of
Div. C).

[ ] (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (JAN 2014)
(Pub. L. 111-117, section 743 of Div. C).

[X] (8) 52.209-6, Protecting the Government's Interest When Subcontracting with Contractors Debarred,
Suspended, or Proposed for Debarment. (OCT 2015) (31 U.S.C. 6101 note).

[ ] (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters (JUL 2013)
(41 U.S.C. 2313).

[ ] (10) (Reserved)

[ ] (11)(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (NOV 2011) (15 U.S.C. 657a).

[ ] (ii) Alternate I (NOV 2011) of 52.219-3.

[ ] (12)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (OCT
2014) (if the offeror elects to waive the preference, it shall so indicate in its offer) (15 U.S.C. 657a).

[ ] (ii) Alternate I (JAN 2011) of 52.219-4.

[ ] (13) (Reserved)

[X] (14)(i) 52.219-6, Notice of Total Small Business Set-Aside (NOV 2011) (15 U.S.C. 644).

[ ] (ii) Alternate I (NOV 2011).

[ ] (iii) Alternate II (NOV 2011).

[ ] (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (JUN 2003) (15 U.S.C. 644).

[ ] (ii) Alternate I (OCT 1995) of 52.219-7.

[ ] (iii) Alternate II (MAR 2004) of 52.219-7.

                                                                                                 Page 4 of 9

                                                                                                      AR01204
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 336 of 372
L17PX00762


[ ] (16) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C. 637(d)(2) and (3)).

[ ] (17)(i) 52.219-9, Small Business Subcontracting Plan (OCT 2015) (15 U.S.C. 637(d)(4)).

[ ] (ii) Alternate I (OCT 2001) of 52.219-9.

[ ] (iii) Alternate II (OCT 2001) of 52.219-9.

[ ] (iv) Alternate III (OCT 2015) of 52.219-9.

[ ] (18) 52.219-13, Notice of Set-Aside of Orders (NOV 2011) (15 U.S.C. 644(r)).

[ ] (19) 52.219-14, Limitations on Subcontracting (NOV 2011) (15 U.S.C. 637(a)(14)).

[ ] (20) 52.219-16, Liquidated Damages-Subcontracting Plan (JAN 1999) (15 U.S.C. 637(d)(4)(F)(i)).

[ ] (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (NOV 2011) (15
U.S.C. 657f).

[X] (22) 52.219-28, Post Award Small Business Program Rerepresentation (JUL 2013) (15 U.S.C.
632(a)(2)).

[ ] (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged
Women-Owned Small Business Concerns (DEC 2015) (15 U.S.C. 637(m)).

[ ] (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business
Concerns Eligible Under the Women-Owned Small Business Program (DEC 2015) (15 U.S.C. 637(m)).

[X] (25) 52.222-3, Convict Labor (JUN 2003) (E.O. 11755).

[ ] (26) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (FEB 2016) (E.O. 13126).

[X] (27) 52.222-21, Prohibition of Segregated Facilities (APR 2015).

[X] (28) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).

[ ] (29) 52.222-35, Equal Opportunity for Veterans (OCT 2015) (38 U.S.C. 4212).

[X] (30) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29 U.S.C. 793).

[ ] (31) 52.222-37, Employment Reports on Veterans (FEB 2016) (38 U.S.C. 4212).

[ ] (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (DEC 2010)
(E.O. 13496).

[X] (33)(i) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22 U.S.C. chapter 78 and E.O.
13627).

[ ] (ii) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

[ ] (34) 52.222-54, Employment Eligibility Verification (OCT 2015). (E. O. 12989). (Not applicable to the
acquisition of commercially available off-the-shelf items or certain other types of commercial items as
prescribed in 22.1803.)

[ ] (35)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items
(MAY 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the acquisition of commercially available
off-the-shelf items.)

[ ] (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the acquisition of
commercially available off-the-shelf items.)
                                                                                                 Page 5 of 9

                                                                                                      AR01205
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 337 of 372
L17PX00762


[ ](36) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential Hydrofluorocarbons
(JUN 2016) (E.O. 13693).

[ ](37) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air
Conditioners (JUN 2016) (E.O. 13693).

[ ] (38)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (JUN 2014) (E.O.s 13423
and 13514).

[ ] (ii) Alternate I (OCT 2015) of 52.223-13.

[ ] (39)(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (JUN 2014) (E.O.s 13423 and
13514).

(ii) Alternate I (JUN 2014) of 52.223-14.

[ ] (40) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007) (42 U.S.C. 8259b).

[ ] (41)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products (OCT 2015) (E.O.s
13423 and 13514).

[ ](ii) Alternate I (JUN 2014) of 52.223-16.

[X] (42) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (AUG 2011)

[ ] (43) 52.223-20, Aerosols (JUN 2016) (E.O. 13693).

[ ] (44) 52.223-21, Foams (JUN 2016) (E.O. 13693).

[X] (45) 52.225-1, Buy American-Supplies (MAY 2014) (41 U.S.C. chapter 83).

[ ] (46)(i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (MAY 2014) (41 U.S.C.
chapter 83, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note, Pub. L.
103-182, 108-77, 108-78, 108-286, 108-302, 109-53, 109-169, 109-283, 110-138, 112-41, 112-42, and 112-
43.

[ ] (ii) Alternate I (MAY 2014) of 52.225-3.

[ ] (iii) Alternate II (MAY 2014) of 52.225-3.

[ ] (iv) Alternate III (MAY 2014) of 52.225-3.

[ ] (47) 52.225-5, Trade Agreements (FEB 2016) (19 U.S.C. 2501, et seq., 19 U.S.C. 3301 note).

[ ] (48) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.'s, proclamations, and
statutes administered by the Office of Foreign Assets Control of the Department of the Treasury).

[ ] (49) 52.225-26, Contractors Performing Private Security Functions Outside the United States (JUL
2013) (Section 862, as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10
U.S.C. 2302 Note).

[ ] (50) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (NOV 2007) (42 U.S.C. 5150).

[ ] (51) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (NOV 2007) (42
U.S.C. 5150).

[ ] (52) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB 2002) (41 U.S.C. 4505,
10 U.S.C. 2307(f)).


                                                                                                 Page 6 of 9

                                                                                                       AR01206
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 338 of 372
L17PX00762


[ ] (53) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41 U.S.C. 4505, 10 U.S.C.
2307(f)).

[X] (54) 52.232-33, Payment by Electronic Funds Transfer-System for Award Management (JUL 2013) (31
U.S.C. 3332).

[ ] (55) 52.232-34, Payment by Electronic Funds Transfer - Other than System for Award Management
(JUL 2013) (31 U.S.C. 3332).

[ ] (56) 52.232-36, Payment by Third Party (MAY 2014) (31 U.S.C. 3332).

[ ] (57) 52.239-1, Privacy or Security Safeguards (AUG 1996) (5 U.S.C. 552a).

[ ] (58)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (FEB 2006) (46
U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).

[ ] (ii) Alternate I (APR 2003) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial
services, that the Contracting Officer has indicated as being incorporated in this contract by reference to
implement provisions of law or Executive orders applicable to acquisitions of commercial items:
(Contracting Officer check as appropriate.)

[ ] (1) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 13495).

[X] (2) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C. chapter 67).

[X] (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 2014) (29 U.S.C. 206 and 41
U.S.C. chapter 67).

[ ] (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment
(Multiple Year and Option Contracts) (MAY 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

[ ] (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (MAY
2014) (29 U.S.C 206 and 41 U.S.C. chapter 67).

[ ] (6) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for
Maintenance, Calibration, or Repair of Certain Equipment-Requirements (MAY 2014) (41 U.S.C. chapter
67).

[ ] (7) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for
Certain Services-Requirements (MAY 2014) (41 U.S.C. chapter 67).

[X] (8) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2015).

[ ] (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY 2014) (42 U.S.C.
1792).

[ ] (10) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008) (31 U.S.C. 5112(p)(1)).

(d) Comptroller General Examination of Record. The Contractor shall comply with the provisions of this
paragraph (d) if this contract was awarded using other than sealed bid, is in excess of the simplified
acquisition threshold, and does not contain the clause at 52.215-2, Audit and Records - Negotiation.

(1) The Comptroller General of the United States, or an authorized representative of the Comptroller
General, shall have access to and right to examine any of the Contractor's directly pertinent records
involving transactions related to this contract.



                                                                                                   Page 7 of 9

                                                                                                        AR01207
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 339 of 372
L17PX00762


(2) The Contractor shall make available at its offices at all reasonable times the records, materials, and
other evidence for examination, audit, or reproduction, until 3 years after final payment under this contract
or for any shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of the other clauses
of this contract. If this contract is completely or partially terminated, the records relating to the work
terminated shall be made available for 3 years after any resulting final termination settlement. Records
relating to appeals under the disputes clause or to litigation or the settlement of claims arising under or
relating to this contract shall be made available until such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting procedures and practices, and
other data, regardless of type and regardless of form. This does not require the Contractor to create or
maintain any record that the Contractor does not maintain in the ordinary course of business or pursuant to
a provision of law.

(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause, the
Contractor is not required to flow down any FAR clause, other than those in this paragraph (e)(1) of this
paragraph in a subcontract for commercial items. Unless otherwise indicated below, the extent of the flow
down shall be as required by the clause-

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (OCT 2015) (41 U.S.C. 3509).

(ii) 52.219-8, Utilization of Small Business Concerns (OCT 2014) (15 U.S.C. 637(d)(2) and (3)), in all
subcontracts that offer further subcontracting opportunities. If the subcontract (except subcontracts to small
business concerns) exceeds $700,000 ($1.5 million for construction of any public facility), the
subcontractor must include 52.219-8 in lower tier subcontracts that offer subcontracting opportunities.

(iii) 52.222-17, Nondisplacement of Qualified Workers (MAY 2014) (E.O. 13495). Flow down required in
accordance with paragraph (l) of FAR clause 52.222-17.

(iv) 52.222-21, Prohibition of Segregated Facilities (APR 2015).

(v) 52.222-26, Equal Opportunity (APR 2015) (E.O. 11246).

(vi) 52.222-35, Equal Opportunity for Veterans (OCT 2015) (38 U.S.C. 4212).

(vii) 52.222-36, Equal Opportunity for Workers with Disabilities (JUL 2014) (29 U.S.C. 793).

(viii) 52.222-37, Employment Reports on Veterans (FEB 2016) (38 U.S.C. 4212).

(ix) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (DEC 2010)
(E.O. 13496). Flow down required in accordance with paragraph (f) of FAR clause 52.222-40.

(x) 52.222-41, Service Contract Labor Standards (MAY 2014) (41 U.S.C. chapter 67).

(xi) [ ] (A) 52.222-50, Combating Trafficking in Persons (MAR 2015) (22 U.S.C. chapter 78 and E.O.
13627).

[ ] (B) Alternate I (MAR 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

(xii) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for
Maintenance, Calibration, or Repair of Certain Equipment-Requirements (MAY 2014) (41 U.S.C. chapter
67).

(xiii) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for
Certain Services-Requirements (MAY 2014) (41 U.S.C. chapter 67).

(xiv) 52.222-54, Employment Eligibility Verification (OCT 2015) (E. O. 12989).

(xv) 52.222-55, Minimum Wages Under Executive Order 13658 (DEC 2015).


                                                                                                      Page 8 of 9

                                                                                                           AR01208
  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 340 of 372
L17PX00762


(xvi) 52.225-26, Contractors Performing Private Security Functions Outside the United States (JUL 2013)
(Section 862, as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302
Note).

(xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (MAY 2014) (42 U.S.C.
1792). Flow down required in accordance with paragraph (e) of FAR clause 52.226-6.

(xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (FEB 2006) (46 U.S.C.
Appx. 1241(b) and 10 U.S.C. 2631). Flow down required in accordance with paragraph (d) of FAR clause
52.247-64.

(2) While not required, the Contractor May include in its subcontracts for commercial items a minimal
number of additional clauses necessary to satisfy its contractual obligations.

(End of clause)

Electronic Invoicing and Payment Requirements - Invoice Processing Platform (IPP) (April 2013)

Payment requests must be submitted electronically through the U. S. Department of the Treasury's Invoice
Processing Platform System (IPP).

"Payment request" means any request for contract financing payment or invoice payment by the Contractor.
To constitute a proper invoice, the payment request must comply with the requirements identified in the
applicable Prompt Payment clause included in the contract, or the clause 52.212-4 Contract Terms and
Conditions - Commercial Items included in commercial item contracts. The IPP website address is:
https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice:

    1.   A printable itemized contractor invoice

The Contractor must use the IPP website to register access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM will receive enrollment
instructions via email from the Federal Reserve Bank of Boston (FRBB) within 3 - 5 business days of the
contract award date. Contractor assistance with enrollment can be obtained by contacting the IPP
Production Helpdesk via email ippgroup@bos.frb.org or phone (866) 973-3131.

If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment,
the Contractor must submit a waiver request in writing to the Contracting Officer with its proposal or
quotation.

(End of Local Clause)

1510.302          Acceptance        (AUG 1999)

Final inspection and acceptance of all items/services to be delivered under this contract shall be the
responsibility of the Contracting Officer. Quality of work is subject to verification by the COR, with final
payment to be withheld pending completion of any necessary rework by the Contractor.

1510.322          Procurement Office Representative             (AUG 1999)

The Procurement Office Representative for this requirement is:
Greg Kothman – Contract Specialist
Bureau of Land Management
Nevada State Office
(775)861-6440
gkothman@blm.gov

                                                                                                  Page 9 of 9

                                                                                                        AR01209
                             Case 1:19-cv-03729-DLF   Document
                                        ORDER FOR SUPPLIES       35-2 Filed 07/12/21 Page 341 of 372PAGE
                                                           OR SERVICES                                                                                                          OF PAGES

IMPORTANT: Mark all packages and papers with contract and/or order numbers.                                                                                           1                      5
1. DATE OF ORDER            2. CONTRACT NO. (If any)                                                                                          6. SHIP TO:
                            D16PA00004
                                                                                                  a. NAME OF CONSIGNEE
06/01/2017
3. ORDER NO.                                           4. REQUISITION/REFERENCE NO.
                                                                                                  BLM-NV WINNEMUCCA DISTRICT OFFICE
L17PB00336                                             0040338864
5. ISSUING OFFICE (Address correspondence to)                                                     b. STREET ADDRESS
BLM NV-STATE OFC BGT&FIN SVC(NV955)                                                               5100 E WINNEMUCCA BLVD
1340 FINANCIAL BLVD.
RENO NV 89502

                                                                                                  c. CITY                                                          d. STATE       e. ZIP CODE
                                                                                                  WINNEMUCCA                                                        NV           89445
7. TO:    Katelyn Dilley                                                                          f. SHIP VIA
a. NAME OF CONTRACTOR
SHI INTERNATIONAL CORP.                                                                                                               8. TYPE OF ORDER
b. COMPANY NAME
                                                                                                      a. PURCHASE                                           X    b. DELIVERY
c. STREET ADDRESS                                                                                 REFERENCE YOUR:
290 DAVIDSON AVE STE 101                                                                          Quotation # 13563679                                      Except for billing instructions on the
                                                                                                                                                            reverse, this delivery order is
                                                                                                                                                            subject to instructions contained on
                                                                                                                                                            this side only of this form and is
                                                                                                  Please furnish the following on the terms                 issued subject to the terms and
                                                                                                  and conditions specified on both sides of                 conditions of the above-numbered
d. CITY                                                       e. STATE     f. ZIP CODE            this order and on the attached sheet, if                  contract.
SOMERSET                                                       NJ          08873-4179             any, including delivery as indicated.

9. ACCOUNTING AND APPROPRIATION DATA                                                              10. REQUISITIONING OFFICE
01                                                                                                BLM-NV WINNEMUCCA FIELD OFFICE*
11. BUSINESS CLASSIFICATION (Check appropriate box(es))                                                                                                         12. F.O.B. POINT
     a. SMALL          X    b. OTHER THAN SMALL             c. DISADVANTAGED             d. WOMEN-OWNED                  e. HUBZone
                                                                                                                                                                Destination
     f. SERVICE-DISABLED             g. WOMEN-OWNED SMALL BUSINESS (WOSB)
                                                                                            h. EDWOSB
        VETERAN-OWNED                 ELIGIBLE UNDER THE WOSB PROGRAM

                              13. PLACE OF                               14. GOVERNMENT B/L NO.                    15. DELIVER TO F.O.B. POINT                   16. DISCOUNT TERMS
                                                                                                                     ON OR BEFORE (Date)
a. INSPECTION                         b. ACCEPTANCE                                                                 06/01/2017
Destination                           Destination                                                                                                                PP30
                                                                             17. SCHEDULE (See reverse for Rejections)

                                                                                                QUANTITY                    UNIT                                                         QUANTITY
ITEM NO.                                   SUPPLIES OR SERVICES                                 ORDERED UNIT               PRICE                     AMOUNT                              ACCEPTED
   (a)                                              (b)                                            (c)   (d)                 (e)                       (f)                                  (g)
                GSA Contract #: GS-35F-0111K
                Invoice Review Required: Y
                Admin Office:
                     BLM NV-STATE OFC BGT&FIN SVC(NV955)
                     1340 FINANCIAL BLVD.
                     RENO NV 89502
                Continued ...

                 18. SHIPPING POINT                                      19. GROSS SHIPPING WEIGHT                  20. INVOICE NO.                                                              17(h)
                                                                                                                                                                                                 TOTAL
                                                                                                                                                                                                 (Cont.
                                                                                                                                                                                                 pages)
                                                                     21. MAIL INVOICE TO:

                 a. NAME                                                                                                                         $3,737.40
                                                 Invoice Processing Platform System
 SEE BILLING
INSTRUCTIONS      b. STREET ADDRESS              US Department of Treasury
 ON REVERSE       (or P.O. Box)
                                                 http://www.ipp.gov                                                                                                                               17(i)
                                                                                                                                                                                                  GRAND
                                                                                                                                                                                                  TOTAL

                  c. CITY                                                                            d. STATE       e. ZIP CODE
                                                                                                                                                 $3,737.40


  22. UNITED STATES OF                                                                                              23. NAME (Typed)

         AMERICA BY (Signature)                                                                                        David Appold
                                                                                                                    TITLE: CONTRACTING/ORDERING OFFICER

AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                               OPTIONAL FORM 347 (Rev. 2/2012)
PREVIOUS EDITION NOT USABLE                                                                                                                                       Prescribed by GSA/FAR 48 CFR 53.213(f)


                                                                                                                                                                  AR01210
                                          ORDER FOR SUPPLIES OR SERVICES                                                    PAGE NO

                          Case 1:19-cv-03729-DLF   Document 35-2 Filed 07/12/21 Page 342 of
                                       SCHEDULE - CONTINUATION                           2 372
IMPORTANT: Mark all packages and papers with contract and/or order numbers.
DATE OF ORDER       CONTRACT NO.                                                                      ORDER NO.
06/01/2017 D16PA00004                                                                                 L17PB00336
 ITEM NO.                             SUPPLIES/SERVICES                       QUANTITY UNIT    UNIT                 AMOUNT                        QUANTITY
                                                                              ORDERED         PRICE                                               ACCEPTED
    (a)                                        (b)                              (c)    (d)      (e)                   (f)                            (g)

              Account Assignm: K G/L Account: 6100.257J0
              Business Area: L000 Commitment Item: 257J00
              Cost Center: LLNVW03500 Functional Area:
              L51050000.EA0000 Fund: 17XL5017AP Fund
              Center: LLNVW03500 Project/WBS:
              LV.RC.F1705280 PR Acct Assign: 01
              Period of Performance: 06/01/2017 to
              02/28/2019

              Contractor Point of Contact:
              Katelyn Dilley
              (732)868-5926
              Katelyn_Dilley@shi.com

00010         SQLCAL ALNG LicSAPk MVL DvcCAL - 20 each                                                                 3,737.40
              Microsoft - Part#: 359-00765
              Electronic Delivery
              $186.87 each
              $3,737.40 total
              Reference Quotation #: 13563679


              Send all electronic deliverables to:
              Ray Cavanaugh
              (623)580-5595
              rcavanaugh@blm.gov

              Administrative Point of Contact:
              Greg Kothman
              (775)861-6440
              gkothman@blm.gov

              The total amount of award: $3,737.40. The
              obligation for this award is shown in box
              17(i).




             TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17(H))                                                       $3,737.40
AUTHORIZED FOR LOCAL REPODUCTION                                                                                               OPTIONAL FORM 348 (Rev. 4/2006)
PREVIOUS EDITION NOT USABLE
                                                                                                                                 Prescribed by GSA FAR (48 CFR) 53.213(f)

                                                                                                                              AR01211
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 343 of 372
                                                          BPA Call Order: L17PB00336




                                                     TABLE OF CONTENTS

SECTION 2 - CLAUSES .................................................................................................................................... 4
52.252-2          Clauses Incorporated By Reference Feb 1998 ....................................................................... 4

Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr 2013 .................. 4

1510.302          Acceptance             Aug 1999 ......................................................................................................... 5

1510.322             Procurement Office Representative Aug 1999 .................................................................. 5




                                                                    Page 3 of 5
                                                                                                                                              AR01212
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 344 of 372
                                         BPA Call Order: L17PB00336




SECTION 2 - CLAUSES

52.252-2        Clauses Incorporated By Reference                                           Feb 1998
This contract incorporates one or more clauses by reference, with the same force and effect as if they
were given in full text. Upon request, the Contracting Officer will make their full text available. Also, the
full text of a clause may be accessed electronically at this/these address(es):

www.acquisition.gov
http://farsite.hill.af.mil
     Clauses                                          Title                                         Date
  52.232-39          Unenforceability of Unauthorized Obligations                                  Jun 2013
  52.232-40          Providing Accelerated Payment to Small Business Subcontractors                Dec 2013

52.203-99     Prohibition on Contracting with Entities that Require Certain Internal
Confidentiality Agreements                                                  Feb 2015

(a) The contractor shall not require employees or subcontractors seeking to report fraud, waste or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal
confidentiality agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to
Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing
the nondisclosure of classified information.

(d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further
Continuing Resolution Appropriations Act, (Pub. L. 113-235), use of funds appropriated (or otherwise
made available) under that or any other Act may be prohibited, if the Government determines that the
contractor is not in compliance with the provisions of this clause.

   (2) The Government may seek any available remedies in the event the contractor fails to comply with
the provisions of this clause.

                                              (End of Clause)

Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr
2013
Payment requests must be submitted electronically through the U.S. Department of the Treasury’s
Internet Payment Processing System (IPP).

 "Payment request" means any request for contract financing payment or invoice payment by the
Contractor. To constitute a proper invoice, the payment request must comply with the requirements
identified in the applicable Prompt Payment clause included in the contract, or the clause 52.212-4



                                                 Page 4 of 5
                                                                                                   AR01213
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 345 of 372
                                         BPA Call Order: L17PB00336




Contract Terms and Conditions-Commercial Items included in commercial item contracts. The IPP
website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice:

1. Contractors itemized invoice must be uploaded and attached to the IPP electronic invoice.

The Contractor must use the IPP website to register access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM) will receive
enrollment instructions via email from the Federal Reserve Bank of Boston (FRBB) prior to the contract
award date, but no more than 3-5 business days of the contract award date. Contractor assistance with
enrollment can be obtained by contacting the IPP Production Helpdesk via email ippgroup@bos.frb.org
or phone (866) 973-3131.

If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for
payment, the Contractor must submit a waiver request in writing to the Contracting Officer with its
proposal or quotation.

1510.302        Acceptance                                                                 Aug 1999

Final inspection and acceptance of all items/services to be delivered under this contract shall be the
responsibility of the Contracting Officer. Quality of work is subject to verification by the COR, with final
payment to be withheld pending completion of any necessary rework by the Contractor.

                                              (End of clause)

1510.322        Procurement Office Representative                                          Aug 1999
The Procurement Office Representative for this requirement is:

Greg Kothman
Bureau of Land Management
Nevada State Office
1340 Financial Blvd.
Reno, NV 89502
Phone: 775-861-6440
Email: gkothman@blm.gov

                                              (End of clause)




                                                Page 5 of 5
                                                                                                  AR01214
                             Case 1:19-cv-03729-DLF   Document
                                        ORDER FOR SUPPLIES       35-2 Filed 07/12/21 Page 346 of 372PAGE
                                                           OR SERVICES                                                                                                          OF PAGES

IMPORTANT: Mark all packages and papers with contract and/or order numbers.                                                                                           1                         6
1. DATE OF ORDER            2. CONTRACT NO. (If any)                                                                                          6. SHIP TO:
                            HSSS01-12-D-0015
                                                                                                  a. NAME OF CONSIGNEE
05/22/2017
3. ORDER NO.                                           4. REQUISITION/REFERENCE NO.
                                                                                                  BLM-NV SOUTHERN NEVADA DISTRICT OFF
L17PD00437                                             0040335065
5. ISSUING OFFICE (Address correspondence to)                                                     b. STREET ADDRESS
BLM NV-STATE OFC BGT&FIN SVC(NV955)                                                               4701 NORTH TORREY PINES DRIVE
1340 FINANCIAL BLVD.
RENO NV 89502

                                                                                                  c. CITY                                                          d. STATE       e. ZIP CODE
                                                                                                  LAS VEGAS                                                         NV           89130-2301
7. TO:    Alec Ramsay                                                                             f. SHIP VIA
a. NAME OF CONTRACTOR
DANIELS ELECTRONICS LTD                                                                                                               8. TYPE OF ORDER
b. COMPANY NAME
                                                                                                      a. PURCHASE                                           X    b. DELIVERY
c. STREET ADDRESS                                                                                 REFERENCE YOUR:
43 ERIE ST                                                                                        Quote 223261-H40598                                       Except for billing instructions on the
                                                                                                                                                            reverse, this delivery order is
                                                                                                                                                            subject to instructions contained on
                                                                                                                                                            this side only of this form and is
                                                                                                  Please furnish the following on the terms                 issued subject to the terms and
                                                                                                  and conditions specified on both sides of                 conditions of the above-numbered
d. CITY                                                       e. STATE     f. ZIP CODE            this order and on the attached sheet, if                  contract.
VICTORIA                                                       BC          V8V 1P8                any, including delivery as indicated.

9. ACCOUNTING AND APPROPRIATION DATA                                                              10. REQUISITIONING OFFICE
01                                                                                                BLM-NV LAS VEGAS FIELD OFFICE*
11. BUSINESS CLASSIFICATION (Check appropriate box(es))                                                                                                         12. F.O.B. POINT
     a. SMALL          X    b. OTHER THAN SMALL             c. DISADVANTAGED             d. WOMEN-OWNED                  e. HUBZone
                                                                                                                                                                Destination
     f. SERVICE-DISABLED             g. WOMEN-OWNED SMALL BUSINESS (WOSB)
                                                                                            h. EDWOSB
        VETERAN-OWNED                 ELIGIBLE UNDER THE WOSB PROGRAM

                              13. PLACE OF                               14. GOVERNMENT B/L NO.                    15. DELIVER TO F.O.B. POINT                   16. DISCOUNT TERMS
                                                                                                                     ON OR BEFORE (Date)
a. INSPECTION                         b. ACCEPTANCE                                                                 08/01/2017
Destination                           Destination                                                                                                                PP30
                                                                             17. SCHEDULE (See reverse for Rejections)

                                                                                                QUANTITY                    UNIT                                                         QUANTITY
ITEM NO.                                   SUPPLIES OR SERVICES                                 ORDERED UNIT               PRICE                     AMOUNT                              ACCEPTED
   (a)                                              (b)                                            (c)   (d)                 (e)                       (f)                                  (g)
                Contractor Point of Contact:
                Alec Ramsay
                (800)664-4066
                lmrsales@codanradio.com
                Invoice Review Required: Y

                Continued ...

                 18. SHIPPING POINT                                      19. GROSS SHIPPING WEIGHT                  20. INVOICE NO.                                                             17(h)
                                                                                                                                                                                                TOTAL
                                                                                                                                                                                                (Cont.
                                                                                                                                                                                                pages)
                                                                     21. MAIL INVOICE TO:

                 a. NAME                                                                                                                         $7,867.48
                                                 Invoice Processing Platform System
 SEE BILLING
INSTRUCTIONS      b. STREET ADDRESS              US Department of Treasury
 ON REVERSE       (or P.O. Box)
                                                 http://www.ipp.gov                                                                                                                               17(i)
                                                                                                                                                                                                  GRAND
                                                                                                                                                                                                  TOTAL

                  c. CITY                                                                            d. STATE       e. ZIP CODE
                                                                                                                                                 $7,867.48


  22. UNITED STATES OF                                                                                              23. NAME (Typed)

         AMERICA BY (Signature)                                                                                        Sherri Ferguson
                                                                                                                    TITLE: CONTRACTING/ORDERING OFFICER

AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                               OPTIONAL FORM 347 (Rev. 2/2012)
PREVIOUS EDITION NOT USABLE                                                                                                                                       Prescribed by GSA/FAR 48 CFR 53.213(f)


                                                                                                                                                                  AR01215
                                          ORDER FOR SUPPLIES OR SERVICES                                                    PAGE NO

                          Case 1:19-cv-03729-DLF   Document 35-2 Filed 07/12/21 Page 347 of
                                       SCHEDULE - CONTINUATION                           2 372
IMPORTANT: Mark all packages and papers with contract and/or order numbers.
DATE OF ORDER       CONTRACT NO.                                                                      ORDER NO.
05/22/2017 HSSS01-12-D-0015                                                                           L17PD00437
 ITEM NO.                             SUPPLIES/SERVICES                       QUANTITY UNIT    UNIT                 AMOUNT                        QUANTITY
                                                                              ORDERED         PRICE                                               ACCEPTED
    (a)                                        (b)                              (c)    (d)      (e)                   (f)                            (g)

              Admin Office:
                   BLM NV-STATE OFC BGT&FIN SVC(NV955)
                   1340 FINANCIAL BLVD.
                   RENO NV 89502
              Account Assignm: K G/L Account: 6100.327L0
              Business Area: L000 Commitment Item: 327L00
              Cost Center: LLNVW03500 Functional Area:
              L51050000.EA0000 Fund: 17XL5017AP Fund
              Center: LLNVW03500 Project/WBS:
              LV.RC.F1705280 PR Acct Assign: 01

              Reference Quote: 223261-H40598

00010         Z54216 VHF 30W P25 Repeater System Package                            1 EA      7,867.48                 7,867.48
              Standard Warranty of 3.00 year(s): parts
              and labor, FCA Seattle, WA
              Includes the following items:
              1014m VHF Low Power (2-8W) Non-Commercially
              Powered Repeater Stations Including:
              APP-FIRM01-W-XX
              APP-FIRM02-W-XX
              CBLC46-12506XXX
              SM-3-H0-014-00
              SR-39-1
              VR-4E150-00-000
              VT-4E150-00-800
              IM08-MT-4E-TXRX
              IM31-SM3
              IM35-SR3MB84
              -----
              VT-4E150-00-800 TRANSMITTER, MT-4E,
              VHF136-174 1.00 each
              VR-4E150-00-000
              RX,MT-4E,VHF136-174MHz,CLASS B 1.00 each
              APP-FIRM01-W-XX FIRMWARE,MT4E RX, DIGITAL
              UPGRADE 1.00 each
              APP-FIRM02-W-XX FIRMWARE,MT4E TX, DIGITAL
              UPGRADE 1.00 each
              SR-39-1 SUBRACK/MOTHERBOARD,96PIN+I/O 1.00
              each
              SM-3-H0-014-00 SYSTEM
              REGULATOR,9-11VDC,14HP 1.00 each
              AMP-4-150-30-00 AMPLIFIER,
              MT-4,138-174MHz,30W 1.00 each
              CBLC46-12506025 CABLE,RJ45
              PLUG-PLUG,8P0S,25CM 1.00 each
              Continued ...




             TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17(H))                                                       $7,867.48
AUTHORIZED FOR LOCAL REPODUCTION                                                                                               OPTIONAL FORM 348 (Rev. 4/2006)
PREVIOUS EDITION NOT USABLE
                                                                                                                                 Prescribed by GSA FAR (48 CFR) 53.213(f)

                                                                                                                              AR01216
                                          ORDER FOR SUPPLIES OR SERVICES                                                    PAGE NO

                          Case 1:19-cv-03729-DLF   Document 35-2 Filed 07/12/21 Page 348 of
                                       SCHEDULE - CONTINUATION                           3 372
IMPORTANT: Mark all packages and papers with contract and/or order numbers.
DATE OF ORDER       CONTRACT NO.                                                                      ORDER NO.
05/22/2017 HSSS01-12-D-0015                                                                           L17PD00437
 ITEM NO.                             SUPPLIES/SERVICES                       QUANTITY UNIT    UNIT                 AMOUNT                        QUANTITY
                                                                              ORDERED         PRICE                                               ACCEPTED
    (a)                                        (b)                              (c)    (d)      (e)                   (f)                            (g)

              IM08-MT-4E-TXRX MANUAL, MT-4E RECEIVER and
              TRANSMITTER 1.00 each
              IM31-SM3 MANUAL, SYSTEM REGULATOR 1.00 each
              IM35-SR3MB84 MANUAL, SR-3
              SUBRACK/MOTHERBOARD 1.00 each

              System is configured as a DC powered, 30W
              VHF, P25 repeater Class B receivers.
              Duplexer not included.
              Frequencies provided by Technical Point of
              Contact:
              TX 170.6875
              RX 166.7550


              Technical Point of Contact:
              Dalton Black - Telecommunications Specialist
              (775)861-6409
              dlblack@blm.gov

              Administrative Point of Contact:
              Greg Kothman- Contract Specialist
              (775)861-6440
              gkothman@blm.gov

              The total amount of award: $7,867.48. The
              obligation for this award is shown in box
              17(i).




             TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17(H))                                                       $0.00
AUTHORIZED FOR LOCAL REPODUCTION                                                                                               OPTIONAL FORM 348 (Rev. 4/2006)
PREVIOUS EDITION NOT USABLE
                                                                                                                                 Prescribed by GSA FAR (48 CFR) 53.213(f)

                                                                                                                              AR01217
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 349 of 372
                                                        Codan Radio Repeater System
                                                  Issuing Office: BLM Nevada State Office
                                               Location: BLM Southern Nevada District Office
                                                    Delivery Order Number: L17PD00437



                                                    TABLE OF CONTENTS

SECTION 1 – SPECIFICATIONS .......................................................................................................................5
SECTION 2 - CLAUSES....................................................................................................................................5
52.252-2         Clauses Incorporated By Reference Feb 1998........................................................................5

Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr 2013 ..................6

1510.302         Acceptance              Aug 1999 .........................................................................................................6

1510.322             Procurement Office Representative Aug 1999 ..................................................................6




                                                                    Page 4 of 6
                                                                                                                                             AR01218
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 350 of 372
                                           Codan Radio Repeater System
                                     Issuing Office: BLM Nevada State Office
                                  Location: BLM Southern Nevada District Office
                                       Delivery Order Number: L17PD00437

SECTION 1 – SPECIFICATIONS

The Bureau of Land Management (BLM) Nevada State Office requires a Codan Radio Repeater System
delivered to the BLM Southern Nevada District Office.


SECTION 2 - CLAUSES

52.252-2        Clauses Incorporated By Reference                                            Feb 1998
This contract incorporates one or more clauses by reference, with the same force and effect as if they
were given in full text. Upon request, the Contracting Officer will make their full text available. Also, the
full text of a clause may be accessed electronically at this/these address(es):

www.acquisition.gov
http://farsite.hill.af.mil
     Clauses                                          Title                                          Date
  52.232-39          Unenforceability of Unauthorized Obligations                                   Jun 2013
  52.232-40          Providing Accelerated Payment to Small Business Subcontractors                 Dec 2013

52.203-99     Prohibition on Contracting with Entities that Require Certain Internal
Confidentiality Agreements                                                  Feb 2015

(a) The contractor shall not require employees or subcontractors seeking to report fraud, waste or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal
confidentiality agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to
Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing
the nondisclosure of classified information.

(d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further
Continuing Resolution Appropriations Act, (Pub. L. 113-235), use of funds appropriated (or otherwise
made available) under that or any other Act may be prohibited, if the Government determines that the
contractor is not in compliance with the provisions of this clause.

   (2) The Government may seek any available remedies in the event the contractor fails to comply with
the provisions of this clause.

                                               (End of Clause)




                                                  Page 5 of 6
                                                                                                    AR01219
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 351 of 372
                                          Codan Radio Repeater System
                                    Issuing Office: BLM Nevada State Office
                                 Location: BLM Southern Nevada District Office
                                      Delivery Order Number: L17PD00437

Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr
2013
Payment requests must be submitted electronically through the U.S. Department of the Treasury’s
Internet Payment Processing System (IPP).

 "Payment request" means any request for contract financing payment or invoice payment by the
Contractor. To constitute a proper invoice, the payment request must comply with the requirements
identified in the applicable Prompt Payment clause included in the contract, or the clause 52.212-4
Contract Terms and Conditions-Commercial Items included in commercial item contracts. The IPP
website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice:

1. Contractors itemized invoice must be uploaded and attached to the IPP electronic invoice.

The Contractor must use the IPP website to register access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM) will receive
enrollment instructions via email from the Federal Reserve Bank of Boston (FRBB) prior to the contract
award date, but no more than 3-5 business days of the contract award date. Contractor assistance with
enrollment can be obtained by contacting the IPP Production Helpdesk via email ippgroup@bos.frb.org
or phone (866) 973-3131.

If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for
payment, the Contractor must submit a waiver request in writing to the Contracting Officer with its
proposal or quotation.

1510.302        Acceptance                                                                 Aug 1999

Final inspection and acceptance of all items/services to be delivered under this contract shall be the
responsibility of the Contracting Officer. Quality of work is subject to verification by the COR, with final
payment to be withheld pending completion of any necessary rework by the Contractor.

                                              (End of clause)

1510.322        Procurement Office Representative                                          Aug 1999
The Procurement Office Representative for this requirement is:

Greg Kothman
Bureau of Land Management
Nevada State Office
1340 Financial Blvd.
Reno, NV 89502
Phone: 775-861-6440
Email: gkothman@blm.gov

                                              (End of clause)



                                                 Page 6 of 6
                                                                                                  AR01220
                             Case 1:19-cv-03729-DLF   Document
                                        ORDER FOR SUPPLIES       35-2 Filed 07/12/21 Page 352 of 372PAGE
                                                           OR SERVICES                                                                                                          OF PAGES

IMPORTANT: Mark all packages and papers with contract and/or order numbers.                                                                                           1                         6
1. DATE OF ORDER            2. CONTRACT NO. (If any)                                                                                          6. SHIP TO:
                            NNG15SC20B
                                                                                                  a. NAME OF CONSIGNEE
07/07/2017
3. ORDER NO.                                           4. REQUISITION/REFERENCE NO.
                                                                                                  BLM-AZ PHOENIX DISTRICT OFFICE*
L17PD00640                                             0040344447
5. ISSUING OFFICE (Address correspondence to)                                                     b. STREET ADDRESS
BLM NV-STATE OFC BGT&FIN SVC(NV955)                                                               21605 N 7TH AVE
1340 FINANCIAL BLVD.
RENO NV 89502

                                                                                                  c. CITY                                                          d. STATE       e. ZIP CODE
                                                                                                  PHOENIX                                                           AZ           85027-2099
7. TO:    Chris Calvillo                                                                          f. SHIP VIA
a. NAME OF CONTRACTOR
STERLING COMPUTERS CORPORATION                                                                                                        8. TYPE OF ORDER
b. COMPANY NAME
                                                                                                      a. PURCHASE                                           X    b. DELIVERY
c. STREET ADDRESS                                                                                 REFERENCE YOUR:
600 STEVENS PORT DR STE 200                                                                                                                                 Except for billing instructions on the
                                                                                                                                                            reverse, this delivery order is
                                                                                                                                                            subject to instructions contained on
                                                                                                                                                            this side only of this form and is
                                                                                                  Please furnish the following on the terms                 issued subject to the terms and
                                                                                                  and conditions specified on both sides of                 conditions of the above-numbered
d. CITY                                                       e. STATE     f. ZIP CODE            this order and on the attached sheet, if                  contract.
DAKOTA DUNES                                                   SD          57049-5149             any, including delivery as indicated.

9. ACCOUNTING AND APPROPRIATION DATA                                                              10. REQUISITIONING OFFICE
01                                                                                                BLM-OC NOC, DIVISION OF BUSINESS SE
11. BUSINESS CLASSIFICATION (Check appropriate box(es))                                                                                                         12. F.O.B. POINT
 X   a. SMALL               b. OTHER THAN SMALL             c. DISADVANTAGED         X   d. WOMEN-OWNED                  e. HUBZone
                                                                                                                                                                Destination
     f. SERVICE-DISABLED              g. WOMEN-OWNED SMALL BUSINESS (WOSB)
                                  X                                                      X   h. EDWOSB
        VETERAN-OWNED                  ELIGIBLE UNDER THE WOSB PROGRAM

                              13. PLACE OF                               14. GOVERNMENT B/L NO.                    15. DELIVER TO F.O.B. POINT                   16. DISCOUNT TERMS
                                                                                                                     ON OR BEFORE (Date)
a. INSPECTION                         b. ACCEPTANCE                                                                 08/07/2017
Destination                           Destination                                                                                                                PP30
                                                                             17. SCHEDULE (See reverse for Rejections)

                                                                                                QUANTITY                    UNIT                                                         QUANTITY
ITEM NO.                                   SUPPLIES OR SERVICES                                 ORDERED UNIT               PRICE                     AMOUNT                              ACCEPTED
   (a)                                              (b)                                            (c)   (d)                 (e)                       (f)                                  (g)
                Invoice Review Required: Y
                Admin Office:
                     BLM NV-STATE OFC BGT&FIN SVC(NV955)
                     1340 FINANCIAL BLVD.
                     RENO NV 89502
                Account Assignm: L G/L Account: 6100.312E0
                Continued ...

                 18. SHIPPING POINT                                      19. GROSS SHIPPING WEIGHT                  20. INVOICE NO.                                                             17(h)
                                                                                                                                                                                                TOTAL
                                                                                                                                                                                                (Cont.
                                                                                                                                                                                                pages)
                                                                     21. MAIL INVOICE TO:

                 a. NAME                                                                                                                         $54,449.55
                                                 Invoice Processing Platform System
 SEE BILLING
INSTRUCTIONS      b. STREET ADDRESS              US Department of Treasury
 ON REVERSE       (or P.O. Box)
                                                 http://www.ipp.gov                                                                                                                               17(i)
                                                                                                                                                                                                  GRAND
                                                                                                                                                                                                  TOTAL

                  c. CITY                                                                            d. STATE       e. ZIP CODE
                                                                                                                                                 $54,449.55


  22. UNITED STATES OF                                                                                              23. NAME (Typed)

         AMERICA BY (Signature)                                                                                        David Appold
                                                                                                                    TITLE: CONTRACTING/ORDERING OFFICER

AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                               OPTIONAL FORM 347 (Rev. 2/2012)
PREVIOUS EDITION NOT USABLE                                                                                                                                       Prescribed by GSA/FAR 48 CFR 53.213(f)


                                                                                                                                                                  AR01221
                                          ORDER FOR SUPPLIES OR SERVICES                                                     PAGE NO

                          Case 1:19-cv-03729-DLF   Document 35-2 Filed 07/12/21 Page 353 of
                                       SCHEDULE - CONTINUATION                           2 372
IMPORTANT: Mark all packages and papers with contract and/or order numbers.
DATE OF ORDER       CONTRACT NO.                                                                       ORDER NO.
07/07/2017 NNG15SC20B                                                                                  L17PD00640
 ITEM NO.                             SUPPLIES/SERVICES                       QUANTITY UNIT     UNIT                 AMOUNT                        QUANTITY
                                                                              ORDERED          PRICE                                               ACCEPTED
    (a)                                        (b)                              (c)    (d)       (e)                   (f)                            (g)

              Business Area: L000 Commitment Item: 312E00
              Cost Center: LLNVW03500 Functional Area:
              L51050000.EA0000 Fund: 17XL5017AP Fund
              Center: LLNVW03500 Project/WBS:
              LV.RC.F1705280 PR Acct Assign: 01


00010         Dell PowerEdge VRTX Rack per quote                                    1 EA      14,058.71               14,058.71
              Q-00149336 Ref CC 64062




00020         Dell PowerEdge M630 Blade Server per quote                            4 EA      10,097.71               40,390.84
              Q-00149336 Ref CC 64062


              Delivery Point of Contact:
              Ray Cavanaugh
              BLM- FLECC
              21605 N 7th Ave
              Phoenix, AZ 85027
              (623)580-5595
              rcavanaugh@blm.gov

              The total amount of award: $54,449.55. The
              obligation for this award is shown in box
              17(i).




             TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17(H))                                                        $54,449.55
AUTHORIZED FOR LOCAL REPODUCTION                                                                                                OPTIONAL FORM 348 (Rev. 4/2006)
PREVIOUS EDITION NOT USABLE
                                                                                                                                  Prescribed by GSA FAR (48 CFR) 53.213(f)

                                                                                                                                AR01222
        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 354 of 372
                                                     Dell PowerEdge Rack and Servers
                                                 Issuing Office: BLM Nevada State Office
                                                  Location: BLM Phoenix District Office
                                                   Delivery Order Number: L17PD00640



                                                  TABLE OF CONTENTS

SECTION 1 – SPECIFICATIONS ............................................................................................................4
SECTION 2 - CLAUSES.............................................................................................................................4
52.252-2         Clauses Incorporated By Reference                        Feb 1998....................................................................4

1452.203-70            Restrictions on Endorsements                       Jul 1996 ....................................................................5
1452.215-70            Examination of Records by the Department of the Interior Apr 1984.......................5
Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr 2013 .......5

1510.302         Acceptance             Aug 1999........................................................................................................6

1510.322            Procurement Office Representative                        Aug 1999 ...............................................................6




                                                                  Page 3 of 6
                                                                                                                                          AR01223
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 355 of 372
                                         Dell PowerEdge Rack and Servers
                                     Issuing Office: BLM Nevada State Office
                                      Location: BLM Phoenix District Office
                                       Delivery Order Number: L17PD00640

SECTION 1 – SPECIFICATIONS

The Bureau of Land Management (BLM) Arizona, Phoenix District Office requires Dell PowerEdge Rack
and Blade Servers. The proposed configuration in accordance with Quote Q-00149336 Ref CC 64062
shall be delivered to the Phoenix District Office.


SECTION 2 - CLAUSES

52.252-2        Clauses Incorporated By Reference                                            Feb 1998
This contract incorporates one or more clauses by reference, with the same force and effect as if they
were given in full text. Upon request, the Contracting Officer will make their full text available. Also, the
full text of a clause may be accessed electronically at this/these address(es):

www.acquisition.gov
http://farsite.hill.af.mil
     Clauses                                          Title                                          Date
  52.232-39          Unenforceability of Unauthorized Obligations                                   Jun 2013

52.203-99     Prohibition on Contracting with Entities that Require Certain Internal
Confidentiality Agreements                                                  Feb 2015

(a) The contractor shall not require employees or subcontractors seeking to report fraud, waste or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal
confidentiality agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to
Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing
the nondisclosure of classified information.

(d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further
Continuing Resolution Appropriations Act, (Pub. L. 113-235), use of funds appropriated (or otherwise
made available) under that or any other Act may be prohibited, if the Government determines that the
contractor is not in compliance with the provisions of this clause.

   (2) The Government may seek any available remedies in the event the contractor fails to comply with
the provisions of this clause.

                                               (End of Clause)




                                                  Page 4 of 6
                                                                                                    AR01224
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 356 of 372
                                        Dell PowerEdge Rack and Servers
                                    Issuing Office: BLM Nevada State Office
                                     Location: BLM Phoenix District Office
                                      Delivery Order Number: L17PD00640

1452.203-70 Restrictions on Endorsements                                                    Jul 1996

The Contractor shall not refer to contracts awarded by the Department of the Interior in commercial
advertising, as defined in FAR 31.205–1, in a manner which states or implies that the product or service
provided is approved or endorsed by the Government, or is considered by the Government to be superior
to other products or services. This restriction is intended to avoid the appearance of preference by the
Government toward any product or service. The Contractor may request the Contracting Officer to make
a determination as to the propriety of promotional material.

                                              (End of clause)

1452.215-70 Examination of Records by the Department of the Interior                        Apr 1984

For purposes of the Examination of Records by the Comptroller General clause of this contract (FAR
52.215–1), the Secretary of the Interior, the Inspector General, and their duly authorized representative(s)
from the Department of the Interior shall have the same access and examination rights as the Comptroller
General of the United States.

                                              (End of clause)

Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr
2013
Payment requests must be submitted electronically through the U.S. Department of the Treasury’s
Internet Payment Processing System (IPP).

 "Payment request" means any request for contract financing payment or invoice payment by the
Contractor. To constitute a proper invoice, the payment request must comply with the requirements
identified in the applicable Prompt Payment clause included in the contract, or the clause 52.212-4
Contract Terms and Conditions-Commercial Items included in commercial item contracts. The IPP
website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice:

1. Contractors itemized invoice must be uploaded and attached to the IPP electronic invoice.

The Contractor must use the IPP website to register access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM) will receive
enrollment instructions via email from the Federal Reserve Bank of Boston (FRBB) prior to the contract
award date, but no more than 3-5 business days of the contract award date. Contractor assistance with
enrollment can be obtained by contacting the IPP Production Helpdesk via email ippgroup@bos.frb.org
or phone (866) 973-3131.

If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for
payment, the Contractor must submit a waiver request in writing to the Contracting Officer with its
proposal or quotation.




                                                 Page 5 of 6
                                                                                                   AR01225
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 357 of 372
                                        Dell PowerEdge Rack and Servers
                                    Issuing Office: BLM Nevada State Office
                                     Location: BLM Phoenix District Office
                                      Delivery Order Number: L17PD00640

1510.302        Acceptance                                                                 Aug 1999

Final inspection and acceptance of all items/services to be delivered under this contract shall be the
responsibility of the Contracting Officer. Quality of work is subject to verification by the COR, with final
payment to be withheld pending completion of any necessary rework by the Contractor.

                                              (End of clause)

1510.322        Procurement Office Representative                                          Aug 1999
The Procurement Office Representative for this requirement is:

Greg Kothman
Bureau of Land Management
Nevada State Office
1340 Financial Blvd.
Reno, NV 89502
Phone: 775-861-6440
Email: gkothman@blm.gov

                                              (End of clause)




                                                 Page 6 of 6
                                                                                                  AR01226
Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 358 of 372




                                                                AR01227
                             Case 1:19-cv-03729-DLF   Document
                                        ORDER FOR SUPPLIES       35-2 Filed 07/12/21 Page 359 of 372PAGE
                                                           OR SERVICES                                                                                                          OF PAGES

IMPORTANT: Mark all packages and papers with contract and/or order numbers.                                                                                           1                         6
1. DATE OF ORDER            2. CONTRACT NO. (If any)                                                                                          6. SHIP TO:
                            HSSS01-12-D-0026
                                                                                                  a. NAME OF CONSIGNEE
06/09/2017
3. ORDER NO.                                           4. REQUISITION/REFERENCE NO.
                                                                                                  BLM-NV SOUTHERN NEVADA DISTRICT OFF
L17PD00505                                             0040340973
5. ISSUING OFFICE (Address correspondence to)                                                     b. STREET ADDRESS
BLM NV-STATE OFC BGT&FIN SVC(NV955)                                                               4701 NORTH TORREY PINES DRIVE
1340 FINANCIAL BLVD.
RENO NV 89502

                                                                                                  c. CITY                                                          d. STATE       e. ZIP CODE
                                                                                                  LAS VEGAS                                                         NV           89130-2301
7. TO:    Susan Ballew                                                                            f. SHIP VIA
a. NAME OF CONTRACTOR
MIDLAND RADIO CORPORATION                                                                                                             8. TYPE OF ORDER
b. COMPANY NAME
                                                                                                      a. PURCHASE                                           X    b. DELIVERY
c. STREET ADDRESS                                                                                 REFERENCE YOUR:
5900 PARRETTA DR                                                                                                                                            Except for billing instructions on the
                                                                                                                                                            reverse, this delivery order is
                                                                                                                                                            subject to instructions contained on
                                                                                                                                                            this side only of this form and is
                                                                                                  Please furnish the following on the terms                 issued subject to the terms and
                                                                                                  and conditions specified on both sides of                 conditions of the above-numbered
d. CITY                                                       e. STATE     f. ZIP CODE            this order and on the attached sheet, if                  contract.
KANSAS CITY                                                    MO          64120-2134             any, including delivery as indicated.

9. ACCOUNTING AND APPROPRIATION DATA                                                              10. REQUISITIONING OFFICE
01                                                                                                BLM-NV LAS VEGAS FIELD OFFICE*
11. BUSINESS CLASSIFICATION (Check appropriate box(es))                                                                                                         12. F.O.B. POINT
 X   a. SMALL               b. OTHER THAN SMALL             c. DISADVANTAGED             d. WOMEN-OWNED                  e. HUBZone
                                                                                                                                                                Destination
     f. SERVICE-DISABLED             g. WOMEN-OWNED SMALL BUSINESS (WOSB)
                                                                                            h. EDWOSB
        VETERAN-OWNED                 ELIGIBLE UNDER THE WOSB PROGRAM

                              13. PLACE OF                               14. GOVERNMENT B/L NO.                    15. DELIVER TO F.O.B. POINT                   16. DISCOUNT TERMS
                                                                                                                     ON OR BEFORE (Date)
a. INSPECTION                         b. ACCEPTANCE                                                                 08/01/2017
Destination                           Destination                                                                                                                PP30
                                                                             17. SCHEDULE (See reverse for Rejections)

                                                                                                QUANTITY                    UNIT                                                         QUANTITY
ITEM NO.                                   SUPPLIES OR SERVICES                                 ORDERED UNIT               PRICE                     AMOUNT                              ACCEPTED
   (a)                                              (b)                                            (c)   (d)                 (e)                       (f)                                  (g)
                Contractor Point of Contact:
                Susan Ballew
                (816)241-8500 ext 234
                sballew@midlandradio.com
                Invoice Review Required: Y

                Continued ...

                 18. SHIPPING POINT                                      19. GROSS SHIPPING WEIGHT                  20. INVOICE NO.                                                             17(h)
                                                                                                                                                                                                TOTAL
                                                                                                                                                                                                (Cont.
                                                                                                                                                                                                pages)
                                                                     21. MAIL INVOICE TO:

                 a. NAME                                                                                                                         $25,383.00
                                                 Invoice Processing Platform System
 SEE BILLING
INSTRUCTIONS      b. STREET ADDRESS              US Department of Treasury
 ON REVERSE       (or P.O. Box)
                                                 http://www.ipp.gov                                                                                                                               17(i)
                                                                                                                                                                                                  GRAND
                                                                                                                                                                                                  TOTAL

                  c. CITY                                                                            d. STATE       e. ZIP CODE
                                                                                                                                                 $25,383.00


  22. UNITED STATES OF                                                                                              23. NAME (Typed)

         AMERICA BY (Signature)                                                                                        David Appold
                                                                                                                    TITLE: CONTRACTING/ORDERING OFFICER

AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                               OPTIONAL FORM 347 (Rev. 2/2012)
PREVIOUS EDITION NOT USABLE                                                                                                                                       Prescribed by GSA/FAR 48 CFR 53.213(f)


                                                                                                                                                                  AR01228
                                          ORDER FOR SUPPLIES OR SERVICES                                                    PAGE NO

                          Case 1:19-cv-03729-DLF   Document 35-2 Filed 07/12/21 Page 360 of
                                       SCHEDULE - CONTINUATION                           2 372
IMPORTANT: Mark all packages and papers with contract and/or order numbers.
DATE OF ORDER       CONTRACT NO.                                                                      ORDER NO.
06/09/2017 HSSS01-12-D-0026                                                                           L17PD00505
 ITEM NO.                             SUPPLIES/SERVICES                       QUANTITY UNIT    UNIT                 AMOUNT                        QUANTITY
                                                                              ORDERED         PRICE                                               ACCEPTED
    (a)                                        (b)                              (c)    (d)      (e)                   (f)                            (g)

              Admin Office:
                   BLM NV-STATE OFC BGT&FIN SVC(NV955)
                   1340 FINANCIAL BLVD.
                   RENO NV 89502
              Account Assignm: K G/L Account: 6100.263L0
              Business Area: L000 Commitment Item: 263L00
              Cost Center: LLNVW03500 Functional Area:
              L51050000.EA0000 Fund: 17XL5017AP Fund
              Center: LLNVW03500 Project/WBS:
              LV.RC.F1705280 PR Acct Assign: 01


00010         96-2501G AES/DES Encryption for P25                                  40 EA        229.00                 9,160.00
              Portables, Mobiles, and Desktop Stations.
              The Bureau of Land Management- Nevada will
              ship 40 radios requiring encryption.




00020         ACC-1717 High Gain Dual Band Antenna                                 40 EA          20.00                     800.00
              (144/440 MHz), 15 3/4" Long for STP Series
              P25 Portable Radios




00030         ACC-720G Heavy Duty Professional Speaker                             65 EA        103.00                 6,695.00
              Microph0one with Hirose Connector




00040         ACC-1800G 1800 mAh Li-Ion Battery for STP                            70 EA        119.00                 8,330.00
              Series Portable Radio, Includes Belt Clip




00050         ACC-460AG 6-Station Universal Rapid Gang                              2 EA        199.00                      398.00
              Charger (includes 6 Adapter Cups)


              Technical Point of Contact:
              Dalton Black - Telecommunications Specialist
              (775)861-6409
              Continued ...




             TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17(H))                                                       $25,383.00
AUTHORIZED FOR LOCAL REPODUCTION                                                                                               OPTIONAL FORM 348 (Rev. 4/2006)
PREVIOUS EDITION NOT USABLE
                                                                                                                                 Prescribed by GSA FAR (48 CFR) 53.213(f)

                                                                                                                               AR01229
                                          ORDER FOR SUPPLIES OR SERVICES                                                    PAGE NO

                          Case 1:19-cv-03729-DLF   Document 35-2 Filed 07/12/21 Page 361 of
                                       SCHEDULE - CONTINUATION                           3 372
IMPORTANT: Mark all packages and papers with contract and/or order numbers.
DATE OF ORDER       CONTRACT NO.                                                                      ORDER NO.
06/09/2017 HSSS01-12-D-0026                                                                           L17PD00505
 ITEM NO.                             SUPPLIES/SERVICES                       QUANTITY UNIT    UNIT                 AMOUNT                        QUANTITY
                                                                              ORDERED         PRICE                                               ACCEPTED
    (a)                                        (b)                              (c)    (d)      (e)                   (f)                            (g)

              dlblack@blm.gov


              Administrative Point of Contact:
              Greg Kothman- Contract Specialist
              (775)861-6440
              gkothman@blm.gov

              The total amount of award: $25,383.00. The
              obligation for this award is shown in box
              17(i).




             TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17(H))                                                       $0.00
AUTHORIZED FOR LOCAL REPODUCTION                                                                                               OPTIONAL FORM 348 (Rev. 4/2006)
PREVIOUS EDITION NOT USABLE
                                                                                                                                 Prescribed by GSA FAR (48 CFR) 53.213(f)

                                                                                                                              AR01230
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 362 of 372
                                                        Midland Radio AES Encryption
                                                   Issuing Office: BLM Nevada State Office
                                                Location: BLM Southern Nevada District Office
                                                     Delivery Order Number: L17PD00505



                                                     TABLE OF CONTENTS

SECTION 1 – SPECIFICATIONS ....................................................................................................................... 5
SECTION 2 - CLAUSES .................................................................................................................................... 5
52.252-2          Clauses Incorporated By Reference Feb 1998 ....................................................................... 5

Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr 2013 .................. 6

1510.302          Acceptance             Aug 1999 ......................................................................................................... 6

1510.322             Procurement Office Representative Aug 1999 .................................................................. 6




                                                                    Page 4 of 6
                                                                                                                                              AR01231
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 363 of 372
                                          Midland Radio AES Encryption
                                     Issuing Office: BLM Nevada State Office
                                  Location: BLM Southern Nevada District Office
                                       Delivery Order Number: L17PD00505

SECTION 1 – SPECIFICATIONS

The Bureau of Land Management (BLM) Nevada State Office requires a Midland Radio Encryption and
Radio Accessories delivered to the BLM Southern Nevada District Office.


SECTION 2 - CLAUSES

52.252-2        Clauses Incorporated By Reference                                           Feb 1998
This contract incorporates one or more clauses by reference, with the same force and effect as if they
were given in full text. Upon request, the Contracting Officer will make their full text available. Also, the
full text of a clause may be accessed electronically at this/these address(es):

www.acquisition.gov
http://farsite.hill.af.mil
     Clauses                                          Title                                         Date
  52.232-39          Unenforceability of Unauthorized Obligations                                  Jun 2013
  52.232-40          Providing Accelerated Payment to Small Business Subcontractors                Dec 2013

52.203-99     Prohibition on Contracting with Entities that Require Certain Internal
Confidentiality Agreements                                                  Feb 2015

(a) The contractor shall not require employees or subcontractors seeking to report fraud, waste or abuse to
sign or comply with internal confidentiality agreements or statements prohibiting or otherwise restricting
such employees or subcontractors from lawfully reporting such fraud, waste, or abuse to a designated
investigative or law enforcement representative of a Federal department or agency authorized to receive
such information.

(b) The contractor shall notify employees that the prohibition and restrictions of any internal
confidentiality agreements covered by this clause are no longer in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene requirements applicable to
Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing
the nondisclosure of classified information.

(d)(1) In accordance with section 743 of Division E, Title VII, of the Consolidated and Further
Continuing Resolution Appropriations Act, (Pub. L. 113-235), use of funds appropriated (or otherwise
made available) under that or any other Act may be prohibited, if the Government determines that the
contractor is not in compliance with the provisions of this clause.

   (2) The Government may seek any available remedies in the event the contractor fails to comply with
the provisions of this clause.

                                               (End of Clause)




                                                  Page 5 of 6
                                                                                                   AR01232
      Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 364 of 372
                                         Midland Radio AES Encryption
                                    Issuing Office: BLM Nevada State Office
                                 Location: BLM Southern Nevada District Office
                                      Delivery Order Number: L17PD00505

Electronic Invoicing and Payment Requirements- Invoice Processing Platform (IPP) Apr
2013
Payment requests must be submitted electronically through the U.S. Department of the Treasury’s
Internet Payment Processing System (IPP).

 "Payment request" means any request for contract financing payment or invoice payment by the
Contractor. To constitute a proper invoice, the payment request must comply with the requirements
identified in the applicable Prompt Payment clause included in the contract, or the clause 52.212-4
Contract Terms and Conditions-Commercial Items included in commercial item contracts. The IPP
website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice:

1. Contractors itemized invoice must be uploaded and attached to the IPP electronic invoice.

The Contractor must use the IPP website to register access and use IPP for submitting requests for
payment. The Contractor Government Business Point of Contact (as listed in SAM) will receive
enrollment instructions via email from the Federal Reserve Bank of Boston (FRBB) prior to the contract
award date, but no more than 3-5 business days of the contract award date. Contractor assistance with
enrollment can be obtained by contacting the IPP Production Helpdesk via email ippgroup@bos.frb.org
or phone (866) 973-3131.

If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for
payment, the Contractor must submit a waiver request in writing to the Contracting Officer with its
proposal or quotation.

1510.302        Acceptance                                                                 Aug 1999

Final inspection and acceptance of all items/services to be delivered under this contract shall be the
responsibility of the Contracting Officer. Quality of work is subject to verification by the COR, with final
payment to be withheld pending completion of any necessary rework by the Contractor.

                                              (End of clause)

1510.322        Procurement Office Representative                                          Aug 1999
The Procurement Office Representative for this requirement is:

Greg Kothman
Bureau of Land Management
Nevada State Office
1340 Financial Blvd.
Reno, NV 89502
Phone: 775-861-6440
Email: gkothman@blm.gov

                                              (End of clause)



                                                 Page 6 of 6
                                                                                                  AR01233
                                            Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 365 of 372


                             2017 BURNING MAN - TRAVEL PER PERSON (ATT #3)
Travel Expenses include (Not all personnel have each item): Airfare, Lodging, Per Diem and Travel Incidentals, and Rental Car
   LAST NAME                  AMOUNT                POSTING DATE                                            TRIP PURPOSE

ALBRIGHT                       $458.25                                       Travel for related assigned duties at Burning Man event.
ANDRES                         $128.00                                       Travel for related assigned duties at Burning Man event.
APLEY                          $160.75                                       Travel for related assigned duties at Burning Man event.
AZAR                           $502.18                                       Travel for related assigned duties at Burning Man event.
BARNES                         $329.19                                       Travel for related assigned duties at Burning Man event.
BIERK                          $830.00                                       Travel for related assigned duties at Burning Man event.
BLACK                         $2,213.60                                      Travel for related assigned duties at Burning Man event.
BOIK                           $165.75                                       Travel for related assigned duties at Burning Man event.
BOONE                          $593.46                                       Travel for related assigned duties at Burning Man event.
BOXX                           $388.65                                       Travel for related assigned duties at Burning Man event.
BRIDGES                        $171.00                                       Travel for related assigned duties at Burning Man event.
BRISCOE                        $185.75                                       Travel for related assigned duties at Burning Man event.
BUCHANAN                       $160.75                                       Travel for related assigned duties at Burning Man event.
CARPENTER                      $291.00                                       Travel for related assigned duties at Burning Man event.
CARTER, C.                     $224.75                                       Travel for related assigned duties at Burning Man event.
CARTER, D.                     $314.00                                       Travel for related assigned duties at Burning Man event.
CASTRO                         $500.46                                       Travel for related assigned duties at Burning Man event.
CLEMENTI                       $974.11                                       Travel for related assigned duties at Burning Man event.
CULVER                         $227.00                                       Travel for related assigned duties at Burning Man event.
CUNNINGHAM                     $678.25                                       Travel for related assigned duties at Burning Man event.
DIERMIER                       $244.75                                       Travel for related assigned duties at Burning Man event.
ENTRICAN                       $536.00                                       Travel for related assigned duties at Burning Man event.
FELIX                          $146.00                                       Travel for related assigned duties at Burning Man event.
FISCHER                        $127.75                                       Travel for related assigned duties at Burning Man event.
FONKEN                         $373.65                                       Travel for related assigned duties at Burning Man event.
FORURIA                       $1,019.75                                      Travel for related assigned duties at Burning Man event.
GANDIAGA                       $193.60                                       Travel for related assigned duties at Burning Man event.
GARCIA                         $593.73                                       Travel for related assigned duties at Burning Man event.
GRAHAM                           $0.00                                       Travel for related assigned duties at Burning Man event.
GRIMES                         $574.75                                       Travel for related assigned duties at Burning Man event.
HALL                           $102.75                                       Travel for related assigned duties at Burning Man event.
HARRIS                         $703.53                                       Travel for related assigned duties at Burning Man event.
HARRISON                        $60.00                                       Travel for related assigned duties at Burning Man event.


                                                                                                                                        AR01234
                          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 366 of 372


HAWKINS        $453.25                          Travel for related assigned duties at Burning Man event.
HENDRIX        $104.49                          Travel for related assigned duties at Burning Man event.
HONE           $165.75                          Travel for related assigned duties at Burning Man event.
HOWELL         $460.85                          Travel for related assigned duties at Burning Man event.
HUEGERICH      $860.75                          Travel for related assigned duties at Burning Man event.
HUSTON         $390.17                          Travel for related assigned duties at Burning Man event.
HYRONS         $170.75                          Travel for related assigned duties at Burning Man event.
JENSEN         $521.01                          Travel for related assigned duties at Burning Man event.
JOHNSON, G.    $316.75                          Travel for related assigned duties at Burning Man event.
JOHNSON, M.    $160.75                          Travel for related assigned duties at Burning Man event.
JOHNSON, R.    $517.62                          Travel for related assigned duties at Burning Man event.
JOHNSON, T.    $170.74                          Travel for related assigned duties at Burning Man event.
KANIA          $536.39                          Travel for related assigned duties at Burning Man event.
KING          $1,789.11                         Travel for related assigned duties at Burning Man event.
KURTZ          $160.75                          Travel for related assigned duties at Burning Man event.
LASHER         $559.43                          Travel for related assigned duties at Burning Man event.
LAZZARO       $2,956.94                         Travel for related assigned duties at Burning Man event.
LIND           $380.25                          Travel for related assigned duties at Burning Man event.
LITTLE          $96.00                          Travel for related assigned duties at Burning Man event.
LLOYD          $336.00                          Travel for related assigned duties at Burning Man event.
LOCKIE         $160.75                          Travel for related assigned duties at Burning Man event.
MANSEAU        $211.50                          Travel for related assigned duties at Burning Man event.
MARSOOBIAN     $536.00                          Travel for related assigned duties at Burning Man event.
MARTIN         $382.17                          Travel for related assigned duties at Burning Man event.
MATTHEWS       $560.00                          Travel for related assigned duties at Burning Man event.
MATRANGA       $160.75                          Travel for related assigned duties at Burning Man event.
MCDONALD       $599.27                          Travel for related assigned duties at Burning Man event.
MCGRATH        $160.75                          Travel for related assigned duties at Burning Man event.
MCKINNEY        $64.75                          Travel for related assigned duties at Burning Man event.
MEUTH          $497.25                          Travel for related assigned duties at Burning Man event.
MILLER, J.     $521.40                          Travel for related assigned duties at Burning Man event.
MILLER, D.      $96.00                          Travel for related assigned duties at Burning Man event.
MOE            $483.56                          Travel for related assigned duties at Burning Man event.
MONTOYA        $421.75                          Travel for related assigned duties at Burning Man event.
MOORE          $175.75                          Travel for related assigned duties at Burning Man event.
NACCARA        $224.75                          Travel for related assigned duties at Burning Man event.
NARDINGER      $643.09                          Travel for related assigned duties at Burning Man event.
NICHOLS        $567.86                          Travel for related assigned duties at Burning Man event.
PARR           $190.75                          Travel for related assigned duties at Burning Man event.

                                                                                                           AR01235
                          Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 367 of 372


PETERSEN       $140.75                          Travel for related assigned duties at Burning Man event.
PIRTLE        $1,068.84                         Travel for related assigned duties at Burning Man event.
PURDY          $408.75                          Travel for related assigned duties at Burning Man event.
ROBINSON       $218.00                          Travel for related assigned duties at Burning Man event.
ROMERO         $517.62                          Travel for related assigned duties at Burning Man event.
ROREX          $208.75                          Travel for related assigned duties at Burning Man event.
RUSSELL        $404.54                          Travel for related assigned duties at Burning Man event.
SAWTELL        $219.75                          Travel for related assigned duties at Burning Man event.
SCHWIRIAN      $678.17                          Travel for related assigned duties at Burning Man event.
SEARS          $171.75                          Travel for related assigned duties at Burning Man event.
SHAARDA         $44.75                          Travel for related assigned duties at Burning Man event.
SHILAIKIS      $385.25                          Travel for related assigned duties at Burning Man event.
SONES          $175.75                          Travel for related assigned duties at Burning Man event.
SPAIN          $257.92                          Travel for related assigned duties at Burning Man event.
STEENHOVEN     $145.75                          Travel for related assigned duties at Burning Man event.
STEVENS        $507.85                          Travel for related assigned duties at Burning Man event.
SULLIVAN       $631.75                          Travel for related assigned duties at Burning Man event.
SUMINSKI       $949.58                          Travel for related assigned duties at Burning Man event.
TEMPLETON      $320.53                          Travel for related assigned duties at Burning Man event.
TITUS          $460.62                          Travel for related assigned duties at Burning Man event.
VERMEYS       $1,273.63                         Travel for related assigned duties at Burning Man event.
VIGNESS        $329.19                          Travel for related assigned duties at Burning Man event.
WAGGONER       $491.25                          Travel for related assigned duties at Burning Man event.
WATSON         $126.50                          Travel for related assigned duties at Burning Man event.
WEAVER         $160.75                          Travel for related assigned duties at Burning Man event.
WHITWORTH      $344.68                          Travel for related assigned duties at Burning Man event.
WORFOLK       $1,299.75                         Travel for related assigned duties at Burning Man event.
WOYCHOWSKI     $510.48                          Travel for related assigned duties at Burning Man event.
YOUNG, D.      $628.75                          Travel for related assigned duties at Burning Man event.
YOUNG, J.     $2,948.97                         Travel for related assigned duties at Burning Man event.
ZOHOVETZ       $266.00                          Travel for related assigned duties at Burning Man event.
 TOTAL       $48,235.63




                                                                                                           AR01236
         Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 368 of 372




    2017 BURNING MAN - VEHICLE UTILIZATION (ATT#4)
 Plate      Utilization Amount             Plate     Utilization Amount
Number                                    Number


  933            $359.87                    771           $430.50
  787            $275.93                    867           $844.29
  844             $79.52                    870           $692.18
  508            $303.55                    996           $538.20
  540            $711.35                     10           $708.59
  993            $789.75                    024          $1,235.99
  023            $360.93                    141          $1,721.03
  061           $1,230.13                   27R           $547.30
  109            $954.00                    37S           $835.99
  110            $817.70                   TOTAL         $42,516.61
  288           $1,136.27
  316            $986.05
  455           $1,067.42
  458            $337.61
  499            $645.54
  532            $680.86
  566           $1,544.32
  584           $1,546.35
  609           $1,527.55
  650            $942.82
  670            $807.72
  678           $1,275.18
  730            $588.30
  731           $1,017.07
  747           $1,282.56
  766           $1,305.92
  808           $1,012.05
  809            $611.00
  829           $1,341.43
  030            $865.64
  038           $1,145.42
  072           $1,055.23
  075            $619.45
  098            $896.76
  393           $1,506.70
  447            $438.37
  448            $476.13
  516            $375.15
  643           $1,192.98
  696            $737.50
  716            $114.46



                                                                          AR01237
                        Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 369 of 372



                    2017 BURNING MAN - MISC. SUPPLIES AND EQUIPMENT (ATT#5)
RECEIPT   CARD HOLDER                 VENDOR                AMOUNT        DESCRIPTION
   #
R-1       APPOLD                      Bass Pro Online          $303.14 Uniforms for CivOps Event Specific.

R-2       APPOLD                      Gerlach General          $160.00 Space Rental for Gerlach Community Center
                                                                       Orientation Day.
R-3       APPOLD                      Gerlach General -           $3.04 Payment fee for Gerlach Community Center.
                                      payment fee
R-4       APPOLD                      Scheels                  $303.14    Uniforms for CivOps Event Specific.
R-5       APPOLD                      Sports Den              $1,957.14   Uniforms for CivOps Event Specific.
R-6       BLACK                       Amazon                   $490.08    Radio Accessories.
R-7       BLACK                       Amazon                   $235.64    Radio Accessories.

R-8       BLACK                       Amazon                   $385.96    Radio Accessories.
R-9       BLACK                       Amazon                   $757.85    Radio Accessories.
R-10      BLACK                       Amazon                    $96.91    Radio Accessories.
R-11      BLACK                       Factory Outlet           $859.48    Radio Accessories.
                                      Store

R-12      BLACK                       Lowe's                   $261.21 Foil Tape, Reflective Tape, Big Alarm.
R-13      BLACK                       LTS Logo & Team          $404.85 Communications Polos - Event Specific.
                                      Sports
R-14      BLACK                       Pioneer Energy          $1,765.93 Cable, Clamp, Copper Strap.
                                      Product

R-15      BLACK                       Power Werx               $608.84    30 AMP Power supply, RIGrunner.
R-16      BLACK                       Power Werx               $255.46    DC Line Noise Filter (20 Amps)
R-17      BLACK                       Shell Oil                $145.00    Auto Detailing.
R-18      BLACK                       Arellano Heat           $1,885.00   Communications Tower Repair.

R-19      BLACK                       Systems                 $1,792.00 RIOS Standard Interface Cable.
                                      Engineering
R-20      BLACK                       Tessco                  $2,077.17 Communications Panel.
                                      Technologies
R-21      BLACK                       Tessco                  $1,293.33 Duplexer, Cables, adapters/breakers.
                                      Technologies
R-22      BLACK                       Tessco                  $2,193.38 Duplexer, Shelf, Cables, accessories.
                                      Technologies
R-23      BLACK                       Tessco                     $10.93 Panel for communications.
                                      Technologies
R-24      CADIGAN                     United Site Service     $1,200.00 Restroom Services at LE Substation.

R-25      FORURIA                     Walmart                    $28.88 Office Supplies.
                                      Supercenter
R-26      GARSIDE                     Advanced                 $291.00 Safety protection from sun exposure - sunscreen.
                                      Educational
R-27      GARSIDE                     HD Supply                  $68.38 Safety protection from playa exposure - lotion.
                                      Facilities
R-28      GARSIDE                     Lowe's                   $159.58 Compressor for Vehicle and Equipment maintenance.

R-29      GARSIDE                     Lowe's                      $8.01 Caulking for logistics.




                                                                                                                AR01238
                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 370 of 372



R-30   GARSIDE                 Lowe's                $162.09 Supplies for logistics - scotch and Duct tape, boxes,
                                                             chisel.
R-31   GARSIDE                 Noble Supply &         $90.56 Windshield washing supplies.
                               Logistics
R-32   GARSIDE                 Office Depot           $47.40 Duct Tape.

R-33   GARSIDE                 Premier &             $118.25 Car wash supplies.
                               Companies
R-34   GARSIDE                 Premier &              $72.60 Windshield washing supplies.
                               Companies
R-35   GARSIDE                 Supplies Now           $52.50   Windshield washing supplies.
R-36   GARSIDE                 The Office Group      $209.85   Towels and Hand Sanitizer.
R-37   GARSIDE                 Grainger              $104.40   Trash bags.
R-38   GARSIDE                 IB Supply              $22.38   Zip ties.
R-39   GARSIDE                 IB Supply             $115.65   Windshield washing supplies.
R-40   GRAHAM                  76 - BHCB LLC         $240.00   Auto Detailing.
                               Easy Auto
R-41   GRAHAM                  Chief Supply CRM      $209.99 Two-way Radio speaker mount replacement, broken
                                                             on playa.
R-42   HONE                    Target                $280.51 OTC Medications and supplies for Medical Unit.

R-43   HONE                    The Home Depot        $103.43 Medical Unit Supplies - Air Filters, doormats, Stretch
                                                             wrap, wet/dry vacuum.
R-44   HONE                    Walmart                $26.85 OTC Medications for Medical Unit.
                               Supercenter
R-45   I426844                 Fine Detailing        $300.00 Auto Detailing. DIERMIER

R-46   I620516                 Fine Detailing        $300.00 Auto Detailing. LOCKIE
R-47   IAGULLI                 Enterprise Rent-A-    $171.12 Rental for delivery of communications equipment
                               Car                           (BRC & BLM).
R-48   IAGULLI                 Enterprise Rent-A-    $159.34 Rental for return of communications equipment (BRC
                               Car                           & BLM).
R-49   IAGULLI                 Loves                 $102.86 Gas for rented Enterprise Truck.
R-50   IAGULLI                 Tessco                $149.08 20 AMP Plug-in, communications support.
                               Technologies
R-51   KANIA                   AutoZone               $10.99 Trailer plug adaptor.

R-52   KING                    Amazon               $1,067.83 Server rack system.

R-53   KING                    Newegg                $199.99 Camera license pack.

R-54   KING                    Newegg                $989.82 Standard depth rack enclosure cabinet for harsh
                                                             environments - IT Security.
R-55   LAZZARO                 Reno Cart               $5.00 Equipment Rental.

R-56   LEFLAR                  Lowe's                   $7.57 Plastic cap nails - Logsitics support.

R-57   MOORE                   Amazon                 $56.88 Collar Brass for LE command staff.

R-58   PHILIPP                 LN Curtis              $36.00 Collar Brass for LE command staff.

R-59   PHILIPP                 Uniforms West          $10.17 Collar Brass for LE command staff.
                               Supp


                                                                                                       AR01239
                 Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 371 of 372



R-60   PINCUS                  Advanced Digital    $1,083.16 Encrypted hard drives for evidence, policy compliant
                               Solution                      PPI protected.
R-61   PINCUS                  Air Science USA     $2,008.06 Fume hood for evidence - officer safety reduce
                                                             exposure to illicit drugs.
R-62   PINCUS                  Amazon                 $94.82 Nitrile gloves.

R-63   PINCUS                  Amazon               $837.27 Safety goggles for employees.

R-64   PINCUS                  Amazon               $138.49 Safety goggles for employees.

R-65   PINCUS                  Amazon               $289.57 Safety goggles for employees.

R-66   PINCUS                  Amazon               $199.18 Safety goggles for employees.

R-67   PINCUS                  Auto Body              $52.94 Window Markers for identifying detailer vehicles.
                               Toolmart
R-68   PINCUS                  Evident Inc          $368.39 Drug Test Kits.

R-69   PINCUS                  FedEx Office           $79.74 LE Information sheets.

R-70   PINCUS                  Galls                $111.70 Replacement Pepper Spray for LE.

R-71   PINCUS                  Gem Laser Express      $53.68 Admistrative file totes.

R-72   PINCUS                  Idea Stage           $239.21 Safety LED Light Arm Band.
                               Promotion
R-73   PINCUS                  Medimpex United     $1,451.50 Drug Test Kits.

R-74   PINCUS                  Office Depot           $41.14 Playa office supplies: file folders, hanging files, pencils.

R-75   PINCUS                  Tactical Gear       $1,192.50 Shemaghs for employee safety.

R-76   PINCUS                  The Home Depot       $122.36 Evidence Storage bins and zip ties.

R-77   PINCUS                  The Office Group     $166.30 AA batteries.

R-78   PINCUS                  Walmart              $105.80 Evidence bags, hand sanitzer, lotion.

R-79   SHAARDA                 FedEx                   $5.18 Shipping charges.

R-80   SHAARDA                 FedEx Office         $216.00 Shipping charges.

R-81   SHAARDA                 Lowe's                 $35.94 Air filters.

R-82   SHAARDA                 Walmart              $253.40 OTC first aid supplies, hepa filters, and glue.

R-83   SHAARDA                 IB Supply              $93.60 Flash Drives.

R-84   SPAIN                   Amazon                 $90.92 K-9 Medical Supplies - Tub for cooling and soaking
                                                             paws.
R-85   TAYLOR                  Walmart                $40.58 Bug spray, paint, tape.




                                                                                                    AR01240
                  Case 1:19-cv-03729-DLF Document 35-2 Filed 07/12/21 Page 372 of 372



R-86    TAYLOR                  IB Supply            $46.30 Notebooks - Playa office supplies.

R-87    VERMEYS                 DHC Supplies         $20.33 Ratchet tie downs.

R-88    VERMEYS                 Idea Stage          $229.64 Safety LED Light Arm Band.
                                Promotion
R-89    VERMEYS                 Jim Dandy           $687.05 Perimeter Signage.
                                Productions
R-90    VERMEYS                 Lowe's              $148.39 Logistics Supplies: screws, bucket, disinfectant.

R-91    VERMEYS                 Staples             $113.98 2 locking filing cabinets for LE, 7 notebooks.

R-92    YOUNG                   Lowe's               $34.34 Keys made.

TOTAL                                            $36,075.90




                                                                                                 AR01241
